Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 1 of 149 PageID: 1



Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, New Jersey 07102-5426
(973) 286-6700
clizza@saul.com
wbaton@saul.com

Of Counsel:
Thomas D. Rein                     Peter S. Choi
Stephanie P. Koh                   SIDLEY AUSTIN LLP
Gwen Hochman Stewart               1501 K Street, N.W.
Leif Peterson                      Washington, DC 20005
SIDLEY AUSTIN LLP                  (202) 736-8000
One South Dearborn St.             peter.choi@sidley.com
Chicago, IL 60603
(312) 853-7000
trein@sidley.com
skoh@sidley.com
gstewart@sidley.com
leif.peterson@sidley.com

Attorneys for Plaintiffs
Merck Sharp & Dohme Corp., Cubist Pharmaceuticals LLC, Optimer
Pharmaceuticals LLC, MSD Investment Holdings (Ireland), and MSD
International GmbH

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

MERCK SHARP & DOHME CORP.,
CUBIST PHARMACEUTICALS LLC,
OPTIMER PHARMACEUTICALS LLC,
MSD INVESTMENT HOLDINGS (IRELAND), and                 Civil Action No. _______________
MSD INTERNATIONAL GMBH,
                                                       (Filed Electronically)
                            Plaintiffs,
              v.

ACTAVIS LABORATORIES FL, INC.,
ACTAVIS PHARMA, INC., and
TEVA PHARMACEUTICALS USA, INC.,

                            Defendants.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 2 of 149 PageID: 2



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Merck Sharp & Dohme Corp. ("Merck"), Cubist Pharmaceuticals LLC

("Cubist"), Optimer Pharmaceuticals LLC ("Optimer"), MSD Investment Holdings (Ireland)

("MSD Investment Ireland"), and MSD International GmbH ("MSD International") (collectively,

"Plaintiffs") for their Complaint against Defendants Actavis Laboratories FL, Inc., Actavis

Pharma, Inc., and Teva Pharmaceuticals USA, Inc. (collectively, "Actavis " or "Defendants"),

hereby allege as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35, United States Code, § 100 et seq. This action relates to Abbreviated New

Drug Application ("ANDA") No. 208443, and amendments made to the ANDA ("Amended

ANDA" or "Actavis's Amended ANDA"), which Defendants filed or caused to be filed with the

U.S. Food and Drug Administration ("FDA") seeking approval to engage in the commercial

manufacture, use, sale, offer for sale, and/or importation of generic copies of Plaintiffs'

DIFICID® (fidaxomicin) Tablets prior to the expiration of U.S. Patent No. 7,906,489 ("the '489

Patent"), U.S. Patent No. 8,586,551 ("the '551 Patent"), U.S. Patent No. 7,378,508 ("the '508

Patent"), U.S. Patent No. 7,863,249 ("the '249 Patent"), and U.S. Patent No. 8,859,510 ("the '510

Patent").

       2.      Plaintiffs previously filed Case No. 2:15-cv-06541-CCC-CLW in this District in

response to the original submission of ANDA No. 208443 to the FDA. Plaintiffs now file the

instant action in response to Defendants' submission to the FDA of Amended ANDA No.

208443. This action and Case No. 2:15-cv-06541-CCC-CLW both involve the validity and

infringement of the same patents.




                                                  2
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 3 of 149 PageID: 3



                                            PARTIES

       3.      Plaintiff Merck is a corporation organized and existing under the laws of the State

of New Jersey, having a principal place of business at 1 Merck Drive, Whitehouse Station, New

Jersey, 08889. Merck is a global research-driven pharmaceutical company that discovers,

develops, manufactures and markets a broad range of innovative products to improve health.

       4.      Plaintiff Cubist is a limited liability company organized and existing under the

laws of the State of Delaware, having a principal place of business at 2000 Galloping Hill Road,

Kenilworth, New Jersey 07033. Cubist is a wholly owned subsidiary of Merck & Co., Inc.

Plaintiff Cubist was formerly known as Cubist Pharmaceuticals, Inc.

       5.      Plaintiff Optimer is a limited liability company organized and existing under the

laws of the State of Delaware, having a principal place of business at 2000 Galloping Hill Road,

Kenilworth, New Jersey 07033. Optimer is a wholly owned subsidiary of Merck & Co., Inc.

Plaintiff Optimer was formerly known as Optimer Pharmaceuticals, Inc.

       6.      Plaintiff MSD Investment Ireland is an unlimited liability company incorporated

under the laws of Ireland with registered number 463181 and having its registered office at

Ballydine, Kilsheelan, Clonmel, Co Tipperary, Ireland and its principal place of business at

Weystrasse 20, 6000 Lucerne 6, Switzerland. MSD Investment Ireland is a wholly owned

subsidiary of Merck & Co., Inc.

       7.      Plaintiff MSD International is a Swiss limited liability company having its

registered office at Weystrasse 20, 6000 Lucerne 6, Switzerland. MSD International is a wholly

owned subsidiary of Merck & Co., Inc.

       8.      Defendant Actavis Laboratories FL, Inc. ("Actavis Labs. FL") is a corporation

organized and existing under the laws of the State of Florida, having a principal place of business

at 4955 Orange Drive, Davie, Florida 33314, and having a President, Treasurer, and Director


                                                3
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 4 of 149 PageID: 4



who each reside in Parsippany, NJ. Actavis Labs. FL is an indirect wholly-owned subsidiary of

Teva Pharmaceuticals USA, Inc., which itself is an indirect wholly-owned subsidiary of Teva

Pharmaceuticals Industries Ltd. On information and belief, Actavis Labs. FL is in the business

of, among other things, developing and manufacturing generic pharmaceutical products and

obtaining regulatory approval for generic pharmaceutical products that it distributes in New

Jersey and throughout the United States.

       9.      Defendant Actavis Pharma, Inc. ("Actavis Pharma") is a corporation organized

and existing under the laws of the State of Delaware, having a principal place of business at

Morris Corporate Center III, 400 Interpace Parkway, Parsippany, New Jersey 07054. Actavis

Pharma is a wholly-owned subsidiary of Teva Pharmaceuticals Industries Ltd. Actavis Pharma

is registered with the State of New Jersey's Division of Revenue and Enterprise Services as a

business operating in New Jersey under Business ID No. 0100573928 and has appointed

Corporate Creations Network Inc., 811 Church Road #105, Cherry Hill, New Jersey 08002, as its

registered agent for service of process in New Jersey. On information and belief, Actavis

Pharma is in the business of, among other things, distributing and/or selling generic

pharmaceutical products, including those that are manufactured by Actavis Labs. FL, in New

Jersey and throughout the United States.

       10.     Defendant Teva Pharmaceuticals USA, Inc. ("Teva USA") is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 1090 Horsham Road, North Wales, PA 19454, and having a Senior Vice President

who resides in Parsippany, New Jersey and a place of business at 400 Interpace Parkway,

Parsippany, NJ 07054. Teva USA is a wholly-owned subsidiary of Teva Pharmaceuticals

Industries Ltd. Teva USA is registered with the State of New Jersey's Division of Revenue and




                                                4
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 5 of 149 PageID: 5



Enterprise Services as a business operating in New Jersey under Business ID No. 0100250184

and has appointed Corporate Creations Network Inc., 811 Church Road #105, Cherry Hill, New

Jersey 08002, as its registered agent for service of process in New Jersey. On information and

belief, Teva USA, at least through the actions of its subsidiaries, including Actavis Labs. FL, is

in the business of, among other things, developing, manufacturing, obtaining regulatory approval

for, marketing, distributing, and selling generic pharmaceutical products, including those that are

manufactured by Actavis Labs. FL, in New Jersey and throughout the United States.

                                 JURISDICTION AND VENUE

       11.     This action for patent infringement arises under the patent laws of the United

States of America, 35 U.S.C. § 100 et seq.

       12.     This Court has subject-matter jurisdiction over this dispute pursuant to 28 U.S.C.

§§ 1331, 1338(a), 2201, and 2202.

       13.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and

1400(b).

       14.     This Court has personal jurisdiction over Defendants by virtue of their specific

acts in, and their continuous and systematic contacts with, the State of New Jersey.

       15.     This Court has personal jurisdiction over Actavis Labs. FL by virtue of, among

other things: (1) its continuous and systematic contacts with New Jersey; (2) its acts of patent

infringement that will result in foreseeable harm to Plaintiffs in New Jersey; (3) its purposefully

availing itself of the jurisdiction of this Court in the past; and (4) its conduct by, through, and in

concert with Actavis Pharma and Teva USA.

       16.     This Court has personal jurisdiction over Actavis Pharma by virtue of, among

other things: (1) its continuous and systematic contacts with New Jersey, including its principal




                                                   5
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 6 of 149 PageID: 6



place of business in Parsippany, New Jersey; (2) its acts of patent infringement that will result in

foreseeable harm to Plaintiffs in New Jersey; (3) its sale of a substantial volume of

pharmaceutical products in New Jersey; (4) its purposefully availing itself of the jurisdiction of

this Court in the past; (5) its consent to jurisdiction in New Jersey by its registration to do

business in New Jersey and appointment of a registered agent in New Jersey for the receipt of

service of process; and (6) its conduct by, through, and in concert with Actavis Labs. FL and

Teva USA.

       17.     This Court has personal jurisdiction over Teva USA by virtue of, among other

things: (1) its continuous and systematic contacts with New Jersey, including its place of

business in Parsippany, New Jersey; (2) its acts of patent infringement that will result in

foreseeable harm to Plaintiffs in New Jersey; (3) its sale of a substantial volume of

pharmaceutical products in New Jersey; (4) its purposefully availing itself of the jurisdiction of

this Court in the past; (5) its consent to jurisdiction in New Jersey by its registration to do

business in New Jersey and appointment of a registered agent in New Jersey for the receipt of

service of process; and (6) its conduct by, through, and in concert with Actavis Labs. FL and

Actavis Pharma.

       18.     As noted above, on information and belief, Actavis Labs. FL has substantial,

continuous and systematic contacts with New Jersey.

       19.     Further, Actavis Labs. FL has committed an act of patent infringement under

35 U.S.C. § 271(e)(2), and intends a future course of conduct that includes acts of patent

infringement in New Jersey. These acts have led and will lead to foreseeable harm and injury to

Plaintiffs, including harm and injury in New Jersey. For example, on information and belief,

Actavis Labs. FL is actively preparing to make generic copies of DIFICID® (fidaxomicin)




                                                   6
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 7 of 149 PageID: 7



Tablets that are the subject of Actavis's Amended ANDA No. 208443, and is preparing to

commercially manufacture, use, sell, offer to sell, and/or import such generic copies in this State

and this Judicial District immediately upon approval of Actavis's Amended ANDA.

          20.   Actavis Labs. FL has previously submitted to the jurisdiction of this Court and

asserted counterclaims in this jurisdiction, including in related litigation concerning the original

ANDA No. 208443 and the same patents that are at issue in this Complaint. See Merck, Sharp &

Dohme Corp., et al. v. Actavis Labs. FL, Inc., et al., Civil Action No. 15-6541; see also, e.g.,

Bausch Health Companies Inc., et al. v. Actavis Labs. FL, Inc., et al., Civil Action No. 19-

13722; Sebela Int’l Ltd., et al. v. Actavis Labs. FL, Inc., Civil Action No. 17-4789; Impax Labs.,

Inc. v. Actavis Labs. FL, Inc., et al., Civil Action No. 17-3295; Valeant Pharms. Int’l, Inc., et al.

v. Actavis Labs. FL Inc., et al., Civil Action No. 17-12857; Horizon Pharma, Inc., et al. v.

Actavis Labs. FL, Inc., et al., Civil Action No. 15-3322; Supernus Pharms., Inc. v. Actavis Inc.,

et al., Civil Action No. 15-2499; Vivus, Inc. v. Actavis Labs. FL, Inc., et al., Civil Action No. 15-

1636; Orexo Ab v. Actavis Labs. FL, Inc., et al., Civil Action No. 15-826; Astrazeneca Ab, et al.

v. Actavis Labs. FL, Inc., et al., Civil Action No. 14-7870; Astrazeneca Ab, et al. v. Actavis Labs.

FL, Inc., et al., Civil Action No. 14-7263; Noven Therapeutics, LLC v. Actavis Labs. FL, Inc., et

al., Civil Action No. 14-6414; Supernus Pharms., Inc. v. Actavis Inc., et al., Civil Action No. 14-

6102; and Vivus, Inc. v. Actavis Labs. FL, Inc., et al., Civil Action No. 14-3786.

          21.   As noted above, on information and belief, Actavis Pharma has substantial,

continuous and systematic contacts with New Jersey, including, inter alia, having a principal

place of business in New Jersey and an appointed registered agent for service of process in New

Jersey.




                                                  7
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 8 of 149 PageID: 8



       22.     Further, Actavis Pharma, at least through the actions of its affiliates Actavis

Labs. FL and Teva USA, has committed an act of patent infringement under 35 U.S.C.

§ 271(e)(2), and intends a future course of conduct that includes acts of patent infringement in

New Jersey. These acts have led and will lead to foreseeable harm and injury to Plaintiffs,

including harm and injury in New Jersey. For example, on information and belief, Actavis

Pharma is actively preparing to commercially manufacture, use, sell, offer to sell, and/or import

generic copies of DIFICID® (fidaxomicin) Tablets that are the subject of Actavis's Amended

ANDA No. 208443, and is preparing to commercially manufacture, use, sell, offer to sell, and/or

import such generic copies in this State and this Judicial District immediately upon approval of

Actavis's Amended ANDA.

       23.     Actavis Pharma has also previously submitted to the jurisdiction of this Court and

asserted counterclaims in this jurisdiction, including in related litigation concerning the original

ANDA No. 208443 and the same patents that are at issue here. See Merck, Sharp & Dohme

Corp., et al. v. Actavis Labs. FL, Inc., et al., Civil Action No. 15-6541; see also, e.g., Sebela Int’l

Ltd., et al. v. Actavis Labs. FL, Inc., Civil Action No. 17-4789; Impax Labs., Inc. v. Actavis Labs.

FL, Inc., et al., Civil Action No. 17-3295; Horizon Pharma, Inc., et al. v. Actavis Labs. FL, Inc.,

et al., Civil Action No. 15-3322; Supernus Pharms., Inc. v. Actavis Inc., et al., Civil Action No.

15-2499; Astrazeneca Ab, et al. v. Actavis Labs. FL, Inc., et al., Civil Action No. 14-7870;

Astrazeneca Ab, et al. v. Actavis Labs. FL, Inc., et al., Civil Action No. 14-7263; Noven

Therapeutics, LLC v. Actavis Labs. FL, Inc., et al., Civil Action No. 14-6414; Supernus Pharms.,

Inc. v. Actavis Inc., et al., Civil Action No. 14-6102; Supernus Pharms., Inc. v. Actavis Inc., et

al., Civil Action No. 14-1981; and Bayer Pharma AG, et al. v. Watson Labs., Inc., et al., Civil

Action No. 14-1804.




                                                  8
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 9 of 149 PageID: 9



          24.   As noted above, on information and belief, Teva USA also has substantial,

continuous and systematic contacts with New Jersey, including inter alia, having a registration to

do business in New Jersey and an appointed registered agent for service of process in New

Jersey.

          25.   Further, Teva USA, at least through the actions of its affiliates Actavis Labs. FL,

and Actavis Pharma, has committed an act of patent infringement under 35 U.S.C. § 271(e)(2),

and intends a future course of conduct that includes acts of patent infringement in New Jersey.

These acts have led and will lead to foreseeable harm and injury to Plaintiffs, including harm and

injury in New Jersey. For example, on information and belief, Teva USA is actively preparing to

commercially manufacture, use, sell, offer to sell, and/or import generic copies of DIFICID®

(fidaxomicin) Tablets that are the subject of Actavis's Amended ANDA No. 208443, and is

preparing to commercially manufacture, use, sell, offer to sell, and/or import such generic copies

in this State and this Judicial District immediately upon approval of Actavis's Amended ANDA.

          26.   Teva USA too has previously submitted to the jurisdiction of this Court and

asserted counterclaims in this jurisdiction. See, e.g., Inspiron Delivery Sciences, LLC v. Teva

Pharm. USA, Inc., et al., Civil Action No. 19-10464; Celgene Corp. v. Teva Pharm. USA, Inc., et

al., Civil Action No. 19-8758; Celgene Corp. v. Teva Pharm. USA, Inc., et al., Civil Action No.

18-14366; Celgene Corp. v. Teva Pharm. USA, Inc., et al., Civil Action No. 18-11215; Gilead

Sciences, Inc., et al. v. Teva Pharm. USA, Inc., Civil Action No. 18-4273; Adapt Pharma

Operations Ltd., et al. v. Teva Pharm. USA, Inc., et al., Civil Action No. 18-9880; Janssen

Pharm., Inc., et al. v. Teva Pharm. USA, Inc., et al., Civil Action No. 18-734.

          27.   On information and belief, Actavis Labs. FL, Actavis Pharma, and Teva USA

hold themselves out as a single entity for the purposes of manufacturing, selling, marketing,




                                                 9
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 10 of 149 PageID: 10



distributing, and importing generic drug products in New Jersey and throughout the United

States.

          28.     More specifically, Defendants, on information and belief, collectively share

common directors, officers, principals and/or facilities, operate as agents of each other and act in

concert with each other in the design, formulation, development, manufacture, packaging,

distribution, marketing and/or sale of pharmaceutical products throughout the United States,

including New Jersey, and will do the same with respect to Actavis's product for which they have

sought approval from the FDA in Amended ANDA No. 208443.

          29.     On information and belief, Actavis Labs. FL, Actavis Pharma, and Teva USA

operate as an integrated business ultimately owned and controlled by Teva Pharmaceuticals

Industries Ltd.

          30.     On information and belief, Defendants have sold a substantial volume of generic

pharmaceutical products in New Jersey.

          31.     On information and belief, Defendants conduct marketing and sales activities in

the State of New Jersey, including, but not limited to, the systemic and continuous distribution,

marketing and sales of generic pharmaceutical products to New Jersey residents.

          32.     On information and belief, Defendants acted in concert to develop a generic copy

of DIFICID® (fidaxomicin) Tablets and to seek approval from the FDA to sell generic copies of

DIFICID® (fidaxomicin) Tablets in New Jersey and throughout the United States.

          33.     On information and belief, Actavis Pharma and Teva USA, together with and/or

through their affiliate and/or agent, Actavis Labs. FL, filed the Amended ANDA No. 208443,

which is at issue in this patent-infringement suit, with the FDA.




                                                  10
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 11 of 149 PageID: 11



       34.     Plaintiffs' claim for patent infringement arose as a result of Actavis Labs. FL

sending the required notice of its Amended ANDA. The notice was sent on behalf of Actavis

Labs. FL by Teva USA and stated that Actavis Labs. FL is an indirect, wholly owned subsidiary

of Teva USA. The notice identified the contact information for Teva USA's in-house counsel as

Teva Pharmaceuticals USA, Inc., 400 Interpace Parkway, Parsippany, NJ 07054.

       35.     On information and belief, Actavis Pharma and Teva USA, together with their

affiliate and/or agent, Actavis Labs. FL, have committed, or aided, abetted, actively induced,

contributed to, or participated in the commission of an act of patent infringement under

35 U.S.C. § 271(e)(2) that has led and/or will lead to foreseeable harm and injury to Plaintiffs,

including harm and injury in New Jersey.

                   PLAINTIFFS' DIFICID® (FIDAXOMICIN) TABLETS

       36.     Plaintiff Cubist is the holder of New Drug Application ("NDA") No. 201699 that

has been approved by the FDA for the manufacture and sale of DIFICID® (fidaxomicin) Tablets

for oral use ("DIFICID®" or the "DIFICID® drug product"). Plaintiff Cubist was formerly

known as Cubist Pharmaceuticals, Inc. On October 24, 2013, Cubist Pharmaceuticals, Inc.

acquired Optimer Pharmaceuticals, Inc., which is the entity that originally filed NDA

No. 201699. Optimer Pharmaceuticals, Inc. subsequently became Optimer

Pharmaceuticals LLC.

       37.     DIFICID® is approved by the FDA for the treatment of Clostridium difficile-

associated diarrhea in adults 18 years of age or older. Under NDA No. 201699, DIFICID® is

marketed in 200 mg tablets. The drug is marketed under the registered trade name and

trademark DIFICID®.




                                                11
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 12 of 149 PageID: 12



                                   THE PATENTS-IN-SUIT

                                        The '489 Patent

       38.     The '489 Patent, entitled "18-Membered Macrocycles and Analogs Thereof," was

duly and legally issued by the United States Patent and Trademark Office ("USPTO") on

March 15, 2011, naming Youe-Kong Shue, Chan-Kou Hwang, Yu-Hung Chiu, Alex Romero,

Farah Babakhani, Pamela Sears, and Franklin Okumu as the inventors. A copy of the '489 Patent

is attached hereto as Exhibit 1.

       39.     Plaintiff Merck is the owner, by assignment, of the '489 Patent and has the full

right to sue and to recover for infringement thereof. Plaintiff Optimer previously owned the '489

Patent and retains certain interests in the '489 Patent. And Plaintiffs MSD Investment Ireland

and MSD International have certain rights in the '489 Patent by license.

       40.     The '489 Patent is listed in the FDA's publication, Approved Drug Products with

Therapeutic Equivalence Evaluations (the "Orange Book") as covering the drug DIFICID®, at

the dosage of 200 mg, which is the subject of approved NDA No. 201699. In accordance with

21 U.S.C. § 355(b)(1), the '489 Patent is listed in connection with DIFICID® and NDA

No. 201699 in the Orange Book as a patent "with respect to which a claim of patent infringement

could reasonably be asserted if a person not licensed by the owner engaged in the manufacture,

use, or sale of the drug" DIFICID®.

                                        The '551 Patent

       41.     The '551 Patent, entitled "18-Membered Macrocycles and Analogs Thereof," was

duly and legally issued by the USPTO on November 19, 2013, naming Youe-Kong Shue, Chan-

Kou Hwang, Yu-Hung Chiu, Alex Romero, Farah Babakhani, Pamela Sears, and Franklin

Okumu as the inventors. A copy of the '551 Patent is attached hereto as Exhibit 2.




                                                12
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 13 of 149 PageID: 13



       42.     Plaintiff Merck is the owner, by assignment, of the '551 Patent and has the full

right to sue and to recover for infringement thereof. Plaintiff Optimer previously owned the '551

Patent and retains certain interests in the '551 Patent. And Plaintiffs MSD Investment Ireland

and MSD International have certain rights in the '551 Patent by license.

       43.     The '551 Patent is listed in the Orange Book as covering the drug DIFICID®, at

the dosage of 200 mg, which is the subject of approved NDA No. 201699. In accordance with

21 U.S.C. § 355(b)(1), the '551 Patent is listed in connection with DIFICID® and NDA

No. 201699 in the Orange Book as a patent "with respect to which a claim of patent infringement

could reasonably be asserted if a person not licensed by the owner engaged in the manufacture,

use, or sale of the drug" DIFICID®.

                                          The '508 Patent

       44.     The '508 Patent, entitled "Polymorphic Crystalline Forms of Tiacumicin B," was

duly and legally issued by the USPTO on May 27, 2008, naming Yu-Hung Chiu, Tessie Mary

Che, Alex Romero, Yoshi Ichikawa, and Youe-Kong Shue as the inventors. A copy of the '508

Patent is attached hereto as Exhibit 3.

       45.     Plaintiff Merck is the owner, by assignment, of the '508 Patent and has the full

right to sue and to recover for infringement thereof. Plaintiff Optimer previously owned the '508

Patent and retains certain interests in the '508 Patent. And Plaintiffs MSD Investment Ireland

and MSD International have certain rights in the '508 Patent by license.

       46.     The '508 Patent is listed in the Orange Book as covering the drug DIFICID®, at

the dosage of 200 mg, which is the subject of approved NDA No. 201699. In accordance with

21 U.S.C. § 355(b)(1), the '508 Patent is listed in connection with DIFICID® and NDA

No. 201699 in the Orange Book as a patent "with respect to which a claim of patent infringement




                                                13
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 14 of 149 PageID: 14



could reasonably be asserted if a person not licensed by the owner engaged in the manufacture,

use, or sale of the drug" DIFICID®.

                                        The '249 Patent

       47.     The '249 Patent, entitled "Macrolide Polymorphs, Compositions Comprising Such

Polymorphs, and Methods of Use and Manufacture Thereof," was duly and legally issued by the

USPTO on January 4, 2011, naming Yu-Hung Chiu, Tessie Mary Che, Alex Romero, Yoshi

Ichikawa, and Youe-Kong Shue as the inventors. A copy of the '249 Patent is attached hereto as

Exhibit 4.

       48.     Plaintiff Merck is the owner, by assignment, of the '249 Patent and has the full

right to sue and to recover for infringement thereof. Plaintiff Optimer previously owned the '249

Patent and retains certain interests in the '249 Patent. And Plaintiffs MSD Investment Ireland

and MSD International have certain rights in the '249 Patent by license.

       49.     The '249 Patent is listed in the Orange Book as covering the drug DIFICID®, at

the dosage of 200 mg, which is the subject of approved NDA No. 201699. In accordance with

21 U.S.C. § 355(b)(1), the '249 Patent is listed in connection with DIFICID® and NDA

No. 201699 in the Orange Book as a patent "with respect to which a claim of patent infringement

could reasonably be asserted if a person not licensed by the owner engaged in the manufacture,

use, or sale of the drug" DIFICID®.

                                        The '510 Patent

       50.     The '510 Patent, entitled "Macrocyclic Polymoprhs, Compositions Comprising

Such Polymorphs, and Methods of Use and Manufacture Thereof," was duly and legally issued

by the USPTO on October 14, 2014, naming Yu-Hung Chiu, Tessie Mary Che, Alex Romero,




                                                14
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 15 of 149 PageID: 15



Yoshi Ichikawa, and Youe-Kong Shue as the inventors. A copy of the '510 Patent is attached

hereto as Exhibit 5.

       51.     Plaintiff Merck is the owner, by assignment, of the '510 Patent and has the full

right to sue and to recover for infringement thereof. Plaintiff Optimer previously owned the '510

Patent and retains certain interests in the '510 Patent. And Plaintiffs MSD Investment Ireland

and MSD International have certain rights in the '510 Patent by license.

       52.     The '510 Patent is listed in the Orange Book as covering the drug DIFICID®, at

the dosage of 200 mg, which is the subject of approved NDA No. 201699. In accordance with

21 U.S.C. § 355(b)(1), the '510 Patent is listed in connection with DIFICID® and NDA

No. 201699 in the Orange Book as a patent "with respect to which a claim of patent infringement

could reasonably be asserted if a person not licensed by the owner engaged in the manufacture,

use, or sale of the drug" DIFICID®.

                        ACTAVIS'S AMENDED ANDA SUBMISSION

       53.     By letter dated July 23, 2015 (the "Actavis Notice Letter"), Actavis Labs. FL

notified Plaintiffs that it had submitted to the FDA ANDA No. 208443 ("Actavis's ANDA") for

Actavis's Fidaxomicin Tablets, a drug product that is a generic copy of DIFICID® (fidaxomicin)

Tablets (the "ANDA Product" or "Actavis's ANDA Product").

       54.     On information and belief, Defendants filed or caused to be filed Actavis's ANDA

with the FDA, seeking FDA approval to engage in the commercial manufacture, use, sale, offer

for sale, and/or importation of Actavis's ANDA Product prior to the expirations of the '489, the

'551, the '508, the '249, and the '510 Patents.

       55.     In the Actavis Notice Letter, Actavis Labs. FL notified Plaintiffs that, as part of

its ANDA No. 208443, Actavis had filed certifications of the type described in 21 U.S.C.




                                                  15
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 16 of 149 PageID: 16



§ 355(j)(2)(A)(vii)(IV) ("Paragraph IV Certification") with respect to the '489, the '551, the '508,

the '249, and the '510 Patents. On information and belief, ANDA No. 208443 contains

certification(s) pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) asserting that the '489, the '551, the

'508, the '249, and the '510 Patents are invalid, unenforceable and/or will not be infringed by the

commercial manufacture, use, sale, offer for sale, or importation of Actavis's ANDA Product.

       56.     By filing or causing to be filed Actavis's ANDA, Defendants necessarily

represented to the FDA that the ANDA Product has the same active ingredient, the same method

of administration, the same dosage form, and the same strength as DIFICID® and is

bioequivalent to DIFICID®.

       57.     By letter dated December 6, 2019 (the “Second Actavis Notice Letter”), Actavis

Labs. FL notified Plaintiffs that it had submitted to the FDA an amendment to its previously

submitted ANDA No. 208443.

       58.     On information and belief, Defendants filed or caused to be filed Amended

ANDA No. 208443 with the FDA, seeking FDA approval to engage in the commercial

manufacture, use, sale, offer for sale, and/or importation of Actavis's Fidaxomicin Tablets, a

drug product that is a generic copy of DIFICID® (fidaxomicin) Tablets (the "Amended ANDA

Product" or "Actavis's Amended ANDA Product") prior to the expirations of the '489, the '551,

the '508, the '249, and the '510 Patents.

       59.     In the Second Actavis Notice Letter, Actavis Labs. FL notified Plaintiffs that, as

part of its amendment to ANDA No. 208443, Actavis had filed certifications in accordance with

21 U.S.C. § 355(j)(2)(A)(vii)(IV) ("Paragraph IV Certification") with respect to the '489, the

'551, the '508, the '249, and the '510 Patents. On information and belief, Amended ANDA

No. 208443 contains certification(s) pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) asserting that




                                                 16
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 17 of 149 PageID: 17



the '489, the '551, the '508, the '249, and the '510 Patents are invalid, unenforceable and/or will

not be infringed by the commercial manufacture, use, sale, offer for sale, or importation of

Actavis's Amended ANDA Product.

       60.     Upon information and belief, Actavis's Paragraph IV Certification in the

Amended ANDA is a required "recertification for a previously submitted paragraph IV

certification" pursuant to FDA's regulations because Amended ANDA No. 208443 seeks to "add

a new indication or other condition of use"; "add a new strength"; "make other than minor

changes in product formulation"; and/or seeks to "change the physical form or crystalline

structure of the active ingredient." See 21 C.F.R. 314.96(d)(1).

       61.     By filing or causing to be filed the Amended ANDA No. 208443, Defendants

necessarily represented to the FDA that the Amended ANDA Product has the same active

ingredient, the same method of administration, the same dosage form, and the same strength as

DIFICID® and is bioequivalent to DIFICID®. The Second Actavis Notice Letter did not

identify any non-infringement basis for claims 1–2, 4–10, and 12–14 of the '489 Patent, claims

1–6 of the '551 Patent, claims 1–2, 8–9, 11–12, and 15–20 of the '508 Patent, claims 1–3, 6, and

10–12 of the '249 Patent, and claims 1–13 of the '510 Patent.

       62.     On information and belief, if Actavis's Amended ANDA is approved by the FDA,

the Defendants will, prior to the expiration of the '489, the '551, the '508, the '249, and the '510

Patents, begin commercially manufacturing, using, selling, offering to sell, and/or importing

Actavis's Amended ANDA Product.

       63.     On information and belief, if Actavis's Amended ANDA is approved by the FDA,

the Defendants will, prior to the expiration of the '489, the '551, the '508, the '249, and the '510

Patents, begin marketing Actavis's Amended ANDA Product for the treatment of Clostridium




                                                  17
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 18 of 149 PageID: 18



difficile-associated diarrhea in adults 18 years or older, and doctors and patients will use

Actavis's Amended ANDA Product for the indications marketed by the Defendants.

       64.     Defendants had knowledge of the '489, the '551, the '508, the '249, and the '510

Patents at least as of the date when Actavis's original ANDA No. 208443 was submitted to the

FDA containing the Paragraph IV Certification with respect to the '489, the '551, the '508, the

'249, and the '510 Patents.

       65.     Defendants' submission to the FDA of Amended ANDA No. 208443, with the

Paragraph IV Certification seeking approval to market Actavis's ANDA Product, is an act of

infringement by the Defendants of one or more claims of each of the '489, the '551, the '508, the

'249, and the '510 Patents under 35 U.S.C. § 271(e)(2). This infringement entitles Plaintiffs to

the relief provided by 35 U.S.C. § 271(e)(4), including, inter alia, an order of this Court that the

effective date of approval for Amended ANDA No. 208443 be a date which is not earlier than

the expiration date of the last expiring of the '489, the '551, the '508, the '249, and the '510

Patents, including any extensions of that date.

       66.     Defendants' anticipated commercial manufacture, use, sale, offer for sale and/or

importation of Actavis's Amended ANDA Product will infringe one or more claims of the '489,

the '551, the '508, the '249, and the '510 Patents under 35 U.S.C. §§ 271(a), (b), and/or (c).

       67.     Defendants concede that the submission of the Amended ANDA (and the

Amended ANDA Product described therein) infringes one or more claims of each of the '489, the

'551, the '508, the '249, and the '510 Patents. The Second Actavis Notice Letter includes a

section that purports to provide the factual and legal basis for "Non-Infringement," but

Defendants did not identify any non-infringement basis for claims 1–2, 4–10, and 12–14 of the




                                                  18
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 19 of 149 PageID: 19



'489 Patent, claims 1–6 of the '551 Patent, claims 1–2, 8–9, 11–12, and 15–20 of the '508 Patent,

claims 1–3, 6, and 10–12 of the '249 Patent, and claims 1–13 of the '510 Patent.

       68.     This action is being commenced within forty-five days from the date Plaintiffs

received the Second Actavis Notice Letter. The Second Actavis Notice Letter was dated

December 6, 2019 and was received by Plaintiffs after December 6, 2019.

                    COUNT I: INFRINGEMENT OF THE '489 PATENT

       69.     Plaintiffs incorporate by reference each of the preceding paragraphs of this

Complaint as if fully set forth herein.

       70.     The use and/or administration of Actavis's Amended ANDA Product is covered

by one or more claims of the '489 Patent.

       71.     By filing or causing to be filed Amended ANDA No. 208443 under 21 U.S.C.

§ 355(j) with a Paragraph IV Certification regarding the '489 Patent in order to engage in the

commercial manufacture, use, sale, offer for sale, and/or importation of Actavis's Amended

ANDA Product before the expiration of the '489 Patent, Defendants committed an act of

infringement of one or more claims of the '489 Patent under 35 U.S.C. § 271(e)(2)(A).

       72.     If Defendants commercially manufacture, use, sell, offer to sell, and/or import the

Amended ANDA Product in the United States or import the Amended ANDA Product into the

United States, or induce or contribute to any such conduct during the term of the '489 Patent,

Defendants would further infringe the '489 Patent under 35 U.S.C. §§ 271(a), (b) and/or (c).

       73.     The use and/or administration of Actavis's Amended ANDA Product, on

information and belief in accordance with and as directed by the proposed labeling for that

product, before the expiration of the '489 Patent would infringe one or more claims of the '489

Patent under 35 U.S.C. § 271(a).




                                                19
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 20 of 149 PageID: 20



       74.     By seeking approval to distribute the Amended ANDA Product with, on

information and belief, its proposed labeling, Defendants intend to cause others, specifically

medical professionals, to perform acts that Defendants know will infringe the '489 Patent.

       75.     Unless enjoined by this Court, Defendants intend to, and will, engage in the

infringing commercial manufacture, use, sale, offer for sale, and/or importation of Actavis's

Amended ANDA Product immediately and imminently upon approval of Actavis's Amended

ANDA.

       76.     Unless enjoined by this Court, Defendants intend to, and will, actively induce

infringement of the '489 Patent when Actavis's Amended ANDA is approved, and intend to, and

will do so, immediately and imminently upon approval of Actavis's Amended ANDA.

       77.     Defendants know that Actavis's Amended ANDA Product and, on information

and belief, its proposed labeling are especially made or adapted for use in infringing the '489

Patent, and that Actavis's Amended ANDA Product and, on information and belief, its proposed

labeling are not suitable for substantial noninfringing use. Unless enjoined by this Court,

Defendants intend to, and will, contribute to the infringement of the '489 Patent immediately and

imminently upon approval of Actavis's Amended ANDA.

       78.     Defendants had knowledge of the '489 Patent at least as of the date Actavis's

original ANDA No. 208443 was submitted and are knowingly infringing the '489 Patent.

       79.     Defendants acted without a reasonable basis for believing that they would not be

liable for infringing the '489 Patent, actively inducing infringement of the '489 Patent, and/or

contributing to the infringement of the '489 Patent.

       80.     Unless Defendants are enjoined from infringing the '489 Patent, actively inducing

infringement of the '489 Patent, and/or contributing to the infringement of the '489 Patent,




                                                 20
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 21 of 149 PageID: 21



Plaintiffs will suffer irreparable harm for which they have no adequate remedy at law. Pursuant

to 35 U.S.C. §§ 271(e)(4)(B) and 283 and Fed. R. Civ. P. 65, a preliminary and permanent

injunction should be entered preventing further infringement.

          81.   Plaintiffs are entitled to the relief provided by 35 U.S.C. § 271(e)(4), including,

inter alia, an order of this Court that the FDA set the effective date of approval for Amended

ANDA No. 208443 to be a date which is not earlier than the expiration date of the '489 Patent,

including any extensions of that date.

          82.   This case is "exceptional," as that term is used in 35 U.S.C. § 285, and Plaintiffs

are entitled to an award of their reasonable attorneys' fees and expenses.

                    COUNT II: INFRINGEMENT OF THE '551 PATENT

          83.   Plaintiffs incorporate by reference each of the preceding paragraphs of this

Complaint as if fully set forth herein.

          84.   Actavis's Amended ANDA Product is covered by one or more claims of the '551

Patent.

          85.   By filing or causing to be filed Amended ANDA No. 208443 under 21 U.S.C. §

355(j) with a Paragraph IV Certification regarding the '551 Patent in order to engage in the

commercial manufacture, use, sale, offer for sale, and/or importation of Actavis's Amended

ANDA Product before the expiration of the '551 Patent, Defendants committed an act of

infringement of one or more claims of the '551 Patent under 35 U.S.C. § 271(e)(2)(A).

          86.   If Defendants commercially manufacture, use, sell, offer to sell, and/or import the

Amended ANDA Product in the United States or induce or contribute to any such conduct during

the term of the '551 Patent, Defendants would further infringe the '551 Patent under 35 U.S.C. §§

271(a), (b) and/or (c).




                                                 21
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 22 of 149 PageID: 22



       87.     The commercial manufacture, use, sale, offer for sale, and/or importation of

Actavis's Amended ANDA Product before the expiration of the '551 Patent would infringe one

or more claims of the '551 Patent under 35 U.S.C. § 271(a).

       88.     By seeking approval to distribute the Amended ANDA Product, Defendants

intend to cause others, specifically medical professionals and patients, to perform acts that

Defendants know will infringe the '551 Patent.

       89.     Unless enjoined by this Court, Defendants intend to, and will, engage in the

infringing commercial manufacture, use, sale, offer for sale, and/or importation of Actavis's

Amended ANDA Product immediately and imminently upon approval of Actavis's Amended

ANDA.

       90.     Unless enjoined by this Court, Defendants intend to, and will, actively induce

infringement of the '551 Patent when Actavis's Amended ANDA is approved, and intend to, and

will do so, immediately and imminently upon approval of Actavis's Amended ANDA.

       91.     Defendants know that Actavis's Amended ANDA Product is especially made or

adapted for use in infringing the '551 Patent, and that Actavis's Amended ANDA Product is not

suitable for substantial noninfringing use. Unless enjoined by this Court, Defendants intend to,

and will, contribute to the infringement of the '551 Patent immediately and imminently upon

approval of Actavis's Amended ANDA.

       92.     Defendants had knowledge of the '551 Patent at least as of the date Actavis's

original ANDA No. 208443 was submitted and are knowingly infringing the '551 Patent.

       93.     Defendants acted without a reasonable basis for believing that they would not be

liable for infringing the '551 Patent, actively inducing infringement of the '551 Patent, and/or

contributing to the infringement of the '551 Patent.




                                                 22
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 23 of 149 PageID: 23



          94.    Unless Defendants are enjoined from infringing the '551 Patent, actively inducing

infringement of the '551 Patent, and/or contributing to the infringement of the '551 Patent,

Plaintiffs will suffer irreparable harm for which they have no adequate remedy at law. Pursuant

to 35 U.S.C. §§ 271(e)(4)(B) and 283 and Fed. R. Civ. P. 65, a preliminary and permanent

injunction should be entered preventing further infringement.

          95.    Plaintiffs are entitled to the relief provided by 35 U.S.C. § 271(e)(4), including,

inter alia, an order of this Court that the FDA set the effective date of approval for Amended

ANDA No. 208443 to be a date which is not earlier than the expiration date of the '551 Patent,

including any extensions of that date.

          96.    This case is "exceptional," as that term is used in 35 U.S.C. § 285, and Plaintiffs

are entitled to an award of their reasonable attorneys' fees and expenses.

                    COUNT III: INFRINGEMENT OF THE '508 PATENT

          97.    Plaintiffs incorporate by reference each of the preceding paragraphs of this

Complaint as if fully set forth herein.

          98.    Actavis's Amended ANDA Product is covered by one or more claims of the '508

Patent.

          99.    By filing or causing to be filed Amended ANDA No. 208443 under 21 U.S.C.

§ 355(j) with a Paragraph IV Certification regarding the '508 Patent in order to engage in the

commercial manufacture, use, sale, offer for sale, and/or importation of Actavis's Amended

ANDA Product before the expiration of the '508 Patent, Defendants committed an act of

infringement of one or more claims of the '508 Patent under 35 U.S.C. § 271(e)(2)(A).

          100.   If Defendants commercially manufacture, use, sell, offer to sell, and/or import the

Amended ANDA Product in the United States or import the Amended ANDA Product into the




                                                  23
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 24 of 149 PageID: 24



United States, or induce or contribute to any such conduct during the term of the '508 Patent,

Defendants would further infringe the '508 Patent under 35 U.S.C. §§ 271(a), (b) and/or (c).

       101.    The commercial manufacture, use, sale, offer for sale, and/or importation of

Actavis's Amended ANDA Product before the expiration of the '508 Patent would infringe one

or more claims of the '508 Patent under 35 U.S.C. § 271(a).

       102.    By seeking approval to distribute the Amended ANDA Product, Defendants

intend to cause others, specifically medical professionals and patients, to perform acts that

Defendants know will infringe the '508 Patent.

       103.    Unless enjoined by this Court, Defendants intend to, and will, engage in the

infringing commercial manufacture, use, sale, offer for sale, and/or importation of Actavis's

Amended ANDA Product immediately and imminently upon approval of Actavis's Amended

ANDA.

       104.    Unless enjoined by this Court, Defendants intend to, and will, actively induce

infringement of the '508 Patent when Actavis's Amended ANDA is approved, and intend to, and

will do so, immediately and imminently upon approval of Actavis's Amended ANDA.

       105.    Defendants know that Actavis's Amended ANDA Product is especially made or

adapted for use in infringing the '508 Patent, and that Actavis's Amended ANDA Product is not

suitable for substantial noninfringing use. Unless enjoined by this Court, Defendants intend to,

and will, contribute to the infringement of the '508 Patent immediately and imminently upon

approval of Actavis's Amended ANDA.

       106.    Defendants had knowledge of the '508 Patent at least as of the date Actavis's

original ANDA No. 208443 was submitted and are knowingly infringing the '508 Patent.




                                                 24
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 25 of 149 PageID: 25



          107.   Defendants acted without a reasonable basis for believing that they would not be

liable for infringing the '508 Patent, actively inducing infringement of the '508 Patent, and/or

contributing to the infringement of the '508 Patent.

          108.   Unless Defendants are enjoined from infringing the '508 Patent, actively inducing

infringement of the '508 Patent, and/or contributing to the infringement of the '508 Patent,

Plaintiffs will suffer irreparable harm for which they have no adequate remedy at law. Pursuant

to 35 U.S.C. §§ 271(e)(4)(B) and 283 and Fed. R. Civ. P. 65, a preliminary and permanent

injunction should be entered preventing further infringement.

          109.   Plaintiffs are entitled to the relief provided by 35 U.S.C. § 271(e)(4), including,

inter alia, an order of this Court that the FDA set the effective date of approval for Amended

ANDA No. 208443 to be a date which is not earlier than the expiration date of the '508 Patent,

including any extensions of that date.

          110.   This case is "exceptional," as that term is used in 35 U.S.C. § 285, and Plaintiffs

are entitled to an award of their reasonable attorneys' fees and expenses.

                    COUNT IV: INFRINGEMENT OF THE '249 PATENT

          111.   Plaintiffs incorporate by reference each of the preceding paragraphs of this

Complaint as if fully set forth herein.

          112.   Actavis's Amended ANDA Product is covered by one or more claims of the '249

Patent.

          113.   By filing or causing to be filed Amended ANDA No. 208443 under 21 U.S.C.

§ 355(j) with a Paragraph IV Certification regarding the '249 Patent in order to engage in the

commercial manufacture, use, sale, offer for sale, and/or importation of Actavis's Amended




                                                  25
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 26 of 149 PageID: 26



ANDA Product before the expiration of the '249 Patent, Defendants committed an act of

infringement of one or more claims of the '249 Patent under 35 U.S.C. § 271(e)(2)(A).

       114.    If Defendants commercially manufacture, use, sell, offer to sell, and/or import the

Amended ANDA Product in the United States or import the Amended ANDA Product into the

United States, or induce or contribute to any such conduct during the term of the '249 Patent,

Defendants would further infringe the '249 Patent under 35 U.S.C. §§ 271(a), (b) and/or (c).

       115.    The commercial manufacture, use, sale, offer for sale, and/or importation of

Actavis's Amended ANDA Product before the expiration of the '249 Patent would infringe one

or more claims of the '249 Patent under 35 U.S.C. § 271(a).

       116.    By seeking approval to distribute the Amended ANDA Product, Defendants

intend to cause others, specifically medical professionals and patients, to perform acts that

Defendants know will infringe the '249 Patent.

       117.    Unless enjoined by this Court, Defendants intend to, and will, engage in the

infringing commercial manufacture, use, sale, offer for sale, and/or importation of Actavis's

Amended ANDA Product immediately and imminently upon approval of Actavis's Amended

ANDA.

       118.    Unless enjoined by this Court, Defendants intend to, and will, actively induce

infringement of the '249 Patent when Actavis's Amended ANDA is approved, and intend to, and

will do so, immediately and imminently upon approval of Actavis's Amended ANDA.

       119.    Defendants know that Actavis's Amended ANDA Product is especially made or

adapted for use in infringing the '249 Patent, and that Actavis's Amended ANDA Product is not

suitable for substantial noninfringing use. Unless enjoined by this Court, Defendants intend to,




                                                 26
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 27 of 149 PageID: 27



and will, contribute to the infringement of the '249 Patent immediately and imminently upon

approval of Actavis's Amended ANDA.

       120.    Defendants had knowledge of the '249 Patent at least as of the date Actavis's

original ANDA No. 208443 was submitted and are knowingly infringing the '249 Patent.

       121.    Defendants acted without a reasonable basis for believing that they would not be

liable for infringing the '249 Patent, actively inducing infringement of the '249 Patent, and/or

contributing to the infringement of the '249 Patent.

       122.    Unless Defendants are enjoined from infringing the '249 Patent, actively inducing

infringement of the '249 Patent, and/or contributing to the infringement of the '249 Patent,

Plaintiffs will suffer irreparable harm for which they have no adequate remedy at law. Pursuant

to 35 U.S.C. §§ 271(e)(4)(B) and 283 and Fed. R. Civ. P. 65, a preliminary and permanent

injunction should be entered preventing further infringement.

       123.    Plaintiffs are entitled to the relief provided by 35 U.S.C. § 271(e)(4), including,

inter alia, an order of this Court that the FDA set the effective date of approval for Amended

ANDA No. 208443 to be a date which is not earlier than the expiration date of the '249 Patent,

including any extensions of that date.

       124.    This case is "exceptional," as that term is used in 35 U.S.C. § 285, and Plaintiffs

are entitled to an award of their reasonable attorneys' fees and expenses.

                    COUNT V: INFRINGEMENT OF THE '510 PATENT

       125.    Plaintiffs incorporate by reference each of the preceding paragraphs of this

Complaint as if fully set forth herein.

       126.    The use and/or administration of Actavis's Amended ANDA Product is covered

by one or more claims of the '510 Patent.




                                                 27
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 28 of 149 PageID: 28



       127.    By filing or causing to be filed Amended ANDA No. 208443 under 21 U.S.C.

§ 355(j) with a Paragraph IV Certification regarding the '510 Patent in order to engage in the

commercial manufacture, use, sale, offer for sale, and/or importation of Actavis's Amended

ANDA Product before the expiration of the '510 Patent, Defendants committed an act of

infringement of one or more claims of the '510 Patent under 35 U.S.C. § 271(e)(2)(A).

       128.    If Defendants commercially manufacture, use, sell, offer to sell, and/or import the

Amended ANDA Product in the United States or import the Amended ANDA Product into the

United States, or induce or contribute to any such conduct during the term of the '510 Patent,

Defendants would further infringe the '510 Patent under 35 U.S.C. §§ 271(a), (b) and/or (c).

       129.    The use and/or administration of Actavis's Amended ANDA Product, on

information and belief in accordance with and as directed by the proposed labeling for that

product, before the expiration of the '510 Patent would infringe one or more claims of the '510

Patent under 35 U.S.C. § 271(a).

       130.    By seeking approval to distribute the Amended ANDA Product with, on

information and belief, its proposed labeling, Defendants intend to cause others, specifically

medical professionals, to perform acts that Defendants know will infringe the '510 Patent.

       131.    Unless enjoined by this Court, Defendants intend to, and will, engage in the

infringing commercial manufacture, use, sale, offer for sale, and/or importation of Actavis's

Amended ANDA Product immediately and imminently upon approval of Actavis's Amended

ANDA.

       132.    Unless enjoined by this Court, Defendants intend to, and will, actively induce

infringement of the '510 Patent when Actavis's Amended ANDA is approved, and intend to, and

will do so, immediately and imminently upon approval of Actavis's Amended ANDA.




                                                28
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 29 of 149 PageID: 29



       133.    Defendants know that Actavis's Amended ANDA Product and, on information

and belief, its proposed labeling are especially made or adapted for use in infringing the '510

Patent, and that Actavis's Amended ANDA Product and, on information and belief, its proposed

labeling are not suitable for substantial noninfringing use. Unless enjoined by this Court,

Defendants intend to, and will, contribute to the infringement of the '510 Patent immediately and

imminently upon approval of Actavis's Amended ANDA.

       134.    Defendants had knowledge of the '510 Patent at least as of the date Actavis's

original ANDA No. 208443 was submitted and are knowingly infringing the '510 Patent.

       135.    Defendants acted without a reasonable basis for believing that they would not be

liable for infringing the '510 Patent, actively inducing infringement of the '510 Patent, and/or

contributing to the infringement of the '510 Patent.

       136.    Unless Defendants are enjoined from infringing the '510 Patent, actively inducing

infringement of the '510 Patent, and/or contributing to the infringement of the '510 Patent,

Plaintiffs will suffer irreparable harm for which they have no adequate remedy at law. Pursuant

to 35 U.S.C. §§ 271(e)(4)(B) and 283 and Fed. R. Civ. P. 65, a preliminary and permanent

injunction should be entered preventing further infringement.

       137.    Plaintiffs are entitled to the relief provided by 35 U.S.C. § 271(e)(4), including,

inter alia, an order of this Court that the FDA set the effective date of approval for Amended

ANDA No. 208443 to be a date which is not earlier than the expiration date of the '510 Patent,

including any extensions of that date.

       138.    This case is "exceptional," as that term is used in 35 U.S.C. § 285, and Plaintiffs

are entitled to an award of their reasonable attorneys' fees and expenses.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:


                                                 29
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 30 of 149 PageID: 30



               A.      Judgment in favor of Plaintiffs and against Defendants;

               B.      Judgment that the '489, the '551, the '508, the '249, and the '510 Patents

have not been proven invalid or unenforceable.

               C.      Judgment that the Defendants have infringed, literally or by the doctrine of

equivalents, the '489, the '551, the '508, the '249, and the '510 Patents under 35 U.S.C.

§ 271(e)(2) by the submission of Amended ANDA No. 208443;

               D.      Judgment declaring that commercial manufacturing, using, selling,

offering to sell, and/or importing Actavis's Amended ANDA Product, or inducing or contributing

to such conduct, will constitute infringement, active inducement of infringement and/or

contributory infringement of the '489, the '551, the '508, the '249, and the '510 Patents by

Defendants under 35 U.S.C. §§ 271(a), (b) and/or (c);

               E.      Judgment, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date of

any FDA approval of Amended ANDA No. 208443 under § 505(j) of the Federal Food, Drug

and Cosmetic Act (21 U.S.C. § 355(j)) shall be a date no earlier than the date of expiration of the

last expiring of the '489, the '551, the '508, the '249, and the '510 Patents plus any additional

periods of exclusivity to which the Patents are or become entitled;

               F.      A preliminary and permanent injunction, pursuant to 35 U.S.C.

§§ 271(e)(4)(B) and 283 and Fed. R. Civ. P. 65 enjoining Defendants, and their officers,

partners, agents, servants, employees, parents, subsidiaries, divisions, affiliate corporations, other

related business entities and all other persons acting in concert, participation, or in privity with

them, and their successors and assigns, from any commercial manufacture, use, sale, offer to sell,

and/or importation within the United States of any drug product described in Amended ANDA

No. 208443, and any product that is similar to or only colorably different from those products,




                                                  30
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 31 of 149 PageID: 31



before the date of expiration of the last expiring of the '489, the '551, the '508, the '249, and the

'510 Patents plus any additional periods of exclusivity to which the Patents are or become

entitled;

               G.      Damages or other monetary relief, including prejudgment and

postjudgment interest, if Defendants engage in the commercial manufacture, use, sale, offer to

sell, or importation of Actavis's Amended ANDA Product, or any other products that infringe the

'489, the '551, the '508, the '249, and the '510 Patents, or that induce or contribute to the

infringement of the '489, the '551, the '508, the '249, and the '510 Patents, prior to the expiration

of the last expiring of the '489, the '551, the '508, the '249, and the '510 Patents plus any

additional periods of exclusivity to which the Patents are or become entitled;

               H.      A declaration that this an exceptional case and an award to Plaintiffs of

their reasonable attorneys' fees and expenses, as provided by 35 U.S.C. §§ 271(e)(4) and 285;

and

               I.      Such other and further relief as this Court may deem just and proper.




                                                  31
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 32 of 149 PageID: 32




Dated: January 16, 2020                       Respectfully submitted,

Of Counsel:                                   By: s/ Charles M. Lizza
                                                   Charles M. Lizza
Thomas D. Rein                                     William C. Baton
(trein@sidley.com)                                 SAUL EWING ARNSTEIN & LEHR LLP
Stephanie P. Koh                                   One Riverfront Plaza, Suite 1520
(skoh@sidley.com)                                  Newark, New Jersey 07102-5426
Gwen Hochman Stewart                               (973) 286-6700
(gstewart@sidley.com)                              clizza@saul.com
Leif Peterson                                      wbaton@saul.com
(leif.peterson@sidley.com)
SIDLEY AUSTIN LLP
One South Dearborn Street
Chicago, Illinois, 60603
Telephone: (312) 853-7000
Facsimile: (312) 853-7036

-and-

Peter S. Choi
(peter.choi@sidley.com)
SIDLEY AUSTIN LLP
1501 K. Street, N.W.
Washington, DC 20005
Telephone: (202) 736-8000
Facsimile: (202) 736-8711

Attorneys for Plaintiffs
Merck Sharp & Dohme Corp., Cubist
Pharmaceuticals LLC,
Optimer Pharmaceuticals LLC,
MSD Investment Holdings (Ireland), and
MSD International GmbH




                                         32
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 33 of 149 PageID: 33



         CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

       I hereby certify that, to the best of my knowledge, the matter captioned Merck Sharp &

Dohme Corp., et al. v. Actavis Labs. FL, Inc., Civil Action No. 15-6541 (CCC)(CLW) is related

to the matter in controversy because the matter in controversy involves an amendment to the

original ANDA that is the subject of Civil Action No. 15-6541, the same Plaintiffs, some of the

same Defendants, and the same patents.

       I further certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court, or of any pending arbitration or administrative

proceeding.




                                                33
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 34 of 149 PageID: 34



Dated: January 16, 2020                       Respectfully submitted,

Of Counsel:                                   By: s/ Charles M. Lizza
                                                   Charles M. Lizza
Thomas D. Rein                                     William C. Baton
(trein@sidley.com)                                 SAUL EWING ARNSTEIN & LEHR LLP
Stephanie P. Koh                                   One Riverfront Plaza, Suite 1520
(skoh@sidley.com)                                  Newark, New Jersey 07102-5426
Gwen Hochman Stewart                               (973) 286-6700
(gstewart@sidley.com)                              clizza@saul.com
Leif Peterson                                      wbaton@saul.com
(leif.peterson@sidley.com)
SIDLEY AUSTIN LLP
One South Dearborn Street
Chicago, Illinois, 60603
Telephone: (312) 853-7000
Facsimile: (312) 853-7036

-and-

Peter S. Choi
(peter.choi@sidley.com)
SIDLEY AUSTIN LLP
1501 K. Street, N.W.
Washington, DC 20005
Telephone: (202) 736-8000
Facsimile: (202) 736-8711

Attorneys for Plaintiffs
Merck Sharp & Dohme Corp., Cubist
Pharmaceuticals LLC,
Optimer Pharmaceuticals LLC,
MSD Investment Holdings (Ireland), and
MSD International GmbH




                                         34
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 35 of 149 PageID: 35




                        EXHIBIT 1
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 36 of 149 PageID: 36
                                                                              111111111111111111111111111111111111111111111111111111111111111111111111111
                                                                                                         US007906489B2


 c12)   United States Patent                                                          (10)   Patent No.:                 US 7,906,489 B2
        Shue et al.                                                                   (45)   Date of Patent:                      Mar.15,2011

 (54)   18-MEMBERED MACROCYCLES AND                                                                   OTHER PUBLICATIONS
        ANALOGS THEREOF
                                                                                  Vippagunta, S.R., Brittain, H.G., Grant, D.J.W. (2001) Crystalline
                                                                                  solids. Advanced Drug Delivery Reviews, vol. 48, pp. 3-26. *
 (75)   Inventors: Youe-Kong Shue, Carlsbad, CA (US);
                                                                                  Morissette, S.L., Almarsson, b., Peterson, M.L., Remenar, J.F.,
                   Chan-Kou Hwang, San Diego, CA                                  Read, M.J., Lemmo, A.V., Ellis, S., Cima, M.J., Gardner, C.R. (2004)
                   (US); Yu-Hung Chiu, San Diego, CA                              High-throughput crystallization: polymorphs, salts, co-crystals and
                   (US); Alex Romero, San Diego, CA                               solvates of pharmaceutical solids. Advanced Drug Delivery Reviews,
                   (US); Farah Babakhani, San Diego, CA                           vol. 56, pp. 275-300.*
                   (US); Pamela Sears, San Diego, CA                              Finegold, S.M., Molitoris, D., Vaisanen, M-L., Song, Y., Liu, c.,
                   (US); Franklin Okumu, Oakland, CA                              Bolanos, M. (2004) In Vitro Activities of OPT-80 and Comparator
                   (US)                                                           Drugs against Intestinal Bacteria. Antimicrobial Agents and Chemo-
                                                                                  therapy, vol. 48, No. 12, p. 4898-4902.*
 (73)   Assignee: Optimer Pharmaceuticals, Inc., San                              Gerding, D.N., Johnson, S., Peterson, L.R., Mulligan, M.E., Silva, Jr.,
                  Diego, CA (US)                                                  J. (1995) Clostridium Difficile-Associated Diarrhea and Colitis.
                                                                                  Infection Control and Hosptial Epidemiology, vol. 16, No. 8, p.
                                                                                  459-477.*
 ( *)   Notice:         Subject to any disclaimer, the term of this
                                                                                  Ansel, H.C., Allen, Jr., L.V., Popovich, N.G. (1999) Pharmaceutical
                        patent is extended or adjusted under 35                   Dosage Forms and Drug Delivery Systems. Published by Lippincott
                        U.S.C. 154(b) by 762 days.                                Williams & Wilkins, p. 23-26, 179-180 and 196.*
                                                                                  Credito eta!, Antimicrobial Agents and Chemotherapy, Nov. 2004, p.
 (21)   Appl. No.: 11/882,219                                                     4430-4434 vol. 48, No. 11.
                                                                                  K.L. Credito, P.C. Appelbaum, "Antianaerobic Activity of OPT 80
 (22)   Filed:          Jul. 31, 2007                                             Compared to Other Agents," Hershey Medical Center Department of
                                                                                  Pathology, (poster), 44th ICAAC (Oct. 30-Nov. 2, 2004) in Chicago.
 (65)                      Prior Publication Data                                 Babakhani eta!., "Narrow spectrum activity and low fecal protein
                                                                                  binding of Opt-80 and its major hydrolysis metabolite (OP-1118)",
        US 2008/0269145 Al               Oct. 30, 2008                            Program and Abstract of the 47th Interscience Conference on Anti-
                                                                                  microbial Agents and Chemotherapy, Chicago, IL, p. 212 (2007),
                  Related U.S. Application Data                                   XP008103008.
                                                                                  Gerber eta!., "OPT-80, a macrocyclic antimicrobial agent for the
 (63)   Continuation-in-part   of     application                     No.         treatment of clostridium difficile infections: a review", Expert Opin-
        PCT/US2005/002887, filed on Jan. 31, 2005.                                ion on Investigational Drugs, 17(4), p. 547-53 (2008), XP002479935.
                                                                                  Lewiston et a!., "Determination of OPT-80 and its desisobutyryl
 (60)   Provisional application No. 60/570,697, filed on May
                                                                                  metabolite (OP-1118) in human plasma by a LC/MS/MS method",
        14,2004.                                                                  AAPS Journal , American Association of Pharmaceutical Scientists,
                                                                                  (2005), XP008103043.
 (51)   Int. Cl.                                                                  Okumu et a!., "Safety and pharmacokinetics of OPT-80, a novel
        AOJN 43104                     (2006.01)                                  antibiotic for treatment of clostridium difficile associated diarrhea
        A61K 31170                     (2006.01)                                  (CDAD)'', Program and Abstract of the 44th Interscience Conference
 (52)   U.S. Cl. .......................................... 514/28; 514/867       on Antimicrobial Agents and Chemotherapy, p. 204, (2004),
                                                                                  XP008103005.
 (58)   Field of Classification Search . ... ... ... ... .. ... .. 514/28,        Shangle eta!., "Safety and pharmacokinetics of OPT-80 in human
                                                                    514/867       volunteers", Program and Abstract of the 44th Interscience Confer-
        See application file for complete search history.                         ence on Antimicrobial Agents and Chemotherapy, Washington, DC,
                                                                                  p. 1 (2004), XP008103010.
 (56)                     References Cited
                                                                                                              (Continued)
                  U.S. PATENT DOCUMENTS
      3,978,211    A        8/1976   Coronelli eta!.                              Primary Examiner- Shaojia Anna Jiang
      4,918,174    A        4/1990   Me Alpine eta!.
      5,583,115    A       12/1996   McAlpine et al.
                                                                                  Assistant Examiner- Scarlett Goon
      5,767,096    A        6/1998   Hochlowski et al.                            (74) Attorney, Agent, or Firm- Morgan Lewis & Bockius
      7,378,508    B2       5/2008   Chiu eta!.                                   LLP
  2006/0257981     A1      1112006   Shue eta!.
  2007/0105791     A1       5/2007   Sears et a!.
  2007/0173462     A1       7/2007   Shue eta!.
                                                                                  (57)                       ABSTRACT
  2007/0259949     A1      1112007   Chiu eta!.
  2008/0194497     A1       8/2008   Chiu eta!.
  2009/0163428     A1       6/2009   Chiu eta!.                                   The present invention relates generally to the IS-membered
  2010/0009925     A1       112010   Shue eta!.                                   macrocyclic antimicrobial agents called Tiacumicins, spe-
  2010/0010076     A1       112010   Chiu eta!.                                   cifically, OPT-80 (which is composed almost entirely of the
  2010/0035833     A1       212010   Ichikawa et a!.                              R-Tiacumicin B), pharmaceutical compositions comprising
  2010/0081800     A1       4/2010   Chiu eta!.
                                                                                  OPT-80, and methods using OPT-80. In particular, this com-
              FOREIGN PATENT DOCUMENTS                                            pound is a potent drug for the treatment of bacterial infec-
 wo         wo 96/35702                1111996                                    tions, specifically C. difficile infections.
 wo       wo 2004/014295                2/2004
 wo       wo 2005/112990               12/2005
 wo       wo 2006/085838                8/2006                                                      14 Claims, 1 Drawing Sheet
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 37 of 149 PageID: 37


                                                           US 7,906,489 B2
                                                                     Page 2


                    OTHER PUBLICATIONS                                    Hochlowski, J.E. eta!., Tiacumicins, A Novel Complex of IS-Mem-
 Shue eta!., "Safety, tolerance, and pharmacokinetics studies of OPT-     bered Macrolides, J Antibiotics, vol. XL, No.5, pp. 575-5SS (May
 SO in healthy volunteers following single and multiple oral doses",      19S7).
 Antimicrobial Agents and Chemotherapy, 52(4), p. 1391-1395               Arnone et a!. "Structure Elucidation of the Macrocyclic Antibiotic
                                                                          Lipiarmycin" Journal of the Chemical Society, Perkin Transactions
 (200S), XP00251790S.
                                                                          I, Chemical Society, 1353-1359 (19S7).
 Cambridge Crystallographic Data Centre Deposition No. 100349,
                                                                          Caira "Crystalline Polymorphism of Organic Compounds" Topics in
 (2000), CCDC No. 1147S2.
                                                                          Current Chemistry 19S:I63-20S (199S).
 Chemical Abstracts registry entry 56645-60-4, Tiacumicin B, Copy-        Poduval et a!. "Clostridium difficile and vancomycin-resistant
 right 2007, American Chemical Society, pp. 1-2.                          enterococcus: the new nosocomial alliance" The American Journal of
 Braga eta!., "Making crystals from crystals: a green route to crystal    Gastroenterology 95(12):3513-3515 (2000).
 engineering and polymorphism" Chemical Communications (2005)             Polymorphism in Pharmaceutical Solids, published 1999 by Marcel
 pp. 3635-3645.                                                           Dekker Inc, ed. By Harry G. Brittain, pp. 1-2.
 Pharmaceutical Dosage Forms: Tablets, vol. 2, Published by Marcel        The Condensed Chemical Dictionary, Tenth Edition, published 19SI
 Dekker, Inc., ed. by Lieberman, Lachman, and Schwartz, pp. 462-          by the Van Nostrand Reinhold Company, revised by Gessner G.
 472, (1990).                                                             Hawley, p. 35 and S35.
 Dean, J., Analytical Chemistry Handbook, Published by McGraw-            Theriault et al. "Tiacumicins, a novel complex of IS-membered
 Hill, Inc., pp. 10.23-10.26, (1995).                                     macrolide antibiotics. I. Taxonomy, fermentation ... " J Antibiot
 Jain eta!., "Polymorphism in Pharmacy" Indian Drugs (19S6) vol.          (Tokyo) 40(5):567-574 (19S7).
 23, No.6, pp. 315-329.                                                   Supplementary European Search Report issued in the corresponding
 Swanson, R.N. eta!., In Vitro and In Vivo Evaluation ofTiacumicins       European Patent Application No. 05712354.9 (Jan. 15, 20 10).
 B and C against Clostridium difficile, Antimicrob. Agents
 Chemother., Jun. 1991, pp. 110S-1111.                                    * cited by examiner
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 38 of 149 PageID: 38


 U.S. Patent                         Mar.15,2011          US 7,906,489 B2




                                Figure 1
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 39 of 149 PageID: 39


                                                       US 7,906,489 B2
                                1                                                                              2
         18-MEMBERED MACROCYCLES AND                                       macrocyclic ring is glycosidically attached to one or two
               ANALOGS THEREOF                                             sugars. A seven -carbon sugar is esterfied at various positions
                                                                           with small fatty acids. The other sugar, when present, is
            CROSS-REFERENCE TO RELATED                                     esterified with an isomer of the fully substituted benzoic acid,
                   APPLICATIONS                                      5     everninic acid. (Journal ofLiquid Chromatography, 19SS, II:
                                                                           191-201 ).
    The present application is a continuation-in-part applica-                Tiacumicins are a family of related compounds that contain
 tion of International Application PCT/US2005/002SS7 filed                 the IS-membered ring shown in Formula I below.
 Jan. 31, 2005, and claims priority to U.S. Provisional Appli-
 cation No. 60/570,697 filed May 14, 2004, each application          10
 of which is incorporated by reference in its entirety.                                                                                Formula!


                    FIELD OF INVENTION

     The present invention relates generally to the IS-mem-          15
 bered macrocyclic antimicrobial agents called Tiacumicins,
  specifically, the R-Tiacumicin B or Tiacumicin B and its
 related compounds. In particular, substantially pure R-Ti-
  acumicin B, as a potent antibiotic agent for the treatment of
 bacterial infections, specifically GI infections caused by          20
 toxin producing strains of Clostridium dijficile (C. dijficile ),
 Staphylococcus aureus (S. aureus) including methicillin-re-
  sistant Staphylococcus aureus (MRSA) and Clostridium per-
 fringens (C. perfringens).
                                                                     25
           BACKGROUND OF THE INVENTION
                                                                              At present, several distinct Tiacumicins have been identi-
    Macrocycles are an important therapeutic class of antibi-              fied and six of these (Tiacumicin A-F) are defined by their
 otics. These compounds are frequently produced as a family                particularpatternofsubstituents R\ R2 , andR3 (U.S. Pat. No.
 of closely related biogenetic congeners. The Tiacumicins are              4,91S,174; J. Antibiotics, 19S7, 40: 575-5SS), as shown in
 a series of IS-membered macrocyclic antibiotics in which the              Table I.
                                                                                      TABLE I
                                                                          Substituents Present In Tiacwncins A-F




                                     A

                                           -<0 '}--\ ~                                                             H                       H




                                              0""'"h0HO         OH




                                          >--{. ~;( Jr~o-<. o
                                     B                                                                                                     OH




                                                                                                                                 Cl

                                                      HO         OH                        H3CO)--{""
                                                                                                          OH 0
                                                                                                                                      OH
                                                                                                                       HO
                                                                                                                            Cl

                                     c                                                                                                     OH




                                                                                                                                      OH

                                                                                                                            Cl
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 40 of 149 PageID: 40


                                                           US 7,906,489 B2
                                3                                                                                4
                                       TABLE !-continued
                                 Substituents Present In Tiacurncins A-F




                                                                                                            OH
                             ~-;1
 D
                                                                     PH
                       0       ~                                    ~
                                                                                                  Cl



                                                                                                       OH
                                                                 OCH3            HO
                                                                                            Cl




         H0"''~f( ~11-"'""0
 E                                                                                                          OH




             0)0
              HO                                  H3CO
                                                                  OH 0
                                                                                                 Cl



                                                                                                      OH
                                                                                HO
                                                                                          Cl

 F                                                                                                          OH




                                                                                                      OH

                                                                                          Cl



                                                                           40
    Tiacumicins A-F have been characterized spectroscopi-                          Vancomycin-resistant enterococci, for which intestinal
 cally and by other physical methods. The chemical structures                   colonization provides a constant reservoir for infection, has
 ofTiacumicins are based on spectroscopy: UV-vis, IR and 1 H                    also emerged as a major nosocomial pathogen associated
 and 13 C NMR, see for example J. Antibiotics, 1987, 40:                        with increased health care cost and mortality. VRE can appear
 575-588. Inspection of Table 1 reveals that certain members               45   as coinfection in patients infected with C. difficile, or more
 of the family are structurally related isomers and/or differ by                commonly cause infection in certain high risk patients such as
 the presence or absence of certain moieties. Others differ in                  haematology and oncology patients, patients in intensive care
 the nature of their ester groups.                                              units and patients receiving solid organ transplants.
    Tiacumicins are produced by bacteria, including Dacty-                         Methicillin-resistant Staphylococci, such as MRSA, are
 losporangium aurantiacum subspecies hamdenensis, which                    50   increasing in prevalence in both the hospital and community
 may be obtained from the ARS Patent Collection of the                          settings. Staphylococci are found on the skin and within the
 Northern Regional Research Center, United States Depart-                       digestive and respiratory tracts but can infect open wounds
 ment ofAgriculture, 1815 North University Street, Peoria, Ill.                 and bums and can progress to serious systemic infection. The
 61604, accession number NRRL 18085. The characteristics                        emergence of multi-drug resistant Staphylococci, especially,
 of strain AB 718C-41 are given in J. Antibiotics, 1987, 40:               55   in the hospital where antibiotic use is frequent and selective
 567-574 and U.S. Pat. No. 4,918,174.                                           pressure for drug-resistant organisms is high, has proven a
    C. difficile-associated diarrhea (CDAD) is a disease char-                  challenge for treating these patients. The presence ofMRSA
 acterized by severe and painful diarrhea. C. difficile is respon-              on the skin of patients and health care workers promotes
 sible for approximately 20% of the cases of antibiotic-asso-                   transmission of the multi-drug resistant organisms.
 ciated diarrhea (AAD) and the majority of the cases of                    60      Similar diseases, including but not limited to clostridial
 antibiotic-associated colitis (AAC). These diseases are typi-                  enterocolitis, neonatal diarrhea, antibiotic-associated entero-
 cally caused by toxin producing strains of C. difficile, S.                    colitis, sporadic enterocolitis, and nosocomial enterocolitis
 aureus including methicillin-resistantS. aureus (MRSA) and                     are also significant problems in some animal species.
 Clostridium perfringens (C. perfringens). AAD represents a                        AAD is a significant problem in hospitals and long-term
 major economic burden to the healthcare system that is con-               65   care facilities and in the community. C. difficile is the leading
 servatively estimated at $3-6 billion per year in excess hos-                  cause of AAD in the hospital setting, accounting for approxi-
 pital costs in the U.S. alone.                                                 mately 20% of cases of AAD and the majority of cases of
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 41 of 149 PageID: 41


                                                        US 7,906,489 B2
                                 5                                                                       6
 antibiotic-associated colitis (AAC). The rising incidence of              bowel syndrome. Tiacumicins may also find use for the treat-
 Clostridium difficile-associated diarrhea (CDAD) has been                 ment of gastrointestinal cancers.
 attributed to the frequent prescription ofbroad -spectrum anti-              Tiacumicinantibiotics aredescribedin U.S. Pat. No. 4,918,
 biotics to hospitalized patients.                                         174 (issued Apr. 17, 1990), J. Antibiotics 1987, 40: 575-588,
    The most serious form of the disease is pseudomembra-                  J. Antibiotics 1987, 40: 567-574, J. Liquid Chromatography
 nous colitis (PMC), which is manifested histologically by                 1988, 11: 191-201, Antimicrobial Agents and Chemotherapy
 colitis with mucosal plaques, and clinically by severe diar-              1991, 35: 1108-1111, U.S. Pat. No. 5,583,115 (issued Dec.
 rhea, abdominal cramps, and systemic toxicity. The overall                10, 1996), and U.S. Pat. No. 5,767,096 (issuedJun.16, 1998),
 mortality rate from CDAD is low, but is much greater in                   which are all incorporated herein by reference. Related com-
 patients who develop severe colitis or systemic toxicity. A          10   pounds are the Lipiarmycin antibiotics (c.f., J. Chern. Soc.
 recent study has shown that even when death is not directly               Perkin Trans. I, 1987, 1353-1359 and J.Antibiotics 1988,41:
 attributable to C. difficile, the rate of mortality in CDAD               308-315) and the Clostomicin antibiotics (J. Antibiotics
 patients as compared to case-matched controls is much                     1986, 39: 1407 -1412), which are all incorporated herein by
 greater.                                                             15
                                                                           reference.
    Diarrhea and colitis are caused by the elaboration of one or
 more C. difficile toxins. The organism proliferates in the colon                      SUMMARY OF THE INVENTION
 in patients who have been given broad-spectrum antibiotics
 or, less commonly, cancer chemotherapy. CDAD is diag-                        The present invention relates to new pharmaceutical com-
 nosed in approximately 20% of hospitalized patients who              20   positions containing R-Tiacumicins, specifically the opti-
 develop diarrhea after treatment with such agents.                        cally pureR-Tiacumicin B, and to the use of these new com-
    There are currently two dominant therapies for CDAD:                   positions in combination with existing drugs to treat
 vancomycin and metronidazole. Vancomycin is not recom-                    infections caused by gram-positive anerobes.
 mended for first-line treatment of CDAD mainly because it is                 One embodiment of the present invention is directed
 the only antibiotic active against some serious life-threaten-       25
                                                                           towards the discovery that the chiral center at C-19 of
 ing multi-drug resistant bacteria. Therefore, in an effort to             Tiacumicin B has great effect on biological activity. It has
 minimize the emergence of vancomycin-resistant Enterococ-                 now been discovered that a substantially pure preparation of
 cus (VRE) or vancomycin-resistant S. aureus (VRSA), the                   higher activity R-Tiacumicin B, which has an R-hydroxy
 medical community discourages the use of this drug except                 group at C-19 has surprisingly lower MIC values than the
 when absolutely necessary.                                           30   optically pure S-isomer ofTiacumicin Band other Tiacumi-
    Metronidazole is recommended as initial therapy out of                 cin B related compounds.
 concern for the promotion and selection of vancomycin resis-                 In another embodiment of the present invention the sub-
                                                                           stantially pureR-Tiacumicin B has an unusually long post-
 tant gut flora, especially enterococci. Despite reports that the
                                                                           antibiotic activity (PAE).
 frequency of C. difficile resistance may be >6% in some                      This invention encompasses the composition of novel anti-
                                                                      35
 countries, metronidazole remains nearly as effective as van-              biotic agents, containing substantially pure R-Tiacumicins,
 comycin, is considerably less expensive, and can be used                  by submerged aerobic fermentation of the microorganism
 either orally or intravenously. Metronidazole is associated               Dactylosporangium aurantiacum subspecies hamdenensis.
 with significant adverse effects including nausea, neuropathy,            The production method is covered by WO 2004/014295 A2,
 leukopenia, seizures, and a toxic reaction to alcohol. Further-      40   which is hereby incorporated by reference.
 more, it is not safe for use in children or pregnant women.
 Clinical recurrence occurs in up to 20% of cases after treat-                     BRIEF DESCRIPTION OF THE FIGURES
 ment with either vancomycin or metronidazole. Therapy with
                                                                             FIG. 1 shows the Oak Ridge Thermal Ellipsoid Plot Pro-
 metronidazole has been reported to be an important risk factor       45   gram (ORTEP) chemical structure ofR-Tiacumicin B.
 for VRE colonization and infection. The current treatment
 regime against Gastrointestinal infections, e.g., Clostridium                DETAILED DESCRIPTION OF THE INVENTION
 difficile-associated diarrhea (CDAD) is rather cumbersome,
 requiring up to 500 mg four-times daily for 10 to 14 days.                                         Definitions
 Thus, there is a need for better treatment for cases of CDAD         50
 as well as for cases of other Antibiotic-associated diarrhea                 The term "antibiotic-associated condition" refers to a con-
 (AAD) and Antibiotic-associated colitis (AAC).                            dition resulting when antibiotic therapy disturbs the balance
    Tiacumicins, specifically Tiacumicin B, show activity                  of the microbial flora of the gut, allowing pathogenic organ-
 against a variety of bacterial pathogens and in particular                isms such as enterotoxin producing strains of C. difficile, S.
 against C. difficile, a Gram-positive bacterium (Antimicrob.         55   aureus and C. perfringens to flourish. These organisms can
 Agents Chemother. 1991, 1108-1111 ). C. difficile is an                   cause diarrhea, pseudomembranous colitis, and colitis and
 anaerobic spore-forming bacterium that causes an infection                are manifested by diarrhea, urgency, abdominal cramps,
 of the bowel. Diarrhea is the most common symptom but                     tenesmus, and fever among other symptoms. Diarrhea, when
 abdominal pain and fever may also occur. C. difficile is a                severe, causes dehydration and the medical complications
 major causative agent of colitis (inflammation of the colon)         60
                                                                           associated with dehydration.
 and diarrhea that may occur following antibiotic intake. This
                                                                              The term "asymmetrically substituted" refers to a molecu-
 bacterium is primarily acquired in hospitals and chronic care
 facilities. Because Tiacumicin B shows promising activity                 lar structure in which an atom having four tetrahedral
 against C. dijficile, it is expected to be useful in the treatment        valences is attached to four different atoms or groups. The
 ofbacterial infections, especially those of the gastrointestinal     65   commonest cases involve the carbon atom. In such cases, two
 tract, in mammals. Examples of such treatments include but                optical isomers (D- and L-enantiomers orR- and S-enanti-
 are not limited to treatment of colitis and treatment of irritable        omers) per carbon atom result which are nonsuperposable
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 42 of 149 PageID: 42


                                                        US 7,906,489 B2
                                 7                                                                        8
 mirror images of each other. Many compounds have more                       The term "diastereomers" refers to stereoisomers that are
 than one asymmetric carbon. This results in the possibility of            not mirror images of each other.
 many optical isomers, the number being determined by the                    The term "enantiomer" refers to a non-superimposable
 formula 2n, where n is the number of asymmetric carbons.
                                                                           mirror image of itself. An enantiomer of an optically active
    As used herein, and unless otherwise indicated, the terms
 "biohydrolyzable carbamate," "biohydrolyzable carbonate,"                 isomer rotates plane polarized light in an equal but opposite
 "biohydrolyzable ureide" and "biohydrolyzable phosphate"                  direction of the original isomer. A solution of equal parts of an
 mean a carbamate, carbonate, ureide and phosphate, respec-                optically active isomer and its enantiomer is known as a
 tively, of a compound that either: 1) does not interfere with the    10   racemic solution and has a net rotation of plane polarized light
 biological activity of the compound but can confer upon that
                                                                           of zero. Enantiomers will have the opposite prefixes of each
 compound advantageous properties in vivo, such as uptake,
 duration of action, or onset of action; or 2) is biologically             other: D- becomes L- or R- becomes S-. Often only one
 inactive but is converted in vivo to the biologically active              enantiomer is active in a biological system, because most
 compound. Examples of biohydrolyzable carbamates                     15
                                                                           biological reactions are enzymatic and the enzymes can only
 include, but are not limited to, lower alkylamines, substituted
                                                                           attach to one of the enantiomers.
 ethylenediamines, aminoacids, hydroxyalkylamines, hetero-
 cyclic and heteroaromatic amines, and poly ether amines.                     The term "excipient" refers to an inert substance added to
    As used herein, and unless otherwise indicated, the term          20   a pharmacological composition to further facilitate adminis-
 "biohydrolyzable ester" means an ester of a compound that                 tration of a compound. Examples of excipients include but are
 either: 1) does not interfere with the biological activity of the         not limited to, calcium carbonate, calcium phosphate, various
 compound but can confer upon that compound advantageous
                                                                           sugars and types of starch, cellulose derivatives, gelatin, veg-
 properties in vivo, such as uptake, duration of action, or onset
 of action; or 2) is biologically inactive but is converted in vivo   25   etable oils and polyethylene glycols.
 to the biologically active compound. Examples ofbiohydro-                   The term "halogen" includes F, Cl, Brand I.
 lyzable esters include, but are not limited to, lower alkyl                  As used herein, the term "hydrate" means a compound of
 esters, alkoxyacyloxy esters, alkyl acylamino alkyl esters,               the present invention or a salt thereof that further includes a
 and choline esters.                                                  30   stoichiometric or non-stoichiometric amount of water bound
    As used herein, and unless otherwise indicated, the term
                                                                           by non-covalent intermolecular forces.
 "biohydrolyzable amide" means an amide of a compound that
 either: 1) does not interfere with the biological activity of the            The term "isomeric mixture" means a mixture of two or
 compound but can confer upon that compound advantageous                   more configurationally distinct chemical species having the
 properties in vivo, such as uptake, duration of action, or onset     35   same chemical formula. An isomeric mixture is a genus com-
 of action; or 2) is biologically inactive but is converted in vivo        prising individual isomeric species. Examples of isomeric
 to the biologically active compound. Examples ofbiohydro-                 mixtures include stereoisomers (enantiomers and diastere-
 lyzable amides include, but are not limited to, lower alkyl               omers), regioisomers, as might result for example from a
 amides, .alpha.-amino acid amides, alkoxyacyl amides, and            40   pericyclic reaction. The compounds of the present invention
 alky laminoalky lcarbony I ami des.
                                                                           comprise asymmetrically substituted carbon atoms. Such
    The term "broth" as used herein refers to the fluid culture
                                                                           asymmetrically substituted carbon atoms can result in mix-
 medium as obtained during or after fermentation. Broth com-
 prises a mixture of water, the desired antibiotic(s), unused              tures of stereoisomers at a particular asymmetrically substi-
 nutrients, living or dead organisms, metabolic products, and         45   tuted carbon atom or a single stereoisomer. As a result, race-
 the adsorbent with or without adsorbed product.                           mic mixtures, mixtures of diastereomers, as well as single
    The term "C-19 Ketone" refers to a Tiacumicin B related                diastereomers of the compounds of the invention are included
 compound shown below in Formula II:                                       in the present invention.

                                                                                                      Formula II




                                                                                                 OH
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 43 of 149 PageID: 43


                                                                   US 7,906,489 B2
                                       9                                                                              10
    The term "Lipiarmycin A4" refers to a Tiacumicin B                                 spheres or thermal-motion probability ellipsoids, derived
 related compound shown below in Formula III:                                          from anisotropic temperature factor parameters, on the

                                                                                                                  Formula III




                                            s
                                                ••• 19

                                           o"ir

    The term "lower alkyl," alone or in combination, refers to                         atomic sites. The program also produces stereoscopic pairs of
 an optionally substituted straight-chain or optionally substi-                        illustrations which aid in the visualization of complex
 tuted branched-chain having from 1 to about 8 carbons (e.g.,                          arrangements of atoms and their correlated thermal motion
                                                                                  25
 C 1 , C 2 , C 3 , C 4 , C5 , C 6 , C 7 , C 8 ), more preferably 1 to 4 carbons        patterns.
 (e.g., Cu C 2 , C 3 , C4 ). Examples of alkyl radicals include                           The term "PAE" or "post-antibiotic effect" refers to a well-
 methyl, ethyl, n-propyl, isopropyl, n-butyl, isobutyl, sec-bu-                        established pharmacodynamic parameter that reflects the per-
 tyl, tert-butyl. A "lower alkyl" is generally a shorter alkyl,                        sistent suppression of bacterial growth following antibiotic
 e.g., one containing from 1 to about 4 carbon atoms (e.g., C 1 ,                      exposure.
                                                                                  30
 c2, c3, c4).                                                                             The term "patient" refers to a human or animal in need of
    The term "macrocycles" refers to organic molecules with                            medical treatment. For the purposes of this invention, human
 large ring structures usually containing over 10 atoms.                               patients are typically institutionalized in a primary medical
    The term "IS-membered macrocycles" refers to organic                               care facility such as a hospital or nursing home. However,
 molecules with ring structures containing 18 atoms.                              35   treatment of a disease associated with the use of antibiotics or
    The term "membered ring" can embrace any cyclic struc-                             cancer chemotherapies or antiviral therapies can occur on an
 ture, including carbocycles and heterocycles as described                             outpatient basis, upon discharge from a primary care facility,
 above. The term "membered" is meant to denote the number                              or can be prescribed by a physician for home-care, not in
 of skeletal atoms that constitute the ring. Thus, for example,                        association with a primary medical care facility. Animals in
 pyridine, pyran and thiopyran are 6 membered rings and                           40   need of medical treatment are typically in the care of a vet-
 pyrrole, furan, and thiophene are 5 membered rings.                                   erinarian.
    The term "MIC" or "minimum inhibitory concentration"                                  The term "pharmaceutically acceptable carrier" refers to a
 refers to the lowest concentration of an antibiotic that is                           carrier or diluent that is pharmaceutically acceptable.
 needed to inhibit growth of a bacterial isolate in vitro. A                              The term "pharmaceutically acceptable salts" refers to
 common method for determining the MIC of an antibiotic is                        45   those derived from pharmaceutically acceptable inorganic
 to prepare several tubes containing serial dilutions of the                           and organic bases. Salts derived from appropriate bases
 antibiotic, that are then inoculated with the bacterial isolate of                    include alkali metal (e.g., sodium or potassium), alkaline
 interest. The MIC of an antibiotic can be determined from the                         earth metal (e.g., magnesium), ammonium and N(C 1 -C4
 tube with the lowest concentration that shows no turbidity (no                        alkyl) 4 + salts, and the like. Illustrative examples of some of
 growth).                                                                         50   these include sodium hydroxide, potassium hydroxide, cho-
    The term "MIC50 " refers to the lowest concentration of                            line hydroxide, sodium carbonate, and the like. The term
 antibiotic required to inhibit the growth of 50% of the bacte-                        "pharmaceutically acceptable salt" also refers to salts pre-
 rial strains tested within a given bacterial species.                                 pared from pharmaceutically acceptable non-toxic acids,
    The term "MIC90 " refers to the lowest concentration of                            including inorganic acids and organic acids. Suitable non-
 antibiotic required to inhibit the growth of 90% of the bacte-                   55   toxic acids include inorganic and organic acids such as, but
 rial strains tested within a given bacterial species.                                 not limited to, acetic, alginic, anthranilic, benzenesulfonic,
    The term "OPT-80" refers to a preparation containing                               benzoic, camphorsulfonic, citric, ethenesulfonic, formic,
 R-Tiacumicin Band Tiacumicin B related compounds (in-                                 fumaric, furoic, gluconic, glutamic, glucorenic, galacturonic,
 cluding, but not limited to, Tiacumicins, LipiarmycinA4 and                           glycidic, hydrobromic, hydrochloric, isethionic, lactic,
 C-19 Ketone). Preparations of this type are described in detail                  60   maleic, malic, mandelic, methanesulfonic, mucic, nitric,
 in PCT application PCT/US03/21977, having an interna-                                 pamoic, pantothenic, phenylacetic, propionic, phosphoric,
 tional publication number ofWO 2004/014295 A2 and which                               salicylic, stearic, succinic, sulfanilic, sulfuric, tartaric acid,
 preparations and are incorporated here by reference.                                  p-toluenesulfonic and the like. Particularly preferred are
    The term "ORTEP" refers to the Oak Ridge Thermal Ellip-                            hydrochloric, hydrobromic, phosphoric, and sulfuric acids,
 soid Plot computer program, written in Fortran, for drawing                      65   and most particularly preferred is the hydrochloride salt.
 crystal structure illustrations. Ball-and-stick type illustrations                       The term "pharmaceutical composition" refers to a com-
 of a quality suitable for publication are produced with either                        position of the R-Tiacumicin described herein, or physiologi-
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 44 of 149 PageID: 44


                                                        US 7,906,489 B2
                                11                                                                            12
 cally acceptable salts thereof, with other chemical compo-             pound of the invention, the term "prodrug" may also to be
 nents, such as physiologically acceptable carriers and/or              interpreted to exclude other compounds of the invention for
 excipients. The purpose of a pharmaceutical composition is to          example racemates.
 facilitate administration of a compound to a mammal, includ-              The term "pseudomembranous colitis" or "enteritis" refers
 inghumans.                                                             to the formation of pseudomembranous material (i.e., mate-
    The term "physiologically acceptable carrier" refers to a           rial composed of fibrin, mucous, necrotic epithelial cells and
 carrier or diluent that does not cause significant irritation to an    leukocytes) due to inflammation of the mucous membrane of
 organism and does not abrogate the biological activity and             both  the small and large intestine.
                                                                           The terms "R" and "S" configuration, as used herein, are as
 properties of the administered compound.
                                                                     1o defined by the IUPAC 197 4 Recommendations for Section E,
    As used herein, and unless otherwise indicated, the term
                                                                        Fundamental Stereochemistry, Pure Appl. Chern. (1976) 45,
 "prodrug" means a derivative of a compound that can hydro-
                                                                        13-30. Chiral molecules can be named based on the atomic
 lyze, oxidize, or otherwise react under biological conditions
                                                                        numbers of the atoms or groups of atoms, the ligands that are
 (in vitro or in vivo) to provide the compound. Examples of
                                                                        attached to the chiral center. The ligands are given a priority
 prodrugs include, but are not limited to, compounds that 15 (the higher the atomic number the higher the priority) and if
 comprise biohydrolyzable moieties such as biohydrolyzable              the priorities increase in a clockwise direction, they are said to
 amides, biohydrolyzable esters, biohydrolyzable carbamates,            be R-. Otherwise, if they are prioritized in a counterclockwise
 biohydrolyzable carbonates, biohydrolyzable ureides, and               direction they are said to be S-.
 biohydrolyzable phosphate analogues. Other examples of 20                 The term "R-Tiacumicin B" refers to the optically pure
 prodrugs include compounds that comprise -NO, -N0 2 ,                  (R)-isomer of Tiacumicin B with an (R)-hydroxy group at
 -ONO, or ---ON0 2 moieties. When used to describe a com-               C-19, as shown below in Formula IV:



                                                                                                                                   Formula IV




                                                                                                                              OH




                                                              OH




                                                                               45     The term "S-Tiacumicin B" refers to the optically pure
                                                                                    (S)-isomer of Tiacumicin B with an (S)-hydroxy group at
                                                                                    C-19, as shown below in Formula V:


                                                                                                                                   Formula V




                                           QH




                                                                                                                              OH
                                                                      I
                                                                 .p
                                                             Is/                    0                          HO        Cl
                                                               s_..       19
                                                               $
                                                              OH
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 45 of 149 PageID: 45


                                                       US 7,906,489 B2
                               13                                                                     14
    The term "stereoisomers" refers to compounds whose mol-
 ecules have the same number and kind of atoms and the same                                                                    Formula!
 atomic arrangement, but differ in their spatial arrangement.
    As used herein, and unless otherwise indicated, the terms
 "optically pure," "stereomerically pure," and "substantially
 stereomerically pure" are used interchangeably and mean one
 stereoisomer of a compound or a composition that comprises
 one stereoisomer of a compound and is substantially free of
 other stereoisomer(s) of that compound. For example, a ste-        10
 reomerically pure compound or composition of a compound
 having one chiral center will be substantially free of the
 opposite enantiomer of the compound. A stereomerically
 pure compound or composition of a compound having two
 chiral centers will be substantially free of other diastereomers   15
 of the compound. A typical stereomerically pure compound
 comprises greater than about SO% by weight of one stereoi-
 somer of the compound and less than about 20% by weight of
 other stereoisomers of the compound, more preferably                      The term "Tiacumicin B" as used herein refers to the
 greater than about 90% by weight of one stereoisomer of the             IS-membered macrocycle shown below in Formula VI:




                                                                                                                           Formula VI




                                                                                                                      OH




                                                            OH




                                                                    45
 compound and less than about I 0% by weight of the other                  The term "yield" as used herein refers to an amount of
 stereoisomers of the compound, even more preferably greater             crude Tiacumicin re-constituted in methanol to the same vol-
 than about 95% by weight of one stereoisomer of the com-                ume as the original fermentation broth. Yield is determined
 pound and less than about 5% by weight of the other stereoi-            using standard HPLC techniques. Yield is reported in units of
                                                                    50
 somers of the compound, and most preferably greater than                mg/L.
 about 97% by weight of one stereoisomer of the compound                    This invention encompasses the composition of novel anti-
 and less than about 3% by weight of the other stereoisomers             biotic agents, Tiacumicins, by submerged aerobic fermenta-
 of the compound.                                                        tion of the microorganism Dactylosporangium aurantiacum
                                                                    55   subspecies hamdenensis. The production method is covered
    The term "sugar" generally refers to mono-, di- or oli-              by WO 2004/014295 A2.
 gosaccharides. A saccharide may be substituted, for example,
                                                                            The present invention relates to new antibacterial compo-
 glucosamine, galactosamine, acetylglucose, acetylgalactose,             sitions containing R-Tiacumicins, specifically the R-Ti-
 N -acety lglucosamine, N -acety!-galactosamine, galactosy1-             acumicin B (which has anR-hydroxyl at C-19), and to the use
 N-acetylglucosamine, N-acetylneuraminic acid (sialic acid),        60
                                                                         of these new compositions in combination with existing drugs
 etc., as well as sulfated and phosphorylated sugars. For the            to treat infections caused by gram-positive anaerobes.
 purposes of this definition, the saccharides are in their pyra-            The present invention further relates to stereoisomerically
 nose or furanose form.                                                  pure Tiacumicin B, which contains 90-100% of the R-stere-
   The term "Tiacumicin" as used herein refers to a family of       65   oisomer, preferably at least 93% of the R-stereoisomer, more
 compounds all of which comprise the IS-membered macro-                  preferably 95% of the R-stereoisomer, even more preferably
 cycle shown below in Formula I:                                         99% of the R-stereoisomer.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 46 of 149 PageID: 46


                                                         US 7,906,489 B2
                               15                                                                      16
   In accordance with the present invention there are provided             Yet another aspect of the invention discloses a method of
 compounds with the structure of Formula VII:                            inhibiting or treating bacterial infections in humans, compris-



                                                                                                Formula VII




                                                     I
                                                 )---{                      x         c•

                                                O\-{"'">-Q-OH
                                         0                                 HO         Cl


                               y




 wherein:                                                           25   ing administering to the patient a therapeutically effective
 X is selected from lower alkyl, and wherein the term "lower             amount of a compound of the invention alone or in combina-
    alkyl" as used herein refers to branched or straight chain           tion with another antibacterial or antifungal agent.
    alkyl groups comprising one to two carbon atoms, includ-             Production
    ing methyl, ethyl, n-propyl, isopropyl, and the like; and               The IS-membered macrocycles and analogs thereof are
 Y is selected from OH or a ketone (=0); and                        30   produced by fermentation. Cultivation of Dactylospo-
 Z is selected from H or lower alkyl, and wherein the term               rangium aurantiacum subsp. hamdenensis AB 718C-41
    "lower alkyl" as used herein refers to branched or straight          NRRL 18085 for the production of the Tiacumicins is carried
    chain alkyl groups comprising one to five carbon atoms,              out in a medium containing carbon sources, inorganic salts
    including methyl, ethyl, propyl, isopropyl, n-butyl, t-butyl,        and other organic ingredients with one or more absorbents
    and the like.                                                   35   under proper aeration conditions and mixing in a sterile envi-
    Preferred compounds of the invention are compounds of                ronment.
 Formula VII wherein X is methyl or ethyl, Y is ketone (=0)                 The microorganism to produce the active antibacterial
 or OH and Z is isopropyl.                                               agents was identified as belonging to the family Actinoplan-
    More preferred compounds of the invention are the com-          40
                                                                         aceae, genus Dactylosporangium (J. ofAntibiotics, 1987, 40:
 pound of the Formula VII wherein X is ethyl, Y is ketone                567-574 and U.S. Pat. No. 4,918,174). It has been designated
 (=0) or OH and Z is isopropyl.                                          Dactylasporangium aurantiacum subspecies hamdenensis
    The most preferred compounds of the invention are the                718C-41. The subculture was obtained from the ARS Patent
 compounds of Formula VII wherein X is ethyl, Y is OH Rand               Collection of the Northern Regional Research Center, United
 Z is isopropyl.                                                    45   States Department of Agriculture, 1815 North University
    One embodiment of the present invention is directed                  Street, Peoria, Ill. 61604, U.S.A., where it was assigned
 towards the discovery that the chiral center at C-19 of                 accession number NRRL 18085. The characteristics of strain
 Tiacumicin B has great effect on biological activity. It has            AB 718C-41 are given in the Journal ofAntibiotics, 1987, 40:
 now been discovered that R-Tiacumicin B, which has an                   567-57 4 and U.S. Pat. No. 4,918,17 4.
 R-hydroxy group at C-19 has significantly higher activity          50      Methods of isolating stereomerically pure isomers are
 than the S-Tiacumicin B and other Tiacumicin B related                  known in the art. Methods of isolating stereomerically pure
 compounds (LipiarmycinA4 and C-19 Ketone). The higher                   R-Tiacumicin include, but are not limited to, recrystallization
 activity is shown by much lowered MIC values, which can be              of the crude mixture in solvents including, aqueous methanol
 seen below in Example 3, Tables 3 and 4 for several strains of          or isopropanol and chiral HPLC.
 C. difficile, S. aureus, E.faecalis, andE.faecium. This effect     55      This invention encompasses the composition of novel anti-
 of the C-19 chiral center on biological activity is an unex-            biotic agents, Tiacumicins, by submerged aerobic fermenta-
 pected and novel discovery.                                             tion of the microorganism Dactylosporangium aurantiacum
    In another embodiment of the present invention OPT-80                subspecies hamdenensis. The production method is covered
 (which is composed almost entirely of the R-Tiacumicin B)               by WO 2004/014295 A2, which is hereby incorporated by
 has an unusually long post-antibiotic effect (PAE). This is        60   reference.
 discussed below in Example 4, where it is shown that OPT-80             Pharmaceutical Formulation and Administration
 has a PAE of greater than 24 hours. This PAE is unexpectedly               Pharmaceutical compositions of the Tiacumicin com-
 longer than the usual antibiotic PAE of 1-5 hours.                      pounds of the present invention, specifically OPT-80 (which
    The present invention also relates to the disclosure of phar-        is composed almost entirely of the R-Tiacumicin), according
 maceutical compositions, which comprise a compound of the          65   to the invention may be formulated to release an antibiotic
 present invention in combination with a pharmaceutically                substantially immediately upon administration or at any pre-
 acceptable carrier.                                                     determined time or time period after administration.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 47 of 149 PageID: 47


                                                        US 7,906,489 B2
                                17                                                                       18
    The latter types of compositions are generally known as                   Dissolution or diffusion controlled release can be achieved
 modified release formulations, which include formulations                 by appropriate coating of a tablet, capsule, pellet, or granulate
 that create a substantially constant concentration of the drug            formulation of compounds, or by incorporating the com-
 within the intestinal tract over an extended period of time, and          pound into an appropriate matrix. A controlled release coat-
 formulations that have modified release characteristics based             ing may include one or more of the coating substances men-
 on temporal or environmental criteria as described in Modi-               tioned above and/or, e.g., shellac, beeswax, glycowax, castor
 tied-Release Drug Delivery Technology, ed. M. J. Rathbone,                wax, carnauba wax, stearyl alcohol, glyceryl monostearate,
 J. Hodgraft andM. S. Roberts. Marcel Dekker, Inc. New York.               glyceryl distearate, glycerol palmitostearate, ethylcellulose,
    Any oral biologically-acceptable dosage form, or combi-                acrylic resins, dl-polylactic acid, cellulose acetate butyrate,
                                                                      10
 nations thereof, can be employed in the methods of the inven-             polyvinyl chloride, polyvinyl acetate, vinyl pyrrolidone,
 tion. Examples of such dosage forms include, without limi-                polyethylene, polymethacrylate, methylmethacrylate, 2-hy-
 tation, chewable tablets, quick dissolve tablets, effervescent            droxymethacrylate, methacrylate hydro gels, 1,3 butylene
 tablets, reconstitutable powders, elixirs, liquids, supposito-            glycol, ethylene glycol methacrylate, and/or polyethylene
 ries, creams, solutions, suspensions, emulsions, tablets,            15   glycols. In a controlled release matrix formulation, the matrix
 multi-layer tablets, bi-layer tablets, capsules, soft gelatin cap-        material may also include, e.g., hydrated methylcellulose,
 sules, hard gelatin capsules, osmotic tablets, osmotic cap-               carnauba wax and stearyl alcohol, carbopol 934, silicone,
 sules, caplets, lozenges, chewable lozenges, beads, powders,              glyceryl tristearate, methyl acrylate-methyl methacrylate,
 granules, particles, microparticles, dispersible granules,           20   polyvinyl chloride, polyethylene, and/or halogenated fluoro-
 ingestibles, infusions, health bars, confections, animal feeds,           carbon.
 cereals, cereal coatings, foods, nutritive foods, functional                 A controlled release composition may also be in the form
 foods and combinations thereof. The preparation of any of the             of a buoyant tablet or capsule (i.e., a tablet or capsule that,
 above dosage forms is well known to persons of ordinary skill             upon oral administration, floats on top of the gastric content
                                                                      25   for a certain period of time). A buoyant tablet formulation of
 in the art. Additionally, the pharmaceutical formulations may
 be designed to provide either immediate or controlled release             the componnd(s) can be prepared by granulating a mixture of
                                                                           the antibiotic with excipients and 20-75% W/W ofhydrocol-
 of the antibiotic upon reaching the target site. The selection of
                                                                           loids, such as hydroxyethylcellulose, hydroxypropylcellu-
 immediate or controlled release compositions depends upon a
                                                                           lose, or hydroxypropyl-methylcellulose. The obtained gran-
 variety of factors including the species and antibiotic suscep-      30
                                                                           ules can then be compressed into tablets. On contact with the
 tibility of Gram -positive bacteria being treated and the bac-
                                                                           gastric juice, the tablet forms a substantially water-imperme-
 teriostatic/bactericidal characteristics of the therapeutics.
                                                                           able gel barrier around its surface. This gel barrier takes part
 Methods well known in the art for making formulations are
                                                                           in maintaining a density ofless than one, thereby allowing the
 found, for example, in Remington: The Science and Practice           35   tablet to remain buoyant in the gastric juice. Other useful
 of Pharmacy (20th ed.), ed. A. R. Gennaro, 2000, Lippincott               controlled release compositions are known in the art (see, for
 Williams & Wilkins, Philadelphia, or in Encyclopedia of                   example, U.S. Pat. Nos. 4,946,685 and 6,261,601).
 Pharmaceutical Technology, eds. J. SwarbrickandJ. C. Boy-                    A modified release composition may be comprised of a
 lan, 1988-1999, Marcel Dekker, New York.                                  compression-coated core whose geometric configuration
                                                                      40
    Immediate release formulations for oral use include tablets            controls the release profile of the encapsulated antibiotic. By
 or capsules containing the active ingredient(s) in a mixture              varying the geometry of the core, the profile of the antibiotic
 with non-toxic pharmaceutically acceptable excipients.                    release can be adjusted to follow zero order, first order or a
 These excipients may be, for example, inert diluents or fillers           combination of these orders. The system can also be designed
 (e.g., sucrose, sorbitol, sugar, mannitol, microcrystalline cel-     45   to deliver more beneficial agents at the same time, each hav-
 lulose, starches including potato starch, calcium carbonate,              ing a different release profile (see, for example U.S. Pat. Nos.
 sodium chloride, lactose, calcium phosphate, calcium sulfate,             4,111,202 and 3,279,995).
 or sodium phosphate); granulating and disintegrating agents                  Formulations that target the Tiacumicin compounds of the
 (e.g., cellulose derivatives including microcrystalline cellu-            present invention, specifically OPT-80 (which is composed
                                                                      50
 lose, starches including potato starch, croscarmellose                    almost entirely of the R-Tiacumicin), that release to particular
 sodium, alginates, or alginic acid); binding agents (e.g.,                regions of the intestinal tract can also be prepared. The
 sucrose, glucose, mannitol, sorbitol, acacia, alginic acid,               Tiacumicin compounds of the present invention, specifically
 sodium alginate, gelatin, starch, pregelatinized starch, micro-           OPT-80, can be encapsulated in an enteric coating that pre-
 crystalline cellulose, magnesium aluminum silicate, car-             55   vents release degradation and release from occurring in the
 boxymethylcellulose sodium, methylcellulose, hydroxypro-                  stomach, but dissolves readily in the mildly acidic or neutral
 pyl methylcellulose, ethylcellulose, polyvinylpyrrolidone, or             pH environment of the small intestine. A formulation targeted
 polyethylene glycol); and lubricating agents, glidants, and               for release of antibiotic to the colon, utilizing technologies
 antiadhesives (e.g., magnesium stearate, zinc stearate, stearic           such as time-dependent, pH -dependent, or enzymatic erosion
                                                                      60
 acid, silicas, hydrogenated vegetable oils, or talc). Other               of polymer matrix or coating can also be used.
 pharmaceutically acceptable excipients can be colorants, fla-                The targeted delivery properties of the Tiacumicin com-
 voring agents, plasticizers, humectants, buffering agents, and            pounds of the present invention, specifically OPT-80 (which
 the like as are found, for example, in The Handbook of Phar-              is composed almost entirely of the R-Tiacumicin B), contain-
 maceutical Excipients, third edition, edited by Arthur H.            65   ing formulation may be modified by other means. For
 Kibbe, American Pharmaceutical Association Washington                     example, the antibiotic may be complexed by inclusion, ionic
 D.C.                                                                      association, hydrogen bonding, hydrophobic bonding, or
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 48 of 149 PageID: 48


                                                      US 7,906,489 B2
                              19                                                                     20
 covalent bonding. In addition polymers or complexes suscep-            provides the active ingredient in a mixture with a dispersing
 tible to enzymatic or microbial lysis may also be used as a            or wetting agent, suspending agent, and one or more preser-
 means to deliver drug.                                                 vatives. Suitable dispersing or wetting agents are, for
    Microsphere encapsulation of the Tiacumicin compounds               example, naturally-occurring phosphatides (e.g., lecithin or
                                                                   5    condensation products of ethylene oxide with a fatty acid, a
 of the present invention, specifically OPT-80 (which is com-
                                                                        long chain aliphatic alcohol, or a partial ester derived from
 posed almost entirely of the R-Tiacumicin B), is another
                                                                        fatty acids) and a hexitol or a hexitol anhydride (e.g., poly-
 useful pharmaceutical formulation for targeted antibiotic
                                                                        oxyethylene stearate, polyoxyethylene sorbitol monooleate,
 release. The antibiotic-containing microspheres can be used            polyoxyethylene sorbitan monooleate, and the like). Suitable
 alone for antibiotic delivery, or as one component of a two-      10   suspending agents are, for example, sodium carboxymethyl-
 stage release formulation. Suitable staged release formula-            cellulose, methylcellulose, sodium alginate, and the like.
 tions may consist of acid stable microspheres, encapsulating
 the compounds of the present invention, specifically OPT-80                                    EXAMPLES
 (which is composed almost entirely of the R-Tiacumicin B),        15
 to be released later in the lower intestinal tract admixed with           The following examples are provided by way of describing
 an immediate release formulation to deliver antibiotic to the          specific embodiments of the present invention without
 stomach and upper duodenum.                                            intending to limit the scope of the invention in any way.
    Micro spheres can be made by any appropriate method, or                                      Example 1
 from any pharmaceutically acceptable material. Particularly       20
 useful are proteinoid microspheres (see, for example, U.S.                          Exact Structure of R-Tiacumicin B
 Pat. Nos. 5,601,846, or 5,792,451) and PLGA-containing
 microspheres (see, for example, U.S. Pat. Nos. 6,235,224 or               The exact structure of the R-Tiacumicin B (the major most
 5,672,659). Other polymers commonly used in the formation              active component ofOPT-80) is shown below in Formula IV.
                                                                   25
 of micro spheres include, for example, poly-E-caprolactone,            The X-ray crystal structure of the R-Tiacumicin B was
                                                                        obtained from a colorless, parallelepiped-shaped crystal
 poly(e-caprolactone-Co-DL-lactic acid), poly(DL-lactic                 (0.08x0.14x0.22 mm) grown in methanol and is shown as an
 acid), poly(DL-lactic acid-Co-glycolic acid) and poly(s-ca-            ORTEP diagram in FIG. 1. This x-ray structure confirms the
 prolactone-Co-glycolic acid) (see, for example, Pitt eta!., J.         structure shown below in Formula IV. The official chemical
 Pharm. Sci., 68:1534, 1979). Microspheres can be made by          30   name is 3-[[[6-Deoxy-4-0-(3,5-dichloro-2-ethyl-4,6-dihy-
                                                                        droxybenzoyl)-2-0-methyl-~-D-mannopyranosyl]oxy]-me­
 procedures well known in the art including spray drying,
                                                                        thy l]-12(R)- [[ 6-deoxy-5-C-methy1-4-0-(2-methy1-1-oxo-
 coacervation, and emulsification (see for example Davis eta!.          propyl)-~-D-lyxo-hexopyranosyl]oxy ]-11 (S)-ethyl-8(S)-
 Microsphere and Drug Therapy, 1984, Elsevier; Benoit eta!.             hydroxy-18(S)-(1 (R)-hydroxyethyl)-9, 13,15-
 Biodegradable Micro spheres: Advances in Production Tech-              trimethyloxacyclooctadeca-3,5,9, 13, 15-pentaene-2-one.



                                                                                                                          Formula IV




                                                                                                                     OH




                                                           OH




 nologies, Chapter 3, ed. Benita, S, 1996, Dekker, New York;                                     Example 2
 Microencapsulation and Related Drug Processes, Ed. Deasy,
 1984, Dekker, New York; U.S. Pat. No. 6,365,187).                 60       Analytical Data ofOPT-80 and Related Substances
    Powders, dispersible powders, or granules suitable for
                                                                           The analytical data of OPT-80 (which is composed almost
 preparation of aqueous solutions or suspensions of the                 entirely of the R-Tiacumicin B, which is the most active
 Tiacumicin compounds of the present invention, specifically            component of OPT-80) and three related compounds (S-Ti-
 OPT-80 (which is composed almost entirely of the R-Ti-            65   acumicin B, LipiarmycinA4, and C-19 ketone) are summa-
 acumicin B), by addition of water are convenient dosage                rized below. The structures of these compounds are shown in
 forms for oral administration. Formulation as a suspension             Formula VIII and Table 2 below.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 49 of 149 PageID: 49


                                                             US 7,906,489 B2
                                  21                                                                         22
                                           TABLE2
                                                                                           Formula VIII




                                                     J-<H X
                                                         I
                                                                                               Cl



                                                    O\-{"">-Q-OH
                                           0                                    HO             Cl


                                  y




             Structure ofR-Tiacumicin B (the major most active component ofOPT-80) and
                                          related substances

                  Compound                     X                   y                       z
                R- Tiacwnicin B            Ethyl                (R)-OH                  Isopropyl
                S-Tiacumicin B             Ethyl                (S)--OH                 Isopropyl
                Lipiarmycin A4             Methyl               (S)--OH                 Isopropyl
                 C-19 Ketone               Ethyl                  =0                    Isopropyl



                                                                          30
              Analytical Data ofR-Tiacumicin B                                 lH), 1.81 (s, 3H), 1.76 (s, 3H), 1.65 (s, 3H), 1.35 (d, 3H), 1.29
                                                                               (m, lH), 1.20 (t, 3H), 1.19 (d, 3 H), 1.17 (d, 3H), 1.16 (d, 3H),
    mp 166-169° C. (white needle from isopropanol);                            1.14 (s, 3H), 1.12 (s, 3H), 0.87 (t, 3H);
                                                                                  13
     [aJn20 -6.9 (c 2.0, MeOH);                                                      C NMR (100 MHz, CD 3 0D) ll 178.4, 169.7, 169.1,
    MS m/z (ESI) 1079.7 (M+Nat;                                           35   154.6, 153.9, 146.2, 143.7, 141.9, 137.1, 137.0, 136.4, 134.6,
     1
       H 1 HNMRNMR(400MHz,CD 3 0D)Il7.21 (d, lH), 6.59                         128.5, 126.9, 125.6, 124.6, 114.8, 112.8, 108.8, 102.3, 97.2,
 (dd, lH), 5.95 (ddd, lH), 5.83 (brs, lH), 5.57 (t, lH), 5.13 (br              94.3, 82.5, 78.6, 76.9, 75.9, 74.5, 73.5, 73.2, 72.8, 71.6, 70.5,
                                                                               68.3, 63.9, 62.2, 42.5, 37.3, 35.4, 28.7, 28.3, 26.9, 26.4, 20.3,
 d, lH), 5.09 (t, lH), 5.02 (d, lH), 4.71 (m, lH), 4.71 (brs, lH),
                                                                               19.6, 19.2, 18.7, 18.2, 17.6, 15.5, 14.6, 14.0, 11.4.
 4.64 (br s, lH), 4.61 (d, lH), 4.42 (d, lH), 4.23 (m, lH), 4.02          40
 (pentet, lH), 3.92 (dd, lH), 3.73 (m, 2H), 3.70 (d, lH), 3.56
 (s, 3H), 3.52-3.56 (m, 2H), 2.92 (m, 2H), 2.64-2.76 (m, 3H),
 2.59 (heptet, lH), 2.49 (ddd, lH), 2.42 (ddd, lH), 2.01 (dq,                               Analytical Data of the S-Tiacumicin B




                                                                                                                             NaB~inMeOH

                                                                                                                        OH   HPLC seperation




                                                         0
                                                             Formula II (C-19 Ketone)
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 50 of 149 PageID: 50


                                                        US 7,906,489 B2
                               23                                                                                  24
                                                      -continued
                                                                     OH




                                                                                                                                 OH


                                                                     0                                       HO            Cl




                                                       Formula V (S-Tiacumicin B)



    NaBH4 (9 eq, 48 mg) was added in three portions to a                 20   80.3, 79.6, 76.7, 74.9, 73.5, 72.7, 71.9, 71.6, 70.2, 70.1, 69.1,
 solution ofC-19 Ketone (150 mg) in 3 mL MeOH. After 1 h,                     63.6, 62.3, 41.9, 36.9, 34.4, 28.8, 28.2, 25.9, 20.0, 19.3, 19.0,
 saturated NH4 Cl solution was added. The mixture was                         18.6, 18.5, 17.8, 17.2, 15.5, 13.8, 11.2;
 extracted with CHC1 3 , and then concentrated. S-Tiacumicin
 B was purified by YMC-pack ODS-A 75x30 mm I.D. column                                          Analytical Data ofC-19 Ketone
 (H 2 0:MeOH:AcOH 28:72:1) yielding pure 35 mg of pure                   25
 S-Tiacumicin B.                                                                  MS m/z 1072.5 (M+NH4 t;
                                                                                  1
    MS m/z 1074.5 (M+NH4 t;                                                         H NMR (400 MHz, CDC1 3 ) o7.27 (d, 1=11.4 Hz, lH),
    1
      H NMR (400 MHz, CDC1 3 ) o 7.15 (d, 1=11.4 Hz, lH),                     6.61 (dd, 1=14.7, 11.4 Hz, lH), 5.91 (ddd, 1=14.7, 9.1, 5.8 Hz,
 6.58 (dd, 1=14.1, 11.4 Hz, lH), 5.82 (ddd, 1=14.1, 10.6, 3.5                 lH), 5.83 (s, 1H), 5.31 (dd, 1=7.9, 7.9 Hz, lH), 5.14 (dd,
                                                                              1=9.7, 9.7 Hz, 1H), 5.06 (d, 1=10.6 Hz, lH), 5.00 (d, 1=10.1
 Hz, lH), 5.78 (s, lH), 5.40 (dd, 1=7.8, 7.8 Hz, lH), 5.15 (dd,          30
                                                                              Hz, lH), 4.98 (dd, 1=7.1, 4.8 Hz, lH), 4.67 (d, 1=11.9 Hz,
 1=9.5, 9.5 Hz, lH), 5.01 (d, 1=9.9 Hz, lH), 5.01 (d, 1=9.9 Hz,
                                                                              lH), 4.66 (br s, lH), 4.61 (br s, lH), 4.42 (d, 1=11.9 Hz, lH),
 lH), 4.77 (ddd, 1=5.8, 5.3, 5.3 Hz, lH), 4.68 (d, 1=11.6 Hz,                 4.30 (br s, lH), 4.02 (br d, 1=3.3 Hz, lH), 3.63-3.60 (m, 4H),
 lH), 4.65 (brs, lH), 4.62 (brs, lH), 4.42 (d, 1=11.6 Hz, lH),                3.62 (s, 3H), 3.51 (dq, 1=9.7, 6.1 Hz, lH), 3.09 (dq, 1=14.4,
 4.28 (br s, lH), 4.07-3.97 (m, 2H), 3.74-3.58 (m, 4H), 3.61 (s,              7.3 Hz, lH), 3.03 (dq, 1=14.4, 7.3 Hz, lH), 2.76-2.50 (m, 6H),
 3H), 3.52 (dq, 1=9.5, 5.8 Hz, lH), 3.08 (dq, 1=12.6, 6.1 Hz,            35   2.21 (s, 3H), 1.93-1.87 (m, lH), 1.87 (s, 3H), 1.75 (s, 3H),
 lH), 3.01 (dq, 1=12.6, 6.1 Hz, lH), 2.77-2.65 (m, 2H), 2.60                  1.63 (s, 3H), 1.32 (d, 1=6.1 Hz, 3H), 1.27-1.22 (m, lH), 1.21
 (heptet, 1=6.9 Hz, lH), 2.55-2.44 (m, 3H), 1.95-1.84 (m, lH),                (t, 1=7.3 Hz, 3H), 1.19 (d, 1=7.1 Hz, 3H), 1.18 (d, 1=7.1 Hz,
 1.80 (s, 3H), 1.76 (s, 3H), 1.66 (s, 3H), 1.34 (d, 1=5.8 Hz, 3H),            3H), 1.14 (s, 3H), 1.10 (s, 3H), 0.84 (t, 1=7.3 Hz, 3H);
                                                                                  13
 1.29-1.24 (m, lH), 1.27 (d, 1=6.6 Hz, 3H), 1.21 (t, 1=6.1 Hz,                       C NMR (100MHz, CDC1 3 ) o205.5, 177.4, 170.1, 166.9,
 3H), 1.19 (d, 1=6.9 Hz, 3H), 1.18 (d, 1=6.9 Hz, 3H), 1.15 (s,           40   157.6, 152.8, 145.7, 143.1, 142.0, 137.1, 136.8, 135.5, 133.7,
 3H), 1.10 (s, 3H), 0.84 (t, 1=7.2 Hz, 3H);                                   128.3, 124.8, 124.0, 122.8, 113.9, 107.3, 107.2, 101.3, 94.8,
    13
       CNMR (100MHz, CDC1 3 ) o177.4, 170.1, 168.8, 157.6,                    92.4, 80.4, 77.7, 76.6, 74.7, 73.5, 72.6, 71.8, 71.7, 70.2, 70.0,
 152.8, 144.4, 143.1, 141.1, 136.7, 136.2, 134.9, 133.8, 128.7,               63.0, 62.3, 41.5, 36.5, 34.3, 29.6, 28.1, 26.2, 26.1, 26.0, 19.2,
 125.7, 125.2, 123.0, 113.9, 107.5, 107.2, 101.7, 94.9, 92.6,                 18.9, 18.5, 17.8, 17.3, 15.2, 14.0, 13.3, 11.0
 80.8, 79.2, 76.6, 74.8, 73.5, 72.7, 71.9, 71.7, 70.2, 70.1, 69.5,       45
 63.5, 62.3, 41.5, 36.6, 34.3, 29.5, 28.2, 26.2, 26.0, 19.4, 19.3,                                           Example 3
 18.9, 18.5, 17.8, 17.3, 15.3, 14.1, 13.7, 11.1;
                                                                                                        Biological Activity
              Analytical Data of Lipiarmycin A4
                                                                         50              MIC Values Determined for Several C. dijficile
    MS m/z 1060.5 (M+NH4 t;                                                                               Strains
    1
      H NMR (400 MHz, CDC1 3 ) o7.12 (d, 1=11.6 Hz, lH),
 6.59 (dd, 1=14.1, 11.6 Hz, lH), 5.85 (br s, lH), 5.83 (ddd,                     OPT-80 (which is composed almost entirely of the R-Ti-
 1=14.1, 10.6, 4.8 Hz, lH), 5.47 (dd, 1=8.3, 8.3 Hz, lH), 5.12                acumicin B) and its related compounds were tested against C.
 (dd, 1=9.6, 9.6 Hz, lH), 5.00 (d, 1=10.1 Hz, lH), 4.98 (br d,           55   dijficile. The MIC values are reported below in Table 3. OPT-
 1=10.6 Hz, lH), 4.75-4.69 (m, lH), 4.68 (d, 1=11.4 Hz, lH),                  SO was surprisingly active when compared to its enantiomer
 4.66 (br s, lH), 4.62 (br s, lH), 4.40 (d, 1=11.4 Hz, lH), 4.26              S-Tiacumicin B and Lipiarmycin A4.
 (br s, lH), 4.07-4.00 (m, lH), 4.02 (br d, 1=3.3 Hz, lH),
 3.75-3.61 (m, 4H), 3.62 (s, 3H), 3.55 (dq, 1=9.6, 6.1 Hz, lH),                                               TABLE3
 2.82-2.45 (m, 6H), 2.60 (s, 3H), 2.07-1.97 (m, lH), 1.92 (s,            60
                                                                                                 MIC (ug/mll versus C. dilficile strains
 3H), 1.81 (s, 3H), 1.67 (s, 3H), 1.32 (d, 1=6.1 Hz, 3H),
 1.30-1.22 (m, lH), 1.21 (d, 1=6.6 Hz, 3H), 1.19 (d, 1=7.1 Hz,                                        R- Tiacwnicin
 3H), 1.18 (d, 1=7.1 Hz, 3H), 1.15 (s, 3H), 1.10 (s, 3H), 0.83 (t,            C. di.lficile          B (>90% Stereo-      S-Tiacu-     Lipiar-     C-19
                                                                              strains                merically Pure)      micinB      mycinA4     Ketone
 1=7.2 Hz, 3H);
    13
       CNMR (100MHz, CDC1 3 ) o177.4, 170.5, 168.9, 157.8,               65 ATCC 9689                      0.03             0.125          0.06    0.06
 153.0, 144.3, 140.9, 137.7, 137.0, 136.3, 134.6, 134.4, 129.1,             ATCC 43255                     0.125                           0.5     0.5
 127.9, 125.3, 123.2, 114.5, 107.4, 107.0, 101.8, 94.7, 92.5,
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 51 of 149 PageID: 51


                                                                          US 7,906,489 B2
                                          25                                                                               26
                              TABLE 3-continued                                                                          TABLES
                        MIC (ug/ml) versus C. diificile strains                                  Geometric mean, MIC ranges, MIC 50 , and MIC 90 values for
                                                                                                      OPT-80against 110 C. difficile clinical isolates,
                             R-Tiacwnicin                                                               vancomycin, and metronidazole, in ug/mL.
 C. difficile               B (>90% Stereo-        S-Tiacu-     Lipiar-      C-19
 strains                    merically Pure)        micin B     mycin A4     Ketone                             Range      Geometric Mean       MIC 50     MIC 90
 ATCC 17857                       0.03              0.25           0.06      nd
                                                                                          OPT-80            0.015-0.25            0.08          0.125     0.125
 LC # 1 (Clinical                 0.125                            0.5       0.5
                                                                                          Metronidazole     0.025-0.5             0.15          0.125     0.25
 isolate)
                                                                                          Vancomycin         0.06-4               0.8
                                                                                     10



      MIC Values Determined for Various Microorganisms                                                                   TABLE6

    OPT-80 (which is composed almost entirely of the R-Ti-                           15              Raw MIC data for OPT-80, vancomycin (VAN), and
                                                                                                          metronidazole (MTZ) versus 110 clinical
 acumicin B) and its related compounds were tested against                                                    isolates of C. diificile in ug/mL.
 several other pathogens. The MIC values are reported below
 in Table 4. OPT-80 was suprisingly active when compared to                                                      R- Tiacumicin B (>90%
 S-Tiacumicin Band LipiarmycinA4.                                                             ORGID               Stereomerically Pure)         MTZ           VAN
                                                                                     20
                                                                                              A11535                      0.125                 0.25
                                    TABLE4                                                    Bl 832                      0.06                  0.125
                                                                                              D11360                      0.03                  0.25
                    MIC (ug/ml) against other microorganisms                                  El 816                      0.06                  0.125
                                                                                              F11015                      0.125                 0.125
                                          R- Tiacumicin                                       Gll077                      0.125                 0.125
   Strain                             B (>90% Stereo-         S-Tiacu-     Lipiar-   25       11 1389                     0.125                 0.125
   ID # Organism                      merically Pure)         micinB      mycinA4             J1 5971                     0.06                  0.25
                                                                                              J7 4224                     0.03                  0.125
            S. aureus                          4                  64                          J9 4478                     0.06                  0.125
            (ATCC 29213)                                                                      Kl 4305                     0.125                 0.25          0.5
            S. aureus, (MRSA)                  4                  64         16               K14 5780                    0.125                 0.125
            S. aureus, (MRSA)                  4                  64                 30       L11423                      0.125                 0.125         0.5
      4     E.faecalis                                                                        N1471                       0.125                 0.125         0.5
            (ATCC 29212)                                                                      011861                      0.06                  0.125
            E.faecalis                         4                32           16               R1397                       0.125                 0.125
            Vane. resistant                                                                   R6 6015                     O.G15                 0.25
            E.faecalis                                            16          4               V11521                      0.125                 0.125         0.5
            Vane. resistant                                                          35       W13931                      0.125                 0.5
            E.faecium                                                         4               X11890                      0.125                 0.125
            Vane. resistant                                                                   Yl 5639                     0.06                  0.125         0.5
            E.faecium                                           32           32               Y2 1459                     0.06                  0.125
            Vane. resistant                                                                   Zl 3036                     0.03                  0.125
                                                                                              AA2 4380                    O.G15                 0.125
                                                                                              AB21725                     0.06                  0.125
                                                                                     40
                                                                                              AC11546                     0.06                  0.125
                                                                                              AF11808                     0.125                 0.125         0.5
                                    Example 4                                                 AG13044                     0.125                 0.125
                                                                                              AHl 3430                    0.125                 0.25          0.5
                                                                                              Ail 1557                    0.06                  0.125
           Post-Antibiotic Effect ofOPT-80 in C. difficile                                    AL11753                     0.06                  0.125         0.5
                                                                                     45       AN1464                      0.125                 0.125         0.5
                                                                                              A01287                      0.125                 0.125
    The post-antibiotic effect (PAE) ofOPT-80 (which is com-                                  AS! 4099                    0.125                 0.125
 posed almost entirely of the R-Tiacumicin B) was measured                                    AT11216                     0.125                 0.125
 versus two strains of C. difficile, ATCC 43255 and a clinical                                AV1941                      0.25                  0.125         0.5
 isolate, LC3. Vancomycin and rifampin were tested addition-                                  en 893                      0.125                 0.025
                                                                                     50       AW14501                     0.125                 0.125
 ally versus LC3.                                                                             BEl 4307                    0.125                 0.25
    The PAE at 4x the MIC was observed to be extremely long:                                  BH14506                     0.06                  0.06          0.5
                                                                                              BI11675                     0.125                 0.125
 greater than 24 hours, for both strains. Because of the long
                                                                                              BK14291                     0.125                 0.125         0.5
 duration of this effect, an exact PAE was not calculated.                                    BLl 716                     0.125                 0.125
 Vancomycin, on the other hand, had a more normal PAE of                             55       BM11453                     0.06                  0.125
 less than an hour when used at 4x the MIC versus strain LC3.                                 BN11322                     0.125                 0.25
                                                                                              BR11321                     0.06                  0.125
                                                                                              BTl 706                     0.06                  0.125
                                    Example 5                                                 BV11183                     0.125                 0.25
                                                                                              BW13130                     0.125                 0.125
                                                                                              BX14271                     0.125                 0.25
                                                                                     60
                                                                                              CNl 667                     0.25                  0.25
                         In Vitro Activity of OPT-80
                                                                                              CB11584                     0.25                  0.125
                                                                                              CFl 5922                    0.125                 0.125
    The in vitro efficacy ofOPT-80 (which is composed almost                                  CG11566                     0.125                 0.125
                                                                                              CLl 3851                    0.25                  0.125
 entirely of the R-Tiacumicin B), metronidazole, and vanco-                                   C014652                     0.25                  0.125
 mycin were assessed versus 110 genetically distinct clinical                        65       CPl 5491                    0.125                 0.25
 isolates of C. difficile via agar dilution. The MIC data are                                 61 5930                     0.03                  0.25
 presented in Tables 5 and 6.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 52 of 149 PageID: 52


                                                            US 7,906,489 B2
                                27                                                                          28
                      TABLE 6-continued                                        Results ofMIC testing are presented in Table 7.

           Raw MIC data for OPT-80, vancomycin (VAN), and                                                TABLE 7
               metronidazole (MTZ) versus 110 clinical
                   isolates of C. difficile in ug/mL.
                                                                                 M!Cs (ug/ml) ofR-Tiacumicin B (>90% Stereomerically Pure)
                      R- Tiacumicin B (>90%
     ORGID             Stereomerically Pure)      MTZ        VAN
                                                                         Organism                             MIC range      MIC 50     MIC 90
     63 6029                  0.25                0.25       0.06
     64 5940                  0.125               0.25
                                                                         Bacteroidesfragilis (19)                64->128    >128      >128
     65 5967                  0.06                0.25       0.5    10
     66 6366                  O.G15               0.125      0.5         Non-fragilis B. fragilis                64->128    >128      >128
     67 6367                  0.125               0.25                   group species (3 8)
     68 6368                  0.03                0.125      0.06
                                                                         Prevotella/Porphyromonas                16->128    >128      >128
     69 6370                  0.25                0.25       0.5
     70 6376                  0.125               0.25                   species (42)
     71 6379                  0.125               0.25                                                           64->128    >128      >128
                                                                    15 Fusobacterium nucleatum (14)
     72 6380                  0.125               0.25
     73 6382                  0.25                0.25                   Fusobacterium mortiferum (10)           64->128    >128      >128
     75 6388                  0.125               0.125      0.5         Fusobacterium species,                  16->128    >128      >128
     76 6389                  0.125               0.25       0.5
                                                                         miscellaneous (14)
     77 6390                  0.06                0.125
     78 6392                  O.G15               0.03       0.5         Peptostreptococcus tetradius            0.25-2.0      1.0           1.0
     80 6327                  0.125               0.125      0.5    20
                                                                         (16)
     81 6328                  0.125               0.125      0.5
                                                                         Peptostreptococcus                      0.25-1.0      0.5           1.0
     82 6329                  0.06                0.03       0.5
     83 6330                  0.06                0.125      0.5         asaccharolyticus (15)
     84 6331                  0.125               0.25       0.5         Peptostreptococcus anaerobius       <0.016-0.03     <0.016      <0.016
     85 6332                  0.06                0.125
     86 6333                  0.03                0.125      0.5    25 (15)
     87 6334                  0.125               0.125      0.5       Finegoldia magna (15)                     0.25-2.0      1.0           1.0
     88 6335                  0.125               0.25       0.5
                                                                         Micro monas micros (14)             <0.016-0.06       0.03          0.06
     89 6336                  0.25                0.5
     90 6338                  0.125               0.125                  Peptostreptococcus prevotii             0.25-1.0     NA         NA
     91 6339                  0.125               0.125                  (3)
     93 6341                  0.125               0.125             30
                                                                         Propionibacterium acnes (20)             0.5-1.0      4.0           4.0
     94 6343                  O.G15               0.06       0.5
     95 6347                  0.125               0.125                  Eggerthella lenta (1 0)             <0.016-0.06     <0.016      <0.03
     96 6348                  0.06                0.125      0.5         Miscellaneous gram-positive         <0.016-16       <0.125      16
     97 6349                  0.25                0.125
     98 6350                  0.125               0.5                    non-spore-forming rods (20)
     101 6354                 O.G15               0.06              35 Clostridium perfringens (35)          <0.016-0.06     <0.016          0.03
     102 6355                 0.016               0.125
                                                                       Clostridium dijficile (21)            <0.016-0.25     <0.016          0.125
     103 6068                 0.06                0.125
     104 6060                 0.03                0.25                   Clostridium tertium (10)            <0.016-0.06     <0.016          0.03
     105 6071                 0.03                0.125      0.5         Clostridium species (19)            <0.016-0.06     <0.016          0.03
     106 6078                 0.03                0.25       0.5
     107 6079                 0.06                0.125      0.5         Clostridium spp. (all) (85)         <0.016-0.06     <0.016          0.06
     109 6274                 O.G15               0.125             40
     111 6279                 0.03                0.125
     112 6280                 0.06                0.125      0.5
     113 6304                 0.06                0.125
     114 386                  0.06                0.125      4                                           Example 7
     115 5985                 O.G15               0.25
     116 5702                 0.06                0.125             45
     117 6026                 0.06                0.125                           In Vitro Activities of OPT-80 Against Intestinal
     120 6057                 0.03                0.25
     121 6072                 0.06                0.25       0.5                                       Bacteria
     122 6111                 0.25                0.25       0.5
     100 6353                 0.125               0.25       1
                                                                    50
                                                                            The in vitro activity of OPT-80 against intestinal bacteria
                                                                         was evaluated. The experimental procedure for which is out-
                                                                         lined in Antimicrobial Agents and Chemotherapy, 2004, 48:
                           Example 6                                     4898-4902, which is hereby incorporated by reference in its
                                                                         entirety.
       Activity ofOPT-80 Compared Against Selected
                                                                    55      Antimicrobial concentration ranges were selected to
                    Anaerobic Species
                                                                         encompass or surpass the levels that would be achieved in the
                                                                         gut (to the extent that this information is available), subject to
   The in vitro activity ofOPT-80 was determined against 350
                                                                         the limitations of solubility of the drugs in the testing
 anaerobes. The experimental procedure for which is outlined
                                                                         medium. The range of concentration of OPT-80 used during
 inAntimicrobialAgents and Chemotherapy, 2004, 48: 4430-            60
                                                                         testing was 0.03 flg/ml to 1024 flg/ml.
 4434, which is hereby incorporated by reference in its
 entirety.                                                                 For analysis, the bacteria tested were generally placed into
   All organisms, including the 21 C. difficile strains, were            genus, species, or other groups with at least 10 isolates. The
 separate isolates and not clonally related. All quality-control         ranges and the MICs at which 50 and 90% of isolates were
 gram-negative and -positive strains recommended by                 65   inhibited were determined except for organisms with fewer
 NCCLS were included with each run: in every case, results               than 10 strains tested, for which only the ranges are reported
 (where available) were in range.                                        (Table 8).
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 53 of 149 PageID: 53


                                                                         US 7,906,489 B2
                                        29                                                                             30
   OPT-80 had good activity against most anaerobic gram-
 positive non-spore-forming rods and anaerobic gram-positive                                                                                         (IV)
 cocci. OPT-80 also showed good activity against enterococci
 and staphylococci.

                                    TABLES

             In vitro activity ofR-Tiacurnicin B (>90% Stereomerically
                         Pure) against 453 bacterial isolates


 Organism                                   MIC range       MIC 50        MIC 90


 Bacteroides fragilis group spp.            256->1024       256          >1024
 (50)
 Veillonella spp. (10)                        16-128            32         128
 Other anaerobic gram-negative              0.06-1024      1024          >1024
 rods (51)
 All anaerobic gram-negative               0.06->1024       256          >1024
 species (111)                                                                       20
 Clostridium bifermentans (9)                  0.06             NA         NA
 Clostridium bolteae (7)                       1-64             NA         NA
 Clostridium clostridioforme (4)               4-128            NA         NA
 Clostridium difficile (23)                 0.06-2               0.12        0.25
 Clostridium glycolicum (9)                 0.06-1              NA         NA        25

 Clostridium innocuum (9)                     32-128            NA         NA
 Clostridium paraputrificum (8)             0.06-8              NA         NA                                                                        OH
 Clostridium perfringens (14)                  0.06              0.062       0.062
 Clostridium ramosum (10)                   256-512         512            512
                                                                                     30
 Clostridium sordellii (5)                     0.06             NA         NA                                                        HO         Cl
 Otber clostridial species (9)             0.06->1024           NA         NA
 All Clostridium species (107)             0.06->1024            0.062     128
 Anaerobic non-spore-forming               0.06->1024                       32
 gram-positive rods (63)                                                             35
 Anaerobic gram-positive cocci             0.06->1024            0.5
 (49)                                                                                     or a pharmaceutically acceptable salt combined with one or
 All anaerobic gram-positive               0.06->1024            0.12       64            more pharmaceutically acceptable carriers, wherein the com-
 species (219)                                                                            pound having formula (IV) is greater than 90% by weight
 Streptococcus, formerly                      16-64             32          32       40   stereomerically pure.
 S. milleri group (14)                                                                     2. The method of claim 1, wherein the compound of for-
 Otber Streptococcus species (9)              16-128            NA         NA             mula (IV) is formulated as a tablet.
 Enterococcus species (21)                   2.0-16
                                                                                           3. The method of claim 1, wherein the compound of for-
 Staphylococcus aureus and                  0.25-2               0.5
                                                                                     45   mula (IV) is formulated as a capsule.
 Staphylococcus epidermidis (19)
 Total for all strains (453)               0.06->1024                     1024             4. The method of claim 1, wherein the compound of for-
                                                                                          mula (IV) is greater than 93% by weight stereomerically pure.
                                                                                           5. The method of claim 1, wherein the compound of for-
                                                                                     50   mula (IV) is greater than 95% by weight stereomerically pure.
                               Other Embodiments                                            6. The method of claim 1, wherein the compound of for-
                                                                                          mula (IV) is greater than 97% by weight stereomerically pure.
    All references discussed above are herein incorporated by                               7. The method of claim 1, wherein the compound of for-
 reference in their entirety for all purposes. While this inven-                          mula (IV) is substantially free of other diastereomers of the
 tion has been particularly shown and described with refer-                          55
                                                                                          compound.
 ences to preferred embodiments thereof, it will be understood
 by those skilled in the art that various changes in form and                               8. The method of claim 1, wherein the method consists of
 details may be made therein without departing from the spirit                            administering to the human patient a therapeutically effective
 and scope of the invention as defined by the appended claims.                            amount of the compound having formula (IV) or a pharma-
                                                                                     60   ceutically acceptable salt thereof combined with one or more
    What is claimed is:                                                                   pharmaceutically acceptable carriers.
    1. A method of treating diarrhea caused by C. difficile                                  9. A method of treating diarrhea caused by C. difficile
 gastrointestinal infection in a human patient in need thereof                            gastrointestinal infection in a human patient in need thereof
 comprising orally administering to said patient a therapeuti-                       65   consisting of orally administering to said patient a therapeu-
 cally effective amount of a compound having the formula                                  tically effective amount of a compound having the formula
 (IV):                                                                                    (IV):
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 54 of 149 PageID: 54


                                                  US 7,906,489 B2
                            31                                                                  32
                                                                                               (IV)




                                                      I

                                                 o~~"'o
                                                                                     Cl


                                         \_
                                                                                          OH


                                          0                                HO        Cl




 or a pharmaceutically acceptable salt thereof combined with   20      13. The method of claim 9, wherein the compound of
 one or more pharmaceutically acceptable carriers, wherein          formula (IV) is greater than 97% by weight stereomerically
 the compound of the formula (IV) is greater than 93% by
 weight stereomerically pure.                                       pure.
    10. The method of claim 9, wherein the compound of                 14. The method of claim 9, wherein the compound of
 formula (IV) is formulated as a tablet.                            formula (IV) is substantially free of other diastereomers of
    11. The method of claim 9, wherein the compound is for-    25
                                                                    the compound.
 mulated as a capsule.
    12. The method of claim 9, wherein the compound of
 formula (IV) is greater than 95% by weight stereomerically
 pure.                                                                                    * * * * *
      Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 55 of 149 PageID: 55

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 7,906,489 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 11/882219
DATED                       : March 15, 2011
INVENTOR(S)                 : Youe-Kong Shue et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


                  In claim 1 (column 30, lines 1-36), Formula IV should appear as follows:


                                                                                              (IV)




                                                                                                              OH




                                                                                      Signed and Sealed this
                                                                                    Seventh Day of June, 2011


                                                                                ~JJ:•·t::~
                                                                                                    David J. Kappos
                                                                               Director of the United States Patent and Trademark Office
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 56 of 149 PageID: 56




                        EXHIBIT 2
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 57 of 149 PageID: 57
                                                                              111111111111111111111111111111111111111111111111111111111111111111111111111
                                                                                                         US008586551B2


 c12)   United States Patent                                                          (10)   Patent No.:     US 8,586,551 B2
        Shue et al.                                                                   (45)   Date of Patent:    *Nov. 19, 2013

 (54)   18-MEMBERED MACROCYCLES AND                                                             FOREIGN PATENT DOCUMENTS
        ANALOGS THEREOF
                                                                                  wo          wo 96035702              1111996
 (75)   Inventors: Youe-Kong Shue, Carlsbad, CA (US);                             wo              98/002447             111998
                   Chan-Kou Hwang, San Diego, CA
                                                                                  wo         wo 2004/014295             2/2004
                                                                                  wo         wo 2005/112990            12/2005
                   (US); Yu-Hung Chiu, San Diego, CA                              wo         wo 2006/085838             8/2006
                   (US); Alex Romero, San Diego, CA                               wo               07/048059            4/2007
                   (US); Farah Babakhani, San Diego, CA                           wo               08/091518            7/2008
                   (US); Pamela Sears, San Diego, CA                              wo               08/091554            7/2008
                   (US); Franklin Okumu, Oakland, CA
                                                                                  wo               09/070779            6/2009

                   (US)                                                                               OTHER PUBLICATIONS
 (73)   Assignee: Optimer Pharmaceuticals, Inc., Jersey                           Wolff et a!., Burgers Medicinal Chemistry and Drug Discovery
                  City, NJ (US)                                                   (1994) Wiley-Interscience, Fifth Edition, vol. I: Principles and Prac-
                                                                                  tice, pp. 97 5-977. *
 ( *)   Notice:      Subject to any disclaimer, the term of this                  Caldwell, J. (200 1) Do single enantiomers have something special to
                     patent is extended or adjusted under 35                      offer? Human Psychopharmacology: Clinical and Experimental, vol.
                     U.S.C. 154(b) by 529 days.                                   16, S67-S71.*
                                                                                  Miller, L., Orihuela, C., Fronek, R., Honda, D., Dapremont, 0.
                     This patent is subject to a terminal dis-                    (1999) Chromatographic resolution of the enantiomers of a pharma-
                     claimer.                                                     ceutical intermediate from the milligram to the kilogram scale. Jour-
                                                                                  nal of Chromatography A, vol. 849, p. 309-317.*
 (21)   Appl. No.: 12/551,056                                                     Ackerman et a!., "In vitro activity of OPT-80 against Clostridium
                                                                                  difficile," Antimicrobial Agents and Chemotherapy, 2004, 48(6), pp.
 (22)   Filed:       Aug. 31,2009                                                 2280-2282.
                                                                                  Cavalieri et a!. "Structure and biological activity of lipiarmycin B,"
 (65)                     Prior Publication Data                                  The Journal of Antibiotics, 1988, 41(3), pp. 308-315.
                                                                                  Remington: The Science and Practice of Pharmacy, published 2000
        US 2010/0009925 AI              Jan. 14,2010                              by Lippincott Williams and Wilkins, pp. 802-803.
                                                                                  Cambridge Crystallographic Data Centre Deposition No. 100349,
                                                                                  (2000), CCDC No. 114782.
                  Related U.S. Application Data
                                                                                  Ansel, H.C.,Allen, Jr., L.V., Popovich, N. G., Pharmaceutical Dosage
 (63)   Continuation of application No. 11/882,219, filed on                      Forms and Drug Delivery Systems, Lippincott Williams & Wilkins,
        Jul. 31, 2007, now Pat. No. 7,906,489, which is a                         pp. 23-26, 179-180 and 196 (1999).
        continuation-in-part     of     application      No.                      Arnone et a!. "Structure Elucidation of the Macrocyclic Antibiotic
        PCT/US2005/002887, filed on Jan. 31, 2005.                                Lipiarmycin" Journal of the Chemical Society, Perkin Transactions
                                                                                  1, Chemical Society, 1353-1359 (1987).
                                                                                  Caira "Crystalline Polymorphism of Organic Compounds" Topics in
 (51)   Int. Cl.
                                                                                  Current Chemistry 198:163-208 (1998).
        A01N 43104                    (2006.01)
                                                                                  Finegold et al. "In vitro activities of OPT-80 and comparator drugs
        A61K 31170                    (2006.01)                                   against intestinal bacteria" Antimicrobial Agents and Chemotherapy
        C07H 1100                     (2006.01)                                   48(12): 4898-4902 (2004).
        C07G3/00                      (2006.01)                                   Gerding eta!. "Clostridium difficile-associated diarrhea and colitis"
 (52)   U.S. Cl.                                                                  Infection Control and Hospital Epidemiology 16(8):459-477 (1995).
        USPC ................ 514/25; 514/28; 536/1.11; 536/4.1                   Morissette et al. "High-throughput crystallization: polymorphs, salts,
 (58)   Field of Classification Search                                            co-crystals and solvates of pharmaceutical solids" Advanced Drug
        USPC ............................... 514/25, 28; 536/1.11,4.1             Delivery Reviews 56(3):275-300 (2004).
        See application file for complete search history.                                                      (Continued)
 (56)                     References Cited
                                                                                  Primary Examiner- Scarlett Goon
                  U.S. PATENT DOCUMENTS                                           (74) Attorney, Agent, or Firm- Morgan Lewis & Bockius,
                                                                                  LLP
      3,978,211    A       8/1976   Coronelli eta!.
      4,918,174    A       4/1990   Me Alpine eta!.
      5,583,115    A      12/1996   Me Alpine eta!.
      5,767,096    A       6/1998   Hochlowski et al.
                                                                                  (57)                       ABSTRACT
      7,378,508    B2      5/2008   Chiu eta!.
      7,507,564    B2 *    3/2009   Shue eta!. .................... 435/180       The present invention relates generally to the IS-membered
  2006/0257981     A1     1112006   Shue eta!.                                    macrocyclic antimicrobial agents called Tiacumicins, spe-
  2007/0105791     A1      5/2007   Sears et a!.                                  cifically, OPT-80 (which is composed almost entirely of the
  2007/0173462     A1      7/2007   Shue eta!.                                    R-Tiacumicin B), pharmaceutical compositions comprising
  2007/0259949     A1     1112007   Chiu eta!.                                    OPT-80, and methods using OPT-80. In particular, this com-
  2008/0194497     A1      8/2008   Chiu eta!.
  2008/0269145     A1     10/2008   Shue eta!.                                    pound is a potent drug for the treatment of bacterial infec-
  2009/0163428     A1      6/2009   Chiu eta!.                                    tions, specifically C. difficile infections.
  2010/0010076     A1      112010   Chiu eta!.
  2010/0035833     A1      212010   Ichikawa et a!.
  2010/0081800     A1      4/2010   Chiu eta!.                                                       6 Claims, 1 Drawing Sheet
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 58 of 149 PageID: 58


                                                           US 8,586,551 B2
                                                                    Page 2


 (56)                    References Cited                                Dean, J., Analytical Chemistry Handbook, Published by McGraw-
                                                                         Hill, Inc., pp. 10.23-10.26.
                    OTHER PUBLICATIONS                                   Gerber eta!., "OPT-SO, a macrocyclic antimicrobial agent for the
                                                                         treatment of clostridium difficile infections: a review", Expert Opin-
 Poduval et a!. "Clostridium difficile and vancomycin-resistant
                                                                         ion on Investigational Drugs, 17(4), p. 547-553 (200S),
 enterococcus: the new nosocomial alliance" The American Journal of      XP002479935.
 Gastroenterology 95(12):3513-3515 (2000).                               Hochlowski, J.E. eta!., Tiacumicins, A Novel Complex of IS-Mem-
 Polymorphism in Pharmaceutical Solids, published 1999 by Marcel         bered Macrolides, J Antibiotics, vol. XL, No.5, pp. 575-5SS (May
 Dekker Inc, ed. by Harry Brittain, pp. 1-2.                             19S7).
 The Condensed Chemical Dictionary, Tenth Edition, published 19SI        Jain eta!., "Polymorphism in Pharmacy" Indian Drugs (19S6) vol.
 by the Van Nostrand Reinhold Company, revised by Gessner G.             23, No.6, pp. 315-329.
 Hawley, p. 34 and S35.                                                  Lewiston et a!., "Determination of OPT-SO and its desisobutyryl
 Theriault et al. Tiacumicins, a novel complex of IS-membered            metabolite (OP-IIIS) in human plasma by a LC/MS/MS method",
 macrolide antibiotics. I. Taxonomy           J. Antibiotics (Tokyo)     AAPS Journal , American Association of Pharmaceutical Scientists,
 40(5):567-574 (19S7).                                                   (2005), XPOOSI03043.
 Vippagunta et al. "Crystalline solids" Advanced Drug Delivery           Okumu et a!., "Safety and pharmacokinetics of OPT-SO, a novel
 Reviews 4S:3-26 (2001).                                                 antibiotic for treatment of clostridium difficile associated diarrhea
 Supplementary European Search Report issued in the corresponding        (CDAD)'', Program and Abstract of the 44th Interscience Conference
 European Patent Application No. 05712354.9 (Jan. 15, 2010).             on Antimicrobial Agents and Chemotherapy, p. 204, (2004),
 Babakhani eta!., "Narrow spectrum activity and low fecal protein        XPOOSI03005.
 binding of Opt-SO and its major hydrolysis metabolite (OP-IIIS)",       Pharmaceutical Dosage Forms: Tablets, vol. 2, Published by Marcel
 Program and Abstract of the 47th Interscience Conference on Anti-       Dekker, Inc., ed. by Lieberman, Lachman, and Schwartz, pp. 462-
 microbial Agents and Chemotherapy, Chicago, IL, p. 212 (2007),          472.
 XPOOSI0300S.                                                            Shangle eta!., "Safety and pharmacokinetics of OPT-SO in human
 Braga eta!., "Making crystals from crystals: a green route to crystal   volunteers", Program and Abstract of the 44th Interscience Confer-
 engineering and polymorphism" Chemical Communications (2005)            ence on Antimicrobial Agents and Chemotherapy, Washington, DC,
 pp. 3635-3645.                                                          p. I (2004), XPOOSI03010.
 Chemical Abstracts registry entry 56645-60-4, Tiacumicin B, Copy-       Shue eta!., "Safety, tolerance, and pharmacokinetics studies of OPT-
 right 2007, American Chemical Society, pp. 1-2.                         SO in healthy volunteers following single and multiple oral doses",
 Credito et al., "Activity of OPT-SO, a Novel Macrocycle, Compared       Antimicrobial Agents and Chemotherapy, 52(4), p. 1391-1395
 with Those of Eight Other Agents against Selected Anaerobic Spe-        (200S), XP00251790S.
 cies", Antimicrobial Agents & Chemotherapy, 4S( II), pp. 4430-4434      Swanson, R.N. eta!., In Vitro and in Vivo Evaluation ofTiacumicins
 (2004).                                                                 Band C against Clostridium difficile, Antimicrob. Agents Chemother.,
 Credito eta!., "Antianaerobic Activity of OPT SO Compared to Other      Jun. 1991, pp. 110S-1111.
 Agents," Hershey Medical Center Department ofPathology, (poster),
 44th ICAAC (Oct. 30-Nov 2, 2004) in Chicago.                            * cited by examiner
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 59 of 149 PageID: 59


 U.S. Patent                         Nov. 19, 2013        US 8,586,551 B2
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 60 of 149 PageID: 60


                                                        US 8,586,551 B2
                                1                                                                              2
         18-MEMBERED MACROCYCLES AND                                       a series of IS-membered macrocyclic antibiotics in which the
               ANALOGS THEREOF                                             macrocyclic ring is glycosidically attached to one or two
                                                                           sugars. A seven -carbon sugar is esterfied at various positions
            CROSS-REFERENCE TO RELATED                                     with small fatty acids. The other sugar, when present, is
                   APPLICATIONS                                      5     esterified with an isomer of the fully substituted benzoic acid,
                                                                           everninic acid. (Journal ofLiquid Chromatography, 19SS, II:
                                                                           191-201 ).
    This application is a continuation of U.S. application Ser.               Tiacumicins are a family of related compounds that contain
 No. 11/SS2,219 (filed Jul. 31, 2007 and now U.S. Pat. No.                 the IS-membered ring shown in Formula I below.
 7,906,4S9 granted Mar. 15, 2011) which is a continuation-in-
                                                                     10
 part application of PCT International Application PCT/
 US2005/002SS7 (filed Jan. 31, 2005) each of which is incor-                                                                           Formula!
 porated by reference in its entirety.

                    FIELD OF INVENTION
                                                                     15

     The present invention relates generally to the IS-mem-
 bered macrocyclic antimicrobial agents called Tiacumicins,
  specifically, the R-Tiacumicin B or Tiacumicin B and its
 related compounds. In particular, substantially pure R-Ti-          20
  acumicin B, as a potent antibiotic agent for the treatment of
 bacterial infections, specifically GI infections caused by
 toxin producing strains of Clostridium dijficile (C. dijficile ),
 Staphylococcus aureus (S. aureus) including methicillin-re-
  sistant Staphylococcus aureus (MRSA) and Clostridium per-          25
 fringens (C. perfringens).

           BACKGROUND OF THE INVENTION                                        At present, several distinct Tiacumicins have been identi-
                                                                           fied and six of these (Tiacumicin A-F) are defined by their
    Macrocycles are an important therapeutic class of antibi-              particularpatternofsubstituents R\ R2 , andR3 (U.S. Pat. No.
                                                                     30
 otics. These compounds are frequently produced as a family                4,91S,174; J. Antibiotics, 19S7, 40: 575-5SS), as shown in
 of closely related biogenetic congeners. The Tiacumicins are              Table I.
                                                                                      TABLE I
                                                                          Substituents Present In Tiacwncins A-F



                                      A                                                                            H                       H

                                           ----<0 '}--\ ~
                                                0"""'h0
                                                     HO         OH

                                                                                                                                           OH




                                                                                                                                 Cl



                                                                                                                                      OH

                                                                                                                       HO
                                                                                                                            Cl

                                      c

                                                   '}--\~
                                                                                                                                           OH




                                                              X
                                              HO""'"hO

                                                                                                                                 Cl


                                                   HO
                                                                                                                                      OH


                                                                                                                            Cl
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 61 of 149 PageID: 61


                                                                      US 8,586,551 B2
                                      3                                                                                       4
                                                TABLE !-continued
                                          Substituents Present In Tiacurncins A-F

                        Rl                                                          R2                                   R3




                   ~~
  D                                                                                                                      OH


          HQIIII




               HO            X f:f0



                                                    +0
                                                                  0



                                                                          OCH; 0
                                                                                         0




                                                                                              HO
                                                                                                               Cl



                                                                                                                    OH


                                                                                                         Cl




                   ~~
                                                       ~11-
  E                                                                                                                      OH


          HOnn                    0

                                                             0                "'""0                           Cl
               HO
                             )0                            H3CO
                                                                          OH 0
                                                                                                                   OH

                                                                                             HO
                                                                                                       Cl




                    ~~
                                                       ~11-
  F                                                                                                                      OH


           HQIIII                     0

                                                             0                """'0                           Cl

        >----<0              OH                            H3CO
                                                                          OH 0
                                                                                                                   OH
                    0
                                                                                             HO
                                                                                                       Cl



                                                                                    40
    Tiacumicins A-F have been characterized spectroscopi-                                       Vancomycin-resistant enterococci, for which intestinal
 cally and by other physical methods. The chemical structures                                colonization provides a constant reservoir for infection, has
 ofTiacumicins are based on spectroscopy: UV-vis, IR and 1 H                                 also emerged as a major nosocomial pathogen associated
 and 13 C NMR, see for example J. Antibiotics, 1987, 40:                                     with increased health care cost and mortality. VRE can appear
 575-588. Inspection of Table 1 reveals that certain members                        45       as coinfection in patients infected with C. difficile, or more
 of the family are structurally related isomers and/or differ by                             commonly cause infection in certain high risk patients such as
 the presence or absence of certain moieties. Others differ in                               haematology and oncology patients, patients in intensive care
 the nature of their ester groups.                                                           units and patients receiving solid organ transplants.
    Tiacumicins are produced by bacteria, including Dacty-                                      Methicillin-resistant Staphylococci, such as MRSA, are
 losporangium aurantiacum subspecies hamdenensis, which                             50       increasing in prevalence in both the hospital and community
 may be obtained from the ARS Patent Collection of the                                       settings. Staphylococci are found on the skin and within the
 Northern Regional Research Center, United States Depart-                                    digestive and respiratory tracts but can infect open wounds
 ment ofAgriculture, 1815 North University Street, Peoria, Ill.                              and bums and can progress to serious systemic infection. The
 61604, accession number NRRL 18085. The characteristics                                     emergence of multi-drug resistant Staphylococci, especially,
 of strain AB 718C-41 are given in J. Antibiotics, 1987, 40:                        55       in the hospital where antibiotic use is frequent and selective
 567-574 and U.S. Pat. No. 4,918,174.                                                        pressure for drug-resistant organisms is high, has proven a
    C. difficile-associated diarrhea (CDAD) is a disease char-                               challenge for treating these patients. The presence ofMRSA
 acterized by severe and painful diarrhea. C. difficile is respon-                           on the skin of patients and health care workers promotes
 sible for approximately 20% of the cases of antibiotic-asso-                                transmission of the multi-drug resistant organisms.
 ciated diarrhea (AAD) and the majority of the cases of                             60          Similar diseases, including but not limited to clostridial
 antibiotic-associated colitis (AAC). These diseases are typi-                               enterocolitis, neonatal diarrhea, antibiotic-associated entero-
 cally caused by toxin producing strains of C. difficile, S.                                 colitis, sporadic enterocolitis, and nosocomial enterocolitis
 aureus including methicillin-resistantS. aureus (MRSA) and                                  are also significant problems in some animal species.
 Clostridium perfringens (C. perfringens). AAD represents a                                     AAD is a significant problem in hospitals and long-term
 major economic burden to the healthcare system that is con-                        65       care facilities and in the community. C. difficile is the leading
 servatively estimated at $3-6 billion per year in excess hos-                               cause of AAD in the hospital setting, accounting for approxi-
 pital costs in the U.S. alone.                                                              mately 20% of cases of AAD and the majority of cases of
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 62 of 149 PageID: 62


                                                        US 8,586,551 B2
                                 5                                                                       6
 antibiotic-associated colitis (AAC). The rising incidence of                 Tiacumicinantibiotics aredescribedin U.S. Pat. No. 4,918,
 Clostridium difficile-associated diarrhea (CDAD) has been                 174 (issued Apr. 17, 1990), J. Antibiotics 1987, 40: 575-588,
 attributed to the frequent prescription ofbroad -spectrum anti-           J. Antibiotics 1987, 40: 567-574, J. Liquid Chromatography
 biotics to hospitalized patients.                                         1988, 11: 191-201, Antimicrobial Agents and Chemotherapy
    The most serious form of the disease is pseudomembra-                  1991, 35: 1108-1111,U.S. Pat. No. 5,583,115 (issued Dec.
 nous colitis (PMC), which is manifested histologically by                 10, 1996), and U.S. Pat. No. 5,767,096 (issuedJun.16, 1998),
 colitis with mucosal plaques, and clinically by severe diar-              which are all incorporated herein by reference. Related com-
 rhea, abdominal cramps, and systemic toxicity. The overall                pounds are the Lipiarmycin antibiotics (c.f., J. Chern. Soc.
 mortality rate from CDAD is low, but is much greater in                   Perkin Trans. I, 1987, 1353-1359 and J.Antibiotics 1988,41:
                                                                      10
 patients who develop severe colitis or systemic toxicity. A               308-315) and the Clostomicin antibiotics (J. Antibiotics
 recent study has shown that even when death is not directly               1986, 39: 1407 -1412), which are all incorporated herein by
 attributable to C. difficile, the rate of mortality in CDAD               reference.
 patients as compared to case-matched controls is much
 greater.                                                                              SUMMARY OF THE INVENTION
                                                                      15
    Diarrhea and colitis are caused by the elaboration of one or
 more C. difficile toxins. The organism proliferates in the colon             The present invention relates to new pharmaceutical com-
 in patients who have been given broad-spectrum antibiotics                positions containing R-Tiacumicins, specifically the opti-
 or, less commonly, cancer chemotherapy. CDAD is diag-                     cally pureR-Tiacumicin B, and to the use of these new com-
 nosed in approximately 20% of hospitalized patients who              20
                                                                           positions in combination with existing drugs to treat
                                                                           infections caused by gram-positive anerobes.
 develop diarrhea after treatment with such agents.
                                                                              One embodiment of the present invention is directed
    There are currently two dominant therapies for CDAD:
                                                                           towards the discovery that the chiral center at C-19 of
 vancomycin and metronidazole. Vancomycin is not recom-
                                                                           Tiacumicin B has great effect on biological activity. It has
 mended for first-line treatment of CDAD mainly because it is
                                                                           now been discovered that a substantially pure preparation of
 the only antibiotic active against some serious life-threaten-       25
                                                                           higher activity R-Tiacumicin B, which has an R-hydroxy
 ing multi-drug resistant bacteria. Therefore, in an effort to
                                                                           group at C-19 has surprisingly lower MIC values than the
 minimize the emergence of vancomycin-resistant Enterococ-
                                                                           optically pure S-isomer ofTiacumicin Band other Tiacumi-
 cus (VRE) or vancomycin-resistant S. aureus (VRSA), the
                                                                           cin B related compounds.
 medical community discourages the use of this drug except
                                                                              In another embodiment of the present invention the sub-
 when absolutely necessary.                                           30
                                                                           stantially pureR-Tiacumicin B has an unusually long post-
    Metronidazole is recommended as initial therapy out of
                                                                           antibiotic activity (PAE).
 concern for the promotion and selection of vancomycin resis-
                                                                              This invention encompasses the composition of novel anti-
 tant gut flora, especially enterococci. Despite reports that the
                                                                           biotic agents, containing substantially pure R-Tiacumicins,
 frequency of C. difficile resistance may be >6% in some
                                                                           by submerged aerobic fermentation of the microorganism
 countries, metronidazole remains nearly as effective as van-         35
                                                                           Dactylosporangium aurantiacum subspecies hamdenensis.
 comycin, is considerably less expensive, and can be used
                                                                           The production method is covered by WO 2004/014295 A2,
 either orally or intravenously. Metronidazole is associated
                                                                           which is hereby incorporated by reference.
 with significant adverse effects including nausea, neuropathy,
 leukopenia, seizures, and a toxic reaction to alcohol. Further-                   BRIEF DESCRIPTION OF THE FIGURES
 more, it is not safe for use in children or pregnant women.          40
 Clinical recurrence occurs in up to 20% of cases after treat-               FIG. 1 shows the Oak Ridge Thermal Ellipsoid Plot Pro-
 ment with either vancomycin or metronidazole. Therapy with                gram (ORTEP) chemical structure ofR-Tiacumicin B.
 metronidazole has been reported to be an important risk factor
 for VRE colonization and infection. The current treatment                    DETAILED DESCRIPTION OF THE INVENTION
 regime against Gastrointestinal infections, e.g., Clostridium        45
 difficile-1-associated diarrhea (CDAD) is rather cumber-                                           Definitions
 some, requiring up to 500 mg four-times daily for 10 to 14
 days. Thus, there is a need for better treatment for cases of                The term "antibiotic-associated condition" refers to a con-
 CDAD as well as for cases of other Antibiotic-associated
                                                                           dition resulting when antibiotic therapy disturbs the balance
 diarrhea (AAD) and Antibiotic-associated colitis (AAC).              50
                                                                           of the microbial flora of the gut, allowing pathogenic organ-
    Tiacumicins, specifically Tiacumicin B, show activity
 against a variety of bacterial pathogens and in particular                isms such as enterotoxin producing strains of C. difficile, S.
 against C. difficile, a Gram-positive bacterium (Antimicrob.              aureus and C. perfringens to flourish. These organisms can
 Agents Chemother. 1991, 1108-1111 ). C. difficile is an                   cause diarrhea, pseudomembranous colitis, and colitis and
 anaerobic spore-forming bacterium that causes an infection           55   are manifested by diarrhea, urgency, abdominal cramps,
 of the bowel. Diarrhea is the most common symptom but                     tenesmus, and fever among other symptoms. Diarrhea, when
 abdominal pain and fever may also occur. C. difficile is a                severe, causes dehydration and the medical complications
 major causative agent of colitis (inflammation of the colon)              associated with dehydration.
 and diarrhea that may occur following antibiotic intake. This                The term "asymmetrically substituted" refers to a molecu-
 bacterium is primarily acquired in hospitals and chronic care        60
                                                                           lar structure in which an atom having four tetrahedral
 facilities. Because Tiacumicin B shows promising activity
                                                                           valences is attached to four different atoms or groups. The
 against C. dijficile, it is expected to be useful in the treatment
 ofbacterial infections, especially those of the gastrointestinal          commonest cases involve the carbon atom. In such cases, two
 tract, in manmwls. Examples of such treatments include but                optical isomers (D- and L-enantiomers orR- and S-enanti-
 are not limited to treatment of colitis and treatment of irritable   65   omers) per carbon atom result which are nonsuperposable
 bowel syndrome. Tiacumicins may also find use for the treat-              mirror images of each other. Many compounds have more
 ment of gastrointestinal cancers.                                         than one asymmetric carbon. This results in the possibility of
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 63 of 149 PageID: 63


                                                        US 8,586,551 B2
                                 7                                                                        8
 many optical isomers, the number being determined by the
 formula 2n, where n is the number of asymmetric carbons.
    As used herein, and unless otherwise indicated, the terms
 "biohydrolyzable carbamate," "biohydrolyzable carbonate,"
 "biohydrolyzable ureide" and "biohydrolyzable phosphate"
 mean a carbamate, carbonate, ureide and phosphate, respec-                                                                              OH
 tively, of a compound that either: 1) does not interfere with the
 biological activity of the compound but can confer upon that
                                                                      10                                                    HO     Cl
 compound advantageous properties in vivo, such as uptake,
 duration of action, or onset of action; or 2) is biologically                The term "diastereomers" refers to stereoisomers that are
 inactive but is converted in vivo to the biologically active              not mirror images of each other.
 compound. Examples of biohydrolyzable carbamates                             The term "enantiomer" refers to a non-superimposable
                                                                           mirror image of itself. An enantiomer of an optically active
 include, but are not limited to, lower alkylamines, substituted      15
                                                                           isomer rotates plane polarized light in an equal but opposite
 ethylenediamines, aminoacids, hydroxyalkylamines, hetero-                 direction of the original isomer. A solution of equal parts of an
 cyclic and heteroaromatic amines, and poly ether amines.                  optically active isomer and its enantiomer is known as a
                                                                           racemic solution and has a net rotation of plane polarized light
    As used herein, and unless otherwise indicated, the term               of zero. Enantiomers will have the opposite prefixes of each
 "biohydrolyzable ester" means an ester of a compound that            20   other: D- becomes L- or R- becomes S-. Often only one
 either: 1) does not interfere with the biological activity of the         enantiomer is active in a biological system, because most
 compound but can confer upon that compound advantageous                   biological reactions are enzymatic and the enzymes can only
 properties in vivo, such as uptake, duration of action, or onset          attach to one of the enantiomers.
 of action; or 2) is biologically inactive but is converted in vivo           The term "excipient" refers to an inert substance added to
                                                                           a pharmacological composition to further facilitate adminis-
 to the biologically active compound. Examples ofbiohydro-            25
                                                                           tration of a compound. Examples of excipients include but are
 lyzable esters include, but are not limited to, lower alkyl
                                                                           not limited to, calcium carbonate, calcium phosphate, various
 esters, alkoxyacyloxy esters, alkyl acylamino alkyl esters,
                                                                           sugars and types of starch, cellulose derivatives, gelatin, veg-
 and choline esters.                                                       etable oils and polyethylene glycols.
    As used herein, and unless otherwise indicated, the term          30      The term "halogen" includes F, Cl, Brand I.
 "biohydrolyzable amide" means an amide of a compound that                    As used herein, the term "hydrate" means a compound of
 either: 1) does not interfere with the biological activity of the         the present invention or a salt thereof that further includes a
 compound but can confer upon that compound advantageous                   stoichiometric or non-stoichiometric amount of water bound
                                                                           by non-covalent intermolecular forces.
 properties in vivo, such as uptake, duration of action, or onset
                                                                      35      The term "isomeric mixture" means a mixture of two or
 of action; or 2) is biologically inactive but is converted in vivo        more configurationally distinct chemical species having the
 to the biologically active compound. Examples ofbiohydro-                 same chemical formula. An isomeric mixture is a genus com-
 lyzable amides include, but are not limited to, lower alkyl               prising individual isomeric species. Examples of isomeric
                                                                           mixtures include stereoisomers (enantiomers and diastere-
 amides, .alpha.-amino acid amides, alkoxyacyl amides, and
                                                                           omers), regioisomers, as might result for example from a
 alky laminoalky lcarbony I ami des.                                  40   pericyclic reaction. The compounds of the present invention
    The term "broth" as used herein refers to the fluid culture            comprise asymmetrically substituted carbon atoms. Such
 medium as obtained during or after fermentation. Broth com-               asymmetrically substituted carbon atoms can result in mix-
                                                                           tures of stereoisomers at a particular asymmetrically substi-
 prises a mixture of water, the desired antibiotic(s), unused              tuted carbon atom or a single stereoisomer. As a result, race-
 nutrients, living or dead organisms, metabolic products, and         45   mic mixtures, mixtures of diastereomers, as well as single
 the adsorbent with or without adsorbed product.                           diastereomers of the compounds of the invention are included
   The term "C-19 Ketone" refers to a Tiacumicin B related                 in the present invention.
                                                                              The term "Lipiarmycin A4" refers to a Tiacumicin B
 compound shown below in Formula II:
                                                                           related compound shown below in Formula III:
                                                                      50
                                                         Formula II                                                               Formula III




                                                                      55                  WH

                                                                      0 ~~""0"";;
                                                                                                                            0
                                                                                                                s
                                                                      65                                            <" 19
                                                                                                                $
                                                                                                               OH
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 64 of 149 PageID: 64


                                                                 US 8,586,551 B2
                                     9                                                                              10
                                                                                        The term "patient" refers to a human or animal in need of
                                                                                     medical treatment. For the purposes of this invention, human
                                                                                     patients are typically institutionalized in a primary medical
                                                                                     care facility such as a hospital or nursing home. However,
                                                                                     treatment of a disease associated with the use of antibiotics or
                                                                                     cancer chemotherapies or antiviral therapies can occur on an
                                                                                     outpatient basis, upon discharge from a primary care facility,
                                                                                     or can be prescribed by a physician for home-care, not in
                                                                                     association with a primary medical care facility. Animals in
                                                                                10   need of medical treatment are typically in the care of a vet-
                                                                                     erinarian.
                                                                                        The term "pharmaceutically acceptable carrier" refers to a
    The term "lower alkyl," alone or in combination, refers to
                                                                                     carrier or diluent that is pharmaceutically acceptable.
 an optionally substituted straight-chain or optionally substi-
                                                                                        The term "pharmaceutically acceptable salts" refers to
 tuted branched-chain having from 1 to about 8 carbons (e.g.,
                                                                                15   those derived from pharmaceutically acceptable inorganic
 C 1 , C 2 , C 3 , C 4 , C5 , C 6 , C 7 , C 8 ),morepreferably 1 to 4 carbons        and organic bases. Salts derived from appropriate bases
 (e.g., Cv C 2 , C 3 , C4 ). Examples of alkyl radicals include                      include alkali metal (e.g. sodium or potassium), alkaline earth
 methyl, ethyl, n-propyl, isopropyl, n-butyl, isobutyl, sec-bu-                      metal (e.g., magnesium), ammonium and N(C 1 -C4 alkyl) 4 +
 tyl, tert-butyl.A "lower alkyl" is generally a shorter alkyl, e.g.                  salts, and the like. Illustrative examples of some of these
 one containing from 1 to about 4 carbon atoms (e.g., Cv C 2 ,                  20   include sodium hydroxide, potassium hydroxide, choline
 c3, c4).                                                                            hydroxide, sodium carbonate, and the like. The term "phar-
    The term "macrocycles" refers to organic molecules with                          maceutically acceptable salt" also refers to salts prepared
 large ring structures usually containing over 10 atoms.                             from pharmaceutically acceptable non-toxic acids, including
    The term "IS-membered macrocycles" refers to organic                             inorganic acids and organic acids. Suitable non-toxic acids
 molecules with ring structures containing 18 atoms.                            25   include inorganic and organic acids such as, but not limited to,
    The term "membered ring" can embrace any cyclic struc-                           acetic, alginic, anthranilic, benzenesulfonic, benzoic, cam-
 ture, including carbocycles and heterocycles as described                           phorsulfonic, citric, ethenesulfonic, formic, fumaric, furoic,
 above. The term "membered" is meant to denote the number                            gluconic, glutamic, glucorenic, galacturonic, glycidic, hydro-
 of skeletal atoms that constitute the ring. Thus, for example,                      bromic, hydrochloric, isethionic, lactic, maleic, malic, man-
 pyridine, pyran and thiopyran are 6 membered rings and                         30   delic, methanesulfonic, mucic, nitric, pamoic, pantothenic,
 pyrrole, furan, and thiophene are 5 membered rings.                                 phenylacetic, propionic, phosphoric, salicylic, stearic, suc-
    The term "MIC" or "minimum inhibitory concentration"                             cinic, sulfanilic, sulfuric, tartaric acid, p-toluenesulfonic and
 refers to the lowest concentration of an antibiotic that is                         the like. Particularly preferred are hydrochloric, hydrobro-
 needed to inhibit growth of a bacterial isolate in vitro. A                         mic, phosphoric, and sulfuric acids, and most particularly
 common method for determining the MIC of an antibiotic is                      35   preferred is the hydrochloride salt.
 to prepare several tubes containing serial dilutions of the                            The term "pharmaceutical composition" refers to a com-
 antibiotic, that are then inoculated with the bacterial isolate of                  position of the R-Tiacumicin described herein, or physiologi-
 interest. The MIC of an antibiotic can be determined from the                       cally acceptable salts thereof, with other chemical compo-
 tube with the lowest concentration that shows no turbidity (no                      nents, such as physiologically acceptable carriers and/or
 growth).                                                                       40   excipients. The purpose of a pharmaceutical composition is to
    The term "MIC50 " refers to the lowest concentration of                          facilitate administration of a compound to a mammal, includ-
 antibiotic required to inhibit the growth of 50% of the bacte-                      inghumans.
 rial strains tested within a given bacterial species.                                  The term "physiologically acceptable carrier" refers to a
    The term "MIC90 " refers to the lowest concentration of                          carrier or diluent that does not cause significant irritation to an
 antibiotic required to inhibit the growth of 90% of the bacte-                 45   organism and does not abrogate the biological activity and
 rial strains tested within a given bacterial species.                               properties of the administered compound.
    The term "OPT-80" refers to a preparation containing                                As used herein, and unless otherwise indicated, the term
 R-Tiacumicin Band Tiacumicin B related compounds (in-                               "prodrug" means a derivative of a compound that can hydro-
 cluding, but not limited to, Tiacumicins, LipiarmycinA4 and                         lyze, oxidize, or otherwise react under biological conditions
 C-19 Ketone). Preparations of this type are described in detail                50   (in vitro or in vivo) to provide the compound. Examples of
 in PCT application PCT/US03/21977, having an interna-                               prodrugs include, but are not limited to, compounds that
 tional publication number ofWO 2004/014295 A2 and which                             comprise biohydrolyzable moieties such as biohydrolyzable
 preparations and are incorporated here by reference.                                amides, biohydrolyzable esters, biohydrolyzable carbamates,
    The term "ORTEP" refers to the Oak Ridge Thermal Ellip-                          biohydrolyzable carbonates, biohydrolyzable ureides, and
 soid Plot computer program, written in Fortran, for drawing                    55   biohydrolyzable phosphate analogues. Other examples of
 crystal structure illustrations. Ball-and-stick type illustrations                  prodrugs include compounds that comprise -NO, -N0 2 ,
 of a quality suitable for publication are produced with either                      ---ONO, or ---ON0 2 moieties. When used to describe a com-
 spheres or thermal-motion probability ellipsoids, derived                           pound of the invention, the term "prodrug" may also to be
 from anisotropic temperature factor parameters, on the                              interpreted to exclude other compounds of the invention for
 atomic sites. The program also produces stereoscopic pairs of                  60   example racemates.
 illustrations which aid in the visualization of complex                                The term "pseudomembranous colitis" or "enteritis" refers
 arrangements of atoms and their correlated thermal motion                           to the formation of pseudomembranous material (i.e., mate-
 patterns.                                                                           rial composed of fibrin, mucous, necrotic epithelial cells and
    The term "PAE" or "post-antibiotic effect" refers to a well-                     leukocytes) due to inflammation of the mucous membrane of
 established pharmacodynamic parameter that reflects the per-                   65   both the small and large intestine.
 sistent suppression of bacterial growth following antibiotic                           The terms "R" and "S" configuration, as used herein, are as
 exposure.                                                                           defined by the IUPAC 197 4 Recommendations for Section E,
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 65 of 149 PageID: 65


                                                         US 8,586,551 B2
                                11                                                                       12
 Fundamental Stereochemistry, Pure Appl. Chern. (1976) 45,
 13-30. Chiral molecules can be named based on the atomic
 numbers of the atoms or groups of atoms, the ligands that are
 attached to the chiral center. The ligands are given a priority
 (the higher the atomic number the higher the priority) and if
 the priorities increase in a clockwise direction, they are said to
 be R-. Otherwise, if they are prioritized in a counterclockwise                                                                       OH
 direction they are said to be S-.
   The term "R-Tiacumicin B" refers to the optically pure             10                                               HO         Cl
 (R)-isomer of Tiacumicin B with an (R)-hydroxy group at
 C-19, as shown below in Formula IV:
                                                                              The term "stereoisomers" refers to compounds whose mol-
                                                                           ecules have the same number and kind of atoms and the same
                                                                           atomic arrangement, but differ in their spatial arrangement.
                                                         Formula IV 15
                                                                              As used herein, and unless otherwise indicated, the terms
                                                                           "optically pure," "stereomerically pure," and "substantially
                                                                           stereomerically pure" are used interchangeably and mean one
                                                                           stereoisomer of a compound or a composition that comprises
                                                                           one stereoisomer of a compound and is substantially free of
                                                                      20
                                                                           other stereoisomer(s) of that compound. For example, a ste-
                                                                           reomerically pure compound or composition of a compound
                                                                           having one chiral center will be substantially free of the
                                                                           opposite enantiomer of the compound. A stereomerically
                                                                           pure compound or composition of a compound having two
                                                                      25   chiral centers will be substantially free of other diastereomers
                                                                           of the compound. A typical stereomerically pure compound
                                                                           comprises greater than about 80% by weight of one stereoi-
                                                                           somer of the compound and less than about 20% by weight of
                                     OH
                                                                           other stereoisomers of the compound, more preferably
                                                                      30   greater than about 90% by weight of one stereoisomer of the
                                                                           compound and less than about 10% by weight of the other
                                                                           stereoisomers of the compound, even more preferably greater
                                                                           than about 95% by weight of one stereoisomer of the com-
                                                                           pound and less than about 5% by weight of the other stereoi-
                                                                      35   somers of the compound, and most preferably greater than
                                                                           about 97% by weight of one stereoisomer of the compound
                                                                           and less than about 3% by weight of the other stereoisomers
                                                                           of the compound.
                                                                              The term "sugar" generally refers to mono-, di- or oli-
                                                               OH 40       gosaccharides. A saccharide may be substituted, for example,
                                                                           glucosamine, galactosamine, acetylglucose, acetylgalactose,
                                                                           N-acetylglucosamine, N-acetyl-galactosamine, galactosyl-
                                                    HO    Cl               N-acetylglucosamine, N-acetylneuraminic acid (sialic acid),
                                                                           etc., as well as sulfated and phosphorylated sugars. For the
                                                                      45   purposes of this definition, the saccharides are in their pyra-
                                                                           nose or furanose form.
   The term "S-Tiacumicin B" refers to the optically pure                     The term "Tiacumicin" as used herein refers to a family of
 (S)-isomer of Tiacumicin B with an (S)-hydroxy group at                   compounds all of which comprise the IS-membered macro-
 C-19, as shown below in Formula V:                                        cycle shown below in Formula I:
                                                                      50

                                                         Formula V                                                                Formula!




                                                                      55




                                                                      60




                                                    0
                                       s
                                          ~·   19                     65
                                      $
                                     OH
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 66 of 149 PageID: 66


                                                     US 8,586,551 B2
                              13                                                                     14
   The term "Tiacumicin B" as used herein refers to the                                          -continued
 IS-membered macrocycle shown below in Formula VI:                                               I
                                                     Formula VI
                                                                                            )-<II X C'
                                                                                    __/ \--("}--Q-OH
                                                                  10                                               HO         Cl



                                                                       wherein:
                                                                       X is selected from lower alkyl, and wherein the term "lower
                                                                       alkyI" as used herein refers to branched or straight chain alkyI
                                                                  15
                                                                       groups comprising one to two carbon atoms, including
                                                                       methyl, ethyl, n-propyl, isopropyl, and the like; and
                                                                       Y is selected from OH or a ketone (=0); and
                                    OH
                                                                       Z is selected from H or lower alkyl, and wherein the term
                                                                  20   "lower alkyl" as used herein refers to branched or straight
                                                                       chain alkyl groups comprising one to five carbon atoms,
                                                                       including methyl, ethyl, propyl, isopropyl, n-butyl, t-butyl,
                                                                       and the like.
                                                            OH            Preferred compounds of the invention are compounds of
                                                                  25   Formula VII wherein X is methyl or ethyl, Y is ketone (=0)
                                                                       or OH and Z is isopropyl.
                                            HO         Cl                 More preferred compounds of the invention are the com-
                                                                       pound of the Formula VII wherein X is ethyl, Y is ketone
    The term "yield" as used herein refers to an amount of
                                                                       (=0) or OH and Z is isopropyl.
 crude Tiacumicin re-constituted in methanol to the same vol-     30      The most preferred compounds of the invention are the
 ume as the original fermentation broth. Yield is determined
                                                                       compounds of Formula VII wherein X is ethyl, Y is OH Rand
 using standard HPLC techniques. Yield is reported in units of
                                                                       Z is isopropyl.
 mg/L.
    This invention encompasses the composition of novel anti-             One embodiment of the present invention is directed
 biotic agents, Tiacumicins, by submerged aerobic fermenta-            towards the discovery that the chiral center at C-19 of
                                                                  35
 tion of the microorganism Dactylosporangium aurantiacum               Tiacumicin B has great effect on biological activity. It has
 subspecies hamdenensis. The production method is covered              now been discovered that R-Tiacumicin B, which has an
 by WO 2004/014295 A2.                                                 R-hydroxy group at C-19 has significantly higher activity
    The present invention relates to new antibacterial compo-          than the S-Tiacumicin B and other Tiacumicin B related
 sitions containing R-Tiacumicins, specifically the R-Ti-         40   compounds (LipiarmycinA4 and C-19 Ketone). The higher
 acumicin B (which has an R -hydroxyl at C-19), and to the use         activity is shown by much lowered MIC values, which can be
 of these new compositions in combination with existing drugs          seen below in Example 3, Tables 3 and 4 for several strains of
 to treat infections caused by gram-positive anerobes.                 C. difficile, S. aureus, E.faecalis, andE.faecium. This effect
    The present invention further relates to stereoisomerically        of the C-19 chiral center on biological activity is an unex-
 pure Tiacumicin B, which contains 90-100% of the R-stere-        45   pected and novel discovery.
 oisomer, preferably at least 93% of the R-stereoisomer, more             In another embodiment of the present invention OPT-SO
 preferably 95% of the R-stereoisomer, even more preferably            (which is composed almost entirely of the R-Tiacumicin B)
 99% of the R-stereoisomer.                                            has an unusually long post-antibiotic effect (PAE). This is
    In accordance with the present invention there are provided        discussed below in Example 4, where it is shown that OPT-SO
 compounds with the structure of Formula VII:                     50   has a PAE of greater than 24 hours. This PAE is unexpectedly
                                                    Formula VII        longer than the usual antibiotic PAE of 1-5 hours.
                                                                          The present invention also relates to the disclosure of phar-
                                                                       maceutical compositions, which comprise a compound of the
                                                                       present invention in combination with a pharmaceutically
                                                                  55
                                                                       acceptable carrier.
                                                                          Yet another aspect of the invention discloses a method of
                                                                       inhibiting or treating bacterial infections in humans, compris-
                                                                       ing administering to the patient a therapeutically effective
                                                                  60
                                                                       amount of a compound of the invention alone or in combina-
                                                                       tion with another antibacterial or antifungal agent.
                                                                       Production
                                                                          The IS-membered macrocycles and analogs thereof are
                                                                       produced by fermentation. Cultivation of Dactylospo-
                                                                  65   rangium aurantiacum subsp. hamdenensis AB 71SC-41
                                y                                      NRRL ISOS5 for the production of the Tiacumicins is carried
                                                                       out in a medium containing carbon sources, inorganic salts
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 67 of 149 PageID: 67


                                                        US 8,586,551 B2
                                15                                                                       16
 and other organic ingredients with one or more absorbents                 Pharmaceutical Technology, eds. J. SwarbrickandJ. C. Boy-
 under proper aeration conditions and mixing in a sterile envi-            lan, 1988-1999, Marcel Dekker, New York.
 ronment.                                                                     Immediate release formulations for oral use include tablets
    The microorganism to produce the active antibacterial                  or capsules containing the active ingredient(s) in a mixture
 agents was identified as belonging to the family Actinoplan-              with non-toxic pharmaceutically acceptable excipients.
 aceae, genus Dactylosporangium (J. ofAntibiotics, 1987, 40:               These excipients may be, for example, inert diluents or fillers
 567-574 and U.S. Pat. No. 4,918,174). It has been designated              (e.g., sucrose, sorbitol, sugar, mannitol, microcrystalline cel-
 Dactylasporangium aurantiacum subspecies hamdenensis                      lulose, starches including potato starch, calcium carbonate,
 718C-41. The subculture was obtained from theARS Patent                   sodium chloride, lactose, calcium phosphate, calcium sulfate,
                                                                      10   or sodium phosphate); granulating and disintegrating agents
 Collection of the Northern Regional Research Center, United
                                                                           (e.g., cellulose derivatives including microcrystalline cellu-
 States Department of Agriculture, 1815 North University
                                                                           lose, starches including potato starch, croscarmellose
 Street, Peoria, Ill. 61604, U.S.A., where it was assigned
                                                                           sodium, alginates, or alginic acid); binding agents (e.g.,
 accession nnmber NRRL 18085. The characteristics of strain                sucrose, glucose, mannitol, sorbitol, acacia, alginic acid,
 AB 718C-41 are given in the Journal ofAntibiotics, 1987, 40:         15   sodium alginate, gelatin, starch, pregelatinized starch, micro-
 567-574 and U.S. Pat. No. 4,918,174.                                      crystalline cellulose, magnesium aluminum silicate, car-
    Methods of isolating stereomerically pure isomers are                  boxymethylcellulose sodium, methylcellulose, hydroxypro-
 known in the art. Methods of isolating stereomerically pure               pyl methylcellulose, ethylcellulose, polyvinylpyrrolidone, or
 R-Tiacumicin include, but are not limited to, recrystallization           polyethylene glycol); and lubricating agents, glidants, and
 of the crude mixture in solvents including, aqueous methanol         20   antiadhesives (e.g., magnesium stearate, zinc stearate, stearic
 or isopropanol and chiral HPLC.                                           acid, silicas, hydrogenated vegetable oils, or talc). Other
    This invention encompasses the composition of novel anti-              pharmaceutically acceptable excipients can be colorants, fla-
 biotic agents, Tiacumicins, by submerged aerobic fermenta-                voring agents, plasticizers, humectants, buffering agents, and
 tion of the microorganism Dactylosporangium aurantiacum                   the like as are found, for example, in The Handbook of Phar-
 subspecies hamdenensis. The production method is covered             25   maceutical Excipients, third edition, edited by Arthur H.
 by WO 2004/014295 A2, which is hereby incorporated by                     Kibbe, American Pharmaceutical Association Washington
 reference.                                                                D.C.
 Pharmaceutical Formulation and Administration                                Dissolution or diffusion controlled release can be achieved
    Pharmaceutical compositions of the Tiacumicin com-                     by appropriate coating of a tablet, capsule, pellet, or granulate
 pounds of the present invention, specifically OPT-80 (which          30   formulation of compounds, or by incorporating the com-
 is composed almost entirely of the R-Tiacumicin), according               pound into an appropriate matrix. A controlled release coat-
 to the invention may be formulated to release an antibiotic               ing may include one or more of the coating substances men-
 substantially immediately upon administration or at any pre-              tioned above and/or, e.g., shellac, beeswax, glycowax, castor
 determined time or time period after administration.                      wax, carnauba wax, stearyl alcohol, glyceryl monostearate,
    The latter types of compositions are generally known as           35   glyceryl distearate, glycerol palmitostearate, ethylcellulose,
 modified release formulations, which include formulations                 acrylic resins, dl-polylactic acid, cellulose acetate butyrate,
 that create a substantially constant concentration of the drug            polyvinyl chloride, polyvinyl acetate, vinyl pyrrolidone,
 within the intestinal tract over an extended period of time, and          polyethylene, polymethacrylate, methylmethacrylate, 2-hy-
 formulations that have modified release characteristics based             droxymethacrylate, methacrylate hydro gels, 1,3 butylene
 on temporal or environmental criteria as described in Modi-          40   glycol, ethylene glycol methacrylate, and/or polyethylene
 tied-Release Drug Delivery Technology, ed. M. J. Rathbone,                glycols. In a controlled release matrix formulation, the matrix
 J. Hodgraft andM. S. Roberts. Marcel Dekker, Inc. New York.               material may also include, e.g., hydrated methylcellulose,
    Any oral biologically-acceptable dosage form, or combi-                carnauba wax and stearyl alcohol, carbopol 934, silicone,
 nations thereof, can be employed in the methods of the inven-             glyceryl tristearate, methyl acrylate-methyl methacrylate,
 tion. Examples of such dosage forms include, without limi-           45   polyvinyl chloride, polyethylene, and/or halogenated fluoro-
 tation, chewable tablets, quick dissolve tablets, effervescent            carbon.
 tablets, reconstitutable powders, elixirs, liquids, supposito-               A controlled release composition may also be in the form
 ries, creams, solutions, suspensions, emulsions, tablets,                 of a buoyant tablet or capsule (i.e., a tablet or capsule that,
 multi-layer tablets, bi-layer tablets, capsules, soft gelatin cap-        upon oral administration, floats on top of the gastric content
 sules, hard gelatin capsules, osmotic tablets, osmotic cap-          50   for a certain period of time). A buoyant tablet formulation of
 sules, caplets, lozenges, chewable lozenges, beads, powders,              the compound(s) can be prepared by granulating a mixture of
 granules, particles, microparticles, dispersible granules,                the antibiotic with excipients and 20-75% w/w ofhydrocol-
 ingestibles, infusions, health bars, confections, animal feeds,           loids, such as hydroxyethylcellulose, hydroxypropylcellu-
 cereals, cereal coatings, foods, nutritive foods, functional              lose, or hydroxypropyl-methylcellulose. The obtained gran-
 foods and combinations thereof. The preparation of any of the        55   ules can then be compressed into tablets. On contact with the
 above dosage forms is well known to persons of ordinary skill             gastric juice, the tablet forms a substantially water-imperme-
 in the art. Additionally, the pharmaceutical formulations may             able gel barrier around its surface. This gel barrier takes part
 be designed to provide either immediate or controlled release             in maintaining a density ofless than one, thereby allowing the
 of the antibiotic upon reaching the target site. The selection of         tablet to remain buoyant in the gastric juice. Other useful
 immediate or controlled release compositions depends upon a          60   controlled release compositions are known in the art (see, for
 variety of factors including the species and antibiotic suscep-           example, U.S. Pat. Nos. 4,946,685 and 6,261,601).
 tibility of Gram -positive bacteria being treated and the bac-               A modified release composition may be comprised of a
 teriostatic/bactericidal characteristics of the therapeutics.             compression-coated core whose geometric configuration
 Methods well known in the art for making formulations are                 controls the release profile of the encapsulated antibiotic. By
 found, for example, in Remington: The Science and Practice           65   varying the geometry of the core, the profile of the antibiotic
 of Pharmacy (20th ed.), ed. A. R. Gennaro, 2000, Lippincott               release can be adjusted to follow zero order, first order or a
 Williams & Wilkins, Philadelphia, or in Encyclopedia of                   combination of these orders. The system can also be designed
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 68 of 149 PageID: 68


                                                       US 8,586,551 B2
                               17                                                                     18
 to deliver more beneficial agents at the same time, each hav-           fatty acids) and a hexitol or a hexitol anhydride (e.g., poly-
 ing a different release profile (see, for example U.S. Pat. Nos.        oxyethylene stearate, polyoxyethylene sorbitol monooleate,
 4,111,202 and 3,279,995).                                               polyoxyethylene sorbitan monooleate, and the like). Suitable
    Formulations that target the Tiacumicin compounds of the             suspending agents are, for example, sodium carboxymethyl-
 present invention, specifically OPT-80 (which is composed          5    cellulose, methylcellulose, sodium alginate, and the like.
 almost entirely of the R-Tiacumicin), that release to particular
 regions of the intestinal tract can also be prepared. The                                       EXAMPLES
 Tiacumicin compounds of the present invention, specifically
                                                                            The following examples are provided by way of describing
 OPT-80, can be encapsulated in an enteric coating that pre-
                                                                         specific embodiments of the present invention without
 vents release degradation and release from occurring in the        10
                                                                         intending to limit the scope of the invention in any way.
 stomach, but dissolves readily in the mildly acidic or neutral
 pH environment of the small intestine. A formulation targeted                                    Example 1
 for release of antibiotic to the colon, utilizing technologies
 such as time-dependent, pH -dependent, or enzymatic erosion                          Exact Structure of R-Tiacumicin B
 of polymer matrix or coating can also be used.                     15
    The targeted delivery properties of the Tiacumicin com-                 The exact structure of the R-Tiacumicin B (the major most
 pounds of the present invention, specifically OPT-80 (which             active component ofOPT-80) is shown below in Formula IV.
 is composed almost entirely of the R-Tiacumicin B), contain-            The X-ray crystal structure of the R-Tiacumicin B was
 ing formulation may be modified by other means. For                     obtained from a colorless, parallelepiped-shaped crystal
 example, the antibiotic may be complexed by inclusion, ionic       20
                                                                         (0.08x0.14x0.22 mm) grown in methanol and is shown as an
 association, hydrogen bonding, hydrophobic bonding, or                  ORTEP diagram in FIG. 1. This x-ray structure confirms the
 covalent bonding. In addition polymers or complexes suscep-             structure shown below in Formula IV. The official chemical
 tible to enzymatic or microbial lysis may also be used as a             name is 3-[[[6-Deoxy-4-0-(3,5-dichloro-2-ethyl-4,6-dihy-
 means to deliver drug.                                                  droxybenzoyl)-2-0-methyl-~-D-mannopyranosyl]oxy]-me­
    Microsphere encapsulation of the Tiacumicin compounds           25
                                                                         thy l]-12(R)- [[ 6-deoxy-5-C-methy1-4-0-(2-methy1-1-oxo-
 of the present invention, specifically OPT-80 (which is com-            propyl)-~-D-lyxo-hexopyranosyl]oxy ]-11 (S)-ethyl-8(S)-
 posed almost entirely of the R-Tiacumicin B), is another                hydroxy-18(S)-(1 (R)-hydroxyethyl)-9, 13,15-
 useful pharmaceutical formulation for targeted antibiotic               trimethyloxacyclooctadeca-3,5,9, 13, 15-pentaene-2-one.
 release. The antibiotic-containing microspheres can be used
 alone for antibiotic delivery, or as one component of a two-       30
 stage release formulation. Suitable staged release formula-                                                                 Formula IV
 tions may consist of acid stable microspheres, encapsulating
 the compounds of the present invention, specifically OPT-80
 (which is composed almost entirely of the R-Tiacumicin B),
 to be released later in the lower intestinal tract admixed with    35                  ~H
 an immediate release formulation to deliver antibiotic to the
 stomach and upper duodenum.
    Micro spheres can be made by any appropriate method, or
 from any pharmaceutically acceptable material. Particularly
 useful are proteinoid microspheres (see, for example, U.S.
 Pat. No. 5,601,846, or 5,792,451) and PLGA-containing
 microspheres (see, for example, U.S. Pat. No. 6,235,224 or
 5,672,659). Other polymers commonly used in the formation                                                           0
 of micro spheres include, for example, poly-E-caprolactone,
 poly(e-caprolactone-Co-DL-lactic acid), poly(DL-lactic             45
 acid), poly(DL-lactic acid-Co-glycolic acid) and poly(s-ca-                                               OH
 prolactone-Co-glycolic acid) (see, for example, Pitt eta!., J.
 Pharm. Sci., 68:1534, 1979). Microspheres can be made by
 procedures well known in the art including spray drying,
 coacervation, and emulsification (see for example Davis eta!.      50
 Microsphere and Drug Therapy, 1984, Elsevier; Benoit eta!.
 Biodegradable Micro spheres: Advances in Production Tech-                                                                          OH
 nologies, Chapter 3, ed. Benita, S, 1996, Dekker, New York;
 Microencapsulation and Related Drug Processes, Ed. Deasy,
 1984, Dekker, New York; U.S. Pat. No. 6,365,187).                  55
                                                                                                                    HO         Cl

    Powders, dispersible powders, or granules suitable for
 preparation of aqueous solutions or suspensions of the
 Tiacumicin compounds of the present invention, specifically                                      Example 2
 OPT-80 (which is composed almost entirely of the R-Ti-
 acumicin B), by addition of water are convenient dosage            60       Analytical Data ofOPT-80 and Related Substances
 forms for oral administration. Formulation as a suspension
 provides the active ingredient in a mixture with a dispersing              The analytical data of OPT-80 (which is composed almost
 or wetting agent, suspending agent, and one or more preser-             entirely of the R-Tiacumicin B, which is the most active
 vatives. Suitable dispersing or wetting agents are, for                 component of OPT-80) and three related compounds (S-Ti-
 example, naturally-occurring phosphatides (e.g., lecithin or       65   acumicin B, LipiarmycinA4, and C-19 ketone) are summa-
 condensation products of ethylene oxide with a fatty acid, a            rized below. The structures of these compounds are shown in
 long chain aliphatic alcohol, or a partial ester derived from           Formula VIII and Table 2 below.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 69 of 149 PageID: 69


                                                                  US 8,586,551 B2
                                    19                                                                                 20
                                                TABLE2
                        Structure ofR-Tiacumicin B (the major most active component of
                                        OPT-80) and related substances

                                                                                                   Formula VIII




              ~H
                                                                  I
                                                           )---{                         x           c'

                                                         O\-{")-*OH
                                                 0                                      HO           Cl



                                      y

 Compound                             X                       y                          z
 R-Tiacwnicin B                     Ethyl                  (R)-OH                     Isopropyl
 S-Tiacwnicin B                     Ethyl                  (S)-OH                     Isopropyl
 Lipiarrnycin A4                    Methyl                 (S)-OH                     Isopropyl
 C-19 Ketone                        Ethyl                   =0                        Isopropyl




                   Analytical Data ofR-Tiacumicin B                                 lH), 1.81 (s, 3H), 1.76 (s, 3H), 1.65 (s, 3H), 1.35 (d, 3H), 1.29
                                                                               30
                                                                                    (m, lH), 1.20 (t, 3H), 1.19 (d, 3H), 1.17 (d, 3H), 1.16 (d, 3H),
    mp 166-169° C. (white needle from isopropanol);                                 1.14 (s, 3H), 1.12 (s, 3H), 0.87 (t, 3H);
                                                                                       13
     [a]D 20 -6.9 (c 2.0, MeOH);                                                          C NMR (100 MHz, CD 3 0D) ll 178.4, 169.7, 169.1,
    MS m/z (ESI) 1079.7 (M+Nat;                                                     154.6, 153.9, 146.2, 143.7, 141.9, 137.1, 137.0, 136.4, 134.6,
     1
       H 1 HNMRNMR(400MHz,CD 3 0D)Il7.21 (d, lH), 6.59                              128.5, 126.9, 125.6, 124.6, 114.8, 112.8, 108.8, 102.3, 97.2,
 (dd, lH), 5.95 (ddd, lH), 5.83 (brs, lH), 5.57 (t, lH), 5.13 (br              35   94.3, 82.5, 78.6, 76.9, 75.9, 74.5, 73.5, 73.2, 72.8, 71.6, 70.5,
 d, lH), 5.09 (t, lH), 5.02 (d, lH), 4.71 (m, lH), 4.71 (brs, lH),                  68.3, 63.9, 62.2, 42.5, 37.3, 35.4, 28.7, 28.3, 26.9, 26.4, 20.3,
 4.64 (br s, lH), 4.61 (d, lH), 4.42 (d, lH), 4.23 (m, lH), 4.02                    19.6, 19.2, 18.7, 18.2, 17.6, 15.5, 14.6, 14.0, 11.4.
 (pentet, lH), 3.92 (dd, lH), 3.73 (m, 2H), 3.70 (d, lH), 3.56
 (s, 3H), 3.52-3.56 (m, 2H), 2.92 (m, 2H), 2.64-2.76 (m, 3H),
 2.59 (heptet, lH), 2.49 (ddd, lH), 2.42 (ddd, lH), 2.01 (dq,                                     Analytical Data of the S-Tiacumicin B




                                       ~H


                                                                                                                            Cl


                                                                                                                                      NaB~inMeOH

                                                                                                                                 OH   HPLC separation


                                                                           0                                      HO        Cl



                                                              0
                                                                  Formula II (C-19 Ketone)
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 70 of 149 PageID: 70


                                                        US 8,586,551 B2
                               21                                                                             22
                                                      -continued
                                                                     OH




                                                                                                                          OH


                                                                     0                                   HO         Cl
                                                          s
                                                          <. 19
                                                         $
                                                        OH
                                                        Formula V (S- Tiacumicin B)




                                                                                13
    NaBH4 (9 eq, 48 mg) was added in three portions to a                          C NMR (100MHz, CDC1 3 ) o177.4, 170.5, 168.9, 157.8,
 solution ofC-19 Ketone (150 mg) in 3 mL MeOH. After 1 h,                     153.0, 144.3, 140.9, 137.7, 137.0, 136.3, 134.6, 134.4, 129.1,
 saturated NH4 Cl solution was added. The mixture was                    25
                                                                              127.9, 125.3, 123.2, 114.5, 107.4, 107.0, 101.8, 94.7, 92.5,
 extracted with CHC1 3 , and then concentrated. S-Tiacumicin                  80.3, 79.6, 76.7, 74.9, 73.5, 72.7, 71.9, 71.6, 70.2, 70.1, 69.1,
 B was purified by YMC-pack ODS-A 75x30 mm I.D. column                        63.6, 62.3, 41.9, 36.9, 34.4, 28.8, 28.2, 25.9, 20.0, 19.3, 19.0,
 (H 2 0:MeOH:AcOH 28:72:1) yielding pure 35 mg of pure                        18.6, 18.5, 17.8, 17.2, 15.5, 13.8, 11.2;
 S-Tiacumicin B.
    MS m/z 1074.5 (M+NH4 t;                                              30                  Analytical Data ofC-19 Ketone
    1
      H NMR (400 MHz, CDC1 3 ) o7.15 (d, 1=11.4 Hz, lH),
 6.58 (dd, 1=14.1, 11.4 Hz, lH), 5.82 (ddd, 1=14.1, 10.6, 3.5                   MS m/z 1072.5 (M+NH4 t;
 Hz, lH), 5.78 (s, lH), 5.40 (dd, 1=7.8, 7.8 Hz, lH), 5.15 (dd,                   1
 1=9.5, 9.5 Hz, lH), 5.01 (d, 1=9.9 Hz, lH), 5.01 (d, 1=9.9 Hz,
                                                                                    H NMR (400 MHz, CDC1 3 ) o7.27 (d, 1=11.4 Hz, lH),
 lH), 4.77 (ddd, 1=5.8, 5.3, 5.3 Hz, lH), 4.68 (d, 1=11.6 Hz,            35
                                                                              6.61 (dd, 1=14.7, 11.4 Hz, lH), 5.91 (ddd, 1=14.7, 9.1, 5.8 Hz,
 lH), 4.65 (brs, lH), 4.62 (brs, lH), 4.42 (d, 1=11.6 Hz, lH),                lH), 5.83 (s, 1H), 5.31 (dd, 1=7.9, 7.9 Hz, lH), 5.14 (dd,
                                                                              1=9.7, 9.7 Hz, 1H), 5.06 (d, 1=10.6 Hz, lH), 5.00 (d, 1=10.1
 4.28 (br s, lH), 4.07-3.97 (m, 2H), 3.74-3.58 (m, 4H), 3.61 (s,
 3H), 3.52 (dq, 1=9.5, 5.8 Hz, lH), 3.08 (dq, 1=12.6, 6.1 Hz,                 Hz, lH), 4.98 (dd, 1=7.1, 4.8 Hz, lH), 4.67 (d, 1=11.9 Hz,
 lH), 3.01 (dq, 1=12.6, 6.1 Hz, lH), 2.77-2.65 (m, 2H), 2.60                  lH), 4.66 (br s, lH), 4.61 (br s, lH), 4.42 (d, 1=11.9 Hz, lH),
 (heptet, 1=6.9 Hz, lH), 2.55-2.44 (m, 3H), 1.95-1.84 (m, lH),           40
                                                                              4.30 (br s, lH), 4.02 (br d, 1=3.3 Hz, lH), 3.63-3.60 (m, 4H),
 1.80 (s, 3H), 1.76 (s, 3H), 1.66 (s, 3H), 1.34 (d, 1=5.8 Hz, 3H),            3.62 (s, 3H), 3.51 (dq, 1=9.7, 6.1 Hz, lH), 3.09 (dq, 1=14.4,
 1.29-1.24 (m, lH), 1.27 (d, 1=6.6 Hz, 3H), 1.21 (t, 1=6.1 Hz,                7.3 Hz, lH), 3.03 (dq, 1=14.4, 7.3 Hz, lH), 2.76-2.50 (m, 6H),
 3H), 1.19 (d, 1=6.9 Hz, 3H), 1.18 (d, 1=6.9 Hz, 3H), 1.15 (s,                2.21 (s, 3H), 1.93-1.87 (m, lH), 1.87 (s, 3H), 1.75 (s, 3H),
 3H), 1.10 (s, 3H), 0.84 (t, 1=7.2 Hz, 3H);                                   1.63 (s, 3H), 1.32 (d, 1=6.1 Hz, 3H), 1.27-1.22 (m, lH), 1.21
    13
       CNMR (100MHz, CDC1 3 ) o177.4, 170.1, 168.8, 157.6,               45
                                                                              (t, 1=7.3 Hz, 3H), 1.19 (d, 1=7.1 Hz, 3H), 1.18 (d, 1=7.1 Hz,
 152.8, 144.4, 143.1, 141.1, 136.7, 136.2, 134.9, 133.8, 128.7,               3H), 1.14 (s, 3H), 1.10 (s, 3H), 0.84 (t, 1=7.3 Hz, 3H);
                                                                                13
 125.7, 125.2, 123.0, 113.9, 107.5, 107.2, 101.7, 94.9, 92.6,                      C NMR (100MHz, CDC1 3 ) o205.5, 177.4, 170.1, 166.9,
 80.8, 79.2, 76.6, 74.8, 73.5, 72.7, 71.9, 71.7, 70.2, 70.1, 69.5,            157.6, 152.8, 145.7, 143.1, 142.0, 137.1, 136.8, 135.5, 133.7,
 63.5, 62.3, 41.5, 36.6, 34.3, 29.5, 28.2, 26.2, 26.0, 19.4, 19.3,            128.3, 124.8, 124.0, 122.8, 113.9, 107.3, 107.2, 101.3, 94.8,
 18.9, 18.5, 17.8, 17.3, 15.3, 14.1, 13.7, 11.1;                         50   92.4, 80.4, 77.7, 76.6, 74.7, 73.5, 72.6, 71.8, 71.7, 70.2, 70.0,
                                                                              63.0, 62.3, 41.5, 36.5, 34.3, 29.6, 28.1, 26.2, 26.1, 26.0, 19.2,
              Analytical Data of Lipiarmycin A4                               18.9, 18.5, 17.8, 17.3, 15.2, 14.0, 13.3, 11.0

    MS m/z 1060.5 (M+NH4 t;
    1                                                                                                   Example 3
      H NMR (400 MHz, CDC1 3 ) o7.12 (d, 1=11.6 Hz, lH),                 55
 6.59 (dd, 1=14.1, 11.6 Hz, lH), 5.85 (br s, lH), 5.83 (ddd,
 1=14.1, 10.6, 4.8 Hz, lH), 5.47 (dd, 1=8.3, 8.3 Hz, lH), 5.12                                      Biological Activity
 (dd, 1=9.6, 9.6 Hz, lH), 5.00 (d, 1=10.1 Hz, lH), 4.98 (br d,
 1=10.6 Hz, lH), 4.75-4.69 (m, lH), 4.68 (d, 1=11.4 Hz, lH),
 4.66 (br s, lH), 4.62 (br s, lH), 4.40 (d, 1=11.4 Hz, lH), 4.26         60
                                                                                     MIC Values Determined for Several C. Dijficile
 (br s, lH), 4.07-4.00 (m, lH), 4.02 (br d, 1=3.3 Hz, lH),                                            Strains
 3.75-3.61 (m, 4H), 3.62 (s, 3H), 3.55 (dq, 1=9.6, 6.1 Hz, lH),
 2.82-2.45 (m, 6H), 2.60 (s, 3H), 2.07-1.97 (m, lH), 1.92 (s,                    OPT-80 (which is composed almost entirely of the R-Ti-
 3H), 1.81 (s, 3H), 1.67 (s, 3H), 1.32 (d, 1=6.1 Hz, 3H),                     acumicin B) and its related compounds were tested against C.
 1.30-1.22 (m, lH), 1.21 (d, 1=6.6 Hz, 3H), 1.19 (d, 1=7.1 Hz,           65   dijficile. The MIC values are reported below in Table 3. OPT-
 3H), 1.18 (d, 1=7.1 Hz, 3H), 1.15 (s, 3H), 1.10 (s, 3H), 0.83 (t,            SO was surprisingly active when compared to its enantiomer
 1=7.2 Hz, 3H);                                                               S-Tiacumicin B and Lipiarmycin A4.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 71 of 149 PageID: 71


                                                                            US 8,586,551 B2
                                          23                                                                                           24
                                      TABLE3                                                                                  TABLE 4-continued
                                                                                                                   MIC (ug/mll against other microorganisms
                         MIC (f!g/ml) versus C. dijficile strains
                                                                                                                                 R- Tiacumicin
                                                                                                                                   B (>90%
                         R-Tiacumicin
                                                                                                  Strain                        Stereomerically                         Lipiarmycin
                           B (>90%                                                                 ID # Organism                     Pure)      S-Tiacumicin B              A4
 C. dijficile        Stereomerically         S-Tiacumicin    Lipiarmycin        C-19
                                                                                                            E.faecium                                                        4
 strains                     Pure)                B                 A4         Ketone                       Vane. resistant
                                                                                           10               E.faecium                                      32               32
 ATCC 9689                  0.03                0.125               0.06        0.06                        Vane. resistant

 ATCC 43255                 0.125                                   0.5         0.5
 ATCC 17857                 0.03                0.25                0.06            nd                                              Example 4
 LC#1                       0.125                                   0.5          0.5
                                                                                           15
 (Clinical                                                                                                 Post-Antibiotic Effect ofOPT-80 in C. difficile
 isolate)
                                                                                                   The post-antibiotic effect (PAE) ofOPT-80 (which is com-
                                                                                                posed almost entirely of the R-Tiacumicin B) was measured
                                                                                                versus two strains of C. difficile, ATCC 43255 and a clinical
                                                                                          20    isolate, LC3. Vancomycin and rifampin were tested addition-
      MIC Values Determined for Various Microorganisms                                          ally versus LC3.
                                                                                                   The PAE at 4x the MIC was observed to be extremely long:
                                                                                                greater than 24 hours, for both strains. Because of the long
    OPT-80 (which is composed almost entirely of the R-Ti-
                                                                                                duration of this effect, an exact PAE was not calculated.
 acumicin B) and its related compounds were tested against                                25    Vancomycin, on the other hand, had a more normal PAE of
 several other pathogens. The MIC values are reported below                                     less than an hour when used at 4x the MIC versus strain LC3.
 in Table 4. OPT-80 was surprisingly active when compared to
 S-Tiacumicin Band LipiarmycinA4.                                                                                                   Example 5

                                                                                                                       In Vitro Activity of OPT-80
                                      TABLE4                                              30

                    MIC Cug/ml) against other microorganisms                                       The in vitro efficacy ofOPT-80 (which is composed almost
                                                                                                entirely of the R-Tiacumicin B), metronidazole, and vanco-
                                    R- Tiacwnicin                                               mycin were assessed versus 110 genetically distinct clinical
                                      B (>90%                                                   isolates of C. difficile via agar dilution. The MIC data are
   Strain                          Stereomerically                         Lipiarmycin    35    presented in Tables 5 and 6.
   ID# Organism                         Pure)      S-Tiacumicin B              A4

             S. aureus                   4                  64                                                                      TABLES
             (ATCC 29213)
             S. aureus,                  4                  64                 16                           Geometric mean, MIC ranges, MIC 50 , and MIC 90 values
             (MRSA)                                                                                           for OPT-80 against 110 C. dijficile clinical isolates,
             S. aureus,                  4                  64                            40                      vancomycin and metronidazole in ug/mL.
             (MRSA)
      4      E.faecalis                                                                                                 Range        Geometric Mean                         MIC 90
             (ATCC 29212)
             E.faecalis                  4                  32                 16            OPT-80                  0.015-0.25             0.08                0.125       0.125
             Vane. resistant                                                                 Metronidazole           0.025-0.5              0.15                0.125       0.25
             E.faecalis                                     16                  4         45 Vancomycin               0.06-4                0.8
             Vane. resistant



                                                                                                                              TABLE6

                                                                                      Raw MIC data for OPT-80, vancomycin (VAN), and metronidazole (MTZ) versus
                                                                                                       110 clinical isolates of C. dijficile, in flg/mL.

                                                                                                R- Tiacumicin B                              R-Tiacumicin B
                                                                                                    (>90%                                        (>90%
                                                                                                Stereomerically                      ORG     Stereomerically
                                                                              ORGID                  Pure)          MTZ       VAN     ID          Pure)             MTZ      VAN

                                                                              A11535                0.125           0.25             COl           0.25             0.125
                                                                                                                                     4652
                                                                              B1 832                0.06            0.125            CP1           0.125            0.25
                                                                                                                                     5491
                                                                              D11360                0.03            0.25               61          0.03             0.25
                                                                                                                                     5930
                                                                              E1 816                0.06            0.125              63          0.25             0.25     0.06
                                                                                                                                     6029
                                                                              F11015                0.125           0.125              64          0.125            0.25
                                                                                                                                     5940
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 72 of 149 PageID: 72


                                                                      US 8,586,551 B2
                                          25                                                  26
                                    TABLE 6-continued

        Raw MIC data for OPT-80, vancomycin (VAN), and metronidazole (MTZ) versus
                           110 clinical isolates of C. difficile in ug/mL.

                R-Tiacumicin B                               R-Tiacwnicin B
                    (>90%                                        (>90%
                Stereomerically                      ORG     Stereomerically
 ORGID               Pure)           MTZ       VAN    ID          Pure)        MTZ     VAN

 Gll077             0.125           0.125              65          0.06        0.25    0.5
                                                     5967
 11 1389            0.125           0.125              66          0.015       0.125   0.5
                                                     6366
 J1 5971            0.06            0.25               67          0.125       0.25
                                                     6367
 J7 4224            0.03            0.125              68          0.03        0.125   0.06
                                                     6368
 J9 4478            0.06            0.125              69          0.25        0.25    0.5
                                                     6370
 Kl 4305            0.125           0.25       0.5     70          0.125       0.25
                                                     6376
 K14                0.125           0.125              71          0.125       0.25
 5780                                                6379
 L11423             0.125           0.125      0.5     72          0.125       0.25
                                                     6380
 N1471              0.125           0.125      0.5     73          0.25        0.25
                                                     6382
 011861             0.06            0.125              75          0.125       0.125   0.5
                                                     6388
 R1397              0.125           0.125              76          0.125       0.25    0.5
                                                     6389
 R6 6015            O.G15           0.25               77          0.06        0.125
                                                     6390
 V11521             0.125           0.125      0.5     78          0.015       0.03    0.5
                                                     6392
 W13931             0.125           0.5                80          0.125       0.125   0.5
                                                     6327
 X11890             0.125           0.125              81          0.125       0.125   0.5
                                                     6328
 Yl 5639            0.06            0.125      0.5     82          0.06        0.03    0.5
                                                     6329
 Y2 1459            0.06            0.125              83          0.06        0.125   0.5
                                                     6330
 Zl 3036            0.03            0.125              84          0.125       0.25    0.5
                                                     6331
 AA2                O.G15           0.125              85          0.06        0.125
 4380                                                6332
 AB2                0.06            0.125              86          0.03        0.125   0.5
 1725                                                6333
 ACl                0.06            0.125              87          0.125       0.125   0.5
 1546                                                6334
 AFl                0.125           0.125      0.5     88          0.125       0.25    0.5
 1808                                                6335
 AGl                0.125           0.125              89          0.25        0.5
 3044                                                6336
 AHl                0.125           0.25       0.5     90          0.125       0.125
 3430                                                6338
 Ail                0.06            0.125              91          0.125       0.125
 1557                                                6339
 ALl                0.06            0.125      0.5     93          0.125       0.125
 1753                                                6341
 AN1464             0.125           0.125      0.5     94          0.015       0.06    0.5
                                                     6343
 A01287             0.125           0.125              95          0.125       0.125
                                                     6347
 AS!                0.125           0.125              96          0.06        0.125   0.5
 4099                                                6348
 AT!                0.125           0.125              97          0.25        0.125
 1216                                                6349
 AV1941             0.25            0.125      0.5     98          0.125       0.5
                                                     6350
 en    893          0.125           0.025             101          0.015       0.06
                                                     6354
 AWl                0.125           0.125             102          0.016       0.125
 4501                                                6355
 BEl                0.125           0.25              103          0.06        0.125
 4307                                                6068
 BHl                0.06            0.06       0.5    104          0.03        0.25
 4506                                                6060
 Bll                0.125           0.125             105          0.03        0.125   0.5
 1675                                                6071
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 73 of 149 PageID: 73


                                                                         US 8,586,551 B2
                                     27                                                                                          28
                                  TABLE 6-continued
        Raw MIC data for OPT-80, vancomycin (VAN), and metronidazole (MTZ) versus
                         110 clinical isolates of C. diflicile in l!g/mL.

                R-Tiacumicin B                                 R-Tiacwnicin B
                    (>90%                                          (>90%
                Stereomerically                       ORG      Stereomerically
 ORGID               Pure)         MTZ      VAN        ID           Pure)             MTZ      VAN

 BK1                0.125          0.125     0.5       106            0.03            0.25      0.5
 4291                                                 6078
 BLl 716            0.125          0.125               107            0.06            0.125     0.5
                                                      6079
 BM1                0.06           0.125               109            0.015           0.125
 1453                                                 6274
 BN1                0.125          0.25                111            0.03            0.125
 1322                                                 6279
 BR1                0.06           0.125               112            0.06            0.125     0.5
 1321                                                 6280
 BTl 706            0.06           0.125               113            0.06            0.125
                                                      6304
 BV1                0.125          0.25                114            0.06            0.125    4
 1183                                                  386
 BW1                0.125          0.125               115            0.015           0.25
 3130                                                 5985
 BX1                0.125          0.25                116            0.06            0.125
 4271                                                 5702
 CN1 667            0.25           0.25                117            0.06            0.125
                                                      6026
 CB1                0.25           0.125               120            0.03            0.25
 1584                                                 6057
 CF1                0.125          0.125               121            0.06            0.25      0.5
 5922                                                 6072
 CGl                0.125          0.125               122            0.25            0.25      0.5
 1566                                                 6111
 CLl                0.25           0.125               100            0.125           0.25
 3851                                                 6353




                                  Example 6                                                                            TABLE 7 -continued
                                                                                         35
          Activity ofOPT-80 Compared Against Selected                                                 M!Cs (l!g/mll ofR-Tiacumicin B (>90% Stereomerically Pure)

                       Anaerobic Species                                                      Organism                            MIC range      MIC 50     MIC 90

                                                                                            Peptostreptococcus                   <0.016-0.03     <0.016     <0.016
   The in vitro activity ofOPT-80 was determined against 350
 anaerobes. The experimental procedure for which is outlined                             40 anaerobius (15)
                                                                                            Finegoldia magna (15)                  0.25-2.0       1.0        1.0
 inAntimicrobialAgents and Chemotherapy, 2004, 48: 4430-                                    Micro monas micros (14)              <0.016-0.06      0.03       0.06
                                                                                            Peptostreptococcus prevotii (3)        0.25-1.0       NA         NA
 4434, which is hereby incorporated by reference in its
                                                                                            Propionibacterium acnes (20)            0.5-1.0       4.0        4.0
 entirety.                                                                                  Eggerthella lenta (1 0)              <0.016-0.06     <0.016     <0.03
   All organisms, including the 21 C. difficile strains, were                               Miscellaneous gram-positive          <0.016-16       <0.125     16
                                                                                         45 non-spore-forming rods (20)
 separate isolates and not clonally related. All quality-control
                                                                                            Clostridium perfringens (35)         <0.016-0.06     <0.016      0.03
 gram-negative and -positive strains recommended by                                         Clostridium dijficile (21)           <0.016-0.25     <0.016      0.125
 NCCLS were included with each run: in every case, results                                  Clostridium tertium (10)             <0.016-0.06     <0.016      0.03
 (where available) were in range.                                                           Clostridium species (19)             <0.016-0.06     <0.016      0.03
                                                                                            Clostridium spp. (all) (85)          <0.016-0.06     <0.016      0.06
   Results of MIC testing are presented in Table 7.                                      50

                                  TABLE 7
                                                                                                                              Example 7
         M!Cs (l!g/ml) ofR-Tiacumicin B (>90% Stereomerically Pure)
                                                                                                       In Vitro Activities of OPT-80 Against Intestinal
 Organism                                 M!Crange           MIC 50          MIC 90      55
                                                                                                                            Bacteria
 Bacteroidesfragilis (19)                   64->128          >128            >128
 Non-fragilis B. fragilis group             64->128          >128            >128                The in vitro activity of OPT-80 against intestinal bacteria
 species (3 8)                                                                                was evaluated. The experimental procedure for which is out-
 Prevotella/Porphyromonas                   16->128          >128            >128
 species (42)
                                                                                              lined in Antimicrobial Agents and Chemotherapy, 2004, 48:
 Fusobacterium nucleatum (14)               64->128          >128            >128        60   4898-4902, which is hereby incorporated by reference in its
 Fusobacterium mortiferum (10)              64->128          >128            >128             entirety.
 Fusobacterium species,                     16->128          >128            >128                Antimicrobial concentration ranges were selected to
 miscellaneous (14)                                                                           encompass or surpass the levels that would be achieved in the
 Peptostreptococcus                        0.25-2.0             1.0             1.0
 tetradius (16)
                                                                                              gut (to the extent that this information is available), subject to
 Peptostreptococcus                        0.25-1.0             0.5             1.0      65   the limitations of solubility of the drugs in the testing
 asaccharolyticus (15)                                                                        medium. The range of concentration of OPT-80 used during
                                                                                              testing was 0.03 flg/ml to 1024 flg/ml.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 74 of 149 PageID: 74


                                                               US 8,586,551 B2
                                   29                                                                        30
    For analysis, the bacteria tested were generally placed into                 tion has been particularly shown and described with refer-
 genus, species, or other groups with at least 10 isolates. The                  ences to preferred embodiments thereof, it will be understood
 ranges and the MICs at which 50 and 90% of isolates were                        by those skilled in the art that various changes in form and
 inhibited were determined except for organisms with fewer                       details may be made therein without departing from the spirit
 than 10 strains tested, for which only the ranges are reported                  and scope of the invention as defined by the appended claims.
 (Table 8).                                                                         What is claimed is:
    OPT-80 had good activity against most anaerobic gram-                           1. An isolated compound having the formula:
 positive non-spore-forming rods and anaerobic gram-positive
 cocci. OPT-80 also showed good activity against enterococci
 and staphylococci.
                                                                            10

                               TABLES
                                                                                                QH
      In vitro activity ofR-Tiacurnicin B (>90% Stereomerically Pure)
                          against 453 bacterial isolates
                                                                            15
 Organism                            M!Crange         MIC 50      MIC 90

 Bacteroides fragilis group          256->1024       256        >1024
 spp. (50)
 Veillonella spp. (10)                 16-128         32          128
 Other anaerobic gram-negative       0.06-1024      1024        >1024
 rods (51)                                                                                                                  0
 All anaerobic gram-negative         0.06->1024      256        >1024
 species (111)
 Clostridium bifermentans (9)           0.06          NA           NA
 Clostridium bolteae (7)                1-64          NA           NA
 Clostridium clostridioforme (4)        4-128         NA           NA
 Clostridium difficile (23)          0.06-2            0.12         0.25    25
 Clostridium glycolicum (9)          0.06-1           NA           NA
 Clostridium innocuum (9)              32-128         NA           NA
 Clostridium paraputrificum (8)      0.06-8           NA           NA
 Clostridium perfringens (14)           0.06           0.062        0.062
 Clostridium ramosum (10)             256-512        512          512
                                                                                                                                           OH
 Clostridium sordellii (5)              0.06          NA           NA       30
 Otber clostridial species (9)       0.06->1024       NA           NA
 All Clostridium species (107)       0.06->1024        0.062      128
 Anaerobic non-spore-forming         0.06->1024                    32                                                      HO         Cl
 gram-positive rods (63)
 Anaerobic gram-positive cocci       0.06->1024
 (49)                                                                               free from other stereoisomers of the compound.
 All anaerobic gram-positive         0.06->1024                                     2. A pharmaceutical composition comprising the com-
 species (219)
                                       16-64
                                                                                 pound of claim 1 or pharmaceutically acceptable salt thereof.
 Streptococcus, formerly
 S. milleri group (14)                                                              3. The pharmaceutical composition of claim 2, further
 Otber Streptococcus species (9)       16-128                                    comprising one or more pharmaceutically acceptable carri-
 Enterococcus species (21)            2.0-16                                     ers.
 Staphylococcus aureus and           0.25-2
                                                                                    4. The pharmaceutical composition of claim 3, wherein the
 Staphylococcus epidermidis (19)
 Total for all strains (453)         0.06->1024                                  composition is formulated for oral administration.
                                                                                    5. The pharmaceutical composition of claim 4, wherein the
                                                                                 composition is formulated as a tablet.
                                                                                    6. A pharmaceutical composition consisting of the com-
                         Other Embodiments                                  45
                                                                                 pound of claim 1 or pharmaceutically acceptable salt thereof
    All references discussed above are herein incorporated by                    and one or more pharmaceutically acceptable carriers.
 reference in their entirety for all purposes. While this inven-                                       * * * * *
      Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 75 of 149 PageID: 75

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,586,551 B2                                                                                         Page 1 of3
APPLICATION NO.             : 12/551056
DATED                       :November 19, 2013
INVENTOR(S)                 : Youe-Kong Shue et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         In the Specification


         From column 7, line 49 to column 8, line 10, Formula II should appear as follows:




                                                                      c! OH~
                                                                    0~"""'0 f
                                                                          u
                                                                                                      ()
                                                                                                           mr
                                                                                       0          -
                                                                                            !!0       (!




                                                       0




         From column 8, line 50 to column 9, line 10, Formula III should appear as follows:




                                                                                        Signed and Sealed this
                                                                                     Eleventh Day of March, 2014



                                                                                                      Michelle K. Lee
                                                                              Deputy Director of the United States Patent and Trademark Office
   Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 76 of 149 PageID: 76

CERTIFICATE OF CORRECTION (continued)                                                              Page 2 of3
U.S. Pat. No. 8,586,551 B2

     Column 11, lines 15-45, Formula IV should appear as follows:




                                                                     0~-{:. 0
                                 QI!

                           ..
                          HO:y···~ _P""I~
                                 -              k
                                       0    f
                      ylo                   j
                                                                 0
                                                                      \--{   u

                                                                                 HO   l'l
                                                                                             on



                                                    OH



     From column 11, line 50 to column 12, line 10, Formula V should appear as follows:




                                                                                        Cl



                                                                                              OH



                                                                                        Cl
                                                     s
                                                     .,:/ 1'>1

                                                     "
                                                    UH




     Column 13, lines 3-28, Formula VI should appear as follows:




                                                                                             011


                                                                 o               no    ("!




                                                    OH
   Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 77 of 149 PageID: 77

CERTIFICATE OF CORRECTION (continued)                                                       Page 3 of3
U.S. Pat. No. 8,586,551 B2

     From column 13, line 51 to column 14, line 10, Formula VII should appear as follows:




     Column 18, lines 50-55, Formula IV should appear as follows:



                                                               I

                                                           o~o     0
                                                                        "'.:"'"
                                                                                       OH
                                                                             0
                                                                                  HU


                                               on




     In the Claims


     In claim 1 (column 30, lines 8-33), Formula IV should appear as follows:



                                                               I

                                                           n~oo;:'""
                                                                   [J                  UH
                                                                            0

                                                                                  HO


                                              OH
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 78 of 149 PageID: 78




                        EXHIBIT 3
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 79 of 149 PageID: 79
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 80 of 149 PageID: 80
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 81 of 149 PageID: 81
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 82 of 149 PageID: 82
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 83 of 149 PageID: 83
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 84 of 149 PageID: 84
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 85 of 149 PageID: 85
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 86 of 149 PageID: 86
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 87 of 149 PageID: 87
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 88 of 149 PageID: 88
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 89 of 149 PageID: 89
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 90 of 149 PageID: 90
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 91 of 149 PageID: 91
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 92 of 149 PageID: 92
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 93 of 149 PageID: 93
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 94 of 149 PageID: 94
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 95 of 149 PageID: 95
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 96 of 149 PageID: 96
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 97 of 149 PageID: 97
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 98 of 149 PageID: 98
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 99 of 149 PageID: 99
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 100 of 149 PageID: 100
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 101 of 149 PageID: 101
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 102 of 149 PageID: 102
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 103 of 149 PageID: 103




                         EXHIBIT 4
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 104 of 149 PageID: 104
                                                                                 111111111111111111111111111111111111111111111111111111111111111111111111111
                                                                                                                    US007863249B2


  c12)   United States Patent                                                                (10)     Patent No.:              US 7,863,249 B2
         Chiu et al.                                                                         (45)     Date of Patent:                   *Jan. 4, 2011

  (54)    MACROLIDE POLYMORPHS,                                                                 5,583,115 A    12/1996 McAlpine eta!.
          COMPOSITIONS COMPRISING SUCH                                                          5,767,096 A     6/1998 Hochlowski et al.
          POLYMORPHS, AND METHODS OF USE AND                                                    7,378,508 B2 * 5/2008 Chiu eta!. ................... 536/7.1
          MANUFACTURE THEREOF                                                                                          (Continued)
  (75)    Inventors: Yu-Hung Chiu, San Diego, CA (US);                                                      FOREIGN PATENT DOCUMENTS
                     Tessie Mary Che, San Diego, CA (US);
                     Alex Romero, San Diego, CA (US);
                                                                                       wo              wo 96/35702           1111996
                                                                                       wo            wo 2004/014295           2/2004
                     Yoshi Ichikawa, San Diego, CA (US);                               wo            wo 2005/112990          12/2005
                     Youe-Kong Shue, Carlsbad, CA (US)                                 wo            WO 2006/085838 A         8/2006
  (73)    Assignee: Optimer Pharmaceuticals, Inc., San
                                                                                                               OTHER PUBLICATIONS
                    Diego, CA (US)
                                                                                       Remington: The Science and Practice of Pharmacy, published 2000
  ( *)    Notice:       Subject to any disclaimer, the term of this
                                                                                       by Lippincott Williams and Wilkins, pp. 802-803. *
                        patent is extended or adjusted under 35                        Babakhani eta!., "Narrow spectrum activity and low fecal protein
                        U.S.C. 154(b) by 391 days.                                     binding of Opt-80 and its major hydrolysis metabolite (OP-1118)",
                                                                                       Program and Abstract of the 47th Interscience Conference on Anti-
                        This patent is subject to a terminal dis-                      microbial Agents and Chemotherapy Chicago, IL, p. 212 (2007),
                        claimer.                                                       XP008103008.
  (21)    Appl. No.: 12/101,552                                                                                        (Continued)
  (22)    Filed:        Apr. 11, 2008                                                  Primary Examiner-Eric S Olson
  (65)                      Prior Publication Data                                     (74) Attorney, Agent, or Firm-Morgan Lewis & Bockius
                                                                                       LLP
          US 2008/0194497 Al               Aug. 14, 2008
                    Related U.S. Application Data                                      (57)                           ABSTRACT
  (63)    Continuation of application No. 11/831,886, filed on
                                                                                       The invention relates to novel forms of compounds displaying
          Jul. 31,2007, now Pat. No. 7,378,508.                                        broad spectrum antibiotic activity, especially crystalline
  (60)    Provisional application No. 60/881,950, filed on Jan.                        polymorphic forms and amorphous forms of such com-
          22,2007.                                                                     pounds, compositions comprising such crystalline polymor-
                                                                                       phic forms and amorphous forms of such compounds, pro-
  (51)    Int. Cl.                                                                     cesses for manufacture and use thereof. The compounds and
          A61K 3117032                (2006.01)                                        compositions of the invention are useful in the pharmaceuti-
          A61K 3117048                (2006.01)                                        cal industry, for example, in the treatment or prevention of
          C07H 17108                  (2006.01)                                        diseases or disorders associated with the use of antibiotics,
                                                                                       chemotherapies, or antiviral therapies, including, but not lim-
  (52)    U.S. Cl. .......................................... 514/28; 536/7.1
                                                                                       ited to, colitis, for example, pseudo-membranous colitis; anti-
  (58)    Field of Classification Search ....................... None                  biotic associated diarrhea; and infections due to Clostridium
          See application file for complete search history.                            difficile ("C. difficile"), Clostridium perfringens ("C. perfrin-
  (56)                      References Cited                                           gens"), Staphylococcus species, for example, methicillin-re-
                                                                                       sistant Staphylococcus, or Enterococcus including Vancomy-
                    U.S. PATENT DOCUMENTS                                              cin-resistant enterococci.
         3,978,211 A         8/1976 Coronelli eta!.
         4,918,174 A         4/1990 McAlpine et al.                                                           17 Claims, 3 Drawing Sheets

                                                    1600


                                                    1400


                                                    1200


                                                    1000

                                                ~
                                               i    600

                                                    600


                                                    400


                                                    200


                                                      0
                                                           2
                                                               J\.   J
                                                                           12             17
                                                                                             L.        22      27
                                                                         Diffraction Angle (Two Theta)
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 105 of 149 PageID: 105


                                                                US 7,863,249 B2
                                                                           Page 2


                   U.S. PATENT DOCUMENTS                                        Jain, eta!.: "Polymorphism in Pharmacy", Indian Drugs, vol. 23(6),
                                                                                pp. 315-329, 1986.
   2006/0257981    A1       1112006   Shue eta!.                                Credito eta!., "Activity ofOPT-80, a Novel Macrocycle, Compared
   2007/0105791    A1        5/2007   Sears eta!.                               with Those of Eight Other Agents against Selected Anaerobic Spe-
   2007/0173462    A1        7/2007   Shue eta!.                                cies", Antimicrobial Agents & Chemotherapy, 48( 11 ), pp. 4430-4434
   2007/0259949    A1       1112007   Chiu eta!.                                (2004).
   2008/0269145    A1       10/2008   Shue eta!.                                K.L. Credito, P.C. Appelbaum, "Antianaerobic Activity of OPT 80
   2009/0163428    A1   *    6/2009   Chiu eta!. .................... 514/28    Compared to Other Agents," Hershey Medical Center Department of
   2010/0009925    A1        112010   Shue eta!.                                Pathology, (poster), 44th ICAAC (Oct. 30-Nov. 2, 2004) in Chicago.
   2010/0010076    A1        112010   Chiu eta!.                                Arnone, A., eta!.: "Structure Elucidation of the Macrocyclic Antibi-
   2010/0035833    A1        2/2010   Ichikawa et a!.                           otic Lipiarmycin", Journal of the Chemical Society, Perkin Transac-
   2010/0081800    A1   *    4/2010   Chiu eta!. ................... 536/7.1    tions 1, Chemical Society, pp. 1353-1359. 1987.
                     OTHER PUBLICATIONS                                         Caira, M. R.: "Crystalline Polymorphism of Organic Compounds"
                                                                                Topics in Current Chemistry, vol. 198, pp. 163-208, 1998.
  Lewiston et al., "Determination of OPT-80 and its desisobutyryl               Hochlowski, J. E., et al.: "TiacumicinsANovel Complex of 18-Mem-
  metabolite (OP-1118) in human plasma by a LC/MS/MS method",                   bered Macrolides II. Isolation and Structure Determination", Journal
  AAPS Journal, American Association of Pharmaceutical Scientists,              of Antibiotics, Japan Antibiotic Research Association, vol. XL(5),
  (2005), XP008103043.                                                          pp. 575-588, 1987.
  Okumu et a!., "Safety and pharmacokinetics of OPT-80, a novel                 Gerber, Michael, et a!.: "OPT-80, A Macrocyclie Antimicrobial
  antibiotic for treatment of clostridium difficile associated diarrhea         Agent for the Treatment of Clostridium Difficile Infections: A
  (CDAD)'', Program and Abstract of the 44th Interscience Conference            Review", Expert Opinion on Investigational Drugs, vol. 17(4), pp.
  on Antimicrobial Agents and Chemotherapy, p. 204, (2004),                     547-553, 2008.
  XP008103005.                                                                  Ansel, H.C., Allen, Jr., L.V., Popovich, N.G., Pharmaceutical Dosage
  Shangle et al., "Safety and pharmacokinetics of OPT-80 in human               Forms and Drug Delivery Systems, published by Lippincott Williams
  volunteers", Program and Abstract of the 44th Interscience Confer-            & Wilkins, pp. 23-26, 179-180 and 196 (1 (1997).
  ence on Antimicrobial Agents and Chemotherapy, Washington, DC,                Cambridge Crystallographic Data Centre Deposition No. 100349,
  p. 1 (2004), XP008103010.                                                     CCDC No. 114782 (2000).
  Shue eta!., "Safety, tolerance, and pharmacokinetics studies ofOPT-
                                                                                Finegold et al. "In vitro activities of OPT-80 and comparator drugs
  80 in healthy volunteers following single and multiple oral doses",
                                                                                against intestinal bacteria" Antimicrobial Agents and Chemotherapy
  Antimicrobial Agents and Chemotherapy, 52(4), p. 1391-95 (2008),
                                                                                48(12): 4898-4902 (2004).
  XP002517908.
                                                                                Gerding eta!. "Clostridium difficile-associated diarrhea and colitis"
  Chemical Abstracts registyr entry 56645-60-4, Tiacumicin B, Copy-
                                                                                Infection Control and Hospital Epidemiology 16(8):459-477 (1995).
  right 2007, American Chemical Society, pp. 1-2.
  The Condensed Chemical Dictionary, Tenth Edition, published 1981              Morissette et al. "High-throughput crystallization: polymorphs, salts,
  by the Van Nostrand Reinhold Company, revised by Gessner G.                   co-crystals and solvates of pharmaceutical solids" Advanced Drug
  Hawley, p. 35 and 835.                                                        Delivery Reviews 56(3):275-300 (2004).
  Polymorphism in Pharmaceutical Solids, published 1999 by Marcel               Poduval et a!. "Clostridium difficile and vancomycin-resistant
  Dekker Inc., ed. by Harry G. Brittain, pp. 1-2.                               enterococcus: the new nosocomial alliance" The American Journal of
  Pharmaceutical Dosage Forms: Tablets, vol. 2, published 1990 bu               Gastroenterology 95(12):3513-3515 (2000).
  Marcel Dekker, Inc., ed. by Lieberman, Lachman, and Schwartz, pp.             Theriault et al. "Tiacumicins, a novel complex of 18-membered
  462-472.                                                                      macrolide antibiotics. I. Taxonomy, fermentation and antibacterial
  Braga, et a!.: "Making Crystals from Crystals: A Green Route to               activity" J Antibiot (Tokyo) 40(5):567-574 (19.
  Crystal Engineering and Polymorphism", Chemical Communica-                    Vippagunta et a!. "Crystalline solids" Advanced Drug Delivery
  tions, pp. 3635-3645, 2005.                                                   Reviews 48:3-26 (2001).
  Dean, J.: Analytical Chemistry Handbood, published 1995 by                    Swanson eta!. "In Vitro and in Vivo Evaluation ofTiacumicins Band
  McGraw-Hill, Inc., pp. 10.23-10.26.                                           C against Clostridium difficile" Antimicrob. Agents Chemother.
  Hochlowski, J.E., et al.: "Tiacumicins, A Novel Complex of                    1108-1111 (1991).
  18-Membered Macrolides", J. Antibiotics, vol. XL(5), pp. 575-588,
  1987.                                                                         * cited by examiner
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 106 of 149 PageID: 106


   U.S. Patent            Jan.4,2011        Sheet 1 of 3              US 7,863,249 B2




           1600


           1400


           1200


           1000

     1:-
     "0
     c     BOO
     2
     .s
           600


           400


           200


             0
                  2   7            12            17              22       27
                                 Diffraction Angle (Two Theta)




                                                Figure 1
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 107 of 149 PageID: 107


  U.S. Patent           Jan.4,2011        Sheet 2 of 3             US 7,863,249 B2




       1000--------~----------------------------------~




       800

       700

       600
    ::;.
    ·;;
     c 500
    $
    .E
       400

       300

      200

      100

        0
             2      7           12              17            22      27
                              Diffraction Angle (Two Theta)


                                             Figure 2
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 108 of 149 PageID: 108


   U.S. Patent                 Jan.4,2011         Sheet 3 of 3                                  US 7,863,249 B2




            0.5                                                                    {..;0(   ,llng


             0
                  \
                  .........
                                                                        ........
                                                                                     .tr
                                                                                                r
      s~ ·0.5
      -
                                                                                   \
       ~
      ii
      (ij   -1
      Q)
      .J:




            -2
                                                                                            v
                                                                  11: 2.4-{>

                      40      60   80       100   120    140      160               180             200   220
                                        Temperature (degrees C)




                                                   Figure 3
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 109 of 149 PageID: 109


                                                        US 7,863,249 B2
                                 1                                                                       2
           MACROLIDE POLYMORPHS,                                             The polymorphic behavior of a compound can be of crucial
        COMPOSITIONS COMPRISING SUCH                                      importance in pharmacy and pharmacology. Polymorphs are,
     POLYMORPHS, AND METHODS OF USE AND                                   by definition, crystals of the same molecule having different
           MANUFACTURE THEREOF
                                                                          physical properties as a result of the order of the molecules in
                 1. RELATED APPLICATIONS
                                                                          the crystal lattice. The differences in physical properties
                                                                          exhibited by polymorphs affect pharmaceutical parameters
    The present application is a continuation of U.S. patent              such as storage stability, compressibility and density (impor-
  application Ser. No. II/S31 ,SS6, filed Jul. 31, 2007, now U.S.         tant in formulation and product manufacturing), and dissolu-
  Pat. No. 7,37S,50S, and claims the benefit ofU.S. provisional      10   tion rates (an important factor in determining bio-availabil-
  patent Application No. 60/SS1,950, filed Jan. 22, 2007, the             ity). Differences in stability can result from changes in
  entire disclosures of each are herein incorporated by refer-            chemical reactivity (e.g., differential oxidation, such that a
  ence.                                                                   dosage form discolors more rapidly when comprised of one
                                                                     15
                                                                          polymorph than when comprised of another polymorph) or
                2. FIELD OF THE INVENTION                                 mechanical changes (e.g., tablets crumble on storage as a
                                                                          kinetically favored polymorph converts to thermodynami-
     The invention encompasses novel forms of compounds                   cally more stable polymorph) or both (e.g., tablets of one
  displaying broad spectrum antibiotic activity, especially crys-         polymorph are more susceptible to breakdown at high humid-
  talline polymorphic forms and amorphous forms of such              20   ity). As a result of solubility/dissolution differences, in the
  compounds, compositions comprising such crystalline poly-               extreme case, some polymorphic transitions may result in
  morphic forms and amorphous forms of such compounds,                    lack of potency or, at the other extreme, toxicity. In addition,
  processes for manufacture and use thereof. The compounds                the physical properties of a crystal may be important in pro-
  and compositions of the invention are useful in the medical             cessing: for example, one polymorph might be more likely to
                                                                     25
  and pharmaceutical industry, for example, in the treatment or           form solvates or might be difficult to filter and wash free of
  prevention of diseases or disorders associated with the use of          impurities (i.e., particle shape and size distribution might be
  antibiotics, chemotherapies, or antiviral therapies, including,         different between one polymorph relative to the other).
  but not limited to, colitis, for example, pseudo-membranous                Each pharmaceutical compound has an optimal therapeutic
  colitis; antibiotic associated diarrhea; and infections due to     30   blood concentration and a lethal concentration. The bio-avail-
  Clostridium dijficile ("C. dijficile"), Clostridium perfringens         ability of the compound determines the dosage strength in the
  ("C. perfringens"), Staphylococcus species, for example,                drug formulation necessary to obtain the ideal blood level. If
  methicillin-resistant Staphylococcus, or Enterococcus                   the drug can crystallize as two or more polymorphs differing
  including Vancomycin-resistant enterococci.                        35
                                                                          in bio-availability, the optimal dose will depend on the poly-
                                                                          morph present in the formulation. Some drugs show a narrow
          3. BACKGROUND OF THE INVENTION                                  margin between therapeutic and lethal concentrations. Thus,
                                                                          it becomes important for both medical and commercial rea-
     Antibiotic-associated diarrhea ("AAD") diseases are                  sons to produce and market the drug in its most thermody-
  caused by toxin producing strains of C. dijficile, Staphylococ-    40   namically stable polymorph, substantially free of other
  cus aureus ("S. aureus") including methicillin-resistant Sta-           kinetically favored or disfavored polymorphs.
  phylococcus aureus ("MRSA") and C. perfringens. AAD                       Thus, there is a clear need to develop safe and effective
  represents a major economic burden to the healthcare system             polymorphs of drugs that are efficacious at treating or pre-
  that is conservatively estimated at $3-6 billion per year in       45   venting disorders associated with bacterial pathogens. The
  excess hospital costs in the United States alone.                       present inventors have identified novel crystalline and amor-
     AAD is a significant problem in hospitals and long-term              phous forms of IS-membered macrolide compounds that
  care facilities. C. dijficile is the leading cause of AAD in the        exhibit broad spectrum antibiotic activity.
  hospital setting, accounting for approximately 20% of cases
                                                                     50              4. SUMMARY OF THE INVENTION
  of AAD and the majority of cases of antibiotic-associated
  colitis ("AAC"). The rising incidence of C. dijficile associated
  diarrhea ("CDAD") has been attributed to the frequent pre-                 The invention encompasses novel crystalline and amor-
  scribing of broad-spectrum antibiotics to hospitalized                  phous forms of the macrolide compounds that are useful in
  patients.                                                          55   treating or preventing bacterial infections and protozoal
      The tiacumicins are a group of IS-membered macrolide                infections. In an illustrative embodiment, the novel crystal-
  antibiotics originally isolated from the fermentation broth of          line and amorphous forms of the macrolide compounds of the
  Dactylosporangium aurantiacum. The tiacumicins are effec-               invention exhibit broad spectrum antibiotic activity. Thus,
  tive Gram-positive antibiotics. In particular, tiacumicins, spe-        surprisingly novel crystalline and amorphous forms of the
                                                                     60   macrolide compounds have been identified, which act as anti-
  cifically Tiacumicin B, show activity against a variety of
  bacterial pathogens and in particular against C. djficile, a            biotics possessing a broad spectrum of activity in treating or
  Gram-positive bacterium (Antimicrob. Agents Chemother.,                 preventing bacterial infections and protozoal infections,
  1991, IIOS-1111). A purification oftiacumicins was carried              especially those associated with Gram-positive and Gram-
  out in suitable solvents, wherein tiacumicin B exhibited a         65   negative bacteria and in particular, Gram-positive bacteria.
  melting point of 143-145° C. (See, e.g., J. E. Hochlowski, et              In one embodiment, the invention encompasses novel crys-
  a!., J. Antibiotics, vol. XL, no, 5, pages 575-5SS (19S7)).             talline and amorphous forms of the macrolide of Formula I:
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 110 of 149 PageID: 110


                                                       US 7,863,249 B2
                                3                                                                      4

                                                                                                     Formula!




                                                                                               OH.




     In another embodiment, the invention encompasses a mix-        20      In one illustrative embodiment, the composition or formu-
  ture of compounds with varying amounts of the Compound of              lation comprises a mixture of compounds with varying
  Formula I, which forms have the requisite stability for use in         amounts of the Compound of Formula I. In another embodi-
  preparing pharmaceutical compositions.                                 ment, the composition or formulation comprises a mixture of
     In another embodiment, the invention encompasses a poly-            tiacumicins and a Compound of Formula I. In still another
  morph obtained from a mixture of tiacumicins and a Com-           25
                                                                         embodiment, the composition or formulation comprises
  pound of Formula I.                                                    novel crystalline and amorphous forms of the Compound of
     In still another embodiment, the invention encompasses              Formula I. In still another embodiment, the composition or
  novel crystalline and amorphous forms of the Compound of               formulation comprises novel crystalline and amorphous
  Formula I.                                                             forms of the Compound ofF ormula I and a mixture of tiacum-
     In another embodiment, the invention encompasses a phar-            icins.
                                                                    30
  maceutical composition comprising a Compound ofFormula                    In another particular embodiment, the disease or disorder
  I.                                                                     to be treated or prevented are caused by toxin producing
     In another embodiment, the invention encompasses a phar-            strains of C. dijficile, Staphylococcus aureus ("S. aureus")
  maceutical composition comprising a Compound ofFormula                 including methicillin-resistant Staphylococcus aureus
  I, wherein the Compound ofFormula I is present in an amount            ("MRSA") and C. perfringens. In another particular embodi-
  greater than 90% by weight.                                       35   ment, the disease or disorder to be treated or prevented is
     In another embodiment, the invention encompasses a phar-            antibiotic-associated diarrhea.
  maceutical composition rising one or more novel crystalline
  and amorphous forms of a Compound of Formula I.                             5. BRIEF DESCRIPTION OF THE DRAWINGS
     In another embodiment, the invention encompasses a phar-
  maceutical composition comprising a mixture of tiacumicins        40      FIG. 1 shows the X-ray powder diffraction patterns of a
  and Compound of Formula I.                                             first polymorph Compound of Formula I produced from
     In another embodiment, the invention encompasses a phar-            methanol and water.
  maceutical composition comprising a mixture of tiacumicins                FIG. 2 shows the X-ray powder diffraction patterns of a
  and at least about 75% or more by weight of Compound of                second polymorph Compound of Formula I produced from
  Formula I. In another embodiment, the invention encom-            45   ethyl acetate.
  passes a pharmaceutical composition comprising a mixture of               FIG. 3 shows the effect of temperature on a mixture of
  tiacumicins and at least about 80% or more by weight of                tiacumicins produced from methanol and water. The DSC
  Compound ofF ormula I. In another embodiment, the inven-               indicates an endothermic curve beginning at 169° C., and
  tion encompasses a pharmaceutical composition comprising               weight loss beginning at 223 ° C. The endothermic curve at
  a mixture of tiacumicins and at least about 85% or more by        50   about 177° C. corresponds to the melting of a first polymorph
  weight of Compound of Formula I. In another embodiment,                of a Compound of Formula I.
  the invention encompasses a pharmaceutical composition
  comprising a mixture oftiacumicins and at least about 90% or                    6. DETAILED DESCRIPTION OF THE
  more by weight of Compound of Formula I. In another                                        DRAWINGS
  embodiment, the invention encompasses a pharmaceutical
                                                                    55
  composition comprising a mixture of tiacumicins and at least                             6.1. General Description
  about 95% or more by weight of Compound of Formula I. In
  another embodiment, the invention encompasses a pharma-
                                                                            The invention broadly encompasses mixtures of com-
  ceutical composition comprising a mixture of tiacumicins
                                                                         pounds with varying amounts of the Compound of Formula I.
  and at least about 99% or more by weight of Compound of
  Formula I.                                                        60   The inventors have surprisingly determined that the forma-
                                                                         tion of crystalline polymorphic forms and amorphous forms
     The invention also encompasses methods for treating or
  preventing a disease or disorder including, but not limited to,        of a Compound of Formula I and optionally mixtures of
  bacterial infections and protozoal infections comprising               tiacumicin depends on the selection of the crystallization
  administering to a subject, preferably a mammal, in need               solvent and on the method and conditions of crystallization or
  thereof a therapeutically or prophylactically effective amount    65   precipitation.
  of a composition or formulation comprising a compound of                  In one embodiment the invention encompasses a mixture
  the invention.                                                         of tiacumicins and a Compound of Formula I. In another
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 111 of 149 PageID: 111


                                                        US 7,863,249 B2
                                 5                                                                     6
  embodiment, the invention encompasses novel crystalline                    In another embodiment, the polymorph further comprises
  and amorphous forms of the Compound of Formula I and                    at least one compound selected from a mixture oftiacumicins.
  optionally a mixture oftiacumicins. In still another embodi-               In another embodiment, the polymorph of Formula I is
  ment, the invention encompasses novel crystalline and amor-             present in an amount from at least about 75% to about
  phous forms of the Compound of Formula I and a mixture of               99.99%.
  tiacumicins. In another embodiment, the invention encom-                   In another embodiment, the polymorph of Formula I is
  passes a mixture of comprising a first polymorph of a Com-              present in an amount of at least about 7 5%.
  pound of Formula I, a second polymorph of a Compound of                    In another embodiment, the polymorph of Formula I is
  Formula I, and other polymorphic forms, amorphous forms                 present in an amount of at least about 80%.
  and mixtures thereof.                                              10      In another embodiment, the polymorph of Formula I is
     In another particular embodiment, the crystalline polymor-           present in an amount of at least about 85%.
  phs and amorphous forms are obtained from a mixture of                     In another embodiment, the polymorph of Formula I is
  tiacumicins.                                                            present in an amount of at least about 90%.
     In another embodiment, a crystalline polymorph of a Com-                In another embodiment, the polymorph of Formula I is
  pound of Formula I exhibits a representative powder diffrac-       15   present in an amount of at least about 93%.
  tion pattern comprising at least peaks at the following diffrac-           In another embodiment, the polymorph of Formula I is
  tion angles 28 of7.7°, 15.0°, and 18.8°±0.04, preferably ±0.1,          present in an amount of at least about 95%.
  more preferably ±0.15, even more preferably ±0.2. In another               In another embodiment, the polymorph of Formula is
  embodiment, a crystalline polymorph of a Compound ofF or-               present in an amount of at least about 99%.
  mula I exhibits a representative powder diffraction pattern        20      In another embodiment, the crystalline polymorph is
  comprising at least peaks at the following diffraction angles           obtained from a mixture oftiacumicins that exhibits a melting
  28 of 7.8°, 15.1 °, and 18.8°±0.04, preferably ±0.1, more               point of about 163° C. to about 169° C. In another embodi-
  preferably ±0.15, even more preferably ±0.2.                            ment, the crystalline polymorph is obtained from a mixture of
     In another embodiment, the polymorph has the chemical                tiacumicins that exhibits a melting point of about 160° C. to
  structure:                                                              about 170° C. In another embodiment, the crystalline poly-




                                                                                                OH




                                     HO


                                                                     45
     In another embodiment, the polymorph has the chemical                morph is obtained from a mixture of tiacumicins that exhibits
  structure of a Compound of Formula I:                                   a melting point of about 155° C. to about 175° C.



                                                                                                      Formula!




                                                                                                OH.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 112 of 149 PageID: 112


                                                          US 7,863,249 B2
                                  7                                                                        8
     In another embodiment, the crystalline polymorph is                     fraction angles 28 of7.7°, 15.0°, and 18.8°±0.04, preferably
  obtained from a mixture of tiacurnicins and exhibits a DSC                 ±0.1, more preferably ±0.15, even more preferably ±0.2.
  endotherm in the range of about 17 4 ° C. to about 186° C.;                    In another embodiment, the crystalline polymorph of the
  preferably 175-185° C.                                                     pharmaceutical composition further comprises at least one
     In another embodiment, the crystalline polymorph is                     compound selected from a mixture oftiacurnicins.
  obtained from a mixture oftiacumicins that exhibits a powder                   In another embodiment, the Compound of Formula I is
  diffraction pattern comprising at least peaks at the following             present from at least about 75% to about 99.99%, preferably
  diffraction angles 28 of7.7°, 15.0°, and 18.8°±0.04, prefer-               about 75%, about 85%, about 95%, or about 99%.
  ably ±0.1, more preferably ±0.15, even more preferably ±0.2                    In another embodiment, the crystalline polymorph of the
  and exhibits a melting point of about 163 o C. to about 169° C.       10   pharmaceutical composition exhibits a melting point of about
     In another embodiment, the crystalline polymorph is                     163° C. to about 169° C.
  obtained from a mixture oftiacumicins that exhibits a powder                   Another embodiment encompasses a pharmaceutical com-
  diffraction pattern comprising at least peaks at the following             position comprising a crystalline polymorph of tiacumicin
  diffraction angles 28 of7.7°, 15.0°, and 18.8°±0.04, prefer-               comprising peaks at the following diffraction angles 28 of
  ably ±0.1, more preferably ±0.15, even more preferably ±0.2           15   7.6°, 15.4°, and 18.8°±0.04, preferably ±0.1, more preferably
  and exhibits a melting point of about 160° C. to about 170° C.             ±0.15, even more preferably ±0.2. In a particular embodi-
     Another embodiment encompasses a crystalline poly-                      ment, the pharmaceutical composition further comprises at
  morph obtained from a mixture oftiacumicins that exhibits a                least one compound selected from a mixture oftiacumicins.
  powder diffraction pattern comprising at least peaks at the                In another particular embodiment, the Compound of Formula
  following diffraction angles 28 of 7.7°, 15.0°, and                   20   I is present from about 7 5% to about 99.99%, preferably 7 5%,
                                                                             85%, 95%, or 99%.
  18.8°±0.04, preferably ±0.1, more preferably ±0.15, even
                                                                                 In another embodiment, the invention encompasses a phar-
  more preferably ±0.2. In a particular embodiment, the poly-
                                                                             maceutical composition containing stereomerically pure
  morph has the chemical structure of a Compound of Formula                  R-Tiacurnicin and less than 15% of a mixture of tiacumicins.
  I. In another embodiment, the crystalline polymorph further           25   In another embodiment, the invention encompasses a phar-
  comprises at least one compound selected from a mixture of                 maceutical composition containing stereomerically pure
  tiacumicins.                                                               R-Tiacurnicin and less than 10% of a mixture of tiacumicins.
     In another embodiment, a crystalline polymorph is                       In another embodiment, the invention encompasses a phar-
  obtained from a mixture oftiacumicins that exhibits a melting              maceutical composition containing stereomerically pure
  point of about 150° C. to about 156° C.                               30   R-Tiacurnicinandless than 7% ofamixtureoftiacumicins. In
     In another embodiment, a crystalline polymorph is                       another embodiment, the invention encompasses a pharma-
  obtained from a mixture oftiacumicins that exhibits a powder               ceutical composition containing stereomerically pure R-Ti-
  diffraction pattern comprising at least peaks at the following             acumicin and less than 5% of a mixture of tiacumicins. In
  diffraction angles 28 of 7.4 o, 15.5 o, and 18.8 o ±0 .2 and exhib-        another embodiment, the invention encompasses a pharma-
  its a melting point of about 150° C. to about 156° C.                 35   ceutical composition containing stereomerically pureR-Ti-
     Another embodiment of the invention encompasses phar-                   acumicin and less than 1% of a mixture of tiacumicins. In
  maceutical compositions comprising a therapeutically or pro-               another embodiment, the invention encompasses a pharma-
  phylactically effective amount of a crystalline polymorph of               ceutical composition containing stereomerically pureR-Ti-
  a Compound of Formula.                                                     acumicin and less than 15% of a mixture of S-Tiacurnicin. In




                                                                                                   OH




  and a pharmaceutically acceptable carrier.                                 another embodiment, the invention encompasses a pharma-
     In a particular embodiment, the pharmaceutical composi-            60   ceutical composition containing stereomerically pureR-Ti-
  tion comprises a first polymorph of a Compound of Formula                  acumicin and less than 10% of a mixture of S-Tiacurnicin. In
  I, a second polymorph of a Compound of Formula I, other                    another embodiment, the invention encompasses a pharma-
  polymorphic forms of a Compound of Formula I, amorphous                    ceutical composition containing stereomerically pureR-Ti-
  forms of a Compound of Formula I, and mixtures thereof.               65   acumicin and less than 7% of a mixture of S-Tiacumicin. In
     In another embodiment, the crystalline polymorph of the                 another embodiment, the invention encompasses a pharma-
  pharmaceutical composition has peaks at the following dif-                 ceutical composition containing stereomerically pureR-Ti-
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 113 of 149 PageID: 113


                                                        US 7,863,249 B2
                                 9                                                                      10
  acumicin and less than 5% of a mixture of S-Tiacumicin. In              nutrients, living or dead organisms, metabolic products, and
  another embodiment, the invention encompasses a pharma-                 the adsorbent with or without adsorbed product.
  ceutical composition containing stereomerically pure R-Ti-                 As used herein and unless otherwise indicated, the terms
  acumicin and less than 1% of a mixture of S-Tiacumicin. In              "bacterial infection(s)" and "protozoal infection(s)" are used
  another embodiment, the invention encompasses a pharma-                 interchangeably and include bacterial infections and proto-
  ceutical composition containing stereomerically pure R-Ti-              zoal infections that occur in mannnals, fish and birds as well
  acumicin and less than 15% of a mixture ofLipiarmycinA4.                as disorders related to bacterial infections and protozoal
  In another embodiment, the invention encompasses a phar-                infections that may be treated or prevented by antibiotics such
  maceutical composition containing stereomerically pure                  as the Compounds of the Invention. Such bacterial infections
  R-Tiacumicin and less than 10% of a mixture of Lipiarmycin         10   and protozoal infections, and disorders related to such infec-
  A4. In another embodiment, the invention encompasses a                  tions, include the following: disorders associated with the use
  pharmaceutical composition containing stereomerically pure              of antibiotics, chemotherapies, or antiviral therapies, includ-
  R-Tiacumicin and less than 7% of a mixture of Lipiarmycin               ing, but not limited to, colitis, for example, pseudo-membra-
  A4. In another embodiment, the invention encompasses a                  nous colitis, antibiotic associated diarrhea, and infections due
  pharmaceutical composition containing stereomerically pure         15   to Clostridium dijficile, Clostridium perfringens, Staphylo-
  R-Tiacumicin and less than 5% of a mixture of Lipiarmycin               coccus species, methicillin-resistant Staphylococcus, or
  A4. In another embodiment, the invention encompasses a                  Enterococcus including Vancomycin-resistant enterococci;
  pharmaceutical composition containing stereomerically pure              antibiotic-associated diarrhea including those caused by
  R-Tiacumicin and less than 1% of a mixture of Lipiarmycin               toxin producing strains of C. dijficile, S. aureus including
  A4.                                                                20   methicillin-resistant Staphylococcus aureus, and C. perfrin-
     In another embodiment, the crystalline polymorph of the              gens; and antibiotic-associated colitis; pneumonia, otitis
  pharmaceutical composition exhibits a melting point of about            media, sinusitis, bronchitis, tonsillitis and mastoiditis related
  153° C. to about 156° C.                                                to infection by Staphylococcus pneumoniae, Hlaemophilus
     In another embodiment, the therapeutically or prophylac-             injluenzae, Moraxella catarrhalis, Staphlococcus aureus, or
  tically effective amount is from about 0.01 mg/kg to about         25   Peptostreptococcus spp.; pharynigis, rheumatic fever and
  1000 mg/kg, preferably 0.01, 0.1, 1, 2.5, 5, 10, 20, 50, 100,           glomerulonephritis related to infection by Streptococcus pya-
  250, or 500 mg/kg.                                                      genes, Groups C and G streptococci, Clostridium diptheriae,
     In another embodiment, the crystalline polymorph of the              or Actinobacillus haemolyticum; respiratory tract infections
  pharmaceutical composition is suitable for parenteral admin-            related to infection by Mycoplasma pneumoniae, Legionella
  istration, preferably intravenous, intramuscular, or intraarte-    30   pneumophila, Streptococcus pneumoniae, Haemophilus
  rial.                                                                   injluenzae, or Chilamydia pneumoniae; uncomplicated skin
     In another embodiment, the crystalline polymorph of the              and soft tissue infections, abscesses and osteomyelitis, and
  pharmaceutical composition is suitable for peroral adminis-             puerperal fever related to infection by Staphlococcus aureus,
  tration.                                                                coagulase-positive staphlococci (e.g., S. epidermis and S.
                                                                     35   hemolyticus), Staphylococcus pyogenes, Streptococcus aga-
     Another embodiment of the invention encompasses a
                                                                          lactiae, Streptococcal groups C-F (minute-colony strepto-
  method for treating a bacterial infection comprising admin-
                                                                          cocci), viridans streptococci, Corynetacterium minutissi-
  istering a pharmaceutical composition comprising a poly-
                                                                          mum, Clostridium spp., or Bartonella henselae;
  morph of the invention to a subject in need thereof.
                                                                          uncomplicated acute urinary tract infections related to infec-
     In a particular embodiment, the bacterial infection is in the   40   tion by Staphylococcus saprophyticus or Enterococcus spp.;
  gastrointestinal tract, particularly AAC or AAD.                        urethritis and cervicitis; and sexually transmitted diseases
                                                                          related to infection by Chlamydia trachomatis, Haemophilus
                         6.2. Definitions                                 ducreyi, Treponema pallidum, Ureaplasma urealyticum, or
                                                                          Neiserria gonorrhea; toxin diseases related to infection by S.
     The term "antibiotic-associated condition" refers to a con-     45   aureus (food poisoning and Toxic Shock Syndrome), or
  dition resulting when antibiotic therapy disturbs the balance           Groups A, B and C streptococci; ulcers related to infection by
  of the microbial flora of the gut, allowing pathogenic organ-           Helicobacter pylori, systemic febrile syndromes related to
  isms such as enterotoxin producing strains of C. dijficile, S.          infection by Borrelia recurrentis; Lyme disease related to
  aureus and C. perfringens to flourish. These organisms can              infection by Borrelia burgdorferi, conjunctivitis, keratitis,
  cause diarrhea, pseudomembranous colitis, and colitis and          50   and dacrocystitis related to infection by Chlamydia tra-
  are manifested by diarrhea, urgency, abdominal cramps,                  chomatis, Neisseria gonorrhoeae, S. aureus, S. pneumoniae,
  tenesmus, and fever among other symptoms. Diarrhea, when                S. pyogenes, H. injluenzae, or Listeria spp.; disseminated
  severe, causes dehydration and the medical complications                Mycobacterium avium complex (MAC) disease related to
  associated with dehydration.                                            infection by Mycobacterium avium, or Mycobacterium intra-
     The term "asymmetrically substituted" refers to a molecu-       55   cellulare; gastroenteritis related to infection by Campylo-
  lar structure in which an atom having four tetrahedral                  bacter jejuni, intestinal protozoa related to infection by
  valences is attached to four different atoms or groups. The             Cryptosporidium spp.; odontogenic infection related to infec-
  commonest cases involve the carbon atom. In such cases, two             tion by viridans streptococci; persistent cough related to
  optical isomers (D- and L-enantiomers orR- and S-enanti-                infection by Bordetella pertussis; gas gangrene related to
  omers) per carbon atom result which are nonsuperposable            60   infection by Clostridium perfringens or Bacteroides spp.; and
  mirror images of each other. Many compounds have more                   atherosclerosis related to infection by Helicobacter pylori or
  than one asymmetric carbon. This results in the possibility of          Chlamydia pneumoniae. Bacterial infections and protozoal
  many optical isomers, the number being determined by the                infections and disorders related to such infections that may be
  formula 2n, where n is the number of asymmetric carbons.                treated or prevented in animals include the following: bovine
     The term "broth" as used herein refers to the fluid culture     65   respiratory disease related to infection by P. haem., P. multo-
  medium as obtained during or after fermentation. Broth com-             cida, Mycoplasma bovis, or Bordetella spp.; cow enteric dis-
  prises a mixture of water, the desired antibiotic(s), unused            ease related to infection by E. coli or protozoa (e.g., coccidia,
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 114 of 149 PageID: 114


                                                         US 7,863,249 B2
                                11                                                                       12
  cryptosporidia, etc.); dairy cow mastitis related to infection              As used herein and unless otherwise indicated, the term
  by Staph. aureus, Strep. uberis, Strep. agalactiae, Strep. dys-          "carrier" refers to a diluent, adjuvant, excipient, or vehicle
  galactiae, Klebsiella spp. Corynebacterium, or Enterococcus              with which a composition is administered. Such pharmaceu-
  spp.; swine respiratory disease related to infection by A.               tical carriers can be sterile liquids, such as water and oils,
  pleura., P. multocida or Mycoplasma spp.; swine enteric dis-             including those of petroleum, animal, vegetable or synthetic
  ease related to infection by E. coli Lawsonia intracellularis,           origin, such as peanut oil, soybean oil, mineral oil, sesame oil
  Salmonella, or Serpulina hyodyisinteriae; cow footrot related            and the like.
  to infection by Fusobacterium spp.; cow metritis related to                 As used herein and unless otherwise indicated, the term
                                                                           "Compounds of the Invention" means, collectively, a Com-
  infection by E. coli; cow hairy warts related to infection by
                                                                      10   pound of Formula I and/or pharmaceutically acceptable salts
  Fusobacterium necrophorum or Bacteroides nodosus; cow
                                                                           and polymorphs thereof. The compounds of the invention are
  pink-eye related to infection by Moraxela bovis; cow prema-
                                                                           identified herein by their chemical structure and/or chemical
  ture abortion related to infection by protozoa (e.g., neospo-
                                                                           name. Where a compound is referred to by both a chemical
  rium) urinary tract infection in dogs and cats related to infec-         structure and a chemical name, and that chemical structure
  tion by E. coli; skin and soft tissue infections in dogs and cats   15   and chemical name conflict, the chemical structure is deter-
  related to infection by Staph. epidermidis, Staph. interme-              minative of the compound's identity. The compounds of the
  dius, coagulase neg. Staph. or P. multocida; and dental or               invention may contain one or more chiral centers and/or
  mouth infections in dogs and cats related to infection by                double bonds and, therefore, exist as stereoisomers, such as
  Alcaligenes spp., Bacteroides spp., Clostridium spp., Entero-            double-bond isomers (i.e., geometric isomers), enantiomers,
  bacter spp., Eubacterium, Peptostreptococcus, Porphyromo-           20   or diastereomers. According to the invention, the chemical
  nas, or Prevotella. Other bacterial infections and protozoal             structures depicted herein, and therefore the compounds of
  infections and disorders related to such infections that may be          the invention, encompass all of the corresponding com-
  treated or prevented in accord with the methods of the inven-            pound's enantiomers and stereoisomers, that is, both the ste-
  tion are referred to in Sanford, J.P., eta!., "The Sanford Guide
                                                                           reomerically pure form (e.g., geometrically pure, enantio-
  To Antimicrobial Therapy," 27'h Edition (Antimicrobial
                                                                      25   merically pure, or diastereomerically pure) and enantiomeric
  Therapy, Inc., 1996).                                                    and stereoisomeric mixtures. Enantiomeric and stereoiso-
     As used herein and unless otherwise indicated, the term               meric mixtures can be resolved into their component enanti-
  "binders" refers to agents used to impart cohesive qualities to          omers or stereoisomers by well known methods, such as
  the powdered material. Binders, or "granulators" as they are             chiral-phase gas chromatography, chiral-phase high perfor-
  sometimes known, impart cohesiveness to the tablet formu-           30   mance liquid chromatography, crystallizing the compound as
  lation, which insures the tablet remaining intact after com-             a chiral salt complex, or crystallizing the compound in a
  pression, as well as improving the free-flowing qualities by             chiral solvent. Enantiomers and stereoisomers can also be
  the formulation of granules of desired hardness and size.                obtained from stereomerically- or enantiomerically-pure
  Materials commonly used as binders include starch; gelatin;              intermediates, reagents, and catalysts by well known asym-
  sugars, such as sucrose, glucose, dextrose, molasses, and           35   metric synthetic methods. The Compounds of the Invention
  lactose; natural and synthetic gums, such as acacia, sodium              are preferably substantially stereomerically pure. In a par-
  alginate, extract of Irish moss, panwar gum, ghatti gum,                 ticular embodiment, the term "Compounds of the Invention"
  mucilage of isapol husks, carboxymethylcellulose, methyl-                refers to a Compound of Formula that is greater than 75%
  cellulose, polyvinylpyrrolidone, Veegum, microcrystalline                pure, preferably greater than 85% pure, more preferably
  cellulose, microcrystalline dextrose, amylose, and larch            40   greater than 95% pure and most preferably greater than 99%
  arabogalactan, and the like.                                             pure and polymorphic form (e.g., a polymorph of Compound
     As used herein and unless otherwise indicated, the terms              of Formula I) and amorphous forms thereof.
  "biohydrolyzable amide," "biohydrolyzable ester," "biohy-                   As used herein and unless otherwise indicated, "diluents"
  drolyzable carbamate," "biohydrolyzable carbonate," "bio-                are inert substances added to increase the bulk of the formu-
  hydrolyzable ureide," "biohydrolyzable phosphate" mean an           45   lation to make the tablet a practical size for compression.
  amide, ester, carbamate, carbonate, ureide, or phosphate,                Commonly used diluents include calcium phosphate, calcium
  respectively, of a compound that either; 1) does not interfere           sulfate, lactose, kaolin, mannitol, sodium chloride, dry starch,
  with the biological activity of the compound but can confer              powdered sugar, silica, and the like.
  upon that compound advantageous properties in vivo, such as                 As used herein and unless otherwise indicated, "disinte-
  uptake, duration of action, or onset of action; or 2) is biologi-   50   grators" or "disintegrants" are substances that facilitate the
  cally inactive but is converted in vivo to the biologically              breakup or disintegration of tablets after administration.
  active compound. Examples of biohydrolyzable esters                      Materials serving as disintegrants have been chemically clas-
  include, but are not limited to, lower alkyl esters, lower acy-          sified as starches, clays, celluloses, algins, or gums. Other
  loxyalkyl esters (such as acetoxylmethyl, acetoxyethyl, ami-             disintegrators include Veegum HV, methylcellulose, agar,
  nocarbonyloxy-methyl, pivaloyloxymethyl, and pivaloy-               55   bentonite, cellulose and wood products, natural sponge, cat-
  loxyethyl esters), lactonyl esters (such as phthalidyl and               ion-exchange resins, alginic acid, guar gum, citrus pulp,
  thiophthalidyl esters), lower alkoxyacyloxyalkyl esters (such            cross-linked polyvinylpyrrolidone, carboxymethylcellulose,
  as methoxycarbony loxy-methy I, ethoxycarbony loxyethy I                 and the like.
  and isopropoxycarbonyloxyethyl esters), alkoxyalkyl esters,                 When administered to a subject (e.g., to an animal for
  choline esters, and acylamino alkyl esters (such as acetami-        60   veterinary use or to a human for clinical use) the compounds
  domethyl esters). Examples of biohydrolyzable amides                     of the invention are administered in isolated form. As used
  include, but are not limited to, lower alkyl amides, a amino             herein and unless otherwise indicated, "isolated" means that
  acid amides, alkoxyacyl ami des, and alkylaminoalkyl-carbo-              the compounds of the invention are separated from other
  nyl amides. Examples of biohydrolyzable carbamates                       components of either (a) a natural source, such as a plant or
  include, but are not limited to, lower alkylamines, substituted     65   cell, preferably bacterial culture, or (b) a synthetic organic
  ethylenediamines, aminoacids, hydroxyalkylamines, hetero-                chemical reaction mixture, preferably, via conventional tech-
  cyclic and heteroaromatic amines, and poly ether amines.                 niques, the compounds of the invention are purified. As used
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 115 of 149 PageID: 115


                                                         US 7,863,249 B2
                                 13                                                               14
  herein, "purified" means that when isolated, the isolate con-
  tains at least about 70% preferably at least about 80%, more                                -continued
  preferably at least about 90%, even more preferably at least
  about 95%, and most preferably at least about 99% of a
  compound of the invention by weight of the isolate.                       HO~
     The term "macrolide" or "macrocycle" refers to organic
  molecules with large ring structures usually containing over
                                                                            HO~O(
  10 atoms.                                                                      0

     The term "IS-membered macrocycles" refers to organic              10
  molecules with ring structures containing 18 atoms.
     The term "MIC" or "minimum inhibitory concentration"
  refers to the lowest concentration of an antibiotic that is
  needed to inhibit growth of a bacterial isolate in vitro. A          15
  common method for determining the MIC of an antibiotic is
  to prepare several tubes containing serial dilutions of the
  antibiotic, that are then inoculated with the bacterial isolate of
  interest. The MIC of an antibiotic can be determined from the                       Compound 102, RRT ratio 0.81
  tube with the lowest concentration that shows no turbidity (no       20

  growth).
     The term "MIC50" refers to the lowest concentration of


                                                                                 ~0
  antibiotic required to inhibit the growth of 50% of the bacte-
  rial strains tested within a given bacterial species.                25

     The term "MIC90" refers to the lowest concentration of
  antibiotic required to inhibit the growth of 90% of the bacte-
  rial strains tested within a given bacterial species.
                                                                            HO~
      As used herein and unless otherwise indicated, the term          30
                                                                            HO~O(
  "mixture of tiacumicins" refers to a composition containing                    0
  at least one macrolide compound from the family of com-
  pounds known tiacumicins. In another embodiment, the term
  "mixture of tiacumicins" includes a mixture containing at
  least one member of the compounds known tiacumicins and a            35
  Compound of Formula I, wherein the Compound of Formula
  I is present in an amount of about 50%, 60%, 70%, 80%, 90%,
  95%, 99%, 99.9%, or 99.99% by weight. In particular, the
  term "mixture oftiacumicins" refers to a compositions com-           40
  prising a Compound of Formula I, wherein the Compound of
  Formula I has a relative retention time ("RTT") ratio of 1.0,                       Compound 103, RRT ratio 0.84
  and farther comprising at least one of the following com-
  pounds:
                                                                       45




                                                                                 X
                                                                            HO~
                                                                       50



                                                                            HO
                                                                                 0
                                                                       55




                                                                       60




                     Compound 101, RRT ratio 0.71                      65             Compound 104, RRT ratio 1.13
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 116 of 149 PageID: 116


                                                 US 7,863,249 B2
                        15                                                          16

                    -continued                                                  -continued



                                                                  X
                                                                HOYy
                        OH                                 10   HO~O<
                                                                  0




                                                                                    -Q-~
                                                           15




                        *»
                                                  ~
                                                                                                                       H
                                                                                                                 ~
                                                                                o                  o         I
                                                      Cl
                    o                 o         I                                 MeO         OH       HO        #     OH
                                                           20
                      MeO        OH        HO    #    OH                                                         H
             OH                                                         Compound 108, RRT ratio 1.48
                                                 Cl
            Compound 105, RRT ratio 1.19

                                                           25




                                                           30
                                                                                    OH




                                                           35




                    o)--{
                      ;"-\ Jy(c'  ~
                                                                                  -Q-
                                                                                                         0       CH3



                            HOYOH
                                                                                                                       Cl
                                                                                                                 ~
                                                                                o                  o         I


            Compound 106, RRT ratio 1.24
                                                 Cl                               MeO OH »OH                     Cl
                                                                        Compound 109, RTT ratio 0.89
                                                           45




                                                           65            Compound 11 O, RTT ratio 0.92
            Compound 107, RRT ratio 1.39
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 117 of 149 PageID: 117


                                                        US 7,863,249 B2
                                17                                                                   18
                                                                      somers of the compound, and most preferably greater than
                              -continued                              about 97% by weight of one stereoisomer of the compound
                                                                      and less than about 3% by weight of the other stereoisomers
                                                                      of the compound.
                                                                         As used herein and unless otherwise indicated, "pharma-
                                                                      ceutically acceptable" refers to materials and compositions
                                                                      that are physiologically tolerable and do not typically pro-
                                                                      duce an allergic or similar untoward reaction, such as gastric
                                                                      upset, dizziness and the like, when administered to a human.
                                                                   10 Typically, as used herein, the term "pharmaceutically accept-
                                                                      able" means approved by a regulatory agency of the Federal
                                                                      or a state goverument or listed in the U.S. Pharmacopeia or
                                                                      other generally recognized pharmacopeia for use in animals,
                                                                      and more particularly in humans.
                                                                         As used herein and unless otherwise indicated, the term
                                                                      "pharmaceutically acceptable hydrate" means a Compound
                                                                      of the Invention that further includes a stoichiometric or non-
                      Compound 111, RTT ratio 0.95
                                                                      stoichiometric amount of water bound by non-covalent inter-

                         0~0
                                                                      molecular forces.
                                                                   20    As used herein and unless otherwise indicated, the term
                                                                      "pharmaceutically acceptable polymorph" refers to a Com-

               HO~                                                    pound of the Invention that exists in several distinct forms
                                                                      (e.g., crystalline, amorphous), the invention encompasses all
                                                                      of these forms.

               HO~b<                                               25    As used herein and unless otherwise indicated, the term
                                                                      "pharmaceutically acceptable prodrug" means a derivative of
                          0                                           a modified polymorph of a compound of Formula I that can
                                                                      hydrolyze, oxidize, or otherwise react under biological con-
                                                                      ditions (in vitro or in vivo) to provide the compound.
                                                                   30 Examples of prodrugs include, but are not limited to, com-
                                                                      pounds that comprise biohydrolyzable moieties such as bio-
                                                                      hydrolyzable amides, biohydrolyzable esters, biohydrolyz-
                                                                      able       carbamates,         biohydrolyzable         carbonates,
                                                                      biohydrolyzable ureides, and biohydrolyzable phosphate
                                                                   35 analogues. Other examples of prodrugs include compounds
                                                                      that comprise oligonucleotides, peptides, lipids, aliphatic and
                                                                      aromatic groups, or NO, N0 2 , ONO, and ON0 2 moieties.
                      Compound 112, RTT ratio 1.10                    Prodrugs can typically be prepared using well known meth-
                                                                      ods, such as those described in Burger's Medicinal Chemistry
                                                                   40 and Drug Discovery, 172 178, 949 982 (Manfred E. Wolff ed.,
     In certain illustrative embodiments, when compound 109           5th ed. 1995), and Design of Prodrugs (H. Bundgaard ed.,
  is present in the mixture optionally one of compounds 110,          Elselvier, New York 1985).
  111, and/or 112 is also present in the mixture. Compound 109           The phrase "pharmaceutically acceptable salt(s)," as used
  is also sometimes referred to as LipiarmycinA4. Compound            herein includes but is not limited to salts of acidic or basic
  110 is also sometimes referred to as Tiacumicin F. Compound 45 groups that may be present in compounds used in the present
  III is also sometimes referred to as Tiacumicin C. Compound         compositions. Compounds included in the present composi-
  112 is also sometimes referred to as Tiacumicin A.                  tions that are basic in nature are capable of forming a wide
     As used herein, and unless otherwise indicated, the terms        variety of salts with various inorganic and organic acids. The
  "optically pure," "stereomerically pure," and "substantially        acids that may be used to prepare pharmaceutically accept-
  stereomerically pure" are used interchangeably and mean one so able acid addition salts of such basic compounds are those
  stereoisomer of a compound or a composition that comprises          that form non-toxic acid addition salts, i.e., salts containing
  one stereoisomer of a compound and is substantially free of         pharmacologically acceptable anions including, but not lim-
  other stereoisomer(s) of that compound. For example, a ste-         ited to, sulfuric, citric, maleic, acetic, oxalic, hydrochloride,
  reomerically pure compound or composition of a compound             hydrobromide, hydroiodide, nitrate, sulfate, bisulfate, phos-
  having one chiral center will be substantially free of the 55 phate, acid phosphate, isonicotinate, acetate, lactate, salicy-
  opposite enantiomer of the compound. A stereomerically              late, citrate, acid citrate, tartrate, oleate, tannate, pantothen-
  pure compound or composition of a compound having two               ate, bitartrate, ascorbate, succinate, maleate, gentisinate,
  chiral centers will be substantially free of other diastereomers    fumarate, gluconate, glucaronate, saccharate, formate, ben-
  of the compound. A typical stereomerically pure compound            zoate, glutamate, methanesulfonate, ethanesulfonate, benze-
  comprises greater than about 80% by weight of one stereoi- 60 nesulfonate, p-toluenesulfonate and pamoate (i.e., 1,1 '-meth-
  somer of the compound and less than about 20% by weight of          ylene-bis-(2-hydroxy-3-naphthoate )) salts. Compounds
  other stereoisomers of the compound, more preferably                included in the present compositions that include an amino
  greater than about 90% by weight of one stereoisomer of the         moiety may form pharmaceutically acceptable salts with
  compound and less than about 10% by weight of the other             various amino acids, in addition to the acids mentioned
  stereoisomers of the compound, even more preferably greater 65 above. Compounds, included in the present compositions,
  than about 95% by weight of one stereoisomer of the com-            which are acidic in nature are capable of forming base salts
  pound and less than about 5% by weight of the other stereoi-        with various pharmacologically acceptable cations.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 118 of 149 PageID: 118


                                                         US 7,863,249 B2
                                19                                                                        20
  Examples of such salts include alkali metal or alkaline earth               Due to the activity of the Compounds of the Invention, the
  metal salts and, particularly, calcium, magnesium, sodium                compounds are advantageously useful in veterinary and
  lithium, zinc, potassium, and iron salts.                                human medicine. The Compounds of the Invention are useful
     As used herein and unless otherwise indicated, the term               for the treatment or prevention of bacterial and protozoal
  "prophylactically effective" refers to an amount of a Com-               infections. In some embodiments, the subject has an infection
  pound or Composition of the Invention or a pharmaceutically              but does not exhibit or manifest any physiological symptoms
  acceptable salt, solvate, polymorph, or prodrug thereof caus-            associated with an infection.
  ing a reduction of the risk of acquiring a given disease or                 The invention provides methods of treatment and prophy-
  disorder. Accordingly, the Compounds of the Invention may                laxis by administration to a patient of a therapeutically effec-
  be used for the prevention of one disease or disorder and           10   tive amount of a composition comprising a crystalline poly-
  concurrently treating another (e.g., prevention ofAAC, while             morph or amorphous form of a Compound of the Invention.
  treating urinary AAD). In certain embodiments, the compo-                The patient is a mammal, including, but not limited, to an
  sitions of the invention are administered to a patient, prefer-          animal such a cow, horse, sheep, pig, chicken, turkey, quail,
  ably a human, as a preventative measure against such dis-                cat, dog, mouse, rat, rabbit, guinea pig, etc., and is more
  eases. As used herein, "prevention" or "preventing" refers to       15   preferably a human.
  a reduction of the risk of acquiring a given disease or disorder.           The present compositions, which comprise one or more
     As used herein, the term "subject" can be a mammal,                   crystalline polymorph or amorphous form of a Compounds of
  preferably a human or an animal. The subject being treated is            the Invention or a mixture of tiacumicins may be adminis-
  a patient in need of treatment.                                          tered by any convenient route, for example, peroral adminis-
     As used herein and unless otherwise indicated, the phrase        20   tration, parenteral administration, by infusion or bolus injec-
  "therapeutically effective amount" of a Compound or Com-                 tion, by absorption through epithelial or mucocutaneous
  position of the Invention or a pharmaceutically acceptable               linings (e.g., oral mucosa, rectal and intestinal mucosa, etc.)
  salt, solvate, polymorph, or prodrug thereof is measured by              and may be administered together with another biologically
  the therapeutic effectiveness of a compound of the invention,            active agent. Administration can be systemic or local. Various
  wherein at least one adverse effect of a disorder is ameliorated    25   delivery systems are known, e.g., encapsulation in liposomes,
  or alleviated. In one embodiment, the term "therapeutically              microparticles, microcapsules, capsules, etc., and can be used
  effective amount" means an amount of a drug or Compound                  to administer a compound of the invention. In certain embodi-
  of the Invention that is sufficient to provide the desired local         ments, more than one Compound of the Invention and mix-
  or systemic effect and performance at a reasonable benefit/              ture of tiacumicins is administered to a patient. Methods of
  risk ratio attending any medical treatment. In one embodi-          30   administration include but are not limited to intradermal,
  ment, the phrase "therapeutically effective amount" of a com-            intramuscular, intraperitoneal, intravenous, subcutaneous,
  position of the invention is measured by the therapeutic                 intranasal, epidural, oral, sublingual, intranasal, intracere-
  effectiveness of a compound of the invention to alleviate at             bral, intravaginal, transdermal, rectally, by inhalation, or to pi-
  least one symptom associated with bacterial or protazoal                 cally, particularly to the ears, nose, eyes, or skin. The pre-
  infections. Surprisingly, the inventors have found that thera-      35   ferred mode of administration is left to the discretion of the
  peutically effective amounts of the compounds of the inven-              practitioner, and will depend in-part upon the site of the
  tion are useful in treating or preventing bacterial and prota-           medical condition. In most instances, administration will
  zoal infections.                                                         result in the release of the crystalline polymorph or amor-
     As used herein and unless otherwise indicated, the terms              phous form of a Compound of the Invention into the blood-
  "treatment" or "treating" refer to an amelioration of a disease     40   stream.
  or disorder, or at least one discernible symptom thereof, pref-             In specific embodiments, it may be desirable to administer
  erably associated with a bacterial or protozoal infection. In            one or more crystalline polymorph or amorphous form of a
  another embodiment, "treatment" or "treating" refers to an               Compound of the Invention locally to the area in need of
  amelioration of at least one measurable physical parameter,              treatment. This may be achieved, for example, and not by way
  not necessarily discernible by the patient. In yet another          45   oflimitation, by local infusion during surgery, topical appli-
  embodiment, "treatment" or "treating" refers to inhibiting the           cation, e.g., in conjunction with a wound dressing after sur-
  progression of a disease or disorder, either physically, e.g.,           gery, by injection, by means of a catheter, by means of a
  stabilization of a discernible symptom, physiologically, for             suppository, or by means of an implant, said implant being of
  example, stabilization of a physical parameter, or both. In yet          a porous, non-porous, or gelatinous material, including mem-
  another embodiment, "treatment" or "treating" refers to             50   branes, such as sialastic membranes, or fibers. In one embodi-
  delaying the onset of a disease or disorder.                             ment, administration can be by direct injection at the site (or
                                                                           former site) of an atherosclerotic plaque tissue.
             6 .3. Compositions of the Invention for                          Pulmonary administration can also be employed, e.g., by
            Therapeutic/Prophylactic Administration                        use of an inhaler or nebulizer, and formulation with an aero-
                                                                      55   solizing agent, or via perfusion in a fluorocarbon or synthetic
     The invention encompasses compositions comprising a                   pulmonary surfactant. In certain embodiments, the com-
  first polymorph of a Compound of Formula I, a second poly-               pounds of the invention can be formulated as a suppository,
  morph of a Compound of Formula I, other polymorphic                      with traditional binders and vehicles such as triglycerides.
  forms, amorphous form or mixtures thereof of a mixture of                   In another embodiment, the a crystalline polymorph or
  tiacumicins with varying amounts of the Compound of For-            60   amorphous form of a Compound of the Invention can be
  mula I.                                                                  delivered in a vesicle, in particular a liposome (see Langer,
     The invention further encompasses an antibiotic composi-              1990, Science 249:1527-1533; Treat eta!., in Liposomes in
  tion that is a mixture of tiacumicins for use in treating CDAD           the Therapy oflnfectious Disease and Cancer, Lopez-Berest-
  as well as, AAD andAAC. The mixture oftiacumicins con-                   ein and Fidler (eds.), Liss, New York, pp. 353-365 (1989);
  tains about 76 to about 100% of a Compound of Formula I,            65   Lopez-Berestein, ibid., pp. 31 7-3 27; see generally ibid.).
  which belongs to the tiacumicin family of 18-member mac-                    In yet another embodiment, the compounds of the inven-
  rolide.                                                                  tion can be delivered in a controlled release system. In one
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 119 of 149 PageID: 119


                                                        US 7,863,249 B2
                                21                                                                        22
  embodiment, a pump may be used (see Langer, supra; Sefton,               human beings. Typically, a crystalline polymorph or amor-
  1987, CRC Crit. Ref Biomed. Eng. 14:201; Buchwald eta!.,                 phous form of a Compound of the Invention for intravenous
  1980, Surgery 88:507 Saudek eta!., 1989, N. Engl. J. Med.                administration is a solution in sterile isotonic aqueous buffer.
  321:574). In another embodiment, polymeric materials can                 Where necessary, the compositions may also include a solu-
  be used (see Medical Applications of Controlled Release,                 bilizing agent. Compositions for intravenous administration
  Langer and Wise (eds.), CRC Pres., Boca Raton, Fla. (1974);              may optionally include a local anesthetic such as lidocaine to
  Controlled Drug Bioavailability, Drug Product Design and                 ease pain at the site of the injection. Generally, the ingredients
  Performance, Smolen and Ball (eds.), Wiley, New York                     are supplied either separately or mixed together in unit dosage
  (1984); Ranger and Peppas, 1983, J. Macromol. Sci. Rev.                  form, for example, as a dry lyophilized powder or water free
  Macromol. Chern. 23:61; see also Levy eta!., 1985, Science          10   concentrate in a hermetically sealed container such as an
  228: 190; During eta!., 1989, Ann. Neurot. 25:351; Howardet              ampoule or sachette indicating the quantity of active agent.
  a!., 1989, J. Neurosurg. 71:105). In yet another embodiment,             Where the crystalline polymorph or amorphous form of a
  a controlled-release system can be placed in proximity of the            Compound of the Invention is to be administered by infusion,
  target of the compounds of the invention, e.g., the liver, thus          it can be dispensed, for example, with an infusion bottle
  requiring only a fractionofthe systemic dose (see, e.g., Good-      15   containing sterile pharmaceutical grade water or saline.
  son, in Medical Applications of Controlled Release, supra,               Where the compound of the invention is administered by
  vol. 2, pp. 115-138 (1984)). Other controlled-release systems            injection, an ampoule of sterile water for injection or saline
  discussed in the review by Langer, 1990, Science 249:1527-               can be provided so that the ingredients may be mixed prior to
  1533) may be used.                                                       administration.
      The present compositions will contain a therapeutically         20      It is preferred that the compositions of the invention be
  effective amount of a crystalline polymorph or amorphous                 administered orally. Compositions for oral delivery may be in
  form of a Compound ofthe Invention, optionally more than                 the form of tablets, lozenges, aqueous or oily suspensions,
  one crystalline polymorph or amorphous form of a Com-                    granules, powders, emulsions, capsules, syrups, or elixirs, for
  pound of the Invention, preferably in purified form, together            example. Orally administered compositions may contain one
  with a suitable amount of a pharmaceutically acceptable             25   or more optionally agents, for example, sweetening agents
  vehicle so as to provide the form for proper administration to           such as fructose, aspartame or saccharin; flavoring agents
  the patient.                                                             such as peppermint, oil of wintergreen, or cherry; coloring
      In a specific embodiment, the term "pharmaceutically                 agents; and preserving agents, to provide a pharmaceutically
  acceptable" means approved by a regulatory agency of the                 palatable preparation. Moreover, where in tablet or pill form,
  Federal or a state government or listed in the U.S. Pharma-         30   the compositions may be coated to delay disintegration and
  copeia or other generally recognized pharmacopeia for use in             absorption in the gastrointestinal tract thereby providing a
  animals, and more particularly in humans. The term "vehicle"             sustained action over an extended period of time. Selectively
  refers to a diluent, adjuvant, excipient, or carrier with which          permeable membranes surrounding an osmotically active
  a compound of the invention is administered. Such pharma-                driving compound are also suitable for orally administered
  ceutical vehicles can be liquids, such as water and oils,           35   crystalline polymorph or amorphous form of a Compound of
  including those of petroleum, animal, vegetable or synthetic             the Invention. In these later platforms, fluid from the environ-
  origin, such as peanut oil, soybean oil, mineral oil, sesame oil         ment surrounding the capsule is imbibed by the driving com-
  and the like. The pharmaceutical vehicles can be saline, gum             pound, which swells to displace the agent or agent composi-
  acacia, gelatin, starch paste, talc, keratin, colloidal silica,          tion through an aperture. These delivery platforms can
  urea, and the like. In addition, auxiliary, stabilizing, thicken-   40   provide an essentially zero order delivery profile as opposed
  ing, lubricating and coloring agents may be used. When                   to the spiked profiles of immediate release formulations. A
  administered to a patient, the compounds of the invention and            time delay material such as glycerol mono stearate or glycerol
  pharmaceutically acceptable vehicles are preferably sterile.             stearate may also be used. Oral compositions can include
  Water is a preferred vehicle when the compound of the inven-             standard vehicles such as mannitol, lactose, starch, magne-
  tion is administered intravenously. Saline solutions and aque-      45   sium stearate, sodium saccharine, cellulose, magnesium car-
  ous dextrose and glycerol solutions can also be employed as              bonate, etc. Such vehicles are preferably of pharmaceutical
  liquid vehicles, particularly for injectable solutions. Suitable         grade.
  pharmaceutical vehicles also include excipients such as                     The amount of a crystalline polymorph or amorphous form
  starch, glucose, lactose, sucrose, gelatin, malt, rice, flour,           of a Compound of the Invention that will be effective in the
  chalk, silica gel, sodium stearate, glycerol mono stearate, talc,   50   treatment of a particular disorder or condition disclosed
  sodium chloride, dried skim milk, glycerol, propylene, gly-              herein will depend on the nature of the disorder or condition,
  col, water, ethanol and the like. The present compositions, if           and can be determined by standard clinical techniques. In
  desired, can also contain minor amounts of wetting or emul-              addition, in vitro or in vivo assays may optionally be
  sifying agents, or pH buffering agents.                                  employed to help identifY optimal dosage ranges. The precise
      The present compositions can take the form of solutions,        55   dose to be employed in the compositions will also depend on
  suspensions, emulsion, tablets, pills, pellets, capsules, cap-           the route of administration, and the seriousness of the disease
  sules containing liquids, powders, sustained-release formu-              or disorder, and should be decided according to the judgment
  lations, suppositories, emulsions, aerosols, sprays, suspen-             of the practitioner and each patient's circumstances. How-
  sions, or any other form suitable for use. In one embodiment,            ever, suitable dosage ranges for oral administration are gen-
  the pharmaceutically acceptable vehicle is a capsule (see e.g.,     60   erally about 0.001 milligram to 1000 milligrams of a com-
  U.S. Pat. No. 5,698,155). Other examples of suitable phar-               pound of the invention per kilogram body weight. In specific
  maceutical vehicles are described in "Remington's Pharma-                preferred embodiments of the invention, the oral dose is 0.01
  ceutical Sciences" by A. R. Gennaro.                                     milligram to 500 milligrams per kilogram body weight, more
      In a preferred embodiment, the crystalline polymorph or              preferably 0.1 milligram to 100 milligrams per kilogram body
  amorphous form of a Compound of the Invention is formu-             65   weight, more preferably 0.5 milligram to 50 milligrams per
  lated in accordance with routine procedures as a pharmaceu-              kilogram body weight, and yet more preferably 1 milligram to
  tical composition adapted for intravenous administration to              10 milligrams per kilogram body weight. In a most preferred
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 120 of 149 PageID: 120


                                                        US 7,863,249 B2
                                23                                                                       24
  embodiment, the oral dose is 1 milligram of a crystalline                Dactylasporangium aurantiacum subspecies hamdenensis
  polymorph or amorphous form of a Compound of the Inven-                  718C-41. The subculture was obtained from the ARS Patent
  tion per kilogram body weight. The dosage amounts                        Collection of the Northern Regional Research Center, United
  described herein refer to total amounts administered; that is,           States Department of Agriculture, 1815 North University
  if more than one compound of the invention is administered,              Street, Peoria, Ill. 61604, U.S.A., where it was assigned
  the preferred dosages correspond to the total amount of the              accession number NRRL 18085. The characteristics of strain
  compounds of the invention administered. Oral compositions               AB 718C-41 are given in the Journal ofAntibiotics, 1987,40:
  preferably contain 10% to 95% active ingredient by weight.               567-574 and U.S. Pat. No. 4,918,174.
     Suitable dosage ranges for intravenous (i.v.) administra-                This invention encompasses the composition of novel anti-
  tion are 0.001 milligram to 1000 milligrams per kilogram            10   biotic agents, Tiacumicins, by submerged aerobic fermenta-
  body weight, 0.1 milligram to 100 milligrams per kilogram                tion of the microorganism Dactylosporangium aurantiacum
  body weight, and 1 milligram to 10 milligrams per kilogram               subspecies hamdenensis. The production method is disclosed
  body weight. Suitable dosage ranges for intranasal adminis-              in WO 2004/014295 A2, which is hereby incorporated by
  tration are generally about 0.01 pglkg body weight to 1 mg/kg            reference.
  body weight. Suppositories generally contain 0.01 milligram         15
  to 50 milligrams of a compound of the invention per kilogram                                    7. EXAMPLES
  body weight and comprise active ingredient in the range of
  0.5% to 10% by weight. Recommended dosages for intrad-                            7 .1. Preparation of the Crude Mixtures of
  ermal, intramuscular, intraperitoneal, subcutaneous, epidu-                   Tiacumicins and the Subsequent Crystallization of
  ral, sublingual, intracerebral, intravaginal, transdermal           20                Certain Polymorphs of the Mixtures
  administration or administration by inhalation are in the
  range of 0.001 milligram to 1000 milligrams per kilogram of                 In an illustrative embodiment, a mixture of tiacnmicins
  body weight. Suitable doses of the compounds of the inven-               containing the Compound of Formula I is prepared by a
  tion for topical administration are in the range ofO.OOl mil-            process comprising:
  ligram to 1 milligram, depending on the area to which the           25
                                                                              (i) culturing a microorganism in a nutrient medium to
  compound is administered. Effective doses may be extrapo-                      accnmulate the mixture in the nutrient medinm; and
  lated from dose-response curves derived from in vitro or
                                                                              (ii) isolating the mixture from the nutrient medium;
  animal model test systems. Such animal models and systems
                                                                                 wherein the nutrient medium comprises an adsorbent to
  are well known in the art.
                                                                                 adsorb the mixture.
     The invention also provides pharmaceutical packs or kits         30
  comprising one or more containers filled with one or more                   The nutrient medinm preferably comprises from about 0.5
  crystalline polymorph or amorphous form of a Compound of                 to about 15% of the adsorbent by weight. The absorbent is
  the Invention. Optionally associated with such container(s)              preferably an adsorbent resin. More preferably, the adsorbent
  can be a notice in the form prescribed by a governmental                 resin isAmberlite®, XAD16, XAD16HP, XAD2, XAD714P,
  agency regulating the manufacture, use or sale of pharmaceu-        35
                                                                           XAD1180, XAD1600, IRC50, or Duolite® XAD761. The
  ticals or biological products, which notice reflects approval            microorganism is preferably Dactylosporangium auranti-
  by the agency of manufacture, use or sale for human admin-               acum subspecies hamdenensis. The nutrient medium com-
  istration. In a certain embodiment, the kit contains more than           prises the following combination based on weight: from
  one crystalline polymorph or amorphous form of a Com-                    about 0.2% to about 10% of glucose, from about 0.02% to
  pound of the Invention.                                             40
                                                                           about 0.5% ofK2 HP04 , from about 0.02% to about 0.5% of
     The crystalline polymorph or amorphous form of a Com-                 MgS04 .7H 2 0, from about 0.01% to about 0.3% ofKCl, from
  pound of the Invention is preferably assayed in vitro and in             about 0.1% to about 2% of CaC0 3 , from about 0.05% to
  vivo, for the desired therapeutic or prophylactic activity, prior        about 2% of casamino acid, from about 0.05% to about 2% of
  to use in humans. For example, in vitro assays can be used to            yeast extract, and from about 0.5% to about 15% ofYAD-16
  determine whether administration of a specific compound of          45
                                                                           resin. The culturing step is preferably conducted at a tempera-
  the invention or a combination of compounds of the invention             ture from about 25° C. to about 35° C. and at a pH from about
  is preferred for lowering fatty acid synthesis. The compounds            6.0 to about 8.0.
  of the invention may also be demonstrated to be effective and               Upon completion of fermentation, the solid mass (includ-
  safe using animal model systems.                                         ing the adsorbent resin) is separated from the broth by sieving.
     Other methods will be known to the skilled artisan and are       50   The solid mass is eluted with organic solvents such as, for
  within the scope of the invention.                                       example, ethyl acetate then concentrated under reduced pres-
                                                                           sure.
        6.4. General Synthesis of the Compounds of the
                           Invention                                                     7.2. Structure ofR-Tiacumicin B
                                                                      55
    The IS-membered macrocycles and analogs thereof are                       The structure of the R-Tiacumicin B (the major most active
  produced by fermentation. Cultivation of Dactylospo-                     component) is shown below in Formula I. The X-ray crystal
  rangium aurantiacum subspecies hamdenensis AB 718C-41                    structure of the R-Tiacnmicin B was obtained as a colorless,
  NRRL 18085 for the production of the tiacumicins is carried              parallelepiped-shaped crystal (0.08x0.14x0.22 mm) grown
  out in a medinm containing carbon sources, inorganic salts          60   in aqueous methanol. This x-ray structure confirms the struc-
  and other organic ingredients with one or more absorbents                ture shown below. The official chemical name is 3-[[[6-
  under proper aeration conditions and mixing in a sterile envi-           Deoxy-4-0-(3,5-dichloro-2-ethyl-4,6-dihydroxybenzoyl)-2-
  ronment.                                                                 0-methyl-~-3- D-mannopyranosyl]oxy ]-methyl]-12(R)-[[ 6-
    The microorganism to produce the active antibacterial                  deoxy-5-C-methyl-4-0-(2-methyl-1-oxopropyl)-~- D-lyxo-
  agents was identified as belonging to the family Actinoplan-        65   hexopyranosyl] oxy ]-11 (S)-ethyl-S(S)-hydroxy-lS(S)-(1
  aceae, genus Dactylosporangium (J. Antibiotics, 1987, 40:                (R)-hydroxyethyl)-9,13,15-trimethyloxacyclooctadeca-3,5,
  567-574 and U.S. Pat. No. 4,918,174). It has been designated             9, 13, 15-pentaene-2-one.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 121 of 149 PageID: 121


                                                         US 7,863,249 B2
                                25                                                                      26




                                                                                                  OH




     7.2.1 Analytical Data ofR-Tiacumicin B                           20   ing 75-80% of Compound of Formula I were combined and
     The analytical data of R-Tiacumicin B (which is almost                concentrated to one-third of the original volume to produce a
  entirely (i.e., >90%) R-Tiacumicin).                                     precipitate. The precipitate is filtered and washed with water.
     mp 166-169° C. (white needle from isopropanol);                       The solid was dried under high vacuum to afford an off-white
      [aJn20 -6.9 (c 2.0, MeOH);                                           powder. HPLC analysis showed the powder contains about
     MS m/z (ESI) 1079.7 (M+Nat;                                      25   78% of Compound of Formula I as a major product and a
      1
        HNMR(400MHz,CD 3 0D)o7.21 (d, lH), 6.59 (dd, lH),                  mixture oftiacumicins as the minor component.
  5.95 (ddd, lH), 5.83 (br s, lH), 5.57 (t, lH), 5.13 (br d, lH),             The mixture oftiacumicins containing about 78% of Com-
  5.09 (t, lH), 5.02 (d, lH), 4.71 (m, lH), 4.71 (br s, lH), 4.64          pound of Formula I (i.e., 50 mg) was dissolved in 2 mL of
  (br s, lH), 4.61 (d, lH), 4.42 (d, lH), 4.23 (m, lH), 4.02               methanol followed by addition of 1 mL of water. The solution
  (pentet, lH), 3.92 (dd, lH), 3.73 (m, 2H), 3.70 (d, lH), 3.56       30   was allowed to evaporate, while standing at room temperature
  (s, 3H), 3.52-3.56 (m, 2H), 2.92 (m, 2H), 2.64-2.76 (m, 3H),             for 7 days to produce a crystalline precipitate. The crystal is
  2.59 (heptet, lH), 2.49 (ddd, lH), 2.42 (ddd, lH), 2.01 (dq,             separated from the solution by filtration. After methanol/
  lH), 1.81 (s, 3H), 1.76 (s, 3H), 1.65 (s, 3H), 1.35 (d, 3H), 1.29        water recrystallization, the crystals contain about 90% of
  (m, lH) 1.20 (t, 3H), 1.19 (d, 3H), 1.17 (d, 3H), 1.16 (d, 3H),          Compound of Formula I based on HPLC.
  1.14 (s, 3H), 1.12 (s, 3H), 0.87 (t, 3H);                           35      7.3.2. Illustrative Example 2 of the Preparation of a Poly-
      13
         C NMR (100 MHz, CD 3 0D) o 178.4, 169.7, 169.1,                   morph of R-Tiacumicin
  154.6, 153.9, 146.2, 143.7, 141.9, 137.1, 137.0, 136.4, 134.6,              After the fermentation process as described for example in
  128.5, 126.9, 125.6, 124.6, 114.8, 112.8, 108.8, 102.3, 97.2,            Section 7.1, the crude material was purified by reverse phase
  94.3, 82.5, 78.6, 76.9, 75.9, 74.5, 73.5, 73.2, 72.8, 71.6, 70.5,        chromatography using a Biotage Flash 150 system containing
  68.3, 63.9, 62.2, 42.5, 37.3, 35.4, 28.7, 28.3, 26.9, 26.4, 20.3,   40   a 3.75 kg, Biotage KP-C18-HS silica colunm, eluted with
  19.6, 19.2, 18.7, 18.2, 17.6, 15.5, 14.6, 14.0, 114.                     52:48:1, EtOH/H 2 0/AcOH. The collected fractions contain-
                                                                           ing about 80-88% of Compound of Formula I were combined
            7.3. Preparation of a First Polymorph of                       and concentrated to one-third the original volume to produce
                        R-Tiacumicin B                                     a precipitate. The precipitate was filtered and washed with
                                                                      45   water. The solid was dried under high vacuum. HPLC analy-
     Another illustrative embodiment of the invention com-                 sis showed the powder contains 85.4% of Compound of For-
  prises a process for producing a polymorph of a Compound of              mula I as a major product and a mixture of tiacumicins as the
  Formula I from a mixture oftiacumicins comprising the steps              minor component.
  of:                                                                         The mixture containing about 85% of Compound of For-
      a) dissolving a crude mixture of tiacumicins containing         50   mula I (i.e., 1000 mg) was dissolved in 20 mL of a mixture of
         from about 76% to about 100% of a Compound of For-                methanol and water at ratios 1: 1 methanol water. The solution
         mula I in a minimum amount of solution comprising                 was allowed to evaporate/stand at room temperature for 3
         methanol, water, acetonitrile, acetic acid, or isopropyl          days to produce a polymorph crystalline precipitate. The
         alcohol mixtures thereof;                                         crystal was separated from the solution by filtration.
     b) allowing the solution of a) to evaporate while standing at    55      The composition obtained is a mixture containing a first
         room temperature (e.g., about 22° C.) for 3 to 7 days to          polymorph of a Compound of Formula I, and at least one of
         precipitate a first polymorph of a Compound ofFormula             the tiacumicin compounds based on HPLC analysis. The
         I; and                                                            composition has a melting point of 165-169° C.
      c) separating the polymorph from the solution by tech-                  7.3.3. Illustrative Example 3 of the Preparation of a Poly-
         niques known in the art.                                     60   morph of R-Tiacumicin
      7.3.1. Illustrative Example 1 of the Preparation of a Poly-             After the fermentation process as described for example in
  morph ofR-Tiacumicin B                                                   Section 7.1, the crude material was purified by reverse phase
     After the fermentation process as described for example in            chromatography using a Biotage Flash 75L system contain-
  Section 7.1, the crude material was purified by reverse phase            ing a 1.2 kg, Biotage KP-C18-HS silica colunm, eluted with
  chromatography using a Biotage Flash 75L system contain-            65   MeOH/H 2 0/AcOH 67:33:4 to 70:30:1. The collected frac-
  ing a 1.2 kg, Biotage KP-C18-HS silica colunm, eluted with               tions containing >90% of Compound of Formula I was com-
  70:30:1, MeOH/H 2 0/AcOH. The collected fractions contain-               bined and concentrated to one-third volume. The precipitate
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 122 of 149 PageID: 122


                                                        US 7,863,249 B2
                                27                                                                      28
  was filtered and washed with water. The solid was dried under           evaporate/stand at room temperature for 14 days to produce a
  high vacuum, MPLC analysis showed the powder contains                   crystalline precipitate. The crystal is separated from the solu-
  94.0% of Compound of Formula I.                                         tion by filtration.
     The solid was tested by X-ray diffraction (XRD) and Dif-                Composition of the precipitate is a mixture comprising
  ferential Scanning Calorimetry (DSC) (See FIG. 2). The             5    Compound of Formula I and at least one of other related
  X-ray diffraction of the solid shows peaks at angles 28 of7 .7°,        substances based on HPLC analysis with mp of 163-165° C.
  15.0°, and 18.8°±0.1 indicating the solid is the form of a first           X-ray diffraction of the precipitate shows peaks at angles
  polymorph of a Compound ofFormula I. The DSC plot shows                 28 of7.6° and 15.4°.
  an endothermic curve starting at about at 169° C. and peak at              7.3.7. Illustrative Example 7 of the Preparation of a Poly-
  177°C.                                                             10   morph of R-Tiacumicin
     7.3.4. Illustrative Example 4 of the Preparation of a Poly-             After the fermentation process as described for example in
  morph ofR-Tiacumicin                                                    Section 7.1, and column purification, a mixture of Compound
     After the fermentation process as described for example in           of Formula I, >90%, 15 g) was dissolved in minimum amount
  Section 7.1, the crude material was purified by reverse phase           of methanol (from about 20mL to about 30mL), the solution
  chromatography using a Biotage Flash 75L system contain-           15   was triturated with isopropanol (-100 mL) to produce a poly-
  ing a 1.2 kg, Biotage KP-C18-HS silica column, eluted with              morph. The solid is separated from the solution by filtration
  52:48:1, EtOH/H 2 0/AcOH. The collected fractions contain-              with melting point of 165-168° C.
  ing >90% of Compound of Formula I were combined, one-                      The XRD diagram shows a distinct polymorph pattern
  third volume of water was added and left at room temperature            comprising 2 theta values of7.5°, 15.2°, 15.7°, 18.6° 18.7°.
  overnight. The precipitate was filtered and washed with water.     20      7.3.8. Illustrative Example 5 of the Preparation of a Poly-
  The solid was dried under high vacuum. HPLC analysis                    morph of R-Tiacumicin
  showed the powder contains 94.7% of Compound ofFormula                     Preparation of a Polymorph from Acetonitrile
  I.
                                                                             The mixture of tiacumicins obtained as described above
     The powder containing 94.7% of Compound of Formula I                 and (85-44% of Compound of Formula I, 1000 mg) was
  (i.e., 98 mg) was dissolved in 3 mL of methanol and then 1 mL      25
                                                                          dissolved in 30 mL of acetonitrile. The solution was allowed
  of water was added. The solution was allowed to evaporate               to evaporate and stand at room temperature for 12 days to
  and stand at room temperature for 7 days to produce a crys-             produce a crystalline precipitate. The crystal is separated
  talline precipitate. The crystals were separated from the solu-         from the solution by filtration, and exhibits a melting point of
  tion by filtration and washed with methanol/water 3:1. The              165-169° C.
  crystals were analyzed by X-ray diffraction.                       30
                                                                             The XRD diagram of this crystal shows the pattern of a
     Composition of the precipitate is a mixture comprising a
                                                                          polymorph comprising 2 theta values of7.8°, 15.1 °, 18.8°.
  Compound of Formula I based on HPLC analysis with a
  melting point of 166-169° C.                                                      7.4. Preparation of Other Polymorphs of
     7.3.5. Illustrative Example 5 of the Preparation of a Poly-                                  R-Tiacumicin
  morph ofR-Tiacumicin                                               35
     After the fermentation process as described for example in
                                                                             Another illustrative embodiment of the invention com-
  Section 7.1, the mixture was purified on a column, and a 0.06
                                                                          prises a process for producing a polymorph of a Compound of
  gm of a mixture of tiacumicins was dissolved in 16 mL of
                                                                          Formula I comprising the steps of:
  methanol and 4 mL of water in a 20 mL vial. The vial is
                                                                             a) dissolving crude mixture oftiacumicins containing from
  covered with parafilm, and pinholes were punched through.          40
                                                                                about 78 to about 100% of a Compound of Formula I in
  The covered vial is placed in a desiccator and stored at room
                                                                                a minimum amount of ethyl acetate;
  temperature for ten days. Parafilm cover is then removed, and
                                                                             b) allowing the solution to evaporate and stand at room
  the vial is returned to desiccator. Crystalline material is pro-
                                                                                temperature for 3 to 7 days to precipitate a polymorph;
  duced within three to five days after the parafilm is removed.
                                                                                and
  The crystalline material is washed with a solution of methanol     45
  and water and the Compound of Formula I was isolated in                    c) separating polymorph from the solution
  75.6%.                                                                     7.4.1. Illustrative Example 1 of the Preparation of a Poly-
     X -ray powder diffraction pattern of the crystalline material        morph of R-Tiacumicin
  is shown in FIG. 3 included 28 of7.7°, 15.0°, and 18.0°.                   Preparation of Polymorph from Ethyl Acetate
     7.3.6. Illustrative Example 6 of the Preparation of a Poly-     50      After the fermentation process as described for example in
  morph ofR-Tiacumicin                                                    Section 7.1, the crude material was purified by reverse phase
     Preparation of a Polymorph from Isopropanol                          chromatography using a Biotage Flash 150 system containing
     After the fermentation process as described for example in           a 3.75 kg, Biotage KP-C18-HS silica column, eluted with
  Section 7.1, the crude material was purified by reverse phase           52:48:1, EtOH/H 2 0/AcOH. The collected fractions contain-
  chromatography using a Biotage Flash 150 system containing         55   ing 70-88% of Compound of Formula I was combined and
  a 3.75 kg, Biotage KP-C18-HS silica column, eluted with                 concentrated to one-third volume to produce a precipitate.
  52:48:1, EtOH/H 2 0/AcOH. The collected fractions contain-              The precipitate is filtered and washed with water. The solid
  ing 80-88% of Compound of Formula I were combined and                   was dried under high vacuum, HPLC analysis showed the
  concentrated to one-third of the original volume to produce a           powder contains 85.4% of Compound of Formula I.
  precipitate. The precipitate was filtered and washed with          60      This crude tiacumicin mixture (1 000 mg) was then dis-
  water. The solid was dried under high vacuum. HPLC analy-               solved in 30 mL of ethyl acetate. The solution was allowed to
  sis showed the powder contains 85.4% of Compound of For-                evaporate and stand at room temperature for 12 days to pro-
  mula I.                                                                 duce a crystalline precipitate of Polymorph B of the Com-
     The powder containing 85.4% Compound of Formula I                    pound of Formula I. The crystals were separated from the
  (i.e., 2000 mg) was dissolved in 900 mL of isopropanol. The        65   solution by filtration. The crystals have a melting point of
  solution was heated to increase solubility and then filtered to         about 153-156° C., which confirm a different polymorphic
  remove insoluble materials. The clear solution was allowed to           form from the first polymorph.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 123 of 149 PageID: 123


                                                       US 7,863,249 B2
                               29                                                                            30
     7.4.2. Illustrative Example 2 of the Preparation of a Poly-
  morph ofR-Tiacumicin                                                                                  TABLE 1
     Preparation of a Polymorph from Methanol and Isopro-
                                                                            Melting point of polymorph mixtures in different solvent conditions
  panol.
     After the fermentation process as described for example in                          Compound of
  Section 7.1, six different batches of crude material of varying                           Formula I
  amounts of Compound of Formula I were combined such that                                Content(%)
                                                                                        of the crystalline                  Crystallization
  the combination has an average of 91% of Compound of                       No.             material         Mp(°C.)       Solvent
  Formula I. The combination was dissolved in methanol and
  concentrated by rotary evaporation. The concentrated solu-        10                         85              165-169      MeOH/Water
                                                                                               85              163-165      Isopropanol
  tion is then mixed with isopropanol, filtered, and dried by                                  85              164-168      Acetonitrile
  vacuum to produce a white powder with a melting point of                     4               90              165-168      MeOH/Isopropanol
  156-160° C.                                                                                  94              166-169      MeOH/Water
                                                                                               95              166-169      MeOH/Water
     X -ray powder diffraction of the white powder comprises
                                                                    15                         98              163-164      MeOH/Isopropanol
  28 values of7.5°, 15.4°, and 18.7°.
     7.4.3. Illustrative Example 3 of the Preparation of a Poly-
  morph ofR-Tiacumicin                                                     Composition of the a polymorphic crystal from a mixture
     Preparation of Polymorph B From Chloroform                          comprising Compound ofFormula I and optionally at least on
     After the fermentation process as described for example in     20   compound that is a mixture of tiacumicins based on HPLC
  Section 7.1, a crude material oftiacumicins containing Com-            analysis with a melting point of 166-169° C.
  pound of Formula I was dissolved in chloroform and concen-
                                                                            X-ray diffraction of a polymorphic crystal shows charac-
  trated by evaporation at room temperature to produce a solid
  with a melting point of 156-160° C.                                    teristic peaks at angles 28 of 7.8°, 15.0°, 18.8°, and 23.9°.
     7.4.4. Illustrative Example 4 of the Preparation of a Poly-         Table 2 is a listing of the obtained X-ray diffraction peaks for
                                                                    25
  morph ofR-Tiacumicin                                                   first polymorph ofR-Tiacumicin from Experiment 7.2.2.
     Preparation of a Polymorphic Form from Acetone
     After the fermentation process as described for example in                                         TABLE2
  Section 7.1, a crude material oftiacumicins containing Com-               X-ray diffraction peaks for a First Polymorph from Experiment 7.3.2.
  pound of Formula I was dissolved in acetone and concen-           30
  trated by evaporation at room temperature to produce a solid                        Two-Theta                    Relative Intesity
  with a melting point of 156-160° C.                                                   3.3568                            44.0000
                                                                                        3.4400                            47.0000
      7.5. Preparation of Amorphous Forms of Compound                                   7.7815                           112.0000
                          of Formula I                              35                 10.1575                            32.0000
                                                                                       13.6023                            21.0000
                                                                                       15.0951                           139.0000
     Preparation of Amorphous Mixture of Tiacumicins                                   17.0178                            18.0000
                                                                                       18.8458                            36.0000
     The amorphous mixture oftiacumicins was obtained after                            19.3771                             9.0000
  colunm purification without any further processing steps.                            20.0300                            16.0000
  Alternatively, chloroform or acetone may be added to the          40                 20.4842                            10.0000
  mixture oftiacumicins and the solvent is evaporated to form                          23.9280                           136.0000
                                                                                       24.8338                            10.0000
  the amorphous product.                                                               25.0889                            19.0000
     X-ray powderdiffractionoftheproduct exhibits no defined                           25.7256                            10.0000
  diffraction peaks.                                                                   30.9126                            75.0000
                                                                    45                 31.9970                            10.0000
                                                                                       34.4507                            30.0000
                  8. EXPERIMENTAL DATA

               8.1. Polymorph Experimental Data                             Table 3 is a listing of the obtained X -ray diffraction peaks
                                                                    50
                                                                         for Polymorph from Experiment 7.3.6.
     A first polymorph of a Compound of a Compound of For-
  mula I is characterized by Differential Scanning Calorimetry                                          TABLE 3
  ("DSC") and powder X-Ray Diffraction ("XRD").
                                                                              X-ray diffraction peaks for a Polymorph from Experiment 7.3.6.
     The DSC plot of the polymorph shows an endothermic
  curve at 177° C.                                                  55                Two-Theta                    Relative Intensity
     The XRD diagram (reported in FIG. 1) shows peaks com-
                                                                                        3.2978                          41.0000
  prising at diffraction angles 28 of7.7°, 15.0°, 18.8°. TheXRD                         7.5615                         400.0000
  was analyzed with a Phillips powder Diffractometer by scan-                           9.9482                          21.0000
  ning from 20 to 70 degrees two-theta at 1.0 degree per minute                        15.4289                          31.0000
  using Cu K-alpha radiation, at 35 kV and 20 rna. The instru-                         22.0360                          20.0000
                                                                    60
                                                                                       22.5361                          20.0000
  mental error (variant) is 0.04 (2 theta value).                                      24.9507                          12.0000
     The melting point of the mixtures containing various                              29.5886                          10.0000
  amounts of Compound of Formula I is summarized in Table 1.                           34.8526                          19.0000
                                                                                       37.7092                          17.0000
  All of the products with at least 85% of a Compound of                               40.4361                          13.0000
  Formula I in the form of a polymorph appear to have a melting     65                 42.2446                          18.0000
  point in the range of163-169° C. measured by Melting Point
  apparatus, MEL-TEMP 1001.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 124 of 149 PageID: 124


                                                                US 7,863,249 B2
                                31                                                                             32
            8.2 Second Polymorph ofR-Tiacumicin
                      Experimental Data
                                                                                                                                        Formula!

     A second polymorph of Compound of Formula I is also
  characterized by Differential Scanning Calorimetry (DSC)
                                                                                                  QH
  and powder X-Ray Diffraction (XRD).
     The DSC plot of polymorph B shows an endothermic curve
  at 158° C. The XRD diagram shows peaks comprising at the
  values of the diffraction angles 28 of7.6°, 15.4° and 18.8°.              10
  Polymorph B has a melting point in the range of 153-156° C.
  measured by Melting Point apparatus, MEL-TEMP 1001.
     It is believed that crystalline polymorphic forms of Com-
  pounds of Formula I other than the above-discussed A and B                                                                  0
  exist and are disclosed herein. These crystalline polymorphic
  forms, including A and B, and the amorphous form or mix-                                                          HO
  tures thereof contain varying amounts of Compound of For-
  mula I and in certain cases mixtures of tiacumicins can be
                                                                            20
  advantageously used in the production of medicinal prepara-
  tions having antibiotic activity.
     X-ray powder diffraction of the crystals is shown in FIG. 3
  with peaks at angles 28 of7.5°, 15.7°, and 18.9°±0.04 indi-
  cating the presence of Polymorph B.                                       25
                                                                                                                                             OH
     The DSC plot ofPolymorph B shows an endothermic curve
  starting at about at 150° C. and peak at 158° C.
     Table 4 is a summary of the various data that was isolated                                                              HO         Cl
  for illustrative crystallization lots.


                                  TABLE4
                          Data Swnmarizing Various Lots

         Compound
             of
         Formula I
          Content               DSC Co C.)                       Crystallization
   No.      C%)      Mp Co C)     Peak     XRD C2 theta)         Solvent

            76.3      155-158              7.7, 15.0,   18.8,    MeOH/Water
            85.3      159-164        180   7.8, 14.9,   18.8,    MeOH/Water
            85.4      163-165              7.6, 15.4             Iso-propanol CIPA)
     4      85.4      164-168              7.9, 15.0,   18.8     Acetonitrile
            85.4      153-156              7.5, 15.7,   18.9     EtOAc
            90        165-168              7.5, 15.2,   15.7,    MeOH/Isopropanol
                                           18.6
            97.2      160-163        177   7.4, 15.4,   18.7     IPA
            94.0      166-169        177   7.6, 15.1,   18.6     MeOH/Water
            97.2      167-173        187   7.8, 14.8,   18.8     MeOH/Water
    10      96.7                     160   7.5, 15.4,   18.8     EtOAc
    11      98.3      163-164        178   7.7, 15.0,   18.8     MeOH/IPA




     The present invention is not to be limited in scope by the                    wherein the polymorphic form of a compound of Formula I is
  specific embodiments disclosed in the examples which are                         characterized by a powder x-ray diffraction pattern wherein
  intended as illustrations of a few aspects of the invention and                  said x-ray diffraction pattern comprises peaks at diffraction
                                                                            55
  any embodiments which are functionally equivalent are                            angles 28 of7.7°, 15.0°, and 18.8°±0.2 as said peaks are set
  within the scope of this invention. Indeed, various modifica-                    forth in FIG. 1.
  tions of the invention in addition to those shown and
  described herein will become apparent to those skilled in the                       2. The pharmaceutical composition of claim 1, wherein the
  art and are intended to fall within the appended claims.                  60
                                                                                   therapeutically effective amount of a polymorphic form of a
     A number of references have been cited, the entire disclo-                    compound of Formula I comprises about 0.001 mg to about
  sures of which are incorporated herein by reference.                             lOOOmg.
     What is claimed is:                                                              3. The pharmaceutical composition of claim 1, wherein the
     1. A pharmaceutical composition comprising a therapeuti-               65     therapeutically effective amount of a polymorphic form of a
  cally effective amount of a polymorphic form of a compound                       compound of Formula I comprises about 0.01 mg to about
  of Formula I:                                                                    500 mg.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 125 of 149 PageID: 125


                                                    US 7,863,249 B2
                              33                                                                   34
     4. The pharmaceutical composition of claim 1, wherein the           (i) a powder x-ray diffraction pattern wherein said x-ray
  therapeutically effective amount of a polymorphic form of a               diffraction pattern comprises peaks at diffraction angles
  compoundofFormula I comprises about0.1 mgto about 100                     28 of 7.7°, 15.0°, and 18.8°±0.2 as said peaks are set
  mg.                                                                       forth in FIG. 1; and
                                                                         (ii) a DSC endotherm in the range of about 174° C. to about
     5. The pharmaceutical composition of claim 1, wherein the
                                                                             186° C.
  therapeutically effective amount of a polymorphic form of a            12. The pharmaceutical composition of claim 1, wherein
  compound of Formula I comprises about 0.5 mg to about 50            the polymorphic form of the compound of Formula I is char-
  mg.                                                                 acterized by a powder X-ray diffraction pattern as set forth in
     6. The pharmaceutical composition of claim 1 suitable for   10   FIG. 1.
  oral administration.                                                   13. The pharmaceutical composition of claim 1, wherein
                                                                      the polymorphic form of the compound of Formula I is
     7. The pharmaceutical composition of claim 1 suitable for        present in the composition in about 75 wt.% to about 99.99
  topical administration.                                             wt. %.
    8. The pharmaceutical composition of claim 1, wherein the    15      14. The pharmaceutical composition of claim 1, wherein
  polymorphic form of a compound of Formula I is a lyo-               the polymorphic form of the compound of Formula I is
  philized powder.                                                    present in the composition in at least about 85 wt. %.
                                                                         15. The pharmaceutical composition of claim 1, wherein
    9. The pharmaceutical composition of claim 8, further
                                                                      the polymorphic form of the compound of Formula I is
  comprising a pharmaceutically acceptable carrier.              20   present in the composition in at least about 90 wt. %.
    10. The pharmaceutical composition of claim 1, wherein               16. The pharmaceutical composition of claim 1, wherein
  the polymorphic form of the compound of Formula I is char-          the polymorphic form of the compound of Formula I is
  acterized by a DSC endotherm in the range of about 174 o C.         present in the composition in at least about 95 wt. %.
  to about 186° C.                                                       17. The pharmaceutical composition of claim 1, wherein
    11. The pharmaceutical composition of claim 1, wherein
                                                                 25   the polymorphic form of the compound of Formula I is
                                                                      present in the composition in at least about 99 wt. %.
  the polymorphic form of the compound of Formula I is char-
  acterized by:                                                                              * * * * *
    Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 126 of 149 PageID: 126

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 7,863,249 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 12/101552
DATED                       : January 4, 2011
INVENTOR(S)                 : Yu-Hung Chiu et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         In column 28, line 9, delete "FIG. 3 included 28 of7.7°, 15.0°, and 18.0°" and insert --FIG. 1
         included 28 of7.7°, 15.0°, and 18.8°--

         In claim 1 (column 32, lines 1-52), Formula I should appear as follows:




                                                                          I
                                                                         0     I)H        (

                                                                          >·~···
                                                                      ()~0 '"~IQ>-Q- OH
                                                                                                Cl


                                                                                     0
                                                                                         HC     Cl

                                                               ;:a,
                                                          HC




                                                                                       Signed and Sealed this
                                                                                     Eighth Day of March, 2011
                                                                                n   -v        ~--.
                                                                                ~J~·t-~
                                                                                                    David J. Kappos
                                                                               Director of the United States Patent and Trademark Office
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 127 of 149 PageID: 127




                         EXHIBIT 5
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 128 of 149 PageID: 128
                                                                                    111111111111111111111111111111111111111111111111111111111111111111111111111
                                                                                                               US00885951 OB2


  c12)   United States Patent                                                               (10)   Patent No.:                 US 8,859,510 B2
         Chiu et al.                                                                        (45)   Date of Patent:                     *Oct. 14, 2014

  (54)   MACROCYCLIC POLYMORPHS,                                                          2007/0173462    A1      7/2007   Shue eta!.
         COMPOSITIONS COMPRISING SUCH                                                     2007/0259949    A1     1112007   Chiu eta!.
         POLYMORPHS, AND METHODS OF USE AND                                               2008/0194497    A1      8/2008   Chiu eta!.
         MANUFACTURE THEREOF                                                              2008/0269145    A1     10/2008   Shue eta!.
                                                                                          2009/0163428    A1      6/2009   Chiu eta!.
  (75)   Inventors: Yu-Hung Chiu, San Diego, CA (US);                                     2010/0009925    A1      112010   Shue eta!.
                                                                                          2010/0010076    A1      112010   Chiu eta!.
                    Tessie Mary Che, San Diego, CA (US);
                                                                                          2010/0035833    A1      212010   Ichikawa et al.
                    Alex Romero, Oakland, CA (US); Yoshi
                    Ichikawa, San Diego, CA (US);                                                     FOREIGN PATENT DOCUMENTS
                    Youe-Kong Shue, San Diego, CA (US)
                                                                                        wo                 96/35702          1111996
  (73)   Assignee: Optimer Pharmaceuticals, Inc.,                                       wo                 98/02447           111998
                   Lexington, MA (US)                                                   wo         wo   2004/014295           2/2004
                                                                                        wo         wo   2005/112990          12/2005
  ( *)   Notice:         Subject to any disclaimer, the term of this                    wo         wo   2006/085838           8/2006
                         patent is extended or adjusted under 35
                                                                                        wo              2007/048059           4/2007
                                                                                        wo              2008/091518           7/2008
                         U.S.C. 154(b) by 763 days.                                     wo              2008/091554           7/2008
                         This patent is subject to a terminal dis-                      wo              2009/070779           6/2009
                         claimer.
                                                                                                            OTHER PUBLICATIONS
  (21)   Appl. No.:            12/523,790
                                                                                        Definition of refer, Dictionary.com, http://dictionary.reference.com/
  (22)   PCTFiled:             Jan.22,2008                                              browse/refer, accessed online on Feb. 2, 2012.*
                                                                                        Davidovich eta!., Am. Pharm. Rev., 2004, 7(1), p. 10, 12, 14, 16 and
  (86)   PCTNo.:               PCT/US2008/000735                                        100.*
                                                                                        Ackerman et a!., "In vitro activity of OPT-80 against Clostridium
         § 371 (c)(l),
                                                                                        difficile," Antimicrobial Agents and Chemotherapy, 2004, 48(6), pp.
         (2), (4) Date:        Sep.4,2009                                               2280-2282.
                                                                                        Cavalieri et a!. "Structure and biological activity of lipiarmycin B,"
  (87)   PCT Pub. No.: W02008/091554
                                                                                        The Journal of Antibiotics, 1988, 41(3), pp. 308-315.
         PCT Pub. Date: Jul. 31, 2008                                                   Remington: The Science and Practice of Pharmacy, published 2000
                                                                                        by Lippincott Williams and Wilkins, pp. 802-803.
  (65)                      Prior Publication Data
                                                                                                                      (Continued)
         US 2010/0081800Al                   Apr. 1, 2010

                                                                                        Primary Examiner- Shaojia Anna Jiang
                   Related U.S. Application Data
                                                                                        Assistant Examiner- Jonathan S Lau
  (60)   Provisional application No. 60/881,950, filed on Jan.
         22,2007.                                                                       (74) Attorney, Agent, or Firm- Morgan Lewis & Bockius,
                                                                                        LLP
  (51)   Int. Cl.
         A61K 3117048                  (2006.01)
         C07D 407114                   (2006.01)                                        (57)                       ABSTRACT
         C07H 17/08                    (2006.01)
                                                                                        The invention relates to novel forms of compounds displaying
  (52)   U.S. Cl.
                                                                                        broad spectrum antibiotic activity, especially crystalline
         CPC .............. C07H 17108 (2013.01); C07D 407114
                                                                                        polymorphic forms and amorphous forms of such com-
                                                                        (2013.01)
                                                                                        pounds, compositions comprising such crystalline polymor-
         USPC .............................................. 514/28; 536/7.1
                                                                                        phic forms and amorphous forms of such compounds, pro-
  (58)   Field of Classification Search
                                                                                        cesses for manufacture and use thereof. The compounds and
         USPC ............................................................ 514/28
                                                                                        compositions of the invention are useful in the pharmaceuti-
         See application file for complete search history.
                                                                                        cal industry, for example, in the treatment or prevention of
  (56)                      References Cited                                            diseases or disorders associated with the use of antibiotics,
                                                                                        chemotherapies, or antiviral therapies, including, but not lim-
                    U.S. PATENT DOCUMENTS                                               ited to, colitis, for example, pseudo-membranous colitis; anti-
                                                                                        biotic associated diarrhea; and infections due to Clostridium
       3,978,211    A        8/1976     Coronelli eta!.
       4,918,174    A        4/1990     McAlpine et al.                                 difficile ("C. difficile"), Clostridium perfringens ("C. perfrin-
       5,583,115    A       12/1996     McAlpine et al.                                 gens"), Staphylococcus species, for example, methicillin-re-
       5,767,096    A        6/1998     Hochlowski et al.                               sistant Staphylococcus, or Enterococcus including Vancomy-
       7,378,508    B2       5/2008     Chiu eta!.                                      cin-resistant enterococci.
       7,863,249    B2       112011     Chiu eta!.
       8,518,899    B2       8/2013     Chiu eta!.
   2006/0257981     A1      1112006     Shue eta!.
   2007/0105791     A1       5/2007     Sears et a!.                                                      13 Claims, 3 Drawing Sheets
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 129 of 149 PageID: 129


                                                            US 8,859,510 B2
                                                                     Page 2


  (56)                    References Cited                                Pharmaceutical Dosage Forms: Tablets, vol. 2, published 1990 bu
                                                                          Marcel Dekker, Inc., ed. by Lieberman, Lachman, and Schwartz, pp.
                     OTHER PUBLICATIONS                                   462-472.
                                                                          Polymorphism in Pharmaceutical Solids, published 1999 by Marcel
  Arnone et a!., "Structure Elucidation of the Macrocyclic Antibiotic     Dekker Inc., ed. by Harry G. Brittain, pp. 1-2.
  Lipiarmycin", Journal of the Chemical Society, Perkin Transactions
                                                                          Shangle eta!., "Safety and pharmacokinetics of OPT-SO in human
  I, Chemical Society, pp. 1353-1359 (19S7).
                                                                          volunteers", Program and Abstract of the 44th Interscience Confer-
  Babakhani eta!., "Narrow spectrum activity and low fecal protein
  binding of Opt-SO and its major hydrolysis metabolite (OP-IIIS)",       ence on Antimicrobial Agents and Chemotherapy, Washington, DC,
  Program and Abstract of the 47th Interscience Conference on Anti-       p. I (2004), XPOOSI03010.
  microbial Agents and Chemotherapy, Chicago, IL, p. 212 (2007),          Swanson eta!., "In vitro and in vivo evaluation oftiacumicins Band
  XPOOSI0300S.                                                            C against Clostridium difficile", Antimicrob. Agents Chemother.,
  Braga et a!., "Making Crystals from Crystals: A Green Route to          35(6), pp. 110S-1111 (1991).
  Crystal Engineering and Polymorphism", Chemical Communica-              Shue eta!., "Safety, tolerance, and pharmacokinetics studies of OPT-
  tions, pp. 3635-3645 (2005).                                            SO in healthy volunteers following single and multiple oral doses",
  Caira, M. "Crystalline Polymorphism of Organic Compounds" Top-          Antimicrobial Agents and Chemotherapy, 52(4), p. 1391-95 (200S),
  ics in Current Chemistry, vol. 19S, pp. 163-20S (199S).                 XP00251790S.
  Chemical Abstracts registry entry 56645-60-4, Tiacumicin B, Copy-       The Condensed Chemical Dictionary, Tenth Edition, published 19SI
  right 2007, American Chemical Society, pp. 1-2.                         by the Van Nostrand Reinhold Company, revised by Gessner G.
  Credito eta!., "Antianaerobic Activity of Opt SO Compared to Other
                                                                          Hawley, p. 35 and S35.
  Agents," Hershey Medical Center Department ofPathology, (poster),
                                                                          Ansel, H.C., Allen, Jr., L.V., Popovich, N.G., Pharmaceutical Dosage
  44th ICAAC (Oct. 30-Nov. 2, 2004) in Chicago.
  Credito et al., "Activity of OPT-SO, a Novel Macrocycle, Compared       Forms and Drug Delivery Systems, published by Lippincott Williams
  with Those of Eight Other Agents against Selected Anaerobic Spe-        & Wilkins, pp. 23-26, 179-ISO and 196 (I, 1995.
  cies," Antimicrobial Agents & Chemotherapy, 4S( II), pp. 4430-4434      Cambridge Crystallographic Data Centre Deposition No. 100349,
  (2004).                                                                 CCDC No. 1147S2 (2000).
  Dean, J., Analytical Chemistry Handbood, published 1995 by              Finegold et al. "In vitro activities of OPT-SO and comparator drugs
  McGraw-Hill, Inc., pp. 10.23-10.26.                                     against intestinal bacteria" Antimicrobial Agents and Chemotherapy
  Gerber et al.: "OPT-SO, A Macrocyclic Antimicrobial Agent for the       4S(12): 4S9S-4902 (2004).
  Treatment of Clostridium difijficile Infections: A Review", Expert      Gerding et al. "Clostridium difficile-associated diarrhea and colitis"
  Opinion on Investigational Drugs, vol. 17(4), pp. 547-553, 200S.        Infection Control and Hospital Epidemiology 16(S):459-477 (1995).
  Hochlowski eta!.: "Tiacumicins a Novel Complex of IS-Membered           Morissette et al. "High-throughput crystallization: polymorphs, salts,
  Macrolides II. Isolation and Structure Determination", Journal of       co-crystals and solvates of pharmaceutical solids" Advanced Drug
  Antibiotics, Japan Antibiotic Research Association, vol. XL(5), pp.     Delivery Reviews 56(3):275-300 (2004).
  575-5SS (19S7).                                                         Poduval et a!. "Clostridium difficile and vancomycin-resistant
  Jain eta!., Polymorphism in Pharmacy, Indian Drugs, vol. 23(6), pp.     enterococcus: the new nosocomial alliance" The American Journal of
  315-329 (19S6).                                                         Gastroenterology 95(12):3513-3515 (2000).
  Lewiston et al., "Determination of OPT-SO and its desisobutyryl         Theriault et al. "Tiacumicins, a novel complex of IS-membered
  metabolite (OP-111S) in human plasma by a LC/MS/MS method",             macrolide antibiotics. I. Taxonomy, fermentation and antibacterial
  AAPS Journal , American Association of Pharmaceutical Scientists,       activity" J Antibiot (Tokyo) 40(5):567-574 (19, 19S7.
  (2005), XPOOSI03043.                                                    Vippagunta et a!. "Crystalline solids" Advanced Drug Delivery
  Okumu et a!., "Safety and pharmacokinetics of OPT-SO, a novel           Reviews 4S:3-26 (2001).
  antibiotic for treatment of Clostridium difficile associated diarrhea   Prosecution History file for U.S. Patent 7,37S,50S, issued May 27 ,
  (CDAD)'', Program and Abstract of the 44th Interscience Conference      2008.
  on Antimicrobial Agents and Chemotherapy, p. 204, (2004),
  XPOOSI03005.                                                            * cited by examiner
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 130 of 149 PageID: 130


  U.S. Patent           Oct. 14, 2014               Sheet 1 of 3                     US 8,859,510 B2




       1&0~---------------------------------------------,

       1400·


       1200·


      1000




       800


       400


       200


        0
             ~-·    J
                    I
                             ..t    ...   .. .. )
                                                        I
                                                            J~     A
                                                                   I
                                                                        a.. _A.t. .._ • •        .A.   •
             2      7                12                17          22                       27
                                   Oltrractlon Angle (Two Theta)



                                                     Figure 1
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 131 of 149 PageID: 131


  U.S. Patent           Oct. 14, 2014       Sheet 2 of 3          US 8,859,510 B2




         ta»~------~--------------------------------~




         700

         800


     1-
        300

        200

        100


                    7             12            17           22   27
                               Dlft'radion Angle (Two Theta)


                                             Ffgure2
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 132 of 149 PageID: 132


  U.S. Patent                   Oct. 14, 2014        Sheet 3 of 3                             US 8,859,510 B2




                    1



              o.5
                                                                                         --
                0
                         '\-                                              ......
                                                                                   ~ /\

                                                                                         7
       ~
       !-0.5
                                                                                   \
       1
       u.
       1il     -1
       :!
             -1.5


               -2

                                                                    1e 2,4-i>
             -2.5
                    20     40   60   80     100    120     140      160            180        200   220
                                          Temperature (degrees C)




                                                     Figure 3
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 133 of 149 PageID: 133


                                                        US 8,859,510 B2
                                 1                                                                      2
          MACROCYCLIC POLYMORPHS,                                         melting point of 143-145° C. (See, e.g., J. E. Hochlowski, et
        COMPOSITIONS COMPRISING SUCH                                      a!., J. Antibiotics, vol. XL, no. 5, pages 575-5SS (19S7)).
     POLYMORPHS, AND METHODS OF USE AND                                      The polymorphic behavior of a compound can be of crucial
           MANUFACTURE THEREOF                                            importance in pharmacy and pharmacology. Polymorphs are,
                                                                          by definition, crystals of the same molecule having different
                 1. RELATED APPLICATIONS                                  physical properties as a result of the order of the molecules in
                                                                          the crystal lattice. The differences in physical properties
     This application is a U.S. National Phase Application of             exhibited by polymorphs affect pharmaceutical parameters
  International Application Number PCT/US200S/000735                 10   such as storage stability, compressibility and density (impor-
  filed Jan. 22, 200S, which claims the benefit of U.S. Provi-            tant in formulation and product manufacturing), and dissolu-
  sional Patent Application No. 60/SS1,950, filed Jan. 22, 2007,          tion rates (an important factor in determining bio-availabil-
  each of which is incorporated by reference in its entirety.             ity). Differences in stability can result from changes in
                                                                          chemical reactivity (e.g., differential oxidation, such that a
                2. FIELD OF THE INVENTION                            15   dosage form discolors more rapidly when comprised of one
                                                                          polymorph than when comprised of another polymorph) or
     The invention encompasses novel forms of compounds                   mechanical changes (e.g., tablets crumble on storage as a
  displaying broad spectrun1 antibiotic activity, especially crys-        kinetically favored polymorph converts to thermodynami-
                                                                          cally more stable polymorph) or both (e.g., tablets of one
  talline polymorphic forms and amorphous forms of such              20
                                                                          polymorph are more susceptible to breakdown at high humid-
  compounds, compositions comprising such crystalline poly-
                                                                          ity). As a result of solubility/dissolution differences, in the
  morphic forms and amorphous forms of such compounds,                    extreme case, some polymorphic transitions may result in
  processes for manufacture and use thereof. The compounds                lack of potency or, at the other extreme, toxicity. In addition,
  and compositions of the invention are useful in the medical        25   the physical properties of a crystal may be important in pro-
  and pharmaceutical industry, for example, in the treatment or           cessing: for example, one polymorph might be more likely to
  prevention of diseases or disorders associated with the use of          form solvates or might be difficult to filter and wash free of
                                                                          impurities (i.e., particle shape and size distribution might be
  antibiotics, chemotherapies, or antiviral therapies, including,
                                                                          different between one polymorph relative to the other).
  but not limited to, colitis, for example, pseudo-membranous        30
                                                                             Each pharmaceutical compound has an optimal therapeutic
  colitis; antibiotic associated diarrhea; and infections due to          blood concentration and a lethal concentration. The bio-avail-
  Clostridium dijficile ("C. dijficile"), Clostridium perfringens         ability of the compound determines the dosage strength in the
  ("C. perfringens"), Staphylococcus species, for example,                drug formulation necessary to obtain the ideal blood level. If
  methicillin-resistant Staphylococcus, or Enterococcus              35   the drug can crystallize as two or more polymorphs differing
  including Vancomycin-resistant enterococci.                             in bio-availability, the optimal dose will depend on the poly-
                                                                          morph present in the formulation. Some drugs show a narrow
          3. BACKGROUND OF THE INVENTION
                                                                          margin between therapeutic and lethal concentrations. Thus,
    Antibiotic-associated diarrhea ("AAD") diseases are              40 it becomes important for both medical and commercial rea-
                                                                        sons to produce and market the drug in its most thermody-
  caused by toxin producing strains of C. dijficile, Staphylococ-
                                                                        namically stable polymorph, substantially free of other
  cus aureus ("S. aureus") including methicillin-resistant Sta-
                                                                        kinetically favored or disfavored polymorphs.
  phylococcus aureus ("MRSA") and C. perfringens. AAD
                                                                           Thus, there is a clear need to develop safe and effective
  represents a major economic burden to the healthcare system        45
                                                                        polymorphs of drugs that are efficacious at treating or pre-
  that is conservatively estimated at $3-6 billion per year in
                                                                        venting disorders associated with bacterial pathogens. The
  excess hospital costs in the United States alone.
                                                                        present inventors have identified novel crystalline and amor-
     AAD is a significant problem in hospitals and long-term            phous forms of IS-membered macrolide compounds that
  care facilities. C. dijficile is the leading cause of AAD in the   so exhibit broad spectruni antibiotic activity.
  hospital setting, accounting for approximately 20% of cases
  of AAD and the majority of cases of antibiotic-associated                          4. SUMMARY OF THE INVENTION
  colitis ("AAC"). The rising incidence of C. dijficile associated
                                                                             The invention encompasses novel crystalline and amor-
  diarrhea ("CDAD") has been attributed to the frequent pre-
                                                                     55   phous forms of the macrolide compounds that are useful in
  scribing of broad-spectrum antibiotics to hospitalized
                                                                          treating or preventing bacterial infections and protozoal
  patients.
                                                                          infections. In an illustrative embodiment, the novel crystal-
     The tiacumicins are a group of IS-membered macrolide
                                                                          line and amorphous forms of the macrolide compounds of the
  antibiotics originally isolated from the fermentation broth of
                                                                     60   invention exhibit broad spectrum antibiotic activity. Thus,
  Dactylosporangium aurantiacum. The tiacumicins are effec-
                                                                          surprisingly novel crystalline and amorphous forms of the
  tive Gram-positive antibiotics. In particular, tiacumicins, spe-
  cifically Tiacumicin B, show activity against a variety of              macrolide compounds have been identified, which act as anti-
  bacterial pathogens and in particular against C. dijficile, a           biotics possessing a broad spectrun1 of activity in treating or
  Gram-positive bacterium (Antimicrob. Agents Chemother.,            65
                                                                          preventing bacterial infections and protozoal infections,
  1991, llOS-1111). A purification oftiacumicins was carried              especially those associated with Gram-positive and Gram-
  out in suitable solvents, wherein tiacumicin B exhibited a              negative bacteria and in particular, Gram-positive bacteria.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 134 of 149 PageID: 134


                                                       US 8,859,510 B2
                                3                                                                      4
     In one embodiment, the invention encompasses novel crys-            bacterial infections and protozoal infections compnsmg
  talline and amorphous forms of the macrolide of Formula I:             administering to a subject, preferably a mammal, in need

                                                                                                     Formula!




                                                                                               OH.




                                    HO




     In another embodiment, the invention encompasses a mix-             thereof a therapeutically or prophylactically effective amount
  ture of compounds with varying amounts of the Compound of              of a composition or formulation comprising a compound of
  Formula I, which forms have the requisite stability for use in         the invention.
                                                                    25
  preparing pharmaceutical compositions.                                    In one illustrative embodiment, the composition or formu-
     In another embodiment, the invention encompasses a poly-            lation comprises a mixture of compounds with varying
  morph obtained from a mixture of tiacumicins and a Com-                amounts of the Compound of Formula I. In another embodi-
  pound of Formula I.                                                    ment, the composition or formulation comprises a mixture of
     In still another embodiment, the invention encompasses         30
                                                                         tiacumicins and a Compound of Formula I. In still another
  novel crystalline and amorphous forms of the Compound of               embodiment, the composition or formulation comprises
  Formula I.                                                             novel crystalline and amorphous forms of the Compound of
     In another embodiment, the invention encompasses a phar-            Formula I. In still another embodiment, the composition or
  maceutical composition comprising a Compound ofFormula                 formulation comprises novel crystalline and amorphous
  I.                                                                35   forms of the Compound ofF ormula I and a mixture of tiacum-
     In another embodiment, the invention encompasses a phar-            icins.
  maceutical composition comprising a Compound ofFormula                    In another particular embodiment, the disease or disorder
  I, wherein the Compound ofFormula I is present in an amount            to be treated or prevented are caused by toxin producing
  greater than 90% by weight.                                            strains of C. dijficile, Staphylococcus aureus ("S. aureus")
     In another embodiment, the invention encompasses a phar-       40   including methicillin-resistant Staphylococcus aureus
  maceutical composition comprising one or more novel crys-              ("MRSA") and C. perfringens. In another particular embodi-
  talline and amorphous forms of a Compound of Formula I.                ment, the disease or disorder to be treated or prevented is
     In another embodiment, the invention encompasses a phar-            antibiotic-associated diarrhea.
  maceutical composition comprising a mixture of tiacumicins
  and Compound of Formula I.                                        45        5. BRIEF DESCRIPTION OF THE DRAWINGS
     In another embodiment, the invention encompasses a phar-
  maceutical composition comprising a mixture of tiacumicins                FIG. 1 shows the X-ray powder diffraction patterns of a
  and at least about 75% or more by weight of Compound of                first polymorph Compound of Formula I produced from
  Formula I. In another embodiment, the invention encom-                 methanol and water.
  passes a pharmaceutical composition comprising a mixture of       50      FIG. 2 shows the X-ray powder diffraction patterns of a
  tiacumicins and at least about 80% or more by weight of                second polymorph Compound of Formula I produced from
  Compound ofF ormula I. In another embodiment, the inven-               ethyl acetate.
  tion encompasses a pharmaceutical composition comprising                  FIG. 3 shows the effect of temperature on a mixture of
  a mixture of tiacumicins and at least about 85% or more by             tiacumicins produced from methanol and water. The DSC
  weight of Compound of Formula I. In another embodiment,           55   indicates an endothermic curve beginning at 169° C., and
  the invention encompasses a pharmaceutical composition                 weight loss beginning at 223° C. The endothermic curve at
  comprising a mixture oftiacumicins and at least about 90% or           about 177° C. corresponds to the melting of a first polymorph
  more by weight of Compound of Formula I. In another                    of a Compound of Formula I.
  embodiment, the invention encompasses a pharmaceutical
  composition comprising a mixture of tiacumicins and at least      60            6. DETAILED DESCRIPTION OF THE
  about 95% or more by weight of Compound of Formula I. In                                   DRAWINGS
  another embodiment, the invention encompasses a pharma-
  ceutical composition comprising a mixture of tiacumicins                                 6.1. General Description
  and at least about 99% or more by weight of Compound of
  Formula I.                                                        65     The invention broadly encompasses mixtures of com-
     The invention also encompasses methods for treating or              pounds with varying amounts of the Compound of Formula I.
  preventing a disease or disorder including, but not limited to,        The inventors have surprisingly determined that the forma-
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 135 of 149 PageID: 135


                                                      US 8,859,510 B2
                                5                                                                      6
  tion of crystalline polymorphic forms and amorphous forms                In another particular embodiment, the crystalline polymor-
  of a Compound of Formula I and optionally mixtures of                 phs and amorphous forms are obtained from a mixture of
  tiacumicin depends on the selection of the crystallization            tiacumicins.
  solvent and on the method and conditions of crystallization or
                                                                          In another embodiment, a crystalline polymorph of a Com-
  precipitation.
     In one embodiment the invention encompasses a mixture              pound of Formula I exhibits a representative powder diffrac-
  of tiacumicins and a Compound of Formula I. In another                tion pattern comprising at least peaks at the following diffrac-
  embodiment, the invention encompasses novel crystalline               tion angles 28 of7 .7°, 15.0°, and 18.8°±0.04, preferably ±0.1,
  and amorphous forms of the Compound of Formula I and             10   more preferably ±0.15, even more preferably ±0.2. In another
  optionally a mixture oftiacumicins. In still another embodi-          embodiment, a crystalline polymorph of a Compound ofF or-
  ment, the invention encompasses novel crystalline and amor-           mula I exhibits a representative powder diffraction pattern
  phous forms of the Compound of Formula I and a mixture of
                                                                        comprising at least peaks at the following diffraction angles
  tiacumicins. In another embodiment, the invention encom-         15       of . o,    . o, and    . o±0.0 , preferably ±0. ,
                                                                        28     7 8 15 1         18 8       4                 1
  passes a mixture of comprising a first polymorph of a Com-                                                                    more
  pound of Formula I, a second polymorph of a Compound of               preferably ±0.15, even more preferably ±0.2.
  Formula I, and other polymorphic forms, amorphous forms                  In another embodiment, the polymorph has the chemical
  and mixtures thereof.                                                 structure:




                                                                                                                                   OH




                                                                        HO



                                                                           In another embodiment, the polymorph has the chemical
                                                                        structure of a Compound of Formula I:




                                                                                                                               Formula!




                                                                                                                         OH.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 136 of 149 PageID: 136


                                                       US 8,859,510 B2
                                7                                                                      8
     In another embodiment, the polymorph further comprises              18.8°±0.04, preferably ±0.1, more preferably ±0.15, even
  at least one compound selected from a mixture oftiacumicins.           more preferably ±0.2. In a particular embodiment, the poly-
     In another embodiment, the polymorph of Formula I is                morph has the chemical structure of a Compound of Formula
  present in an amount from at least about 75% to about                  I. In another embodiment, the crystalline polymorph further
  99.99%.                                                           5    comprises at least one compound selected from a mixture of
     In another embodiment, the polymorph of Formula I is                tiacumicins.
  present in an amount of at least about 75%.                               In another embodiment, a crystalline polymorph is
     In another embodiment, the polymorph of Formula I is                obtained from a mixture oftiacumicins that exhibits a melting
                                                                         point of about 150° C. to about 156° C.
  present in an amount of at least about 80%.
                                                                    10      In another embodiment, a crystalline polymorph is
     In another embodiment, the polymorph of Formula I is
                                                                         obtained from a mixture oftiacumicins that exhibits a powder
  present in an amount of at least about 85%.
                                                                         diffraction pattern comprising at least peaks at the following
     In another embodiment, the polymorph of Formula I is                diffraction angles 28 of7.4°, 15.5°, and 18.8°±0.2 and exhib-
  present in an amount of at least about 90%.                            its a melting point of about 150° C. to about 156° C.
     In another embodiment, the polymorph of Formula I is           15      Another embodiment of the invention encompasses phar-
  present in an amount of at least about 93%.                            maceutical compositions comprising a therapeutically or pro-
     In another embodiment, the polymorph of Formula I is                phylactically effective amount of a crystalline polymorph of
  present in an amount of at least about 95%.                            a Compound of Formula:




                                                                                                                                  OH




                                                                         HO



     In another embodiment, the polymorph of Formula is                  and a pharmaceutically acceptable carrier.
  present in an amount of at least about 99%.                                In a particular embodiment, the pharmaceutical composi-
     In another embodiment, the crystalline polymorph is                 tion comprises a first polymorph of a Compound of Formula
                                                                    40
  obtained from a mixture oftiacumicins that exhibits a melting          I, a second polymorph of a Compound of Formula I, other
  point of about 163 o C. to about 169° C. In another embodi-            polymorphic forms of a Compound of Formula I, amorphous
                                                                         forms of a Compound ofF ormula I, and mixtures thereof.
  ment, the crystalline polymorph is obtained from a mixture of
                                                                             In another embodiment, the crystalline polymorph of the
  tiacumicins that exhibits a melting point of about 160° C. to          pharmaceutical composition has peaks at the following dif-
  about 170° C. In another embodiment, the crystalline poly-        45   fraction angles 28 of7.7°, 15.0°, and 18.8°±0.04, preferably
  morph is obtained from a mixture of tiacumicins that exhibits          ±0.1, more preferably ±0.15, even more preferably ±0.2.
  a melting point of about 155° C. to about 175° C.                          In another embodiment, the crystalline polymorph of the
     In another embodiment, the crystalline polymorph is                 pharmaceutical composition further comprises at least one
  obtained from a mixture of tiacumicins and exhibits a DSC              compound selected from a mixture oftiacumicins.
  endotherm in the range of about 17 4 o C. to about 186° C.;       50       In another embodiment, the Compound of Formula I is
  preferably 175-185° C.                                                 present from at least about 75% to about 99.99%, preferably
     In another embodiment, the crystalline polymorph is                 about 75%, about 85%, about 95%, or about 99%.
  obtained from a mixture oftiacumicins that exhibits a powder               In another embodiment, the crystalline polymorph of the
  diffraction pattern comprising at least peaks at the following         pharmaceutical composition exhibits a melting point of about
  diffraction angles 28 of7.7°, 15.0°, and 18.8°±0.04, prefer-      55   163° C. to about 169° C.
  ably ±0.1, more preferably ±0.15, even more preferably ±0.2                Another embodiment encompasses a pharmaceutical com-
  and exhibits a melting point of about 163 o C. to about 169° C.        position comprising a crystalline polymorph of tiacumicin
     In another embodiment, the crystalline polymorph is                 comprising peaks at the following diffraction angles 28 of
  obtained from a mixture oftiacumicins that exhibits a powder           7.6°, 15.4°, and 18.8°±0.04, preferably ±0.1, more preferably
  diffraction pattern comprising at least peaks at the following    60   ±0.15, even more preferably ±0.2. In a particular embodi-
  diffraction angles 28 of7.7°, 15.0°, and 18.8°±0.04, prefer-           ment, the pharmaceutical composition further comprises at
  ably ±0.1, more preferably ±0.15, even more preferably ±0.2            least one compound selected from a mixture oftiacumicins.
  and exhibits a melting point of about 160° C. to about 170° C.         In another particular embodiment, the Compound of Formula
     Another embodiment encompasses a crystalline poly-                  I is present from about 7 5% to about 99.99%, preferably 7 5%,
  morph obtained from a mixture oftiacumicins that exhibits a       65   85%, 95%, or 99%.
  powder diffraction pattern comprising at least peaks at the                In another embodiment, the invention encompasses a phar-
  following diffraction angles 28 of 7.7°, 15.0°, and                    maceutical composition containing stereomerically pure
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 137 of 149 PageID: 137


                                                        US 8,859,510 B2
                                 9                                                                      10
  R-Tiacumicin and less than 15% of a mixture of tiacumicins.             of the microbial flora of the gut, allowing pathogenic organ-
  In another embodiment, the invention encompasses a phar-                isms such as enterotoxin producing strains of C. difficile, S.
  maceutical composition containing stereomerically pure                  aureus and C. perfringens to flourish. These organisms can
  R-Tiacumicin and less than 10% of a mixture of tiacumicins.             cause diarrhea, pseudomembranous colitis, and colitis and
  In another embodiment, the invention encompasses a phar-                are manifested by diarrhea, urgency, abdominal cramps,
  maceutical composition containing stereomerically pure                  tenesmus, and fever among other symptoms. Diarrhea, when
  R-Tiacumicinandless than 7% ofamixtureoftiacumicins. In                 severe, causes dehydration and the medical complications
  another embodiment, the invention encompasses a pharma-                 associated with dehydration.
  ceutical composition containing stereomerically pure R-Ti-                 The term "asymmetrically substituted" refers to a molecu-
  acumicin and less than 5% of a mixture of tiacumicins. In
                                                                     10   lar structure in which an atom having four tetrahedral
  another embodiment, the invention encompasses a pharma-
                                                                          valences is attached to four different atoms or groups. The
  ceutical composition containing stereomerically pure R-Ti-
  acumicin and less than 1% of a mixture of tiacumicins. In               commonest cases involve the carbon atom. In such cases, two
  another embodiment; the invention encompasses a pharma-                 optical isomers (D- and L-enantiomers orR- and S-enanti-
  ceutical composition containing stereomerically pure R-Ti-              omers) per carbon atom result which are nonsuperposable
  acumicin and less than 15% of a mixture of S-Tiacumicin. In        15   mirror images of each other. Many compounds have more
  another embodiment, the invention encompasses a pharma-                 than one asymmetric carbon. This results in the possibility of
  ceutical composition containing stereomerically pure R-Ti-              many optical isomers, the number being determined by the
  acumicin and less than 10% of a mixture of S-Tiacumicin. In             formula 2n, where n is the number of asymmetric carbons.
  another embodiment, the invention encompasses a pharma-                    The term "broth" as used herein refers to the fluid culture
  ceutical composition containing stereomerically pure R-Ti-         20   medium as obtained during or after fermentation. Broth com-
  acumicin and less than 7% of a mixture of S-Tiacumicin. In              prises a mixture of water, the desired antibiotic(s), unused
  another embodiment, the invention encompasses a pharma-                 nutrients, living or dead organisms, metabolic products, and
  ceutical composition containing stereomerically pure R-Ti-              the adsorbent with or without adsorbed product.
  acumicin and less than 5% of a mixture of S-Tiacumicin. In                 As used herein and unless otherwise indicated, the terms
  another embodiment, the invention encompasses a pharma-            25   "bacterial infection(s)" and "protozoal infection(s)" are used
  ceutical composition containing stereomerically pure R-Ti-              interchangeably and include bacterial infections and proto-
  acumicin and less than 1% of a mixture of S-Tiacumicin. In              zoal infections that occur in mmals, fish and birds as well
  another embodiment, the invention encompasses a pharma-                 as disorders related to bacterial infections and protozoal
  ceutical composition containing stereomerically pure R-Ti-
                                                                          infections that may be treated or prevented by antibiotics such
  acumicin and less than 15% of a mixture ofLipiarmycinA4.
                                                                     30   as the Compounds of the Invention. Such bacterial infections
  In another embodiment, the invention encompasses a phar-
  maceutical composition containing stereomerically pure                  and protozoal infections, and disorders related to such infec-
  R-Tiacumicin and less than 10% of a mixture of Lipiarmycin              tions, include the following: disorders associated with the use
  A4. In another embodiment, the invention encompasses a                  of antibiotics, chemotherapies, or antiviral therapies, includ-
  pharmaceutical composition containing stereomerically pure              ing, but not limited to, colitis, for example, pseudo-membra-
  R-Tiacumicin and less than 7% of a mixture of Lipiarmycin          35   nous colitis, antibiotic associated diarrhea, and infections due
  A4. In another embodiment, the invention encompasses a                  to Clostridium difficile, Clostridium perfringens, Staphylo-
  pharmaceutical composition containing stereomerically pure              coccus species, methicillin-resistant Staphylococcus, or
  R-Tiacumicin and less than 5% of a mixture of Lipiarmycin               Enterococcus including Vancomycin-resistant enterococci;
  A4. In another embodiment, the invention encompasses a                  antibiotic-associated diarrhea including those caused by
  pharmaceutical composition containing stereomerically pure         40   toxin producing strains of C. difficile, S. aureus including
  R-Tiacumicin and less than 1% of a mixture of Lipiarmycin               methicillin-resistant Staphylococcus aureus, and C. perfrin-
  A4.                                                                     gens; and antibiotic-associated colitis; pneumonia, otitis
     In another embodiment, the crystalline polymorph of the              media, sinusitis, bronchitis, tonsillitis and mastoiditis related
  pharmaceutical composition exhibits a melting point of about            to infection by Staphylococcus pneumoniae, Haemophilus
  153° C. to about 156° C.                                           45   injluenzae, Moraxella catarrhalis, Staphlococcus aureus, or
     In another embodiment, the therapeutically or prophylac-             Peptostreptococcus spp.; pharynigis, rheumatic fever and
  tically effective amount is from about 0.01 mg/kg to about              glomerulonephritis related to infection by Streptococcus pya-
  1000 mg/kg, preferably 0.01, 0.1, 1, 2.5, 5, 10, 20, 50, 100,           genes, Groups C and G streptococci, Clostridium diptheriae,
  250, or 500 mg/kg.                                                      or Actinobacillus haemolyticum; respiratory tract infections
     In another embodiment, the crystalline polymorph of the         50   related to infection by Mycoplasma pneumoniae, Legionella
  pharmaceutical composition is suitable for parenteral admin-            pneumophila, Streptococcus pneumoniae, Haemophilus
  istration, preferably intravenous, intramuscular, or intraarte-         injluenzae, or Chlamydia pneumoniae; uncomplicated skin
  rial.                                                                   and soft tissue infections, abscesses and osteomyelitis, and
     In another embodiment, the crystalline polymorph of the              puerperal fever related to infection by Staphlococcus aureus,
  pharmaceutical composition is suitable for peroral adminis-        55   coagulase-positive staphlococci (e.g., S. epidermis and S.
  tration.                                                                hemolyticus), Staphylococcus pyogenes, Streptococcus aga-
     Another embodiment of the invention encompasses a                    lactiae, Streptococcal groups C-F (minute-colony strepto-
  method for treating a bacterial infection comprising admin-             cocci), viridans streptococci, Corynebacterium minutissi-
  istering a pharmaceutical composition comprising a poly-                mum, Clostridium spp., or Bartonella henselae;
  morph of the invention to a subject in need thereof.               60   uncomplicated acute urinary tract infections related to infec-
     In a particular embodiment, the bacterial infection is in the        tion by Staphylococcus saprophyticus or Enterococcus spp.;
  gastrointestinal tract, particularly AAC or AAD.                        urethritis and cervicitis; and sexually transmitted diseases
                                                                          related to infection by Chlamydia trachomatis, Haemophilus
                         6.2. Definitions                                 ducreyi, Treponema pallidum, Ureaplasma urealyticum, or
                                                                     65   Neiserria gonorrhea; toxin diseases related to infection by S.
     The term "antibiotic-associated condition" refers to a con-          aureus (food poisoning and Toxic Shock Syndrome), or
  dition resulting when antibiotic therapy disturbs the balance           Groups A, B and C streptococci; ulcers related to infection by
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 138 of 149 PageID: 138


                                                         US 8,859,510 B2
                                11                                                                       12
  Helicobacter pylori, systemic febrile syndromes related to               with the biological activity of the compound but can confer
  infection by Borrelia recurrentis; Lyme disease related to               upon that compound advantageous properties in vivo, such as
  infection by Borrelia burgdorferi, conjunctivitis, keratitis,            uptake, duration of action, or onset of action; or 2) is biologi-
  and dacrocystitis related to infection by Chlamydia tra-                 cally inactive but is converted in vivo to the biologically
  chomatis, Neisseria gonorrhoeae, S. aureus, S. pneumoniae,               active compound. Examples of biohydrolyzable esters
  S. pyogenes, H. injluenzae, or Listeria spp.; disseminated               include, but are not limited to, lower alkyl esters, lower acy-
  Mycobacterium avium complex (MAC) disease related to                     loxyalkyl esters (such as acetoxylmethyl, acetoxyethyl, ami-
  infection by Mycobacterium avium, or Mycobacterium intra-                nocarbonyloxy-methyl, pivaloyloxymethyl, and pivaloy-
  cellulare; gastroenteritis related to infection by Campylo-              loxyethyl esters), lactonyl esters (such as phthalidyl and
  bacter jejuni, intestinal protozoa related to infection by          10
                                                                           thiophthalidyl esters), lower alkoxyacyloxyalkyl esters (such
  Cryptosporidium spp.; odontogenic infection related to infec-
                                                                           as methoxycarbony loxy-methyI, ethoxycarbony loxyethyI
  tion by viridans streptococci; persistent cough related to
                                                                           and isopropoxycarbonyloxyethyl esters), alkoxyalkyl esters,
  infection by Bordetella pertussis; gas gangrene related to
  infection by Clostridium perfringens or Bacteroides spp.; and            choline esters, and acylamino alkyl esters (such as acetami-
  atherosclerosis related to infection by Helicobacter pylori or      15
                                                                           domethyl esters). Examples of biohydrolyzable amides
  Chlamydia pneumoniae. Bacterial infections and protozoal                 include, but are not limited to, lower alkyl amides, a amino
  infections and disorders related to such infections that may be          acid amides, alkoxyacyl ami des, and alkylaminoalkyl-carbo-
  treated or prevented in animals include the following: bovine            nyl amides. Examples of biohydrolyzable carbamates
  respiratory disease related to infection by P. haem., P. multo-          include, but are not limited to, lower alkylamines, substituted
  cida, Mycoplasma bovis, or Bordetella spp.; cow enteric dis-        20   ethylenediamines, aminoacids, hydroxyalkylamines, hetero-
  ease related to infection by E. coli or protozoa (e.g., coccidia,        cyclic and heteroaromatic amines, and poly ether amines.
  cryptosporidia, etc.); dairy cow mastitis related to infection              As used herein and unless otherwise indicated, the term
  by Staph. aureus, Strep. uberis, Strep. agalactiae, Strep. dys-          "carrier" refers to a diluent, adjuvant, excipient, or vehicle
  galactiae, Klebsiella spp., Corynebacterium, or Enterococ-               with which a composition is administered. Such pharmaceu-
  cus spp.; swine respiratory disease related to infection by A.      25   tical carriers can be sterile liquids, such as water and oils,
  pleura, P. multocida or Mycoplasma spp.; swine enteric dis-              including those of petroleum, animal, vegetable or synthetic
  ease related to infection by E. coli Lawsonia intracellularis,           origin, such as peanut oil, soybean oil, mineral oil, sesame oil
  Salmonella, or Serpulina hyodyisinteriae; cow footrot related            and the like.
  to infection by Fusobacterium spp.; cow metritis related to                 As used herein and unless otherwise indicated, the term
  infection by E. coli; cow hairy warts related to infection by       30   "Compounds of the Invention" means, collectively, a Com-
  Fusobacterium necrophorum or Bacteroides nodosus; cow                    pound of Formula I and/or pharmaceutically acceptable salts
  pink-eye related to infection by Moraxella bovis; cow prema-             and polymorphs thereof. The compounds of the invention are
  ture abortion related to infection by protozoa (e.g., neospo-            identified herein by their chemical structure and/or chemical
  rium) urinary tract infection in dogs and cats related to infec-         name. Where a compound is referred to by both a chemical
  tion by E. coli; skin and soft tissue infections in dogs and cats   35   structure and a chemical name, and that chemical structure
  related to infection by Staph. epidermidis, Staph. interme-              and chemical name conflict, the chemical structure is deter-
  dius, coagulase neg. Staph. or P. multocida; and dental or               minative of the compound's identity. The compounds of the
  mouth infections in dogs and cats related to infection by                invention may contain one or more chiral centers and/or
  Alcaligenes spp., Bacteroides spp., Clostridium spp., Entero-            double bonds and, therefore, exist as stereoisomers, such as
  bacter spp., Eubacterium, Peptostreptococcus, Porphyromo-           40   double-bond isomers (i.e., geometric isomers), enantiomers,
  nas, or Prevotella. Other bacterial infections and protozoal             or diastereomers. According to the invention, the chemical
  infections and disorders related to such infections that may be          structures depicted herein, and therefore the compounds of
  treated or prevented in accord with the methods of the inven-            the invention, encompass all of the corresponding com-
  tion are referred to in Sanford, J.P., eta!., "The Sanford Guide         pound's enantiomers and stereoisomers, that is, both the ste-
  To Antimicrobial Therapy," 27'h Edition (Antimicrobial              45   reomerically pure form (e.g., geometrically pure, enantio-
  Therapy, Inc., 1996).                                                    merically pure, or diastereomerically pure) and enantiomeric
     As used herein and unless otherwise indicated, the term               and stereoisomeric mixtures. Enantiomeric and stereoiso-
  "binders" refers to agents used to impart cohesive qualities to          meric mixtures can be resolved into their component enanti-
  the powdered material. Binders, or "granulators" as they are             omers or stereoisomers by well known methods, such as
  sometimes known, impart cohesiveness to the tablet formu-           50   chiral-phase gas chromatography, chiral-phase high perfor-
  lation, which insures the tablet remaining intact after com-             mance liquid chromatography, crystallizing the compound as
  pression, as well as improving the free-flowing qualities by             a chiral salt complex, or crystallizing the compound in a
  the formulation of granules of desired hardness and size.                chiral solvent. Enantiomers and stereoisomers can also be
  Materials commonly used as binders include starch; gelatin;              obtained from stereomerically- or enantiomerically-pure
  sugars, such as sucrose, glucose, dextrose, molasses, and           55   intermediates, reagents, and catalysts by well known asym-
  lactose; natural and synthetic gums, such as acacia, sodium              metric synthetic methods. The Compounds of the Invention
  alginate, extract of Irish moss, panwar gum, ghatti gum,                 are preferably substantially stereomerically pure. In a par-
  mucilage of isapol husks, carboxymethylcellulose, methyl-                ticular embodiment, the term "Compounds of the Invention"
  cellulose, polyvinylpyrrolidone, Veegum, microcrystalline                refers to a Compound of Formula that is greater than 75%
  cellulose, microcrystalline dextrose, amylose, and larch            60   pure, preferably greater than 85% pure, more preferably
  arabogalactan, and the like.                                             greater than 95% pure and most preferably greater than 99%
     As used herein and unless otherwise indicated, the terms              pure and polymorphic form (e.g., a polymorph of Compound
  "biohydrolyzable amide," "biohydrolyzable ester," "biohy-                of Formula I) and amorphous forms thereof.
  drolyzable carbamate," "biohydrolyzable carbonate," "bio-                   As used herein and unless otherwise indicated, "diluents"
  hydrolyzable ureide," "biohydrolyzable phosphate" mean an           65   are inert substances added to increase the bulk of the formu-
  amide, ester, carbamate, carbonate, ureide, or phosphate,                lation to make the tablet a practical size for compression.
  respectively, of a compound that either: 1) does not interfere           Commonly used diluents include calcium phosphate, calcium
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 139 of 149 PageID: 139


                                                         US 8,859,510 B2
                                 13                                                        14
  sulfate, lactose, kaolin, mannitol, sodium chloride, dry starch,
  powdered sugar, silica, and the like.                                                                Compound 101
      As used herein and unless otherwise indicated, "disinte-
  grators" or "disintegrants" are substances that facilitate the
  breakup or disintegration of tablets after administration.
  Materials serving as disintegrants have been chemically clas-
  sified as starches, clays, celluloses, algins, or gums. Other
  disintegrators include Veegum HV, methylcellulose, agar,
  bentonite, cellulose and wood products, natural sponge, cat-         10
  ion-exchange resins, alginic acid, guar gum, citrus pulp,
  cross-linked polyvinylpyrrolidone, carboxymethylcellulose,
  and the like.
      When administered to a subject (e.g., to an animal for           15
  veterinary use or to a human for clinical use) the compounds
  of the invention are administered in isolated form. As used
  herein and unless otherwise indicated, "isolated" means that
  the compounds of the invention are separated from other
                                                                       20
  components of either (a) a natural source, such as a plant or
                                                                                      RRT ratio 0.71
  cell, preferably bacterial culture, or (b) a synthetic organic
  chemical reaction mixture, preferably, via conventional tech-
  niques, the compounds of the invention are purified. As used
  herein, "purified" means that when isolated, the isolate con-        25
                                                                                                       Compound 102
  tains at least about 70% preferably at least about 80%, more
  preferably at least about 90%, even more preferably at least                 OH
  about 95%, and most preferably at least about 99% of a
  compound of the invention by weight of the isolate.
                                                                            HO~
      The term "macrolide" or "macrocycle" refers to organic
  molecules with large ring structures usually containing over
                                                                       30
                                                                            HoAy 6(
                                                                               0
  10 atoms.
      The term "IS-membered macrocycles" refers to organic
  molecules with ring structures containing 18 atoms.                  35
      The term "MIC" or "minimum inhibitory concentration"
  refers to the lowest concentration of an antibiotic that is
  needed to inhibit growth of a bacterial isolate in vitro. A
  common method for determining the MIC of an antibiotic is
                                                                       40
  to prepare several tubes containing serial dilutions of the
  antibiotic, that are then inoculated with the bacterial isolate of
  interest. The MIC of an antibiotic can be determined from the                       RRT ratio 0.81
  tube with the lowest concentration that shows no turbidity (no
  growth).                                                             45
      The term "MIC50" refers to the lowest concentration of                                           Compound 103
  antibiotic required to inhibit the growth of 50% of the bacte-


                                                                               ~0
  rial strains tested within a given bacterial species.
      The term "MIC90" refers to the lowest concentration of
                                                                       50
  antibiotic required to inhibit the growth of 90% of the bacte-
  rial strains tested within a given bacterial species.
      As used herein and unless otherwise indicated, the term
                                                                            HO~
  "mixture of tiacumicins" refers to a composition containing
  at least one macrolide compound from the family of com-              55
                                                                            HoAy 6(
                                                                               0
  pounds known tiacumicins. In another embodiment, the term
  "mixture of tiacumicins" includes a mixture containing at
  least one member of the compounds known tiacumicins and a
  Compound of Formula I, wherein the Compound of Formula
                                                                       60
  I is present in an amount of about 50%, 60%, 70%, 80%, 90%,
  95%, 99%, 99.9%, or 99.99% by weight. In particular, the
  term "mixture oftiacumicins" refers to a compositions com-
  prising a Compound of Formula I, wherein the Compound of
  Formula I has a relative retention time ("RTT") ratio of 1.0,        65
  and further comprising at least one of the following com-                           RRT ratio 0.84
  pounds:
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 140 of 149 PageID: 140


                                                     US 8,859,510 B2
                      15                                                                    16
                 -continued                                                             -continued
                                                   Compound 104                                                           Compound 107




        X
   HO*
   HO                                                             10
        0




                                                                  15


                 o
                     -Q»
                     MeO


                RRT ratio 1.13
                                 OH
                                      o
                                          HO
                                               I    ~
                                                    #
                                                    Cl
                                                          Cl



                                                          OH,
                                                                  20



                                                   Compound 105




    ot
                                                                                RRT ratio 1.39

                                                                  25                                                      Compound 108




                                                                            X
   HO*
   HO
                                                                  30

                                                                       HO*
                                                                       HO
        0
                                                                            0
                                                                  35




                 0

                     -Q»
                     MeO


                RRT ratio 1.19
                                 OH
                                      0


                                          HO   I
                                                    ~

                                                    #
                                                    Cl
                                                          Cl



                                                          OH,
                                                                  40                   o
                                                                                         -Q»
                                                                                         MeO            OH
                                                                                                             o
                                                                                                                 HO
                                                                                                                      I    ~
                                                                                                                           #
                                                                                                                           H
                                                                                                                                 H


                                                                                                                                 OH,


                                                                                       RRT ratio 1.48
                                                                  45
                                                   Compound 106                                                           Compound 109




     X
   HO~
                                                                  50




   HO~O<                                                          55
        0




                                                                                         M~-QOH ~:¢c
                                                                                                                  0        CH3
                                                                  60
                                                                                                                                 Cl
                                                                                       o                     o        I ~


                                                                                                                           Cl
                                                                  65
                RRT ratio 1.24                                                         RTT ratio 0.89
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 141 of 149 PageID: 141


                                                            US 8,859,510 B2
                                17                                                                      18
                            -continued                                       As used herein, and unless otherwise indicated, the terms
                                                      Compound 110        "optically pure," "stereomerically pure," and "substantially
                                                                          stereomerically pure" are used interchangeably and mean one
                                                                          stereoisomer of a compound or a composition that comprises
                                                                          one stereoisomer of a compound and is substantially free of
                                                                          other stereoisomer(s) of that compound. For example, a ste-
                                                                          reomerically pure compound or composition of a compound
                                                                          having one chiral center will be substantially free of the
                                                                          opposite enantiomer of the compound. A stereomerically
                                                                     10   pure compound or composition of a compound having two
                                                                          chiral centers will be substantially free of other diastereomers




                                     l--<»
                                                                          of the compound. A typical stereomerically pure compound
                                                                          comprises greater than about 80% by weight of one stereoi-
                                                                          somer of the compound and less than about 20% by weight of
                                 )-(                          Cl
                                                                     15   other stereoisomers of the compound, more preferably
                                                                          greater than about 90% by weight of one stereoisomer of the
                              OMeO          OH 0 HO   I :     OH,         compound and less than about 10% by weight of the other
                                                                          stereoisomers of the compound, even more preferably greater
                                                       Cl
                                                                          than about 95% by weight of one stereoisomer of the com-
                           RTT ratio 0.92                            20   pound and less than about 5% by weight of the other stereoi-
                                                      Compound 111        somers of the compound, and most preferably greater than
                                                                          about 97% by weight of one stereoisomer of the compound
                                                                          and less than about 3% by weight of the other stereoisomers
                                                                          of the compound.
                                                                     25      As used herein and unless otherwise indicated, "pharma-
                                                                          ceutically acceptable" refers to materials and compositions
                                                                          that are physiologically tolerable and do not typically pro-
                                                                          duce an allergic or similar untoward reaction, such as gastric




                                     l--<»
                                                                          upset, dizziness and the like, when administered to a human.
                                                                     30   Typically, as used herein, the term "pharmaceutically accept-
                                                                          able" means approved by a regulatory agency of the Federal
                                 )-(                          Cl
                                                                          or a state goverument or listed in the U.S. Pharmacopeia or
                                                                          other generally recognized pharmacopeia for use in animals,
                               OMeO         OH 0 HO   I :     OH,         and more particularly in humans.
                                                                     35      As used herein and unless otherwise indicated, the term
                                                        Cl
                                                                          "pharmaceutically acceptable hydrate" means a Compound
                           RTT ratio 0.95
                                                                          of the Invention that further includes a stoichiometric or non-
                                                      Compound 112        stoichiometric amount of water bound by non-covalent inter-
                                                                          molecular forces.
                                                                     40      As used herein and unless otherwise indicated, the term
                                                                          "pharmaceutically acceptable polymorph" refers to a Com-
                                                                          pound of the Invention that exists in several distinct forms
                                                                          (e.g., crystalline, amorphous), the invention encompasses all
                                                                          of these forms.
                                                                     45      As used herein and unless otherwise indicated, the term
                                                                          "pharmaceutically acceptable prodrug" means a derivative of
                                                                          a modified polymorph of a compound of Formula I that can
                                                                          hydrolyze, oxidize, or otherwise react under biological con-
                                                                          ditions (in vitro or in vivo) to provide the compound.
                                                                     50   Examples of prodrugs include, but are not limited to, com-
                                                                          pounds that comprise biohydrolyzable moieties such as bio-
                                                                          hydrolyzable amides, biohydrolyzable esters, biohydrolyz-
                                                                          able       carbamates,       biohydrolyzable          carbonates,
                                                                          biohydrolyzable ureides, and biohydrolyzable phosphate
                                                                     55   analogues. Other examples of prodrugs include compounds
                                                                          that comprise oligonucleotides, peptides, lipids, aliphatic and
                                                                          aromatic groups, or NO, N0 2 , ONO, and ON0 2 moieties.
                    RTT ratio 1.10                                        Prodrugs can typically be prepared using well known meth-
                                                                          ods, such as those described in Burger's Medicinal Chemistry
                                                                     60   and Drug Discovery, 172 178, 949 982 (Manfred E. Wolff ed.,
     In certain illustrative embodiments, when compound 109               5th ed. 1995), and Design of Prodrugs (H. Bundgaard ed.,
  is present in the mixture optionally one of compounds 110,              Elsevier, New York 1985).
  111, and/or 112 is also present in the mixture. Compound 109               The phrase "pharmaceutically acceptable salt(s)," as used
  is also sometimes referred to as LipiarmycinA4. Compound                herein includes but is not limited to salts of acidic or basic
  110 is also sometimes referred to as Tiacumicin F. Compound        65   groups that may be present in compounds used in the present
  111 is also sometimes referred to as Tiacumicin C. Com-                 compositions. Compounds included in the present composi-
  pound 112 is also sometimes referred to as Tiacumicin A.                tions that are basic in nature are capable of forming a wide
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 142 of 149 PageID: 142


                                                         US 8,859,510 B2
                                 19                                                                        20
  variety of salts with various inorganic and organic acids. The            stabilization of a discernible symptom, physiologically, for
  acids that may be used to prepare pharmaceutically accept-                example, stabilization of a physical parameter, or both. In yet
  able acid addition salts of such basic compounds are those                another embodiment, "treatment" or "treating" refers to
  that form non-toxic acid addition salts, i.e., salts containing           delaying the onset of a disease or disorder.
  pharmacologically acceptable anions including, but not lim-
  ited to, sulfuric, citric, maleic, acetic, oxalic, hydrochloride,                    6.3. Compositions of the Invention for
  hydrobromide, hydroiodide, nitrate, sulfate, bisulfate, phos-                       Therapeutic/Prophylactic Administration
  phate, acid phosphate, isonicotinate, acetate, lactate, salicy-
  late, citrate, acid citrate, tartrate, oleate, tannate, pantothen-           The invention encompasses compositions comprising a
  ate, bitartrate, ascorbate, succinate, maleate, gentisinate,         10   first polymorph of a Compound of Formula I, a second poly-
  fumarate, gluconate, glucaronate; saccharate, formate, ben-               morph of a Compound of Formula I, other polymorphic
  zoate, glutamate, methanesulfonate, ethanesulfonate, benze-               forms, amorphous form or mixtures thereof of a mixture of
  nesulfonate, p-toluenesulfonate and pamoate (i.e., 1,1 '-meth-            tiacumicins with varying amounts ofthe Compound of For-
  ylene-bis-(2-hydroxy-3-naphthoate)) salts. Compounds                      mula I.
  included in the present compositions that include an amino           15      The invention further encompasses an antibiotic composi-
  moiety may form pharmaceutically acceptable salts with                    tion that is a mixture of tiacumicins for use in treating CDAD
  various amino acids, in addition to the acids mentioned                   as well as, AAD and AAC. The mixture oftiacumicins con-
  above. Compounds, included in the present compositions,                   tains about 76 to about 100% of a Compound of Formula I,
  which are acidic in nature are capable of forming base salts              which belongs to the tiacumicin family of 18-member mac-
  with various pharmacologically acceptable cations.                   20   rolide.
  Examples of such salts include alkali metal or alkaline earth                Due to the activity of the Compounds of the Invention, the
  metal salts and, particularly, calcium, magnesium, sodium                 compounds are advantageously useful in veterinary and
  lithium, zinc, potassium, and iron salts.                                 human medicine. The Compounds of the Invention are useful
     As used herein and unless otherwise indicated, the term                for the treatment or prevention of bacterial and protozoal
  "prophylactically effective" refers to an amount of a Com-           25   infections. In some embodiments, the subject has an infection
  pound or Composition of the Invention or a pharmaceutically               but does not exhibit or manifest any physiological symptoms
  acceptable salt, solvate, polymorph, or prodrug thereof caus-             associated with an infection.
  ing a reduction of the risk of acquiring a given disease or                  The invention provides methods of treatment and prophy-
  disorder. Accordingly, the Compounds of the Invention may                 laxis by administration to a patient of a therapeutically effec-
  be used for the prevention of one disease or disorder and            30   tive amount of a composition comprising a crystalline poly-
  concurrently treating another (e.g., prevention ofAAC, while              morph or amorphous form of a Compound of the Invention.
  treating urinary AAD). In certain embodiments, the compo-                 The patient is a mammal, including, but not limited, to an
  sitions of the invention are administered to a patient, prefer-           animal such a cow, horse, sheep, pig, chicken, turkey, quail,
  ably a human, as a preventative measure against such dis-                 cat, dog, mouse, rat, rabbit, guinea pig, etc., and is more
  eases. As used herein, "prevention" or "preventing" refers to        35   preferably a human.
  a reduction of the risk of acquiring a given disease or disorder.            The present compositions, which comprise one or more
     As used herein, the term "subject" can be a mammal,                    crystalline polymorph or amorphous form of a Compounds of
  preferably a human or an animal. The subject being treated is             the Invention or a mixture of tiacumicins may be adminis-
  a patient in need of treatment.                                           tered by any convenient route, for example, peroral adminis-
     As used herein and unless otherwise indicated, the phrase         40   tration, parenteral administration, by infusion or bolus injec-
  "therapeutically effective amount" of a Compound or Com-                  tion, by absorption through epithelial or mucocutaneous
  position of the Invention or a pharmaceutically acceptable                linings (e.g., oral mucosa, rectal and intestinal mucosa, etc.)
  salt, solvate, polymorph, or prodrug thereof is measured by               and may be administered together with another biologically
  the therapeutic effectiveness of a compound of the invention,             active agent. Administration can be systemic or local. Various
  wherein at least one adverse effect of a disorder is ameliorated     45   delivery systems are known, e.g., encapsulation in liposomes,
  or alleviated. In one embodiment, the term "therapeutically               microparticles, microcapsules, capsules, etc., and can be used
  effective amount" means an amount of a drug or Compound                   to administer a compound of the invention. In certain embodi-
  of the Invention that is sufficient to provide the desired local          ments, more than one Compound of the Invention and mix-
  or systemic effect and performance at a reasonable benefit/               ture of tiacumicins is administered to a patient. Methods of
  risk ratio attending any medical treatment. In one embodi-           50   administration include but are not limited to intradermal,
  ment, the phrase "therapeutically effective amount" of a com-             intramuscular, intraperitoneal, intravenous, subcutaneous,
  position of the invention is measured by the therapeutic                  intranasal, epidural, oral, sublingual, intranasal, intracere-
  effectiveness of a compound of the invention to alleviate at              bral, intravaginal, transdermal, rectally, by inhalation, or to pi-
  least one symptom associated with bacterial or protazoal                  cally, particularly to the ears, nose, eyes, or skin. The pre-
  infections. Surprisingly, the inventors have found that thera-       55   ferred mode of administration is left to the discretion of the
  peutically effective amounts of the compounds of the inven-               practitioner, and will depend in-part upon the site of the
  tion are useful in treating or preventing bacterial and prota-            medical condition. In most instances, administration will
  zoal infections.                                                          result in the release of the crystalline polymorph or amor-
     As used herein and unless otherwise indicated, the terms               phous form of a Compound of the Invention into the blood-
  "treatment" or "treating" refer to an amelioration of a disease      60   stream.
  or disorder, or at least one discernible symptom thereof, pref-              In specific embodiments, it may be desirable to administer
  erably associated with a bacterial or protozoal infection. In             one or more crystalline polymorph or amorphous form of a
  another embodiment, "treatment" or "treating" refers to an                Compound of the Invention locally to the area in need of
  amelioration of at least one measurable physical parameter,               treatment. This may be achieved, for example, and not by way
  not necessarily discernible by the patient. In yet another           65   oflimitation, by local infusion during surgery, topical appli-
  embodiment, "treatment" or "treating" refers to inhibiting the            cation, e.g., in conjunction with a wound dressing after sur-
  progression of a disease or disorder, either physically, e.g.,            gery, by injection, by means of a catheter, by means of a
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 143 of 149 PageID: 143


                                                        US 8,859,510 B2
                                21                                                                        22
  suppository, or by means of an implant, said implant being of            pharmaceutical vehicles also include exc1p1ents such as
  a porous, non-porous, or gelatinous material, including mem-             starch, glucose, lactose, sucrose, gelatin, malt, rice, flour,
  branes, such as sialastic membranes, or fibers. In one embodi-           chalk, silica gel, sodium stearate, glycerol mono stearate, talc,
  ment, administration can be by direct injection at the site (or          sodium chloride, dried skim milk, glycerol, propylene, gly-
  former site) of an atherosclerotic plaque tissue.                        col, water, ethanol and the like. The present compositions, if
      Pulmonary administration can also be employed, e.g., by              desired, can also contain minor amounts of wetting or emul-
  use of an inhaler or nebulizer, and formulation with an aero-            sifYing agents, or pH buffering agents.
  solizing agent, or via perfusion in a fluorocarbon or synthetic             The present compositions can take the form of solutions,
  pulmonary surfactant. In certain embodiments, the com-                   suspensions, emulsion, tablets, pills, pellets, capsules, cap-
  pounds of the invention can be formulated as a suppository,         10   sules containing liquids, powders, sustained-release formu-
  with traditional binders and vehicles such as triglycerides.             lations, suppositories, emulsions, aerosols, sprays, suspen-
      In another embodiment, the a crystalline polymorph or                sions, or any other form suitable for use. In one embodiment,
  amorphous form of a Compound of the Invention can be                     the pharmaceutically acceptable vehicle is a capsule (see e.g.,
  delivered in a vesicle, in particular a liposome (see Langer,            U.S. Pat. No. 5,698,155). Other examples of suitable phar-
  1990, Science 249:1527-1533; Treat eta!., in Liposomes in           15   maceutical vehicles are described in "Remington's Pharma-
  the Therapy oflnfectious Disease and Cancer, Lopez-Berest-               ceutical Sciences" by A. R. Gennaro.
  ein and Fidler (eds.), Liss, New York, pp. 353-365 (1989);                  In a preferred embodiment, the crystalline polymorph or
  Lopez-Berestein, ibid., pp. 317-327; see generally ibid.).               amorphous form of a Compound of the Invention is formu-
      In yet another embodiment, the compounds of the inven-               lated in accordance with routine procedures as a pharmaceu-
  tion can be delivered in a controlled release system. In one        20   tical composition adapted for intravenous administration to
  embodiment, a pump may be used (see Langer, supra; Sefton,               human beings. Typically, a crystalline polymorph or amor-
  1987, CRC Crit. Ref Biomed. Eng. 14:201; Buchwald eta!.,                 phous form of a Compound of the Invention for intravenous
  1980, Surgery 88:507 Saudek eta!., 1989, N. Engl. J. Med.                administration is a solution in sterile isotonic aqueous buffer.
  321:574). In another embodiment, polymeric materials can                 Where necessary, the compositions may also include a solu-
  be used (see Medical Applications of Controlled Release,            25   bilizing agent. Compositions for intravenous administration
  Langer and Wise (eds.), CRC Pres., Boca Raton, Fla. (1974);              may optionally include a local anesthetic such as lidocaine to
  Controlled Drug Bioavailability, Drug Product Design and                 ease pain at the site of the injection. Generally, the ingredients
  Performance, Smolen and Ball (eds.), Wiley, New York                     are supplied either separately or mixed together in unit dosage
  (1984); Ranger and Peppas, 1983, J. Macromol. Sci. Rev.                  form, for example, as a dry lyophilized powder or water free
  Macromol. Chern. 23:61; see also Levy eta!., 1985, Science          30   concentrate in a hermetically sealed container such as an
  228: 190; During eta!., 1989, Ann. Neural. 25:351; Howardet              ampoule or sachette indicating the quantity of active agent.
  a!., 1989, J. Neurosurg. 71:105). In yet another embodiment,             Where the crystalline polymorph or amorphous form of a
  a controlled-release system can be placed in proximity of the            Compound of the Invention is to be administered by infusion,
  target of the compounds of the invention, e.g., the liver, thus          it can be dispensed, for example, with an infusion bottle
  requiring only a fractionofthe systemic dose (see, e.g., Good-      35   containing sterile pharmaceutical grade water or saline.
  son, in Medical Applications of Controlled Release, supra,               Where the compound of the invention is administered by
  vol. 2, pp. 115-138 (1984)). Other controlled-release systems            injection, an ampoule of sterile water for injection or saline
  discussed in the review by Langer, 1990, Science 249:1527-               can be provided so that the ingredients may be mixed prior to
  1533) may be used.                                                       administration.
      The present compositions will contain a therapeutically         40      It is preferred that the compositions of the invention be
  effective amount of a crystalline polymorph or amorphous                 administered orally. Compositions for oral delivery may be in
  form of a Compound ofthe Invention, optionally more than                 the form of tablets, lozenges, aqueous or oily suspensions,
  one crystalline polymorph or amorphous form of a Com-                    granules, powders, emulsions, capsules, syrups, or elixirs, for
  pound of the Invention, preferably in purified form, together            example. Orally administered compositions may contain one
  with a suitable amount of a pharmaceutically acceptable             45   or more optionally agents, for example, sweetening agents
  vehicle so as to provide the form for proper administration to           such as fructose, aspartame or saccharin; flavoring agents
  the patient.                                                             such as peppermint, oil of wintergreen, or cherry; coloring
      In a specific embodiment, the term "pharmaceutically                 agents; and preserving agents, to provide a pharmaceutically
  acceptable" means approved by a regulatory agency of the                 palatable preparation. Moreover, where in tablet or pill form,
  Federal or a state government or listed in the U.S. Pharma-         50   the compositions may be coated to delay disintegration and
  copeia or other generally recognized pharmacopeia for use in             absorption in the gastrointestinal tract thereby providing a
  animals, and more particularly in humans. The term "vehicle"             sustained action over an extended period of time. Selectively
  refers to a diluent, adjuvant, excipient, or carrier with which          permeable membranes surrounding an osmotically active
  a compound of the invention is administered. Such pharma-                driving compound are also suitable for orally administered
  ceutical vehicles can be liquids, such as water and oils,           55   crystalline polymorph or amorphous form of a Compound of
  including those of petroleum, animal, vegetable or synthetic             the Invention. In these later platforms, fluid from the environ-
  origin, such as peanut oil, soybean oil, mineral oil, sesame oil         ment surrounding the capsule is imbibed by the driving com-
  and the like. The pharmaceutical vehicles can be saline, gum             pound, which swells to displace the agent or agent composi-
  acacia, gelatin, starch paste, talc, keratin, colloidal silica,          tion through an aperture. These delivery platforms can
  urea, and the like. In addition, auxiliary, stabilizing, thicken-   60   provide an essentially zero order delivery profile as opposed
  ing, lubricating and coloring agents may be used. When                   to the spiked profiles of immediate release formulations. A
  administered to a patient, the compounds of the invention and            time delay material such as glycerol mono stearate or glycerol
  pharmaceutically acceptable vehicles are preferably sterile.             stearate may also be used. Oral compositions can include
  Water is a preferred vehicle when the compound of the inven-             standard vehicles such as mannitol, lactose, starch, magne-
  tion is administered intravenously. Saline solutions and aque-      65   sium stearate, sodium saccharine, cellulose, magnesium car-
  ous dextrose and glycerol solutions can also be employed as              bonate, etc. Such vehicles are preferably of pharmaceutical
  liquid vehicles, particularly for injectable solutions. Suitable         grade.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 144 of 149 PageID: 144


                                                        US 8,859,510 B2
                                23                                                                      24
     The amount of a crystalline polymorph or amorphous form               of the invention may also be demonstrated to be effective and
  of a Compound of the Invention that will be effective in the             safe using animal model systems.
  treatment of a particular disorder or condition disclosed                   Other methods will be known to the skilled artisan and are
  herein will depend on the nature of the disorder or condition,           within the scope of the invention.
  and can be determined by standard clinical techniques. In
  addition, in vitro or in vivo assays may optionally be                         6.4. General Synthesis of the Compounds of the
  employed to help identifY optimal dosage ranges. The precise                                      Invention
  dose to be employed in the compositions will also depend on
  the route of administration, and the seriousness of the disease             The IS-membered macrocycles and analogs thereof are
  or disorder, and should be decided according to the judgment        10   produced by fermentation. Cultivation of Dactylospo-
  of the practitioner and each patient's circumstances. How-               rangium aurantiacum subspecies hamdenensis AB 718C-41
  ever, suitable dosage ranges for oral administration are gen-            NRRL 18085 for the production of the tiacumicins is carried
  erally about 0.001 milligram to 1000 milligrams of a com-
                                                                           out in a medium containing carbon sources, inorganic salts
  pound of the invention per kilogram body weight. In specific
                                                                           and other organic ingredients with one or more absorbents
  preferred embodiments of the invention, the oral dose is 0.01       15
                                                                           under proper aeration conditions and mixing in a sterile envi-
  milligram to 500 milligrams per kilogram body weight, more
  preferably 0.1 milligram to 100 milligrams per kilogram body             ronment.
  weight, more preferably 0.5 milligram to 50 milligrams per                  The microorganism to produce the active antibacterial
  kilogram body weight, and yet more preferably 1 milligram to             agents was identified as belonging to the family Actinoplan-
  10 milligrams per kilogram body weight. In a most preferred         20   aceae, genus Dactylosporangium (J. Antibiotics, 1987, 40:
  embodiment, the oral dose is 1 milligram of a crystalline                567-574 and U.S. Pat. No. 4,918,174). It has been designated
  polymorph or amorphous form of a Compound of the Inven-                  Dactylasporangium aurantiacum subspecies hamdenensis
  tion per kilogram body weight. The dosage amounts                        718C-41. The subculture was obtained from the ARS Patent
  described herein refer to total amounts administered; that is,           Collection of the Northern Regional Research Center, United
  if more than one compound of the invention is administered,         25   States Department of Agriculture, 1815 North University
  the preferred dosages correspond to the total amount of the              Street, Peoria, Ill. 61604, U.S.A., where it was assigned
  compounds of the invention administered. Oral compositions               accession number NRRL 18085. The characteristics of strain
  preferably contain 10% to 95% active ingredient by weight.               AB 718C-41 are given in the Journal ofAntibiotics, 1987,40:
     Suitable dosage ranges for intravenous (i.v.) administra-             567-574 and U.S. Pat. No. 4,918,174.
  tion are 0.001 milligram to 1000 milligrams per kilogram            30      This invention encompasses the composition of novel anti-
  body weight, 0.1 milligram to 100 milligrams per kilogram                biotic agents, Tiacumicins, by submerged aerobic fermenta-
  body weight, and 1 milligram to 10 milligrams per kilogram               tion of the microorganism Dactylosporangium aurantiacum
  body weight. Suitable dosage ranges for intranasal adminis-              subspecies hamdenensis. The production method is disclosed
  tration are generally about 0.01 pg/kg body weight to 1 mg/kg            in WO 2004/014295 A2, which is hereby incorporated by
  body weight. Suppositories generally contain 0.01 milligram         35   reference.
  to 50 milligrams of a compound of the invention per kilogram
  body weight and comprise active ingredient in the range of                                      7. EXAMPLES
  0.5% to 10% by weight. Recommended dosages for intrad-
  ermal, intramuscular, intraperitoneal, subcutaneous, epidu-                       7 .1. Preparation of the Crude Mixtures of
  ral, sublingual, intracerebral, intravaginal, transdermal           40        Tiacumicins and the Subsequent Crystallization of
  administration or administration by inhalation are in the                             Certain Polymorphs of the Mixtures
  range of 0.001 milligram to 1000 milligrams per kilogram of
  body weight. Suitable doses of the compounds of the inven-                  In an illustrative embodiment, a mixture of tiacumicins
  tion for topical administration are in the range ofO.OOl mil-            containing the Compound of Formula I is prepared by a
  ligram to 1 milligram, depending on the area to which the           45   process comprising:
  compound is administered. Effective doses may be extrapo-                   (i) culturing a microorganism in a nutrient medium to
  lated from dose-response curves derived from in vitro or                       accumulate the mixture in the nutrient medium; and
  animal model test systems. Such animal models and systems                   (ii) isolating the mixture from the nutrient medium;
  are well known in the art.                                                     wherein the nutrient medium comprises an adsorbent to
     The invention also provides pharmaceutical packs or kits         50         adsorb the mixture.
  comprising one or more containers filled with one or more                   The nutrient medium preferably comprises from about 0.5
  crystalline polymorph or amorphous form of a Compound of                 to about 15% of the adsorbent by weight. The absorbent is
  the Invention. Optionally associated with such container(s)              preferably an adsorbent resin. More preferably, the adsorbent
  can be a notice in the form prescribed by a goverumental                 resin is Amberlite®, XAD 16, XAD 16HP, XAD2, XAD7HP,
  agency regulating the manufacture, use or sale of pharmaceu-        55   XAD1180, XAD1600, IRC50, or Duolite® XAD761. The
  ticals or biological products, which notice reflects approval            microorganism is preferably Dactylosporangium auranti-
  by the agency of manufacture, use or sale for human admin-               acum subspecies hamdenensis. The nutrient medium com-
  istration. In a certain embodiment, the kit contains more than           prises the following combination based on weight: from
  one crystalline polymorph or amorphous form of a Com-                    about 0.2% to about 10% of glucose, from about 0.02% to
  pound of the Invention.                                             60   about 0.5% ofK2 HP04 , from about 0.02% to about 0.5% of
     The crystalline polymorph or amorphous form of a Com-                 MgS04 .7H 2 0, from about 0.01% to about 0.3% ofKCl, from
  pound of the Invention is preferably assayed in vitro and in             about 0.1% to about 2% of CaC0 3 , from about 0.05% to
  vivo, for the desired therapeutic or prophylactic activity, prior        about 2% of casamino acid, from about 0.05% to about 2% of
  to use in humans. For example, in vitro assays can be used to            yeast extract, and from about 0.5% to about 15% ofXAD-16
  determine whether administration of a specific compound of          65   resin. The culturing step is preferably conducted at a tempera-
  the invention or a combination of compounds of the invention             ture from about 25° C. to about 35° C. and at a pH from about
  is preferred for lowering fatty acid synthesis. The compounds            6.0 to about 8.0.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 145 of 149 PageID: 145


                                                        US 8,859,510 B2
                                25                                                                     26
    Upon completion of fermentation, the solid mass (includ-                        7.3. Preparation of a First Polymorph of
  ing the adsorbent resin) is separated from the broth by sieving.                              R-Tiacumicin B
  The solid mass is eluted with organic solvents such as, for
  example, ethyl acetate then concentrated under reduced pres-               Another illustrative embodiment of the invention com-
  sure.
                                                                          prises a process for producing a polymorph of a Compound of
                7.2. Structure ofR-Tiacumicin B                           Formula I from a mixture oftiacumicins comprising the steps
                                                                          of:
     The structure of the R-Tiacumicin B (the major most active             a) dissolving a crude mixture of tiacumicins containing
  component) is shown below in Formula I. The X-ray crystal          10        from about 76% to about 100% of a Compound of For-
  structure of the R-Tiacumicin B was obtained as a colorless,                 mula I in a minimum amount of solution comprising
  parallelepiped-shaped crystal (0.08x0.14x0.22 mm) grown                      methanol, water, acetonitrile, acetic acid, or isopropyl
  in aqueous methanol. This x-ray structure confirms the struc-                alcohol mixtures thereof;
  ture shown below. The official chemical name is 3-[[[6-
  Deoxy-4-0-(3,5-dichloro-2-ethyl-4,6-dihydroxybenzoyl)-2-           15
                                                                            b) allowing the solution of a) to evaporate while standing at
  0-methyl-~- D-mannopyranosyl]oxy ]-methyl]-12(R)-[[ 6-
                                                                               room temperature (e.g., about 22° C.) for 3 to 7 days to
  deoxy-5-C-methyl-4-0-(2-methyl-1-oxopropyl)-~- D-lyxo-                       precipitate a first polymorph of a Compound of Formula
  hexopyranosyl]oxy ]-11 (S)-ethyl-8(S)-hydroxy-18(S)-(1                       I; and
  (R)-hydroxyethyl)-9, 13, 15-trimethyloxacyclooctadeca-3,5,                c) separating the polymorph from the solution by tech-
  9, 13, 15-pentaene-2-one.                                                    niques known in the art.




                                                                                                OH




            7.2.1 Analytical Data ofR-Tiacumicin B                            7.3 .1. Illustrative Example 1 of the Preparation of a
                                                                     40
                                                                                           Polymorph ofR-Tiacumicin B
    The analytical data of R-Tiacumicin B (which is almost
                                                                         After the fermentation process as described for example in
  entirely (i.e., >90%) R-Tiacumicin).                                 Section 7.1, the crude material was purified by reverse phase
                                                                       chromatography using a Biotage Flash 75L system contain-
     mp 166-169° C. (white needle from isopropanol);
                                                                    45 ing a 1.2 kg, Biotage KP-C18-HS silica column, eluted with
      [aJn20 -6.9 (c 2.0, MeOH);                                       70:30:1, MeOH/H 2 0/AcOH. The collected fractions contain-
     MS m/z (ESI) 1079.7 (M+Nat;                                       ing 75-80% of Compound of Formula I were combined and
      1
                                                                       concentrated   to, one-third of the original volume to produce a
        HNMR(400MHz,CD 3 0D)o7.21 (d, !H), 6.59 (dd, !H),              precipitate. The precipitate is filtered and washed with water.
  5.95 (ddd, !H), 5.83 (br s, !H), 5.57 (t, !H), 5.13 (br d, !H), so The solid was dried under high vacuum to afford an off-white
  5.09 (t, !H), 5.02 (d, !H), 4.71 (m, !H), 4.71 (br s, !H), 4.64      powder. HPLC analysis showed the powder contains about
                                                                       78% of Compound of Formula I as a major product and a
  (br s, !H), 4.61 (d, !H), 4.42 (d, !H), 4.23 (m, !H), 4.02
                                                                       mixture oftiacumicins as the minor component.
  (pentet, !H), 3.92 (dd, !H), 3.73 (m, 2H), 3.70 (d, !H), 3.56           The mixture oftiacumicins containing about 78% of Com-
  (s, 3H), 3.52-3.56 (m, 2H), 2.92 (m, 2H), 2.64-2.76 (m, 3H), 55 pound of Formula I (i.e., 50 mg) was dissolved in 2 mL of
  2.59 (heptet, !H), 2.49 (ddd, !H), 2.42 (ddd, !H), 2.01 (dq,         methanol followed by addition of 1 mL of water. The solution
                                                                       was allowed to evaporate, while standing at room temperature
  !H), 1.81 (s, 3H), 1.76 (s, 3H), 1.65 (s, 3H), 1.35 (d, 3H), 1.29
                                                                       for 7 days to produce a crystalline precipitate. The crystal is
  (m, !H), 1.20 (t, 3H), 1.19 (d, 3H), 1.17 (d, 3H), 1.16 (d, 3H),     separated from the solution by filtration. After methanol/
  1.14 (s, 3H), 1.12 (s, 3H), 0.87 (t, 3H);                         60 water recrystallization, the crystals contain about 90% of
      13
         C NMR (100 MHz, CD 3 0D) o 178.4, 169.7, 169.1,               Compound of Formula I based on HPLC.
  154.6, 153.9, 146.2, 143.7, 141.9, 137.1, 137.0, 136.4, 134.6,            7.3.2. Illustrative Example 2 of the Preparation of a
  128.5, 126.9, 125.6, 124.6, 114.8, 112.8, 108.8, 102.3, 97.2,                          Polymorph of R-Tiacumicin
  94.3, 82.5, 78.6, 76.9, 75.9, 74.5, 73.5, 73.2, 72.8, 71.6, 70.5, 65
  68.3, 63.9; 62.2, 42.5, 37.3, 35.4, 28.7, 28.3, 26.9, 26.4, 20.3,      After the fermentation process as described for example in
  19.6, 19.2, 18.7, 18.2, 17.6, 15.5, 14.6, 14.0, 11.4.                Section 7.1, the crude material was purified by reverse phase
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 146 of 149 PageID: 146


                                                        US 8,859,510 B2
                                27                                                                      28
  chromatography using a Biotage Flash 150 system containing                  7.3 .5. Illustrative Example 5 of the Preparation of a
  a 3.75 kg, Biotage KP-C18-HS silica column, eluted with                                   Polymorph of R-Tiacumicin
  52:48:1, EtOH/H 2 0/AcOH. The collected fractions contain-
  ing about 80-88% of Compound of Formula I were combined                    After the fermentation process as described for example in
  and concentrated to one-third the original volume to produce       5    Section 7.1, the mixture was purified on a column, and a 0.06
  a precipitate. The precipitate was filtered and washed with             gm of a mixture of tiacumicins was dissolved in 16 mL of
  water. The solid was dried under high vacuum. HPLC analy-               methanol and 4 mL of water in a 20 mL vial. The vial is
  sis showed the powder contains 85.4% of Compound of For-                covered with parafilm, and pinholes were punched through.
  mula I as a major product and a mixture oftiacumicins as the            The covered vial is placed in a desiccator and stored at room
                                                                     10   temperature for ten days. Parafilm cover is then removed, and
  minor component.
     The mixture containing about 85% of Compound of For-                 the vial is returned to desiccator. Crystalline material is pro-
  mula I (i.e., 1000 mg) was dissolved in 20 mL of a mixture of           duced within three to five days after the parafilm is removed.
  methanol and water at ratios 1:1 methanol water. The solution           The crystalline material is washed with a solution of methanol
  was allowed to evaporate/stand at room temperature for 3                and water and the Compound of Formula I was isolated in
                                                                     15   75.6%.
  days to produce a polymorph crystalline precipitate. The
                                                                             X-ray powder diffraction pattern of the crystalline material
  crystal was separated from the solution by filtration.
                                                                          is shown in FIG. 3 included 28 of7.7°, 15.0°, and 18.0°.
     The composition obtained is a mixture containing a first
  polymorph of a Compound of Formula I, and at least one of                   7.3.6. Illustrative Example 6 of the Preparation of a
  the tiacumicin compounds based on HPLC analysis. The               20                    Polymorph of R-Tiacumicin
  composition has a melting point of 165-169° C.
                                                                             Preparation of a Polymorph from Isopropanol
      7.3 .3. Illustrative Example 3 of the Preparation of a                 After the fermentation process as described for example in
                    Polymorph of R-Tiacumicin                             Section 7.1, the crude material was purified by reverse phase
                                                                     25   chromatography using a Biotage Flash 150 system containing
     After the fermentation process as described for example in           a 3.75 kg, Biotage KP-C18-HS silica colunm, eluted with
  Section 7.1, the crude material was purified by reverse phase           52:48:1, EtOH/H 2 0/AcOH. The collected fractions contain-
  chromatography using a Biotage Flash 75L system contain-                ing 80-88% of Compound of Formula I were combined and
  ing a 1.2 kg, Biotage KP-C18-HS silica colunm, eluted with              concentrated to one-third of the original volume to produce a
  MeOH/H 2 0/AcOH 67:33:4 to 70:30:1. The Collected frac-            30   precipitate. The precipitate was filtered and washed with
  tions containing >90% of Compound of Formula I was com-                 water. The solid was dried under high vacuum. HPLC analy-
  bined and concentrated to one-third volume. The precipitate             sis showed the powder contains 85.4% of Compound of For-
  was filtered and washed with water. The solid was dried under           mula I.
  high vacuum. HPLC analysis showed the powder contains                      The powder containing 85.4% Compound of Formula I
  94.0% of Compound of Formula I.                                    35   (i.e., 2000 mg) was dissolved in 900 mL of isopropanol. The
     The solid was tested by X-ray diffraction (XRD) and Dif-             solution was heated to increase solubility and then filtered to
  ferential Scanning calorimetry (DSC) (See FIG. 2). The                  remove insoluble materials. The clear solution was allowed to
  X-ray diffraction of the solid shows peaks at angles 28 of7 .7°,        evaporate/stand at room temperature for 14 days to produce a
  15.0°, and 18.8°±0.1 indicating the solid is the form of a first        crystalline precipitate. The crystal is separated from the solu-
  polymorph of a Compound ofFormula I. The DSC plot shows            40   tion by filtration.
  an endothermic curve starting at about at 169° C. and peak at              Composition of the precipitate is a mixture comprising
  177°C.                                                                  Compound of Formula I and at least one of other related
                                                                          substances based on HPLC analysis with mp of 163-165° C.
      7.3.4. Illustrative Example 4 of the Preparation of a                  X-ray diffraction of the precipitate shows peaks at angles
                   Polymorph of R-Tiacumicin                         45   28 of7.6° and 15.4°.

     After the fermentation process as described for example in               7.3.7. Illustrative Example 7 of the Preparation of a
  Section 7.1, the crude material was purified by reverse phase                            Polymorph of R-Tiacumicin
  chromatography using a Biotage Flash 75L system contain-
  ing a 1.2 kg, Biotage KP-C18-HS silica colunm, eluted with         50      After the fermentation process as described for example in
  52:48:1, EtOH/H 2 0/AcOH. The collected fractions contain-              Section 7.1, and colunm purification, a mixture of Compound
  ing >90% of Compound of Formula I were combined, one-                   of Formula I, >90%, 15 g) was dissolved in minimum amount
  third volume of water was added and left at room temperature            of methanol (from about 20mL to about 30mL), the solution
  overnight. The precipitate was filtered and washed with water.          was triturated with isopropanol (-100 mL) to produce a poly-
  The solid was dried under high vacuum. HPLC analysis               55   morph. The solid is separated from the solution by filtration
  showed the powder contains 94.7% of Compound ofFormula                  with melting point of 165-168° C.
  I.                                                                         The XRD diagram shows a distinct polymorph pattern
     The powder containing 94.7% of Compound of Formula I                 comprising 2 theta values of7.5°, 15.2°, 15.7°, 18.6° 18.7°.
  (i.e., 98 mg) was dissolved in 3 mL of methanol and then 1 mL
  of water was added. The solution was allowed to evaporate          60       7.3.8. Illustrative Example 5 of the Preparation of a
  and stand at room temperature for 7 days to produce a crys-                              Polymorph of R-Tiacumicin
  talline precipitate. The crystals were separated from the solu-
  tion by filtration and washed with methanol/water 3:1. The                 Preparation of a Polymorph from Acetonitrile
  crystals were analyzed by X-ray diffraction.                               The mixture of tiacumicins obtained as described above
     Composition of the precipitate is a mixture comprising a        65   and (85.44% of Compound of Formula I, 1000 mg) was
  Compound of Formula I based on HPLC analysis with a                     dissolved in 30 mL of acetonitrile. The solution was allowed
  melting point of 166-169° C.                                            to evaporate and stand at room temperature for 12 days to
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 147 of 149 PageID: 147


                                                        US 8,859,510 B2
                                29                                                                         30
  produce a crystalline precipitate. The crystal is separated             trated by evaporation at room temperature to produce a solid
  from the solution by filtration, and exhibits a melting point of        with a melting point of 156-160° C.
  165-169° C.
     The XRD diagram of this crystal shows the pattern of a                      7.4.4. Illustrative Example 4 of the Preparation of a
  polymorph comprising 2 theta values of7.8°, 15.1 °, 18.8°.                                  Polymorph of R-Tiacumicin

            7.4. Preparation of Other Polymorphs of                          Preparation of a Polymorphic Form from Acetone
                          R-Tiacumicin                                       After the fermentation process as described for example in
                                                                          Section 7.1, a crude material of tiacumicins containing Com-
     Another illustrative embodiment of the invention com-           10   pound of Formula I was dissolved in acetone and concen-
  prises a process for producing a polymorph of a Compound of             trated by evaporation at room temperature to produce a solid
  Formula I comprising the steps of:                                      with a melting point of 156-160° C.
     a) dissolving crude mixture oftiacumicins containing from
        about 78 to about 100% of a Compound of Formula I in                  7 .5. Preparation of Amorphous Forms of Compound
        a minimum amount of ethyl acetate;                           15
                                                                                                   of Formula I
     b) allowing the solution to evaporate and stand at room
        temperature for 3 to 7 days to precipitate a polymorph;              Preparation of Amorphous Mixture ofTiacumicins
        and                                                                  The amorphous mixture oftiacumicins was obtained after
     c) separating polymorph from the solution                            column purification without any further processing steps.
                                                                     20
                                                                          Alternatively, chloroform or acetone may be added to the
      7.4.1. Illustrative Example 1 of the Preparation of a
                                                                          mixture oftiacumicins and the solvent is evaporated to form
                   Polymorph of R-Tiacumicin
                                                                          the amorphous product.
     Preparation of Polymorph from Ethyl Acetate                             X -ray powder diffraction of the product exhibits no defined
    After the fermentation process as described for example in       25   diffraction peaks.
  Section 7.1, the crude material was purified by reverse phase
  chromatography using a Biotage Flash 150 system containing                                8. EXPERIMENTAL DATA
  a 3.75 kg, Biotage KP-C18-HS silica column, eluted with
  52:48:1, EtOH/H 2 0/AcOH. The collected fractions contain-                             8.1. Polymorph Experimental Data
  ing 70-88% of Compound of Formula I was combined and               30
  concentrated to one-third volume to produce a precipitate.                 A first polymorph of a Compound of a Compound of For-
  The precipitate is filtered and washed with water. The solid            mula I is characterized by Differential Scanning Calorimetry
  was dried under high vacuum. HPLC analysis showed the                   ("DSC") and powder X-Ray Diffraction ("XRD").
  powder contains 85.4% of Compound of Formula I.                            The DSC plot of the polymorph shows an endothermic
     This crude tiacumicin mixture (1 000 mg) was then dis-          35   curve at 177° C.
  solved in 30 mL of ethyl acetate. The solution was allowed to              The XRD diagram (reported in FIG. 1) shows peaks com-
  evaporate and stand at room temperature for 12 days to pro-             prising at diffraction angles 28 of7.7°, 15.0°, 18.8°. TheXRD
  duce a crystalline precipitate of Polymorph B of the Com-               was analyzed with a Phillips powder Diffractometer by scan-
  pound of Formula I. The crystals were separated from the                ning from 20 to 70 degrees two-theta at 1.0 degree per minute
  solution by filtration. The crystals have a melting point of       40   using Cu K-alpha radiation, at 35 kV and 20 rna. The instru-
  about 153-156° C., which confirm a different polymorphic                mental error (variant) is 0.04 (2 theta value).
  form from the first polymorph.                                             The melting point of the mixtures containing various
                                                                          amounts ofCompoundofFormula I is summarized in Table 1.
      7 .4.2. Illustrative Example 2 of the Preparation of a
                                                                          All of the products with at least 85% of a Compound of
                    Polymorph of R-Tiacumicin                        45
                                                                          Formula I in the form of a polymorph appear to have a melting
                                                                          point in the range of 163-169° C. measured by Melting Point
     Preparation of a Polymorph from Methanol and Isopro-
                                                                          apparatus, MEL-TEMP 1001.
  panol.
     After the fermentation process as described for example in
  Section 7.1, six different batches of crude material of varying    50
                                                                                                       TABLE 1
  amounts of Compound of Formula I were combined such that                                  Melting point of polymorph mixtnres
  the combination has an average of 91% of Compound of                                         in different solvent conditions
  Formula. I. The combination was dissolved in methanol and
                                                                                      Compound of Formula I
  concentrated by rotary evaporation. The concentrated solu-                            Content(%) of the          Mp      Crystallization
  tion is then mixed with isopropanol, filtered, and dried by        55     No.         co c.) Solvent
                                                                                        crystalline material
  vacuum to produce a white powder with a melting point of                ------------------------
  156-1600 C.                                                                                  85                165-169   MeOH/Water
                                                                                               85                163-165   Isopropanol
     X -ray powder diffraction of the white powder comprises                                   85                164-168   Acetonitrile
  28 values of7.5°, 15.4°, and 18.7°.                                        4                 90                165-168   MeOH/Isopropanol
                                                                     60                        94                166-169   MeOH/Water
      7.4.3. Illustrative Example 3 of the Preparation of a                                    95                166-169   MeOH/Water
                                                                                               98                163-164   MeOH/Isopropanol
                   Polymorph of R-Tiacumicin

    Preparation of Polymorph B from Chloroform                              Composition of the a polymorphic crystal from a mixture
    After the fermentation process as described for example in       65   comprising Compound ofFormula I and optionally at least on
  Section 7.1, a crude material oftiacumicins containing Com-             compound that is a mixture of tiacumicins based on HPLC
  pound of Formula I was dissolved in chloroform and concen-              analysis with a melting point of 166-169° C.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 148 of 149 PageID: 148


                                                                 US 8,859,510 B2
                                    31                                                                                32
     X-ray diffraction of a polymorphic crystal shows charac-                                                 TABLE 3-continued
  teristic peaks at angles 28 of 7.8°, 15.0°, 18.8°, and 23.9°.
  Table 2 is a listing of the obtained X-ray diffraction peaks for                        X-ray diffraction peaks for a Polymorph from Experiment 7.3.6.

  first polymorph ofR-Tiacumicin from Experiment 7.2.2.                                           Two-Theta                    Relative Intensity

                                                                                                    29.5886                           10.0000
                                TABLE2
                                                                                                    34.8526                           19.0000
                                                                                                    37.7092                           17.0000
                     X-ray diffraction peaks for a First                                            40.4361                           13.0000
                     Polymorph from Experiment 7.3 .2.                                              42.2446                           18.0000
                                                                              10
                Two-Theta                    Relative Intesity
                                                                                               8.2. Second Polymorph ofR-Tiacumicin
                  3.3568                          44.0000                                                Experimental Data
                  3.4400                          47.0000
                  7.7815                         112.0000
                                                                                      A second polymorph of Compound of Formula I is also
                                                                              15
                                                                                   characterized by Differential Scanning Calorimetry (DSC)
                 10.1575                          32.0000
                                                                                   and powder X-Ray Diffraction (XRD).
                 13.6023                          21.0000                             The DSC plot of polymorph B shows an endothermic curve
                 15.0951                         139.0000                          at 158° C. The XRD diagram shows peaks comprising at the
                 17.0178                          18.0000                          values of the diffraction angles 28 of7.6°, 15.4° and 18.8°.
                 18.8458                          36.0000                     20   Polymorph B has a melting point in the range of 153-156° C.
                 19.3771                           9.0000                          measured by Melting Point apparatus, MEL-TEMP 1001.
                 20.0300                          16.0000                             It is believed that crystalline polymorphic forms of Com-
                 20.4842                          10.0000
                                                                                   pounds of Formula I other than the above-discussed A and B
                                                                                   exist and are disclosed herein. These crystalline polymorphic
                 23.9280                         136.0000
                                                                                   forms, including A and B, and the amorphous form or mix-
                 24.8338                          10.0000                     25   tures thereof contain varying amounts of Compound of For-
                 25.0889                          19.0000                          mula I and in certain cases mixtures of tiacumicins can be
                 25.7256                          10.0000                          advantageously used in the production of medicinal prepara-
                 30.9126                          75.0000                          tions having antibiotic activity.
                 31.9970                          10.0000                             X-ray powder diffraction of the crystals is shown in FIG. 3
                 34.4507                          30.0000
                                                                                   with peaks at angles 28 of7.5°, 15.7°, and 18.9°±0.04 indi-
                                                                              30   eating the presence of Polymorph B.
                                                                                      The DSC plot of Polymorph B shows an endothermic curve
                                                                                   starting at about at 150° C. and peak at 158° C.
     Table 3 is a listing of the obtained X-ray diffraction peaks                     Table 4 is a summary of the various data that was isolated
  for Polymorph from Experiment 7.3.6.                                             for illustrative crystallization lots.
                                                                                                           TABLE4
                                                                                                  Data Swnmarizing Various Lots

                                                                              Compound
                                                                                  of
                                                                              Formula I
                                                                               Content                     DSC(°C.)                         Crystallization
                                                                        No.      (%)          Mp (c C)       Peak   XRD (2 theta)           Solvent

                                                                                   76.3        155-158                 7.7, 15.0,   18.8,   MeOH/Water
                                                                                   85.3        159-164         180     7.8, 14.9,   18.8,   MeOH/Water
                                                                                   85.4        163-165                 7.6, 15.4            Iso-propanol (IPA)
                                                                         4         85.4        164-168                 7.9, 15.0,   18.8    Acetonitrile
                                                                                   85.4        153-156                 7.5, 15.7,   18.9    EtOAc
                                                                                   90          165-168                 7.5, 15.2,   15.7,   MeOH/Isopropanol
                                                                                                                       18.6
                                                                                   97.2        160-163         177     7.4, 15.4,   18.7    IPA
                                                                                   94.0        166-169         177     7.6, 15.1,   18.6    MeOH/Water
                                                                                   97.2        167-173         187     7.8, 14.8,   18.8    MeOH/Water
                                                                        10         96.7                        160     7.5, 15.4,   18.8    EtOAc
                                                                        11         98.3        163-164         178     7.7, 15.0,   18.8    MeOH/IPA



                                                                              55
                                TABLE3                                                The present invention is not to be limited in scope by the
                                                                                   specific embodiments disclosed in the examples which are
       X-ray diffraction peaks for a Polymorph from Experiment 7.3.6.
                                                                                   intended as illustrations of a few aspects of the invention and
                Two-Theta                   Relative Intensity                     any embodiments which are functionally equivalent are
                                                                              60
                  3.2978                          41.0000                          within the scope of this invention. Indeed, various modifica-
                  7.5615                         400.0000                          tions of the invention in addition to those shown and
                  9.9482                          21.0000
                 15.4289                          31.0000                          described herein will become apparent to those skilled in the
                 22.0360                          20.0000                          art and are intended to fall within the appended claims.
                 22.5361                          20.0000                     65
                 24.9507                          12.0000                            A number of references have been cited, the entire disclo-
                                                                                   sures of which are incorporated herein by reference.
Case 2:20-cv-00534-CCC-MF Document 1 Filed 01/16/20 Page 149 of 149 PageID: 149


                                                       US 8,859,510 B2
                               33                                                                     34
    What is claimed is:                                                     wherein the polymorphic form of a compound of Formula
    1. A method of treating a bacterial infection in a subject in
                                                                               I is characterized by a powder x-ray diffraction pattern
                                                                               wherein said x-ray diffraction pattern comprises peaks
  need thereof comprising administering to said subject a thera-
                                                                               at diffraction angles 28 of7.7°, 15.0°, and 18.8°±0.2.
  peutically effective amount of a composition comprising a                 2. The method of claim 1, wherein the administration is
  polymorphic form of a compound of Formula I:                           oral.
                                                                            3. The method of claim 1, wherein the amount is from
                                                                         about 0.001 mg to about 1000 mg.
                                                        Formula!            4. The method of claim 1, wherein the composition com-
                                                                    10   prising a polymorphic form of a compound of Formula I is a
                                                                         solid dosage form.
                                                                            5. The method of claim 1, wherein thepolymorphicform of
                                                                         the compound of Formula I is present in the composition with
                                                                         at least about 85% of the total weight oftiacumicins.
                                                                            6. The method of claim 1, wherein thepolymorphicform of
                                                                    15   the compound of Formula I is present in the composition with
                                                                         at least about 90% of the total weight oftiacumicins.
                                                                            7. The method of claim 1, wherein the polymorphicform of
                                                                         the compound of Formula I is present in the composition in at
                                                                         least about 93% of the total weight oftiacumicins.
                                                                    20      8. The method of claim 1, wherein the polymorphic form of
                                                                         the compound of Formula I is present in the composition in at
                                                                         least about 95% of the total weight oftiacumicins.
                                                                            9. The method of claim 1, wherein the polymorphicform of
                                                                         the compound of Formula I is present in the composition in at
                                                                    25   least about 99% of the total weight oftiacumicins.
                                                                            10. The method of claim 1, wherein the bacterial infection
                                                                         is caused by Clostridia.
                                                                            11. The method of claim 10, wherein the bacterial infection
                                                                         is caused by Clostridium difficile.
                                                              OH            12. The method of claim 1, wherein the bacterial infection
                                                                    30
                                                                         is a gastrointestinal infection.
                                                                            13. The method of claim 1, wherein the bacterial infection
                                              HO         Cl
                                                                         is Clostridium difficile infection.

                                                                                               * * * * *
